Exhibit 10.3

Interconnection Agreement

Between

BellSouth Telecommunications, Inc.

and

DeltaCom, Inc.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

General Terms and Conditions    Definitions 1.    CLEC Certification 2.    Term
of the Agreement 3.    Nondiscriminatory Access 4.    Court Ordered Requests for
Call Detail Records and Other Subscriber Information 5.    Liability and
Indemnification 6.    Intellectual Property Rights and Indemnification 7.   
Proprietary and Confidential Information 8.    Resolution of Disputes 9.   
Taxes 10.    Force Majeure 11.    Adoption of Agreements 12.    Modification of
Agreement 13.    Legal Rights 14.    Indivisibility 15.    Severability 16.   
Non-Waivers 17.    Governing Law 18.    Assignments and Transfers 19.    Notices
20.    Rule of Construction 21.    Headings of No Force or Effect 22.   
Multiple Counterparts 23.    Filing of Agreement 24.    Compliance with Law 25.
   Necessary Approvals 26.    Good Faith Performance 27.    Rates 28.    Rate
True-Up 29.    Survival 30.    Entire Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS (cont’d)

 

Attachment 1   –    Resale Attachment 2   –    Network Elements and Other
Services Attachment 3   –    Network Interconnection Attachment 4   –   
Collocation Attachment 5   –    Access to Numbers and Number Portability
Attachment 6   –    Pre-Ordering, Ordering, Provisioning and Maintenance and
Repair Attachment 7   –    Billing Attachment 8   –    Rights-of-Way, Conduits
and Pole Attachments Attachment 9   –    Performance Measurements Attachment 10
  –    BellSouth Disaster Recovery Plan Attachment 11   –    Bona Fide Request
and New Business Request Process



--------------------------------------------------------------------------------

General Terms and Conditions

Page 1

 

AGREEMENT

THIS AGREEMENT is made by and between BellSouth Telecommunications, Inc.,
(“BellSouth”), a Georgia corporation, and DeltaCom, Inc. (“DeltaCom”), an
Alabama corporation, and shall be deemed effective on the Effective Date, as
defined herein. This agreement may refer to either BellSouth or DeltaCom or both
as a “Party” or “Parties.”

W I T N E SS E T H

WHEREAS, BellSouth is an incumbent local exchange telecommunications company
authorized to provide telecommunications services in the states of Alabama,
Florida, Georgia, Kentucky, Louisiana, Mississippi, North Carolina, South
Carolina, and Tennessee; and

WHEREAS, DeltaCom is a competitive local exchange telecommunications company
(“CLEC”) authorized to provide telecommunications services in the state of North
Carolina; and

WHEREAS, the Parties wish to interconnect their facilities, purchase unbundled
elements and/or resale services, and exchange traffic pursuant to Sections 251
and 252 of the Telecommunications Act of 1996 (“the Act”).

NOW THEREFORE, in consideration of the mutual agreements contained herein,
BellSouth and DeltaCom agree as follows:

Definitions

Access Service Request or “ASR” means an industry standard form used by the
Parties to add, establish, change or disconnect trunks for the purposes of
interconnection.

Act means the Communications Act of 1934, 47 U.S.C. 151 et seq., as amended,
including the Telecommunications Act of 1996, and as interpreted from time to
time in the duly authorized rules and regulations of the FCC or the
Commission/Board.

Advanced Intelligent Network or “AIN” is Telecommunications network architecture
in which call processing, call routing and network management are provided by
means of centralized databases.

Affiliate is an entity that (directly or indirectly) owns or controls, is owned
or controlled by, or is under common ownership or control with, another entity.
For purposes of this paragraph, the term “own” or “control” means to own an
equity interest (or equivalent thereof) of more than 10 percent.

American National Standards Institute or “ANSI” is a standards setting,
non-government organization, which develops and publishes standards for
“voluntary” use in the United States.



--------------------------------------------------------------------------------

General Terms and Conditions

Page 2

 

Automatic Number Identification or “ANI” is a telephone number associated with
the access line from which a call originates.

Calling Party Number or “CPN” is a Common Channel Signaling parameter which
refers to the number transmitted through the network identifying the calling
party.

Carrier Identification Code or “CIC” means a three or four digit number assigned
to an IXC that identifies that carrier's traffic.

Centralized Message Distribution System is a national system that Local Exchange
Carriers use to exchange Exchange Message Interface (EMI) formatted data among
host companies.

Commission is defined as the appropriate regulatory agency in each of
BellSouth’s nine-state region, Alabama, Florida, Georgia, Kentucky, Louisiana,
Mississippi, North Carolina, South Carolina, and Tennessee.

Common Channel Signaling or “CCS” means a method of exchanging call set-up and
network control data over a digital signaling network fully separate from the
Public Switched Network that carriers the actual call.

Competitive Local Exchange Carrier (CLEC) means a telephone company certificated
or otherwise legally authorized to provide local exchange service within
BellSouth's franchised area.

“Customer Local Area Signaling Services” or “CLASS” is a set of call management
service features consisting of number translation such as call forwarding and
caller identification, available within a the Local Access and Transport Area
(“LATA”).

Digital Service - Level 0 or “DS-0” means the 64 Kbps zero-level signal in the
time division multiplex hierarchy.

Digital Service - Level 1 or “DS-1” means the 1.544 Mbps in the time division
multiplex hierarchy. In the time-division multiplexing hierarchy of the
telephone network, DS1 is the initial level of multiplexing.

Digital Service - Level 3 or “DS-3” means the 44.736 Mbps in the time division
multiplex hierarchy. In the time-division multiplexing hierarchy of the
telephone network, DS3 is the initial level of multiplexing.

Effective Date is defined as the date that the Agreement is effective for
purposes of rates, terms and conditions and shall be ten (10) days after the
date of the last signature executing the Agreement. Future amendments including
rate changes or new rates will also be effective ten (10) days after the date of
the last signature executing the amendment. Future amendments with no rate
changes or new rates shall become effective on the date of the last signature
executing the Amendment.



--------------------------------------------------------------------------------

General Terms and Conditions

Page 3

 

The Parties agree, within ten (10) days from execution of the Agreement, any
rate errors identified by the Parties that are contained in the rate sheets
shall be corrected by an amendment. This amendment will be effective ten
(10) days after the date of the last signature executing the amendment.

End User means the ultimate user of the Telecommunications Service.

Exchange Message Interface is the nationally administered standard format for
the exchange of data among the Exchange Carriers within the telecommunications
industry.

Exchange Access means the offering by a LEC of services or facilities to an IXC
for the purpose of the origination or termination of telephone toll services.

FCC means the Federal Communication Commission.

Feature Group A or “FGA” means FGA interexchange access as defined in
BellSouth's FCC Tariff No. 1.

Feature Group B or “FGB” means FGB interexchange access as defined in
BellSouth's FCC Tariff No. 1.

Feature Group D or “FGD” means FGD interexchange access as defined in

BellSouth's FCC Tariff No. 1.

General Terms and Conditions means this document including all of the terms,
provisions and conditions set forth herein.

Interconnection is the linking of the BellSouth and DeltaCom networks for the
mutual exchange of traffic as described in Attachment 3 of this Agreement.

Point of Interconnection or “POI” is as described in Attachment 3 of this
Agreement.

Interexchange Carrier or “IXC” means a provider of interexchange
telecommunications services.

Local Exchange Carrier or “LEC” is as defined in the Act.

Local Exchange Routing Guide or “LERG” means a Telcordia product that is sold to
and used by LECs and IXCs to identify NPA-NXX routing and homing information as
well as Network Element and equipment designations.

Local Interconnection is defined as 1) the delivery of local traffic to be
terminated on each Party’s local network so that end users of either Party have
the ability to reach end users of the other Party without the use of any access
code or substantial delay in the processing of the call; 2) the LEC unbundled
network features, functions, and capabilities set forth in this Agreement; and
3) Service Provider Number Portability sometimes referred to as temporary
telephone number portability to be implemented pursuant to the terms of this
Agreement.



--------------------------------------------------------------------------------

General Terms and Conditions

Page 4

 

Local Traffic is as defined in Attachment 3 of this Agreement.

Local Access and Transport Area or “LATA” means one of the contiguous geographic
areas established pursuant to the AT&T Consent Decree to define the permitted
operating regions of the RBOCs prior to the enactment of the Telecommunications
Act of 1996.

Multiple Exchange Carrier Access Billing or (“MECAB”) means the document
prepared by the Billing Committee of the Ordering and Billing Forum (“OBF”),
which functions under the auspices of the Carrier Liaison Committee of the
Alliance for Telecommunications Industry Solutions (“ATIS”) and by Bellcore as
Special Report SR-BDS-000983, Containing the recommended guidelines for the
billing of Exchange Service access provided by two or more LECs and/or CLECs or
by one LEC in two or more states within a single LATA.

Network Element defined to mean a facility or equipment used in the provision of
a telecommunications service. Such term may include, but is not limited to,
features, functions, and capabilities that are provided by means of such
facility or equipment, including but not limited to, subscriber numbers,
databases, signaling systems, and information sufficient for billing and
collection or used in the transmission, routing, or other provision of a
telecommunications service.

Numbering Plan Area or “NPA” is also sometimes referred to as an area code. This
is the three-digit indicator, which is defined by the “A”, “B”, and “C” digits
of each “digit” telephone number within the North American Numbering Plan
(“NANP”). Each NPA contains 800 Possible NXX Codes. At present, there are two
general categories of NPA, “Geographic NPAs” and “Non-Geographic NPAS”. A
“Geographic NPA” is associated with a defined geographic area, and all telephone
numbers bearing such NPA are associated with services provided within that
Geographic area. A “Non-Geographic NPA”, also known as a “Service Access Code”
(SAC Code) is typically associated with a specialized telecommunications service
which may be provided across multiple geographic NPA areas; 500, 800, 9100, 700,
and 888 are examples of Non-Geographic NPAS.

NXX”, “NXX Code, “Central Office Code” or “CO Code” is the three-digit switch
entity indicator which is defined by the “D”, “E”, and “F” digits of a 10-digit
telephone number within the North American Numbering Plan.

Percent Of Interstate Usage of “PIU” is defined as a factor to be applied to
terminating access services minutes of use to obtain those minutes that should
be rated as interstate access services minutes of use. The numerator includes
all interstate “non-intermediary” minutes of use, including interstate minutes
of use that are forwarded due to service provider number portability less any
interstate minutes of use for Terminating Party Pays services, such as 800
Services. The



--------------------------------------------------------------------------------

General Terms and Conditions

Page 5

 

denominator includes all “non-intermediary”, local, interstate, intrastate, toll
and access minutes of use adjusted for service provider number portability less
all minutes attributable to terminating Party pays services

Percent Local Usage or “PLU” is defined as a factor to be applied to intrastate
terminating minutes of use. The numerator shall include all “non-intermediary”
local minutes of use adjusted for those minutes of use that only apply local due
to Service Provider Number Portability. The denominator is the total intrastate
minutes of use including local, intrastate toll, and access, adjusted for
Service Provider Number Portability less intrastate terminating Party pays
minutes of use.

Rate Center identifies the specific geographic point within an Exchange area
that is associated with one or more particular NPA-NXX codes which have been
assigned to a LEC (or CLEC) for the provision of Telephone Exchange Services.
The Rate Center vertical and horizontal coordinates are used in the toll message
rating process to measure distances between Rate Centers.

Revenue Accounting Office (“RAO”) Status Company is a local exchange
company/alternate local exchange company that has been assigned a unique RAO
code. Message data exchanged among RAO status companies is grouped (i.e. packed)
according to From/To/Bill RAO combinations.

Telecommunications means the transmission, between or among points specified by
the user, of information of the user’s choosing, without change in the form or
content of the information as sent and received.

Telecommunications Service means the offering of telecommunications for a fee
directly to the public, or to such classes of users as to be effectively
available directly to the public, regardless of the facilities used.

Telecommunications Act of 1996 (“Act”) means Public Law 104-104 of the United
States Congress effective February 8, 1996. The Act amended the Communications
Act of 1934 (47 U.S.C. Section 1 et. seq.).

Transit Traffic Service is as described in Attachment 3 of this Agreement.

Wire Center denotes a building or space within a building, which serves as an
aggregation point on a given carrier's network, where transmission facilities
and circuits are connected and/or switched. Wire Center can also denote a
building in which one or more central offices, used for the provision of
telecommunications services are located.

 

1. CLEC Certification

 

1.1 DeltaCom has provided BellSouth in writing the certificate number, company
number or docket number, for all states covered by this Agreement. .



--------------------------------------------------------------------------------

General Terms and Conditions

Page 6

 

1.2 Based upon the certification numbers being provided to BellSouth, BellSouth
will file this Agreement with the appropriate commission for approval.

 

1.3 Except as provided in this Agreement, neither Party shall discontinue or
refuse to provide any service provided or required hereunder.

 

1.4 For products and services purchased pursuant to this Agreement, in the case
of a conflict between a provision of this Agreement and a tariff filed by either
Party, the conflict shall be resolved in favor of this Agreement.

 

2. Term of the Agreement

 

2.1 The term of this Agreement shall be three and one half (3 1/2) years,
beginning on the Effective Date and shall apply to the BellSouth territory in
the state of North Carolina. Notwithstanding any prior agreement of the Parties,
the rates, terms and conditions of this Agreement shall not be applied
retroactively prior to the Effective Date.

 

2.2 The Parties agree that by no earlier than two hundred seventy (270) days and
no later than one hundred and eighty (180) days prior to the expiration of this
Agreement, they shall commence negotiations for a new agreement to be effective
beginning on the expiration date of this Agreement (“Subsequent Agreement”).

 

2.3 If within one hundred and thirty-five days (135) days of commencing the
negotiation referred to in Section 2.2 above, the Parties are unable to
negotiate new terms, conditions and prices for a Subsequent Agreement, either
Party may petition the Commission to establish appropriate terms, conditions and
prices for the Subsequent Agreement pursuant to 47 §U.S.C.252.

 

2.3.1 Notwithstanding the foregoing and except as set forth in Section 2.4
below, in the event that, as of the date of the expiration of this Agreement and
conversion of this Agreement to a month-to-month term, the Parties have not
entered into a Subsequent Agreement and no arbitration proceeding has been filed
in accordance with Section 252 of the Act, then either Party may terminate this
Agreement upon sixty (60) days notice to the other Party. In the event that
BellSouth terminates this Agreement as provided above, BellSouth shall continue
to offer services to DeltaCom pursuant to BellSouth's then current standard
interconnection agreement or DeltaCom may exercise its rights under
Section 252(i) of the Act. In the event that BellSouth's standard
interconnection agreement becomes effective as between the Parties or DeltaCom
adopts another agreement, the Parties may continue to negotiate a Subsequent
Agreement, and the terms of such Subsequent Agreement shall be effective as of
the effective date stated in the Subsequent Agreement.

 

2.4

If an arbitration proceeding has been filed in accordance with Section 252 of
the Act and if the Commission does not issue its order prior to the expiration
of this Agreement, this Agreement shall be deemed extended on a month-to-month
basis



--------------------------------------------------------------------------------

General Terms and Conditions

Page 7

 

 

until the Subsequent Agreement becomes effective. The terms of such Subsequent
Agreement shall be effective as of the effective date stated in such Subsequent
Agreement and shall not be applied retroactively to the expiration date of this
Agreement unless the Parties agree otherwise. Neither Party shall refuse to
provide services to the other Party during the negotiation of the Subsequent
Agreement or the transition from this Agreement to the Subsequent Agreement.

 

3. Ordering Procedures

 

3.1 Detailed procedures for ordering and provisioning BellSouth services are set
forth in BellSouth’s Local Interconnection and Facility Based Ordering Guide,
Resale Ordering Guide, and as set forth in the Attachment 6 of this Agreement,
as appropriate. To the extent there is a conflict between the BellSouth Local
Interconnection and Facility Based, Resale Ordering Guide and any specific
provisions of this Agreement, the provisions of this Agreement shall control.

 

3.2 BellSouth has developed electronic systems for placing most resale and some
UNE orders. BellSouth has also developed electronic systems for accessing data
needed to place orders including valid address, available services and features,
available telephone numbers, due date estimation on pre-order and calculation on
firm order, and customer service records where applicable. Charges for OSS shall
be as set forth in Attachment 1, Exhibit A and Attachment 2, Exhibit A.

 

4. Parity

 

4.1 The services and service provisioning that BellSouth provides DeltaCom for
resale will be at least equal in quality to that provided to BellSouth, or any
BellSouth subsidiary, affiliate, other carrier or end user. In connection with
resale, BellSouth will provide DeltaCom with pre-ordering, ordering, maintenance
and trouble reporting, and daily usage data functionality that will enable
DeltaCom to provide equivalent levels of customer service to their local
exchange customers as BellSouth provides to its own end users.

 

4.2 BellSouth shall also provide DeltaCom with unbundled network elements, and
access to those elements. The quality of an unbundled network element, as well
as the quality of the access to such unbundled network element, that BellSouth
provides to DeltaCom shall be at least equal in quality to that which BellSouth
provides to itself or to any BellSouth subsidiary, affiliate or other carrier.
The terms and conditions pursuant to which BellSouth provides access to
unbundled network elements, including but not limited to the time within which
BellSouth provisions such access to unbundled network elements, shall, at a
minimum, be no less favorable to DeltaCom than the terms and conditions under
which BellSouth provisions such elements to itself. Consistent with all
applicable rules and regulations, BellSouth shall provide DeltaCom with
pre-ordering, ordering, provisioning, maintenance and repair, and billing
functionality at least equal to that which BellSouth provides for its own retail
services.



--------------------------------------------------------------------------------

General Terms and Conditions

Page 8

 

5. White Pages Listings

 

5.1 BellSouth shall make available to DeltaCom, for DeltaCom subscribers,
nondiscriminary access to its telephone number and address directory listings
(“Directory Lists”), under the following terms and conditions. In no event shall
DeltaCom subscribers receive Directory Listings that are at less favorable
rates, terms or conditions than the rates, terms or conditions that BellSouth
provides its subscribers.

 

5.1.1 Directory Listings. BellSouth has delegated certain authority to its
affiliate, BellSouth Advertising & Publishing Corporation (“BAPCO”) and has
required BAPCO to carry out certain BellSouth obligations imposed by the Act
regarding the publication of directories. DeltaCom and BAPCO have entered into
an agreement regarding BAPCO's treatment of DeltaCom's end users' directory
listing information in directories published by BAPCO. BellSouth shall maintain
the Directory Listings database, which includes DeltaCom's end users' directory
information used by BAPCO in publishing directories in accordance with
Section 5.2.1 below. Subject to execution of such agreement between DeltaCom and
BAPCO, BAPCO shall publish directory listings as follows:

 

5.1.1.1 White Page Basic Directory Listings. BellSouth shall publish in all
BellSouth's white pages Directories at no charge to DeltaCom or any DeltaCom End
User other than applicable miscellaneous listing charges as set forth in
BellSouth's tariffs, one white pages basic Directory Listing for each DeltaCom
End User for all of such End User's phone numbers located in the geographic
region covered by any white pages Directory. Notwithstanding the foregoing,
BellSouth shall not publish any white pages basic Directory Listing for any
DeltaCom End User whose Directory Listing has been identified as non-published.
DeltaCom will be required to provide to BellSouth the names, addresses and
telephone numbers of all DeltaCom's End Users that wish to be omitted from
directories.

 

5.1.1.2 Enhanced White Pages Listings. Where BellSouth offers to publish, at no
charge, in its white pages directory Enhanced White Pages Listing to its retail
customer, BellSouth shall publish such listings, at no charge and under the same
terms and conditions, for DeltaCom for its End Users. Where BellSouth charges
its retail end users for Enhanced White Pages Listings, BellSouth shall publish
such listings under the same terms and conditions to DeltaCom for its End Users
at the applicable wholesale discount set forth in Attachment 1.

 

5.1.1.3

Yellow Pages Basic (“Free”) Directory Listings. DeltaCom desires and BellSouth
shall facilitate the process by which DeltaCom's business customers receive a
free Yellow Pages listing, as offered to BellSouth’s end user
customers. DeltaCom acknowledges that its customer listings are commingled in
the daily feed with the BellSouth customer listings that BellSouth provides to
its Yellow Pages publisher, BAPCO. DeltaCom consents to the release of such
information to BAPCO for the aforementioned purpose and acknowledges that BAPCO
may solicit DeltaCom's end users to determine whether the end user desires to
purchase advertising or other services directly from BAPCO. Neither DeltaCom nor



--------------------------------------------------------------------------------

General Terms and Conditions

Page 9

 

 

BellSouth will be responsible for any paid advertising that such end user may
elect to purchase. Except as provided herein or with the written consent of
DeltaCom, BellSouth shall not sell or otherwise provide the DeltaCom end user
listings to any third party. Further, if it has actual knowledge of any use by
BAPCO or any other of BellSouth’s affiliates that is inconsistent with the
provisions of this section, BellSouth shall notify DeltaCom.

 

5.1.2 Treatment of Directory Listings. BellSouth shall treat all Directory
Listings with the same level of confidentiality that BellSouth accords its own
directory listing information, and BellSouth shall limit access to DeltaCom's
End User proprietary confidential directory information to those BellSouth
employees who are involved in the preparation of listings. Directory Listings of
DeltaCom End Users shall be alphabetically commingled with the Directory
Listings of all other telecommunications carriers, including BellSouth. All
Directory Listings published by BellSouth will be as accurate and complete as
BellSouth's own listing or those of its Affiliates.

 

5.1.3 Reserved Rights. DeltaCom reserves the right to withhold Directory Listing
information from BellSouth, if BellSouth charges DeltaCom a rate for inclusion
of DeltaCom's unlisted numbers in the BellSouth directory databases exceeding
the BellSouth retail tariffed charge for unlisted numbers.

 

5.2. Directory Listing Database.

 

5.2.1 Maintenance. BellSouth shall maintain a Directory Listings database that
shall include the directory listings of BellSouth, DeltaCom and any other
carrier for whom BellSouth has agreed to publish Directory Listings. DeltaCom
and BellSouth shall cooperate to ensure that Directory Listing information
relating to DeltaCom's End User is delivered to BellSouth and reflected in such
database in a timely and accurate manner (and in no event in a manner that is
less timely or accurate than the manner in which BellSouth's Directory Listings
database is updated for information relating to BellSouth's End User). Data
should be generated from the local service order process and other data feeds
for facility-based carriers and should be subject to the same rigorous edits
that are applied to BellSouth local service orders. BellSouth shall use all
commercially reasonable efforts to maintain the Directory Listings database in
good order. BellSouth shall advise DeltaCom as soon as possible, but in no event
fewer than six (6) months in advance, of any changes in the maintenance of the
Directory Listings database or any mechanisms or interfaces, whether industry
standard or not, pursuant to which BellSouth will provide Directory Listings to
DeltaCom.

 

5.2.2 Third Party Access to Directory Listings Database. DeltaCom authorizes
BellSouth to provide Directory Listings of DeltaCom End Users to third parties
on terms and conditions that comport with the Communications Act and the
relevant FCC rules and orders on the same terms and conditions applicable to the
release of Directory Listings of BellSouth End Users to third parties. This data
shall not be used for any other purpose than publishing a directory.



--------------------------------------------------------------------------------

General Terms and Conditions

Page 10

 

5.2.3 Co-operation. DeltaCom and BellSouth agree to co-operate in good faith to
resolve any issue regarding a Directory Listing raised by a DeltaCom End User
(e.g., publication of a non-published Directory Listings, etc.). Upon request by
either party, DeltaCom and BellSouth will in good faith mutually develop a
process for escalating and resolving such issues.

 

5.3 BellSouth shall provide DeltaCom the directory listings of DeltaCom end
users in an electronic format for a reasonable, supported and cost-based rate
approved by the Commission.

 

5.4 DeltaCom has the right to review and edit its end users directory listings
by using an electronic version of galley proofs provided by BAPCO at a
reasonable, supported, cost-based rate approved by the Commission.

 

6. Liability and Indemnification

 

6.1 BellSouth Liability. BellSouth shall take financial responsibility for its
own actions in causing, or its lack of action in preventing, unbillable or
uncollectible DeltaCom revenues.

 

6.2 Liability for Acts or Omissions of Third Parties. Neither BellSouth nor
DeltaCom shall be liable for any act or omission of another telecommunications
company providing a portion of the services provided under this Agreement.

 

6.3 Limitation of Liability.

 

6.3.1

With respect to any claim or suit, whether based in contract, tort or any other
theory of legal liability, by DeltaCom, any DeltaCom customer or by any other
person or entity, for damages associated with any of the services provided by
BellSouth pursuant to or in connection with this Agreement, including but not
limited to the installation, provision, preemption, termination, maintenance,
repair or restoration of service, and subject to the provisions of the remainder
of this General Terms and Conditions, BellSouth's liability shall be limited to
an amount equal to the proportionate charge for the service provided pursuant to
this Agreement for the period during which the service was affected. With
respect to any claim or suit, whether based in contract, tort or any other
theory of legal liability, by BellSouth, any BellSouth customer or by any other
person or entity, for damages associated with any of the services provided by
DeltaCom pursuant to or in connection with this Agreement, including but not
limited to the installation, provision, preemption, termination, maintenance,
repair or restoration of service, and subject to the provisions of the remainder
of this General Terms and Conditions, DeltaCom's liability shall be limited to
an amount equal to the proportionate charge for the service provided pursuant to
this Agreement for the period during which the service was affected.
Notwithstanding the foregoing, claims for damages by DeltaCom, any DeltaCom
customer or any other person or entity resulting from the gross negligence or
willful misconduct of BellSouth and claims for damages by DeltaCom resulting
from the failure of BellSouth to honor in one or more material respects any one
or more of the material provisions of this Agreement shall not be subject to
such



--------------------------------------------------------------------------------

General Terms and Conditions

Page 11

 

 

limitation of liability. Likewise, claims for damages by BellSouth, any
BellSouth customer or any other person or entity resulting from the gross
negligence or willful misconduct of DeltaCom and claims for damages by BellSouth
resulting from the failure of DeltaCom to honor in one or more material respects
any one or more of the material provisions of this Agreement shall not be
subject to such limitation of liability.

 

6.3.2 Limitations in Tariffs. Subject to the provisions of 6.3.1, a Party may,
in its sole discretion, provide in its tariffs and contracts with its Customer
and third parties that relate to any service, product or function provided or
contemplated under this Agreement, that to the maximum extent permitted by
Applicable Law, such Party shall not be liable to Customer or third Party for
(i) any Loss relating to or arising out of this Agreement, whether in contract,
tort or otherwise, that exceeds the amount such party would have charged that
applicable person for the service, product or function that gave rise to such
Loss and (ii) Consequential Damages. To the extent that a Party elects not to
place in its tariffs or contracts such limitations of liability, and the other
Party incurs a Loss as a result thereof, such Party shall indemnify and
reimburse the other Party for that portion of the Loss that would have been
limited had the first Party included in its tariffs and contracts the
limitations of liability that such other Party included in its own tariffs at
the time of such Loss.

 

6.3.3 Neither BellSouth nor DeltaCom shall be liable for damages to the other’s
terminal location, POI or other company’s customers’ premises resulting from the
furnishing of a service, including, but not limited to, the installation and
removal of equipment or associated wiring, except to the extent caused by a
company’s negligence or willful misconduct or by a company’s failure to properly
ground a local loop after disconnection.

 

6.3.4 Under no circumstance shall a Party be responsible or liable for indirect,
incidental, or consequential damages, including, but not limited to, economic
loss or lost business or profits, damages arising from the use or performance of
equipment or software, or the loss of use of software or equipment, or
accessories attached thereto, delay, error, or loss of data. In connection with
this limitation of liability, each Party recognizes that the other Party may,
from time to time, provide advice, make recommendations, or supply other
analyses related to the Services, or facilities described in this Agreement,
and, while each Party shall use diligent efforts in this regard, the Parties
acknowledge and agree that this limitation of liability shall apply to provision
of such advice, recommendations, and analyses.

 

6.4

Indemnification for Certain Claims. BellSouth and DeltaCom providing services,
their affiliates and their parent company, shall be indemnified, defended and
held harmless by each other against any claim, loss or damage arising from the
receiving company’s use of the services provided under this Agreement pertaining
to (1) claims for libel, slander, invasion of privacy or copyright infringement
arising from the content of the receiving company’s own communications, or
(2) any claim, loss or damage claimed by the other company’s customer arising
from



--------------------------------------------------------------------------------

General Terms and Conditions

Page 12

 

 

one company’s use or reliance on the other company’s services, actions, duties,
or obligations arising out of this Agreement; provided that in the event of a
claim arising under this Section 6.4(2), to the extent any claim, loss or damage
is caused by the gross negligence or willful misconduct of the providing party,
the receiving Party shall have no obligation to indemnify, defend or hold
harmless the providing Party hereunder, subject to the other terms of this
Section 6.

 

6.5 Disclaimer. EXCEPT AS SPECIFICALLY PROVIDED TO THE CONTRARY IN THIS
AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES TO THE OTHER
PARTY CONCERNING THE SPECIFIC QUALITY OF ANY SERVICES, OR FACILITIES PROVIDED
UNDER THIS AGREEMENT. THE PARTIES DISCLAIM, WITHOUT LIMITATION, ANY WARRANTY OR
GUARANTEE OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, ARISING FROM
COURSE OF PERFORMANCE, COURSE OF DEALING, OR FROM USAGES OF TRADE.

 

6.6 DeltaCom and BellSouth will work cooperatively to minimize fraud associated
with third-number billed calls, calling card calls, or any other services
related to this Agreement. The Parties fraud minimization procedures are to be
cost effective and implemented so as not to unduly burden or harm one Party as
compared to the other.

 

6.7 Neither Party accepts responsibility to any person for any unlawful act
committed by the other Party, or that other Parties’ End Users, as part of
providing service to that other Party.

 

7. Court Ordered Requests for Call Detail Records and Other Subscriber
Information.

 

7.1 To the extent technically feasible, BellSouth maintains call detail records
for DeltaCom end users for limited time periods and can respond to subpoenas and
court ordered requests for information. BellSouth shall maintain such
information for DeltaCom end users for the same length of time it maintains such
information for its own end users.

 

7.2 DeltaCom agrees that BellSouth will respond to subpoenas and court ordered
requests delivered directly to BellSouth for the purpose of providing call
detail records when the targeted telephone numbers belong to DeltaCom end users.
Billing for such requests will be generated by BellSouth and directed to the law
enforcement agency initiating the request.

 

7.3 DeltaCom agrees that in cases where DeltaCom receives subpoenas or court
requests for call detail records for targeted telephone numbers belonging to
DeltaCom end users, DeltaCom will advise the law enforcement agency initiating
the request to redirect the subpoena or court ordered request to BellSouth.
Billing for call detail information will be generated by BellSouth and directed
to the law enforcement agency initiating the request.



--------------------------------------------------------------------------------

General Terms and Conditions

Page 13

 

7.4 In cases where the timing of the response to the law enforcement agency
prohibits DeltaCom from having the subpoena or court ordered request redirected
to BellSouth by the law enforcement agency, DeltaCom will furnish the official
request to BellSouth for providing the call detail information. BellSouth will
provide the call detail records to DeltaCom and bill DeltaCom for the
information. DeltaCom agrees to reimburse BellSouth for the call detail
information provided.

 

7.5 DeltaCom will provide DeltaCom end user and/or other customer information
that is available to DeltaCom in response to subpoenas and court orders for
their own customer records. BellSouth will redirect subpoenas and court ordered
requests DeltaCom end user and/or other customer information to DeltaCom for the
purpose of providing this information to the law enforcement agency.

 

8. Intellectual Property Rights and Indemnification

 

8.1 No License. No patent, copyright, trademark or other proprietary right is
licensed, granted or otherwise transferred by this Agreement. DeltaCom is
strictly prohibited from any use, including but not limited to in sales, in
marketing or advertising of telecommunications services, of any BellSouth name,
service mark or trademark.

 

8.2 Ownership of Intellectual Property. Any intellectual property, which
originates from or is developed by a Party shall remain in the exclusive
ownership of that Party. Except for a limited license to use patents or
copyrights to the extent necessary for the Parties to use any facilities or
equipment (including software) or to receive any service solely as provided
under this Agreement, no license in patent, copyright, trademark or trade
secret, or other proprietary or intellectual property right now or hereafter
owned, controlled or licensable by a Party, is granted to the other Party or
shall be implied or arise by estoppel. It is the responsibility of each Party to
ensure at no additional cost to the other Party that it has obtained any
necessary licenses in relation to intellectual property of third Parties used in
its network that may be required to enable the other Party to use any facilities
or equipment (including software), to receive any service, or to perform its
respective obligations under this Agreement.

 

8.3 Indemnification. The Party providing a service pursuant to this Agreement
will defend the Party receiving such service or data provided as a result of
such service against claims of infringement arising solely from the use by the
receiving Party of such service and will indemnify the receiving Party for any
damages awarded based solely on such claims in accordance with Section 6 of this
Agreement.

Promptly after receipt of notice of any claim or the commencement of any action
for which a Party may seek indemnification pursuant to this Section, such Party
(the "Indemnified Party") shall promptly give written notice to the other Party
(the "Indemnifying Party") of such claim or action, but the failure to so notify
the Indemnifying Party shall not relieve the Indemnifying Party of any liability
it may



--------------------------------------------------------------------------------

General Terms and Conditions

Page 14

 

have to the Indemnified Party except to the extent the Indemnifying Party has
actually been prejudiced thereby. The Indemnifying Party shall be obligated to
assume the defense of such claim, at its own expense. The Indemnified Party
shall cooperate with the Indemnifying Party's reasonable requests for assistance
or Information relating to such claim, at the Indemnifying Party's expense. The
Indemnified Party shall have the right to participate in the investigation and
defense of such claim or action, with separate counsel chosen and paid for by
the Indemnified Party.

 

8.4 Claim of Infringement. In the event that use of any facilities or equipment
(including software), becomes, or in reasonable judgment of the Party who owns
the affected network is likely to become, the subject of a claim, action, suit,
or proceeding based on intellectual property infringement, then said Party shall
promptly and at its sole expense, but subject to the limitations of liability
set forth below:

 

8.4.1 modify or replace the applicable facilities or equipment (including
software) while maintaining form and function, or

 

8.4.2 obtain a license sufficient to allow such use to continue.

 

8.4.3 In the event 8.4.1 or 8.4.2 are commercially unreasonable, then said Party
may, terminate, upon reasonable notice under the circumstances, this contract
with respect to use of, or services provided through use of, the affected
facilities or equipment (including software), but solely to the extent required
to avoid the infringement claim.

 

8.5 Exception to Obligations. Neither Party's obligations under this Section
shall apply to the extent the infringement is caused by: (i) modification of the
facilities or equipment (including software) by the indemnitee; (ii) use by the
indemnitee of the facilities or equipment (including software) in combination
with equipment or facilities (including software) not provided or authorized by
the indemnitor provided the facilities or equipment (including software) would
not be infringing if used alone; (iii) conformance to specifications of the
indemnitee which would necessarily result in infringement; or (iv) continued use
by the indemnitee of the affected facilities or equipment (including software)
after being placed on notice to discontinue use as set forth herein.

 

8.6 Exclusive Remedy. The foregoing shall constitute the Parties' sole and
exclusive remedies and obligations with respect to a third party claim of
intellectual property infringement arising out of the conduct of business under
this agreement.

 

9. Treatment of Proprietary and Confidential Information

 

9.1

All confidential or proprietary information disclosed by either Party during the
negotiations and the term of this Agreement shall be protected by the Parties in
accordance with the terms of this Section 9. All information which is disclosed
by



--------------------------------------------------------------------------------

General Terms and Conditions

Page 15

 

 

one Party (“Disclosing Party”) to the other (“Recipient”) in connection with
this Agreement, or acquired in the course of performance of this Agreement,
shall be deemed confidential and proprietary to the Disclosing Party and subject
to this Agreement, such information including but not limited to, network,
financial, marketing, and staffing information, proposals, requests for
proposals, business plans, strategic information, specifications, costs,
procedures, processes, business systems, software programs, orders for services,
customer account data, call detail records, usage information in form, and
Customer Proprietary Network Information (“CPNI”) as that term is defined by the
Act and the rules and regulations of the FCC (collectively, Disclosing Party’s
“Confidential Information”).

 

9.1.1 Recipient shall (i) use Confidential Information only for the purpose of
performing under this Agreement, (ii) hold Confidential Information in
confidence and disclose it only to employees who have a need to know it in order
to perform under this Agreement, and (iii) safeguard Confidential Information
from unauthorized use or disclosure using no less than the degree of care with
which Recipient safeguards its own Confidential Information. If Recipient wishes
to disclose the Disclosing Party’s Confidential Information to a third party
agent or consultant in order to perform Recipient’s obligations hereunder, such
third party shall have executed a written agreement comparable in scope to the
terms of this Section 9.

 

9.1.1.1 Notwithstanding the provisions of subsection 9.1.1, under no
circumstances will BellSouth disclose DeltaCom’s Confidential Information to, or
permit access to DeltaCom’s Confidential Information by, the retail operations
or any employee thereof, or the retail customer representatives of, BellSouth or
any BellSouth Affiliate, or any independent contractors to any of the foregoing,
and BellSouth and any BellSouth Affiliate shall take all reasonable actions to
protect DeltaCom’s Confidential Information. In the event that the retail
operations, any employees thereof, or retail customer representatives of
BellSouth or any BellSouth Affiliate, or any independent contractors to any of
the foregoing, possess or have knowledge of any DeltaCom Confidential
Information, DeltaCom bears the burden of showing that the actions taken by
BellSouth to protect the Confidential Information were not reasonable.

 

9.1.2

Recipient shall have no obligation to safeguard Confidential Information
(i) which was in the Recipient’s possession free of restriction prior to its
receipt from Disclosing Party, (ii) which becomes publicly known or available
through no breach of this Agreement by Recipient, (iii) which is lawfully
acquired by Recipient free of restrictions on its disclosure, (iv) which is
independently developed by personnel of Recipient to whom the Disclosing Party’s
Confidential Information had not been previously disclosed, or (v) which
Disclosing Party in writing authorizes Recipient to disclose without
restriction. Recipient may disclose Confidential Information if required by law,
a court, or governmental agency, provided that Disclosing Party has been
notified of the requirement promptly after Recipient becomes aware of the
requirement, and provided that Recipient undertakes all lawful measures to avoid
disclosing such information



--------------------------------------------------------------------------------

General Terms and Conditions

Page 16

 

 

until Disclosing Party has had reasonable time to obtain a protective order.
Recipient agrees to comply with any protective order that covers the
Confidential Information to be disclosed.

 

9.1.3 Each Party agrees that Disclosing Party would be irreparably injured by a
breach of this Section 9 by Recipient or its representatives and that Disclosing
Party shall be entitled to seek equitable relief, including injunctive relief
and specific performance, in the event of any breach of this Section 9. Such
remedies shall not be exclusive, but shall be in addition to all other remedies
available at law or in equity.

 

9.2 CPNI related to DeltaCom’s customers obtained by virtue of Local
Interconnection or any other Service provided under this Agreement shall be
DeltaCom’s Confidential Information and may not be used by BellSouth for any
purpose except performance of its obligations under this Agreement, and in
connection with such performance, shall be disclosed only to employees with a
need to know, unless the DeltaCom customer expressly directs DeltaCom to
disclose such information to BellSouth pursuant to the requirements of
Section 222(c)(2) of the Act. In the event such authorization is obtained,
BellSouth may use or disclose only such information as DeltaCom provides
pursuant to such authorization and may not use information that BellSouth has
otherwise obtained, directly or indirectly, in connection with its performance
under this Agreement. CPNI related to BellSouth’s customers obtained by virtue
of Local Interconnection or any other Service provided under this Agreement
shall be BellSouth’s Confidential Information and may not be used by DeltaCom
for any purpose except performance of its obligations under this Agreement, and
in connection with such performance shall be disclosed only to employees with a
need to know, unless the BellSouth customer expressly directs BellSouth to
disclose such information to DeltaCom pursuant to the requirements of
Section 222(c)(2) of the Act. In the event such authorization is obtained,
DeltaCom may use or disclose only such information as BellSouth provides
pursuant to such authorization and may not use information that DeltaCom has
otherwise obtained, directly or indirectly, in connection with its performance
under this Agreement.

 

9.2.1 Except as otherwise expressly provided in this Section 9, nothing herein
shall be construed as limiting the rights of either Party with respect to its
customer information under any applicable law, including without limitation
Section 222 of the Act.

 

9.3 Publicity

 

9.3.1 Unless otherwise mutually agreed upon, neither Party shall publish or use
the other Party’s logo, trademark, service mark, name, language, pictures, or
symbols or words from which the other Party’s name may reasonably be inferred or
implied in any product, service, advertisement, promotion, or in connection with
any sales or marketing activity or any other publicity matter.



--------------------------------------------------------------------------------

General Terms and Conditions

Page 17

 

9.3.2 Neither Party shall produce, publish or distribute any press release or
other publicity referring to the other Party or its Affiliates, or announcing
the execution or discussing the terms of this Agreement without prior notice to
the other Party. In no event shall either Party mischaracterize the contents of
this Agreement in any public statement or in any representation to a
governmental entity or member thereof.

 

9.4 The Parties’ rights and obligations under this Section 9 shall survive and
continue in effect until four (4) years after the expiration or termination date
of this Agreement with regard to all Confidential Information exchanged during
the term of this Agreement. Thereafter, the parties’ rights and obligations
hereunder survive and continue in effect with respect to any Information that is
a trade secret under applicable law.

 

10. Assignments

Any assignment by either Party to any non-affiliated entity of any right,
obligation or duty, or of any other interest hereunder, in whole or in part,
without the prior written consent of the other Party shall be void. A Party may
assign this Agreement or any right, obligation, duty or other interest hereunder
to an Affiliate company of the Party without the consent of the other Party. All
obligations and duties of any Party under this Agreement shall be binding on all
successors in interest and assigns of such Party. No assignment of delegation
hereof shall relieve the assignor of its obligations under this Agreement in the
event that the assignee fails to perform such obligations.

 

11. Dispute Resolution

Except as otherwise stated in this Agreement, the Parties agree that if any
dispute arises as to the interpretation of any provision of this Agreement or as
to the proper implementation of this Agreement, either Party may petition the
Commission for a resolution of the dispute; provided, however, that to the
extent any issue disputed hereunder involves issues beyond the scope of
authority or jurisdiction of the Commission, the Parties may seek initial
resolution of such dispute in another appropriate forum. However, each Party
reserves any rights it may have to seek judicial review of any ruling made by
the Commission concerning this Agreement. Each Party shall bear its own costs
when seeking Commission or judicial review of any ruling concerning this
Agreement.

 

12. Limitation of Use

The Parties agree that this Agreement shall not be offered by either Party in
another jurisdiction as evidence of any concession or as a waiver of any
position taken by the other Party in that jurisdiction or for any other purpose.



--------------------------------------------------------------------------------

General Terms and Conditions

Page 18

 

13. Taxes

 

13.1 Any Federal, state or local excise, license, sales, use or other taxes or
tax-like charges (excluding any taxes levied on income) resulting from the
performance of this Agreement shall be borne by the Party upon which the
obligation for payment is imposed under applicable law, even if the obligation
to collect and remit such taxes is placed upon the other party. To the extent
permitted by applicable law, any such taxes shall be shown as separate items on
applicable billing documents between the Parties. The Party obligated to collect
and remit taxes shall do so unless the other Party provides such Party with the
required evidence of exemption. The Party obligated to pay any such taxes may
contest the same and shall be entitled to the benefit of any refund or recovery.
The Party obligated to collect and remit taxes shall cooperate fully in any such
contest by the other Party by providing, records, testimony, and such additional
information or assistance as may reasonably be necessary to pursue the contest.

 

13.1.1 If the purchasing Party determines that in its opinion any such taxes or
fees are not payable, the providing Party shall not bill such taxes or fees to
the purchasing Party if the purchasing Party provides written certification,
reasonably satisfactory to the providing Party, stating that it is exempt or
otherwise not subject to the tax or fee, setting forth the basis therefore, and
satisfying any other requirements under applicable law. If any authority seeks
to collect any such tax or fee that the purchasing Party has determined and
certified not to be payable, or any such tax or fee that was not billed by the
providing Party, the purchasing Party may contest the same in good faith, at its
own expense. In any such contest, the purchasing Party shall promptly furnish
the providing Party with copies of all filings in any proceeding, protest, or
legal challenge, all rulings issued in connection therewith, and all
correspondence between the purchasing Party and the taxing authority.

 

13.1.2 In the event that all or any portion of an amount sought to be collected
must be paid in order to contest the imposition of any such tax or fee, or to
avoid the existence of a lien on the assets of the providing Party during the
pendency of such contest, the purchasing Party shall be responsible for such
payment and shall be entitled to the benefit of any refund or recovery.

 

13.1.3 If it is ultimately determined that any additional amount of such a tax
or fee is due to the imposing authority, the purchasing Party shall pay such
additional amount, including any interest and penalties thereon.

 

13.1.4 Notwithstanding any provision to the contrary, the purchasing Party shall
protect, indemnify and hold harmless (and defend at the purchasing Party’s
expense) the providing Party from and against any such tax or fee, interest or
penalties thereon, or other charges or payable expenses (including reasonable
attorney fees) with respect thereto, which are incurred by the providing Party
in connection with any claim for or contest of any such tax or fee.

 

13.1.5 Each Party shall notify the other Party in writing of any assessment,
proposed assessment or other claim for any additional amount of such a tax or
fee by a taxing authority; such notice to be provided, if possible, at least ten
(10) days prior to the date by which a response, protest or other appeal must be
filed, but in no event later than thirty (30) days after receipt of such
assessment, proposed assessment or claim.



--------------------------------------------------------------------------------

General Terms and Conditions

Page 19

 

13.2 Mutual Cooperation. In any contest of a tax or fee by one Party, the other
Party shall cooperate fully by providing records, testimony and such additional
information or assistance as may reasonably be necessary to pursue the contest.
Further, the other Party shall be reimbursed for any reasonable and necessary
out-of-pocket copying and travel expenses incurred in assisting in such contest.

 

14. Force Majeure

In the event performance of this Agreement, or any obligation hereunder, is
either directly or indirectly prevented, restricted, or interfered with by
reason of fire, flood, earthquake or like acts of God, wars, revolution, civil
commotion, explosion, acts of public enemy, embargo, acts of the government in
its sovereign capacity, labor difficulties, including without limitation,
strikes, slowdowns, picketing, or boycotts, unavailability of equipment from
vendor, changes requested by Customer, or any other circumstances beyond the
reasonable control and without the fault or negligence of the Party affected,
the Party affected, upon giving prompt notice to the other Party, shall be
excused from such performance on a day-to-day basis to the extent of such
prevention, restriction, or interference (and the other Party shall likewise be
excused from performance of its obligations on a day-to-day basis until the
delay, restriction or interference has ceased); provided however, that the Party
so affected shall use best efforts to avoid or remove such causes of
non-performance and both Parties shall proceed whenever such causes are removed
or cease.

 

15. Modification of Agreement

 

15.1 Pursuant to 47 U.S.C. § 252(i) and 47 C.F.R. § 51.809, BellSouth shall make
available to DeltaCom any entire interconnection agreement filed and approved
pursuant to 47 U.S.C. § 252. The adopted agreement shall apply to the same
states as the agreement that was adopted, and the term of the adopted agreement
shall expire on the same date as set forth in the agreement that was adopted.

 

15.2 No modification, amendment, supplement to, or waiver of the Agreement or
any of its provisions shall be effective and binding upon the Parties unless it
is made in writing and duly signed by the Parties.

 

15.2.1

Except as otherwise set forth in Attachment 3, Section 2 concerning the
Jurisdictional Factor Guide, the Parties acknowledge that certain provisions of
this Agreement incorporate by reference various BellSouth document and industry
publications (collectively referred to herein as the "Provisions"), and that
such Provisions may change from time to time. The Parties agree that: 1) If the
change or alteration was made as a result of the Change Control Process (CCP), a
revision to ANSI or Telcordia guidelines or OBF guidelines or if DeltaCom agrees
in writing to such change or alteration, any such change or alteration shall
become effective with respect to DeltaCom pursuant to the terms of the notice to
DeltaCom via the applicable Internet website posting; 2) Any other changes that
(a) alters, amends or conflicts with any term of this Agreement, (b) changes any



--------------------------------------------------------------------------------

General Terms and Conditions

Page 20

 

 

charge or rate, or the application of any charge or rate, specified in this
Agreement, will be implemented through amendment of this Agreement; and 3) all
other changes that would require DeltaCom to incur more than minimal expense
will not become effective as to DeltaCom provided DeltaCom has submitted to
BellSouth notice within thirty (30) days of receipt/posting of BellSouth’s
notice of such change. For purposes of item (3) above, costs associated with
disseminating notice of the change or providing training regarding the change to
employees shall not be deemed "more than minimal." In the event the Parties
disagree as to whether any alteration or amendment described in this Section is
effective as to DeltaCom pursuant to the requirements of this Section, either
Party may file a complaint with the Commission pursuant to the dispute
resolution provisions of this Agreement, and until a Commission issues its order
regarding the dispute, the change shall not take effect.

 

15.3 Execution of this Agreement by either Party does not confirm or infer that
the executing Party agrees with any decision(s) issued pursuant to the
Telecommunications Act of 1996 and the consequences of those decisions on
specific language in this Agreement. Neither Party waives its rights to appeal
or otherwise challenge any such decision(s) and each Party reserves all of its
rights to pursue any and all legal and/or equitable remedies, including appeals
of any such decision(s).

 

15.4 In the event that any effective legislative, regulatory, judicial or other
legal action materially affects any material terms of this Agreement, or the
ability of DeltaCom or BellSouth to perform any material terms of this
Agreement, DeltaCom or BellSouth may, on thirty (30) days’ written notice
require that such terms be renegotiated, and the Parties shall renegotiate in
good faith such mutually acceptable new terms as may be required. In the event
that such new terms are not renegotiated within ninety (90) days after such
notice, the Dispute shall be referred to the Dispute Resolution procedure set
forth in Section 11.

 

15.5 If any provision of this Agreement, or the application of such provision to
either Party or circumstance, shall be held invalid, the remainder of the
Agreement, or the application of any such provision to the Parties or
circumstances other than those to which it is held invalid, shall not be
effective thereby, provided that the Parties shall attempt to reformulate such
invalid provision to give effect to such portions thereof as may be valid
without defeating the intent of such provision.

 

15.6 If DeltaCom changes its name or makes changes to its structure or identity
due to a merger, acquisition, transfer or any other reason, it is the
responsibility of DeltaCom to notify BellSouth of said change and request that
an amendment to this Agreement, if necessary, be executed to reflect said
change.



--------------------------------------------------------------------------------

General Terms and Conditions

Page 21

 

16. Indivisibility

The Parties intend that this Agreement be indivisible and nonseverable, and each
of the Parties acknowledges that it has assented to all of the covenants and
promises in this Agreement as a single whole and that all of such covenants and
promises, taken as a whole, constitute the essence of the contract. Without
limiting the generality of the foregoing, each of the Parties acknowledges that
any provision by BellSouth of space for collocation was related to the provision
of interconnection and unbundled network elements under this Agreement as set
forth in Attachment 4 and is governed by the other applicable attachments to
this Agreement. The Parties further acknowledge that this Agreement is intended
to constitute a single transaction, and that the obligations of the Parties
under this Agreement are interdependent.

 

17. Waivers

A failure or delay of either Party to enforce any of the provisions hereof, to
exercise any option which is herein provided, or to require performance of any
of the provisions hereof shall in no way be construed to be a waiver of such
provisions or options, and each Party, notwithstanding such failure, shall have
the right thereafter to insist upon the specific performance of any and all of
the provisions of this Agreement.

 

18. Governing Law

This Agreement shall be governed by, and construed and enforced in accordance
with, the laws of the State of Georgia, without regard to its conflict of laws
principles.

 

19. Arm’s Length Negotiations

This Agreement was executed after arm’s length negotiations between the
undersigned Parties and reflects the conclusion of the undersigned that this
Agreement is in the best interests of all Parties.

 

20. Notices

 

20.1 Every notice, consent, approval, or other communications required or
contemplated by this Agreement shall be in writing and shall be delivered in
person or given by postage prepaid mail and electronic mail to the electronic
mail address bellow, if address to:

BellSouth Telecommunications, Inc.

BellSouth Local Contract Manager

600 North 19th Street

Birmingham, Alabama 35203

and



--------------------------------------------------------------------------------

General Terms and Conditions

Page 22

 

General Attorney - COU

Suite 4300

675 W. Peachtree St.

Atlanta, GA 30375

DeltaCom, Inc.

Regulatory Department

7037 Old Madison Pike

Huntsville, AL 35806

Ph (256)-382-3843

Fax (256)-382-3936

or at such other address as the intended recipient previously shall have
designated by written notice to the other Party.

 

20.2 Where specifically required, notices shall be by certified or registered
mail. Unless otherwise provided in this Agreement, notice by mail shall be
effective on the date it is officially recorded as delivered by return receipt
or equivalent, and in the absence of such record of delivery, it shall be
presumed to have been delivered the fifth day, or next business day after the
fifth day, after it was deposited in the mails.

 

20.3 Notwithstanding the foregoing, BellSouth may provide DeltaCom notice via
Internet posting of price changes and changes to the terms and conditions of
services available for resale per Commission Orders. In North Carolina,
BellSouth will provide forty-five (45) days notice of any discontinuation of
service or rate increases on a resold service. Where there is a generic
Commission order to provide advance notice, BellSouth will comply. BellSouth
will post changes to business processes and policies, notices of new service
offerings, and changes to service offerings not requiring an amendment to this
Agreement, notices required to be posted to BellSouth’s website, and any other
information of general applicability to CLECs.

 

21. Discontinuance of Service

Each Party reserves the right to suspend or terminate service in the event of
prohibited, unlawful or improper use of facilities or service pursuant to
regulatory or legal authorities, for which it is purchasing services or in the
event of nonpayment of undisputed billing for services in accordance with
Attachment 7 of this Agreement.

 

22. Rule of Construction

No rule of construction requiring interpretation against the drafting Party
hereof shall apply in the interpretation of this Agreement.



--------------------------------------------------------------------------------

General Terms and Conditions

Page 23

 

23. Headings of No Force or Effect

The headings of Articles and Sections of this Agreement are for convenience of
reference only, and shall in no way define, modify or restrict the meaning or
interpretation of the terms or provisions of this Agreement.

 

24. Multiple Counterparts

This Agreement may be executed multiple counterparts, each of which shall be
deemed an original, but all of which shall together constitute but one and the
same document.

 

25. Filing of Agreement

Upon execution of this Agreement it shall be filed with the appropriate state
regulatory agency pursuant to the requirements of Section 252 of the Act, and
the Parties shall share equally any filing fees therefore. If the regulatory
agency imposes any filing or public interest notice fees regarding the filing or
approval of the Agreement, the Parties shall be responsible for publishing the
required notice and the publication and/or notice costs shall be shared equally
by the Parties.

 

26. Compliance with Applicable Law

Each Party shall comply at its own expense with applicable law.

 

27. Necessary Approvals

Each Party shall be responsible for obtaining and keeping in effect all
approvals from, and rights granted by, governmental authorities, building and
property owners, other carriers, and any other persons that may be required in
connection with the performance of its obligations under this Agreement. Each
Party shall reasonably cooperate with the other Party in obtaining and
maintaining any required approvals and rights for which such Party is
responsible.

 

28. Good Faith Performance

Each Party shall act in good faith in its performance under this Agreement and,
in each case in which a Party’s consent or agreement is required or requested
hereunder, such Party shall not unreasonably withhold or delay such consent or
agreement.



--------------------------------------------------------------------------------

General Terms and Conditions

Page 24

 

29. Nonexclusive Dealings

This Agreement does not prevent either Party from providing or purchasing
services to or from any other person.

 

30. Survival

The Parties’ obligations under this Agreement which by their nature are intended
to continue beyond the termination or expiration of this Agreement shall survive
the termination or expiration of this Agreement.

 

31. Establishment of Service

Each Party shall be liable for any applicable charge as set forth in each
Parties’ respective Access Tariff for the unauthorized change in local service
to that Party pursuant to applicable State Commission or FCC slamming liability
rules.

 

31.1 This Agreement includes Attachments with provisions for the following:

Resale

Network Elements and Other Services

Network Interconnection

Collocation

Access to Numbers and Number Portability

Pre-Ordering, Ordering, Provisioning, Maintenance and Repair

Billing

Rights-of-Way, Conduits and Pole Attachments

Performance Measurements

BellSouth Disaster Recovery Plan

Bona Fide Request/New Business Request Process

 

31.2 This Agreement and its Attachments, incorporated herein by this reference,
sets forth the entire understanding and supersedes prior agreements between the
Parties relating to the subject matter contained herein and merges all prior
discussions between them, and neither Party shall be bound by any definition,
condition, provision, representation, warranty, covenant or promise other than
as expressly stated in this Agreement or as is contemporaneously or subsequently
set forth in writing and executed by a duly authorized officer or representative
of the Party to be bound thereby. Except as otherwise provided in Attachment 4,
any orders placed under prior agreements between the Parties shall be governed
by the terms of this Agreement and the Parties agree that any and all amounts
and obligations owed for services provisioned or orders placed under prior
agreements between the Parties, related to the subject matter hereof, shall be
due and owing under this Agreement and be governed by the terms and conditions
of this Agreement as if such services or orders were provisioned or placed under
this Agreement.



--------------------------------------------------------------------------------

General Terms and Conditions

Signature Page

 

IN WITNESS WHEREOF, the Parties have executed this Agreement the day and year
written below.

 

BellSouth Telecommunications, Inc.   DeltaCom, Inc. By:  

/s/ Kristen E. Shore

  By:  

/s/ Jerry Watts

Name:   Kristen E. Shore   Name:   Jerry Watts Title:   Director   Title:   Vice
President Date:   11/20/06   Date:   11/20/06



--------------------------------------------------------------------------------

Attachment 1

Resale



--------------------------------------------------------------------------------

Attachment 1

Page 2

 

Table of Contents

 

1.    Discount Rates    3 2.    Definition of Terms    3 3.    General
Provisions    4 4.    Restrictions on Provision of Service    6 5.   
BellSouth’s Provision of Services to DeltaCom    7 6.    Operations Support
Systems Functions    9 7.    Maintenance of Services    9 8.    Establishment of
Service    10 9.    Standards of Performance    11 10.    Payment And Billing
Arrangements    11 11.    Discontinuance of Service    12 12.    Modification of
Agreement    12 13.    Line Information Database (LIDB)    12 14.    Optional
Daily Usage File (ODUF)    13 Operational Support Systems (OSS) Rates   
Exhibit A Resale Restrictions    Exhibit B Line Information Database (LIDB)
Storage Agreement    Exhibit C Optional Daily Usage File (ODUF)    Exhibit D
Resale Discounts and Rates    Exhibit E



--------------------------------------------------------------------------------

Attachment 1

Page 3

 

RESALE

 

1. Discount Rates

DeltaCom may purchase all retail Telecommunications Services provided by
BellSouth. The price or wholesale discount for these Telecommunications Services
shall be the retail rates reduced by the wholesale discount rate established by
the appropriate state public utility commission. The wholesale discount shall be
as set forth in Exhibit E, attached hereto and incorporated herein by this
reference.

 

2. Definition of Terms

 

2.1 CUSTOMER OF RECORD means the entity responsible for placing application for
service; requesting additions, rearrangements, maintenance or discontinuance of
service; payment in full of charges incurred such as non-recurring, monthly
recurring, toll, directory assistance, etc.

 

2.2 DEPOSIT means assurance provided by a customer in the form of cash, surety
bond or bank letter of credit to be held by BellSouth.

 

2.3 END USER means the ultimate user of the telecommunications services.

 

2.4 END USER CUSTOMER LOCATION means the physical location of the premises where
an end user makes use of the telecommunications services.

 

2.5 NEW SERVICES means functions, features or capabilities that are not
currently offered by BellSouth. This includes packaging of existing services or
combining a new function, feature or capability with an existing service.

 

2.6 COMPETITIVE LOCAL EXCHANGE COMPANY (CLEC) means a telephone company
certificated by the public service commissions of BellSouth’s franchised area to
provide local exchange service within BellSouth’s franchised area.

 

2.7 RESALE means an activity wherein a certificated CLEC, such as DeltaCom
subscribes to the telecommunications services of BellSouth and then reoffers
those telecommunications services to the public (with or without “adding
value”).

 

2.8 RESALE SERVICE AREA means the area, as defined in a public service
commission approved certificate of operation, within which an CLEC, such as
DeltaCom, may offer resold local exchange telecommunications service.



--------------------------------------------------------------------------------

Attachment 1

Page 4

 

3. General Provisions

 

3.1 DeltaCom may resell the tariffed local exchange and toll telecommunications
services of BellSouth contained in the General Subscriber Service Tariff and
Private Line Service Tariff subject to the terms, and conditions specifically
set forth herein. Notwithstanding the foregoing, the exclusions and limitations
on services available for resale will be as set forth in Exhibit B, attached
hereto and incorporated herein by this reference.

 

3.2 BellSouth shall make available telecommunications services for resale at the
rates set forth in Exhibit E to this Agreement and subject to the exclusions and
limitations set forth in Exhibit B to this Agreement. Neither Party waives its
right to appeal or otherwise challenge any decision regarding resale that
resulted in the discount rates contained in Exhibit E or the exclusions and
limitations contained in Exhibit B. Both Parties reserve the right to pursue any
and all legal and/or equitable remedies, including appeals of any decisions. If
such appeals or challenges result in changes in the discount rates or exclusions
and limitations, the parties agree that appropriate modifications to this
Agreement will be made promptly to make its terms consistent with the outcome of
the appeal.

 

3.3 DeltaCom may purchase resale services from BellSouth for its own use in
operating its business. The resale discount will apply to those services under
the following conditions:

 

3.3.1 DeltaCom must resell services to other end users.

 

3.3.2 DeltaCom must order services through the LCSC and/or Complex Resale
Support Group (CRSG).

 

3.3.3 DeltaCom cannot be a competitive local exchange telecommunications company
for the single purpose of selling to themselves.

 

3.4 The provision of services by BellSouth to DeltaCom does not constitute a
joint undertaking for the furnishing of any service.

 

3.5 DeltaCom will be the customer of record for all services purchased from
BellSouth. Except as specified herein, BellSouth will take orders from, bill and
expect payment from DeltaCom for all services.

 

3.6 DeltaCom will be BellSouth’s single point of contact for all services
purchased pursuant to this Agreement. BellSouth shall have no contact with the
end user except to the extent provided for herein.

 

3.7 BellSouth will continue to bill the end user for any services that the end
user specifies it wishes to receive directly from BellSouth. The Parties shall
not restrict the customer’s choice of using other telecommunications carriers
and their services.



--------------------------------------------------------------------------------

Attachment 1

Page 5

 

3.8 BellSouth maintains the right to serve directly any end user within the
service area of DeltaCom. BellSouth will continue to directly market its own
telecommunications products and services and in doing so may establish
independent relationships with end users of DeltaCom.

 

3.9 Neither Party shall interfere with the right of any person or entity to
obtain service directly from the other Party. Neither Party, its employees, nor
its subcontractors shall make disparaging comments regarding the other Party or
its services to end-users.

 

3.10 Where BellSouth provides resold services to DeltaCom, BellSouth will
provide DeltaCom with on line access to intermediate telephone numbers as
defined by applicable FCC rules and regulations on a first come first served
basis. DeltaCom acknowledges that such access to numbers shall be in accordance
with the appropriate FCC rules and regulations. DeltaCom acknowledges that there
may be instances where there is a shortage of telephone numbers in a particular
Common Language Location Identifier Code (CLLIC); and in such instances,
DeltaCom shall return unused intermediate telephone numbers to BellSouth upon
BellSouth’s request. BellSouth shall make all such requests on a
nondiscriminatory basis.

 

3.11 BellSouth will allow DeltaCom to designate up to 100 intermediate telephone
numbers per CLLIC, for DeltaCom’s sole use. Assignment, reservation and use of
telephone numbers shall be governed by applicable FCC rules and regulations.
DeltaCom acknowledges that there may be instances where there is a shortage of
telephone numbers in a particular CLLIC and BellSouth has the right to limit
access to blocks of intermediate telephone numbers. These instances include: 1)
where jeopardy status has been declared by the North American Numbering Plan
(NANP) for a particular Numbering Plan Area (NPA); or 2) where a rate center has
less than six months supply of numbering resources. DeltaCom may resell
BellSouth services only within the specific resale service area as defined in
its certificate(s) of authority as a local telecommunications carrier.

 

3.12 911- BellSouth shall provide to DeltaCom 911 and E911 emergency call
routing services at parity with BellSouth.

 

3.13 Customer Service Functions-Except as otherwise provided in this Agreement,
DeltaCom shall be the single point of contact for all DeltaCom end users.

 

3.14 BellSouth shall refer all questions regarding DeltaCom service or product
directly to DeltaCom. BellSouth shall use its best efforts to ensure that all
BellSouth representatives who receive inquiries regarding DeltaCom services do
not in any way disparage or discriminate against DeltaCom or its products or
services.



--------------------------------------------------------------------------------

Attachment 1

Page 6

 

3.15 The same quality standards that BellSouth requires of its employees when
contacting BellSouth end users (e.g. honesty, respect, and courtesy) shall apply
when its employees are in contact with DeltaCom end users.

 

3.16 Service Ordering and Operational Support Systems (OSS)

 

3.16.1 DeltaCom must order services through resale interfaces, i.e., the Local
Carrier Service Center (LCSC) and/or appropriate Complex Resale Support Group
(CRSG). BellSouth has developed and made available interactive interfaces by
which DeltaCom may submit LSRs electronically as set forth in Attachment 6 of
this Agreement. Service orders will be in a standard format designated by
BellSouth. BellSouth OSS interfaces shall provide DeltaCom with the same process
and system capabilities for residential and business services. BellSouth shall
not require DeltaCom to develop distinct processes or OSS interfaces by class of
service. BellSouth may only charge manual non-recurring ordering charges if it
does not provide an electronic ordering process for its retail representatives.
LSRs submitted by means of one of these interactive interfaces will incur an OSS
electronic charge as set forth in Exhibit E to this Agreement. An individual LSR
will be identified for billing purposes by its Purchase Order Number (PON). LSRs
submitted by means other than one of these interactive interfaces (Mail, fax,
courier, etc.) will incur a manual order charge as set forth in Exhibit E to
this Agreement. Supplements or clarifications to a previously billed LSR will
not incur another OSS charge. In the event that BellSouth’s OSS interfaces
experience unscheduled downtime requiring DeltaCom to submit an LSR manually,
DeltaCom will incur the mechanized OSS charge in lieu of the manual OSS charge
provided that DeltaCom follows the procedures outlined in BellSouth’s Business
Rules for Local Ordering that address system outages and associated OSS charges.

 

3.16.2 Denial/Restoral OSS Charge. In the event DeltaCom provides a list of
customers to be denied and restored, rather than an LSR, each location on the
list will require a separate PON and therefore will be billed as one LSR per
location.

 

3.16.3 Cancellation OSS Charge. DeltaCom will incur an OSS charge for an
accepted LSR that is later canceled.

 

4. Restrictions on Provision of Service

 

4.1 Service is furnished subject to the condition that it will not be used for
any unlawful purpose.

 

4.2 Service will be discontinued if any law enforcement agency advises that the
service being used is in violation of the law.



--------------------------------------------------------------------------------

Attachment 1

Page 7

 

4.3 BellSouth can refuse service when it has grounds to believe that service
will be used in violation of the law.

 

4.4 The characteristics and methods of operation of any circuits, facilities or
equipment provided by any person or entity other than BellSouth shall not:

 

4.5.1 Interfere with or impair service over any facilities of BellSouth, its
affiliates, or its connecting and concurring carriers involved in its service;

 

4.5.2 Cause damage to BellSouth’s plant;

 

4.5.3 Impair the privacy of any communications; or

 

4.5.4 Create hazards to any employees or the public.

 

4.6 Current telephone numbers may normally be retained by the end user. DeltaCom
has no property right to the telephone number or any other call number
designation associated with services furnished by BellSouth, and no right to the
continuance of service through any particular central office. BellSouth reserves
the right to change such numbers, or the central office designation associated
with such numbers, or both, whenever BellSouth deems it necessary to do so in
the conduct of its business any such changes will be implemented in a
nondiscriminatory manner.

 

4.7 No patent, copyright, trademark or other proprietary right is licensed,
granted or otherwise transferred by this Agreement. DeltaCom is strictly
prohibited from any use, including but not limited to sales, marketing or
advertising, of any BellSouth name or trademark.

 

5. BellSouth’s Provision of Services to DeltaCom

 

5.1 DeltaCom agrees that its resale of BellSouth services shall be as follows:

 

5.1.1 The resale of telecommunications services shall be limited to users and
uses conforming to the class of service restrictions.

 

5.1.2 Hotel and Hospital PBX service are the only telecommunications services
available for resale to Hotel/Motel and Hospital end users, respectively.
Similarly, Access Line Service for Customer Provided Coin Telephones is the only
local service available for resale to Independent Payphone Provider (IPP)
customers. Shared Tenant Service customers can only be sold those
telecommunications services available in BellSouth Shared Tenant Service Tariff.

 

5.1.3 DeltaCom is prohibited from furnishing both flat and measured rate service
on the same business premises to the same subscribers (end users) as stated in
A2 of BellSouth’s Tariff except for backup service as indicated in the
applicable state tariff Section A3.



--------------------------------------------------------------------------------

Attachment 1

Page 8

 

5.2 BellSouth reserves the right to periodically audit services purchased by
DeltaCom to establish authenticity of use. Such audit shall not occur more than
once in a calendar year. DeltaCom shall make any and all records and data
available to BellSouth or BellSouth’s auditors on a reasonable basis. BellSouth
shall bear the cost of said audit.

 

5.3 Resold services can only be used in the same manner as specified in
BellSouth’s Tariff. Resold services are subject to the same terms and conditions
as are specified for such services when furnished to an individual end user of
BellSouth in the appropriate section of BellSouth’s Tariffs. Specific tariff
features, e.g. a usage allowance per month, shall not be aggregated across
multiple resold services. Resold services cannot be used to aggregate traffic
from more than one end user customer except as specified in BellSouth’s Tariff
referring to Shared Tenant Service.

 

5.4 BellSouth may provide any service or facility for which a charge is not
established herein, as long as it is offered on the same terms to DeltaCom.

 

5.5 White page directory listings will be provided in accordance with Section 5
of the General Terms and Conditions and with the regulations set forth in
Section A6 of the General Subscriber Service Tariff.

 

5.6 Where available to BellSouth’s end users, BellSouth shall provide the
following telecommunications services at a discount to allow for voice mail
services:

- Simplified Message Desk Interface – Enhanced (“SMDI-E”)

- Simplified Message Desk Interface (“SMDI”) Message Waiting Indicator (“MWI”)
stutter dialtone and message waiting light feature capabilities.

- Call Forward on Busy/Don’t Answer (“CF-B/DA”)

- Call Forward on Busy (“CF/B”)

- Call Forward Don’t Answer (“CF/DA”)

Further, BellSouth messaging services set forth in BellSouth’s Messaging Service
Information Package shall be made available for resale without the wholesale
discount.



--------------------------------------------------------------------------------

Attachment 1

Page 9

 

5.7 BellSouth’s Inside Wire Maintenance Service Plan may be made available for
resale at rates, terms and conditions as set forth by BellSouth and without the
wholesale discount.

 

5.8 BellSouth will provide customer record information to DeltaCom provided
DeltaCom has either executed a blanket agency agreement or has the appropriate
Letter(s) of Authorization. BellSouth shall provide customer record information
via an electronic interface and in accordance with the provisions of Attachment
6.

 

5.9 Telephone numbers transmitted via any resold service feature are intended
solely for the use of the end user of the feature. Resale of this information is
prohibited.

 

6. Operations Support Systems Functions

 

6.1 BellSouth shall provide DeltaCom advance notice of changes to the prices,
terms, and conditions for Resale in accordance with the provisions of
Section 20.3 of the General Terms and Conditions. BellSouth provides electronic
access to customer record information. Access is provided through the Local
Exchange Navigation System (LENS), and the Telecommunications Access Gateway
(TAG). Customer Record Information includes but is not limited to, customer
specific information in CRIS and RSAG. DeltaCom agrees not to view, copy or
otherwise obtain access to the customer record information of any customer
without that customer’s permission and only in accordance with applicable
federal and state regulations.

 

6.2 As provided in Section 3 of the General Terms and Conditions and Attachment
6, BellSouth shall provide DeltaCom, at its request, non-discriminatory access
to BellSouth’s OSS functions for pre-ordering, ordering, provisioning,
maintenance and repair, and billing. Such OSS functions shall be equal in
quality and provisioned with the same timeliness as provided by BellSouth to
itself or to any Subsidiary, Affiliate or any other Telecommunications Carrier
to which BellSouth provides the OSS functions.

 

6.3 Charges for use of OSS shall be as set forth in Exhibit E of this
Attachment.

 

7. Maintenance of Services

 

7.1 DeltaCom will adopt and adhere to the standards contained in the applicable
BellSouth Work Center Interface Agreement regarding maintenance and installation
of service.

 

7.2 Services resold under BellSouth’s Tariffs and facilities and equipment
provided by BellSouth shall be maintained by BellSouth



--------------------------------------------------------------------------------

Attachment 1

Page 10

 

7.3 DeltaCom or its end users may not rearrange, move, disconnect, remove or
attempt to repair any facilities owned by BellSouth, other than by connection or
disconnection to any interface means used, except with the written consent of
BellSouth.

 

7.4 DeltaCom accepts responsibility to notify BellSouth of situations that arise
that may result in a service problem.

 

7.5 DeltaCom will be BellSouth’s single point of contact for all repair calls on
behalf of DeltaCom’s end users. The parties agree to promptly provide one
another with toll-free contact numbers for such purposes.

 

7.6 DeltaCom will contact the appropriate repair centers in accordance with
reasonable procedures established by BellSouth

 

7.7 For all repair requests, DeltaCom accepts responsibility for adhering to
BellSouth’s reasonable prescreening guidelines prior to referring the trouble to
BellSouth.

 

7.8 BellSouth will bill DeltaCom for handling troubles that are found not to be
in BellSouth’s network pursuant to its standard time and material charges. The
standard time and material charges will be no more than what BellSouth charges
to its retail customers for the same services.

 

7.9 BellSouth reserves the right to contact DeltaCom’s customers, if deemed
necessary, for maintenance purposes.

 

7.10 Facilities and/or equipment utilized by BellSouth to provide service to
DeltaCom remain the property of BellSouth.

 

8. Establishment of Service

 

8.1 If DeltaCom has not already done so, after receiving certification as a
local exchange company from the appropriate regulatory agency, DeltaCom will
provide the appropriate Company service center the necessary documentation to
enable BellSouth to establish a master account for DeltaCom. Such documentation
shall include the Application for Master Account, proof of authority to provide
telecommunications services, an Operating Company Number (“OCN”) assigned by the
National Exchange Carriers Association (“NECA”) and a tax exemption certificate,
if applicable.

 

8.2 Service orders will be in a standard format designated by BellSouth.



--------------------------------------------------------------------------------

Attachment 1

Page 11

 

8.3 BellSouth will not require end user confirmation prior to establishing
service for DeltaCom’s end user customer. DeltaCom must, however, be able to
demonstrate end user authorization upon request.

 

8.4 DeltaCom will be the single point of contact with BellSouth for all
subsequent ordering activity resulting in additions or changes to resold
services except that BellSouth will accept a request directly from the end user
for conversion of the end user’s service from DeltaCom to BellSouth or will
accept a request from another CLEC for conversion of the end user’s service from
DeltaCom to the other LEC. BellSouth will promptly notify DeltaCom that such a
request has been processed.

 

8.5 BellSouth shall take orders for resale from DeltaCom provided the deposit
requirements of Section 1.10 of Attachment 7 to this Agreement are met.

 

8.6 The Parties will adopt and adhere to the BellSouth guidelines associated
with each method of providing customer record information.

 

9. Standards of Performance

 

9.1 BellSouth shall provide Resale Services to DeltaCom (i) in accordance with
Attachment 10 hereto and (ii) as required by the FCC or the applicable State
Commission.

 

10. Payment And Billing Arrangements

 

10.1 If DeltaCom has not already done so, prior to submitting orders to
BellSouth for local service, a master account must be established for DeltaCom.
DeltaCom is required to provide the following before a master account is
established: proof of PSC/PUC certification, the Application for Master Account,
an Operating Company Number (“OCN”) assigned by the National Exchange Carriers
Association (“NECA”) and a tax exemption certificate, if applicable.

 

10.2 BellSouth shall bill DeltaCom on a current basis all applicable charges and
credits.

 

10.3 Payment of all charges will be the responsibility of DeltaCom. DeltaCom
shall make payment to BellSouth for all services billed. BellSouth is not
responsible for payments not received by DeltaCom from DeltaCom’s customer.
BellSouth will not become involved in billing disputes that may arise between
DeltaCom and its customer. Payments made to BellSouth, as payment on account
will be credited to an accounts receivable master account and not to an end
user’s account.

 

10.4 BellSouth will render bills each month on established bill days for each of
DeltaCom’s accounts.



--------------------------------------------------------------------------------

Attachment 1

Page 12

 

11. Discontinuance of Service

 

11.1 The procedures for discontinuing service to an end user are as follows:

 

11.1.1. Where possible, BellSouth will deny service to DeltaCom’s end user on
behalf of, and at the request of, DeltaCom. Upon restoration of the end user’s
service, restoral charges will apply and will be the responsibility of DeltaCom.
If within fifteen days after an end user’s service has been denied no contact
has been made in reference to restoring service, the end user’s service will be
disconnected.

 

11.1.2. At the request of DeltaCom, BellSouth will disconnect a DeltaCom end
user customer.

 

11.1.3. All requests by DeltaCom for denial or disconnection of an end user for
nonpayment must be in writing or via the electronic interface established
pursuant to Attachment 6 to the Agreement.

 

11.1.4 DeltaCom will be made solely responsible for notifying the end user of
the proposed disconnection of the service.

 

11.1.5 BellSouth will continue to process calls made to the Annoyance Call
Center and will advise DeltaCom when it is determined that annoyance calls are
originated from one of their end user’s locations. BellSouth shall be
indemnified, defended and held harmless by DeltaCom and/or the end user against
any claim, loss or damage arising from providing this information to DeltaCom.
It is the responsibility of DeltaCom to take the corrective action necessary
with its customers who make annoying calls. Failure to do so will result in
BellSouth’s disconnecting the end user’s service.

 

12. Modification of Agreement

Provisions for modifying the terms, rates and conditions of this Attachment are
contained in Section 15 of the General Terms and Conditions to this Agreement.

 

13. Line Information Database (LIDB)

 

13.1 BellSouth will store in its Line Information Database (LIDB) records
relating to service only in the BellSouth region. The LIDB Storage Agreement is
included in this Attachment as Exhibit C.

 

13.2 BellSouth will provide LIDB Storage upon written request to DeltaCom’s
Local Contract Manager stating a requested activation date.



--------------------------------------------------------------------------------

Attachment 1

Page 13

 

14. Optional Daily Usage File (ODUF)

 

14.1 The Optional Daily Usage File (ODUF) Agreement with terms and conditions is
included in this Attachment as Exhibit D. Rates for ODUF are as set forth in
Exhibit E of this Attachment.

 

14.2. BellSouth will provide ODUF service upon written request to its Local
Contract Manager stating a requested activation date.



--------------------------------------------------------------------------------

Attachment 1

Page 14

 

EXHIBIT A

Page 1

OPERATIONAL SUPPORT SYSTEMS (OSS) RATES

BellSouth has developed and made available the following mechanized systems by
which DeltaCom may submit LSRs electronically.

 

LENS

   Local Exchange Navigation System

EDI

   Electronic Data Interchange

TAG

   Telecommunications Access Gateway

Rates for OSS are as set forth in Exhibit E of this Attachment.



--------------------------------------------------------------------------------

Exhibit B

Attachment 1

Page 15

 

Type of Service   

NC

         

Resale

  

Discount

1    Grandfathered Services (Note 1)    Yes    Yes 2    Contract Service
Arrangements    Yes    Yes 3    Promotions - > 90 Days (Note 2)    Yes    Yes 4
   Promotions - < 90 Days (Note 2)    Yes    No 5    Lifeline/Link Up Services
   Yes    Yes 6    911/E911 Services    Yes    Yes 7    N11 Services    Yes   
Yes 8    AdWatchSM Svc    Yes    Yes 9    MemoryCall® Service    Yes    No 10   
Mobile Services    Yes    No 11    Federal Subscriber Line Charges    Yes    No
12    Non-Recurring Charges    Yes    Yes 13    End User Line Charge – Number
Portability    Yes    No 14    Public Telephone Access Service (PTAS)    Yes   
Yes

Applicable Notes:

 

1. Grandfathered services can be resold only to existing subscribers of the
grandfathered service.

 

Note 2: Where available for resale, promotions will be made available only to
End Users who would have qualified for the promotion had it been provided by
BellSouth directly for the term specified in the applicable tariff.



--------------------------------------------------------------------------------

Attachment 1

Page 16

Exhibit C

 

LINE INFORMATION DATA BASE (LIDB)

RESALE STORAGE AGREEMENT

 

I. Definitions (from Addendum)

 

  A. Billing number—a number used by BellSouth for the purpose of identifying an
account liable for charges. This number may be a line or a special billing
number.

 

  B. Line number—a ten-digit number assigned by BellSouth that identifies a
telephone line associated with a resold local exchange service.

 

  C. Special billing number—a ten-digit number that identifies a billing account
established by BellSouth in connection with a resold local exchange service.

 

  D. Calling Card number—a billing number plus PIN number assigned by BellSouth.

 

  E. PIN number—a four-digit security code assigned by BellSouth that is added
to a billing number to compose a fourteen-digit calling card number.

 

  F. Toll billing exception indicator—associated with a billing number to
indicate that it is considered invalid for billing of collect calls or third
number calls or both, by DeltaCom.

 

  G. Billed Number Screening—refers to the query service used to determine
whether a toll billing exception indicator is present for a particular billing
number.

 

  H. Calling Card Validation—refers to the query service used to determine
whether a particular calling card number exists as stated or otherwise provided
by a caller.

 

  I. Billing number information—information about billing number or Calling Card
number as assigned by BellSouth and toll billing exception indicator provided to
BellSouth by DeltaCom.

 

  J. GetData—refers to the query service used to determine, at a minimum, the
Account Owner and/or Regional Accounting Office for a line number. This query
service may be modified to provide additional information in the future.

 

  K. Originating Line Number Screening (“OLNS”)—refers to the query service used
to determine the billing, screening and call handling indicators, station type
and Account Owner provided to BellSouth by DeltaCom for originating line
numbers.

 

  L. Account Owner—name of the local exchange telecommunications company that is
providing dialtone on a subscriber line.



--------------------------------------------------------------------------------

Attachment 1

Page 17

Exhibit C

 

II. General

 

  A. This Agreement sets forth the terms and conditions pursuant to which
BellSouth agrees to store in its LIDB certain information at the request of
DeltaCom and pursuant to which BellSouth, its LIDB customers and DeltaCom shall
have access to such information. In addition, this Agreement sets forth the
terms and conditions for DeltaCom’s provision of billing number information to
BellSouth for inclusion in BellSouth’s LIDB. DeltaCom understands that BellSouth
provides access to information in its LIDB to various telecommunications service
providers pursuant to applicable tariffs and agrees that information stored at
the request of DeltaCom pursuant to this Agreement, shall be available to those
telecommunications service providers. The terms and conditions contained herein
shall hereby be made a part of this Resale Agreement upon notice to DeltaCom’s
account team and/or Local Contract Manager activate this LIDB Storage Agreement.
The General Terms and Conditions of the Resale Agreement shall govern this LIDB
Storage Agreement.

 

  B. BellSouth will provide responses to on-line, call-by-call queries to
billing number information for the following purposes:

 

  1. Billed Number Screening

BellSouth is authorized to use the billing number information to determine
whether DeltaCom has identified the billing number as one that should not be
billed for collect or third number calls.

 

  2. Calling Card Validation

BellSouth is authorized to validate a 14-digit Calling Card number where the
first 10 digits are a line number or special billing number assigned by
BellSouth, and where the last four digits (PIN) are a security code assigned by
BellSouth.

 

  3. OLNS

BellSouth is authorized to provide originating line screening information for
billing services restrictions, station type, call handling indicators,
presubscribed interLATA and local carrier and account owner on the lines of
DeltaCom from which a call originates.

 

  4. GetData

BellSouth is authorized to provide, at a minimum, the account owner and/or
Regional Accounting Office information on the lines of DeltaCom indicating the
local service provider and where billing records are to be sent for settlement
purposes. This query service may be modified to provide additional information
in the future.



--------------------------------------------------------------------------------

Attachment 1

Page 18

Exhibit C

 

  5. Fraud Control

BellSouth will provide seven days per week, 24-hours per day, fraud monitoring
on Calling Cards, bill-to-third and collect calls made to numbers in BellSouth’s
LIDB, provided that such information is included in the LIDB query. BellSouth
will establish fraud alert thresholds and will notify DeltaCom of fraud alerts
so that DeltaCom may take action it deems appropriate.

 

III. Responsibilities of the Parties

 

  A. BellSouth will administer all data stored in the LIDB, including the data
provided by DeltaCom pursuant to this Agreement, in the same manner as
BellSouth’s data for BellSouth’s End User customers. BellSouth shall not be
responsible to DeltaCom for any lost revenue which may result from BellSouth’s
administration of the LIDB pursuant to its established practices and procedures
as they exist and as they may be changed by BellSouth in its sole discretion
from time to time.

 

  B. Billing and Collection Customers

BellSouth currently has in effect numerous billing and collection agreements
with various interexchange carriers and billing clearing houses and as such
these billing and collection customers (“B&C Customers”) query BellSouth’s LIDB
to determine whether to accept various billing options from End Users. Until
such time as BellSouth implements in its LIDB and its supporting systems the
means to differentiate DeltaCom’s data from BellSouth’s data, the following
shall apply:

 

  (1) BellSouth will identify DeltaCom end user originated long distance charges
and will return those charges to the interexchange carrier as not covered by the
existing B&C agreement. DeltaCom is responsible for entering into the
appropriate agreement with interexchange carriers for handling of long distance
charges by their end users.

 

  (2) BellSouth shall have no obligation to become involved in any disputes
between DeltaCom and B&C Customers. BellSouth will not issue adjustments for
charges billed on behalf of any B&C Customer to DeltaCom. It shall be the
responsibility of DeltaCom and the B&C Customers to negotiate and arrange for
any appropriate adjustments.



--------------------------------------------------------------------------------

Attachment 1

Page 19

Exhibit C

 

IV. Fees for Service and Taxes

 

  A. DeltaCom will not be charged a fee for storage services provided by
BellSouth to DeltaCom, as described in this LIDB Resale Storage Agreement.

 

  B. Sales, use and all other taxes (excluding taxes on BellSouth’s income)
determined by BellSouth or any taxing authority to be due to any federal, state
or local taxing jurisdiction with respect to the provision of the service set
forth herein will be paid by DeltaCom General Terms and Conditions of this
Agreement.



--------------------------------------------------------------------------------

Attachment 1

Page 20

Exhibit C

 

Optional Daily Usage File

 

1. Upon written request from DeltaCom, BellSouth will provide the Optional Daily
Usage File (ODUF) service to DeltaCom pursuant to the terms and conditions set
forth in this section.

 

2. DeltaCom shall furnish all relevant information required by BellSouth for the
provision of the ODUF.

 

3. The ODUF feed will contain billable messages that were carried over the
BellSouth Network and processed in the BellSouth Billing System, but billed to a
DeltaCom customer.

 

4. Charges for ODUF will appear on DeltaCom’s monthly bills. The charges are as
set forth in Exhibit E to this Attachment.

 

5. The ODUF feed will contain both rated and unrated messages. All messages will
be in the standard Alliance for Telecommunications Industry Solutions (ATIS) EMI
record format.

 

6. Messages that error in DeltaCom’s billing system will be the responsibility
of DeltaCom. If, however, DeltaCom should encounter significant volumes of
errored messages that prevent processing by DeltaCom within its systems,
BellSouth will work with DeltaCom to determine the source of the errors and the
appropriate resolution.

 

6. The following specifications shall apply to the ODUF feed.

 

6.1 USAGE to be Transmitted

 

6.1.1 The following messages recorded by BellSouth will be transmitted to
DeltaCom:

 

  — Message recording for per use/per activation type services (examples: Three
Way Calling, Verify, Interrupt, Call Return, etc.)

 

  — Measured billable Local

 

  — Directory Assistance messages

 

  — IntraLATA Toll

 

  — WATS and 800 Service

 

  — N11



--------------------------------------------------------------------------------

Attachment 1

Page 21

Exhibit D

 

  — Information Service Provider Messages

 

  — Operator Services Messages

 

  — Credit/Cancel Records

 

  — Usage for Voice Mail Message Service

 

6.1.2 Rated Incollects (originated in BellSouth and from other companies) can
also be on ODUF. Rated Incollects will be intermingled with BellSouth recorded
rated and unrated usage. Rated Incollects will not be packed separately.

 

6.1.3 BellSouth will perform duplicate record checks on records processed to
ODUF. Any duplicate messages detected will be deleted and not sent to DeltaCom.

 

6.1.4 In the event that DeltaCom detects a duplicate on ODUF they receive from
BellSouth, DeltaCom will drop the duplicate message and will not return the
duplicate to BellSouth).

 

6.2 Physical File Characteristics

 

6.2.1 The ODUF will be distributed to DeltaCom via an agreed medium with
CONNECT: Direct being the preferred transport method. The ODUF will be a
variable block format (2472) with an LRECL of 2472. The data on the ODUF feed
will be in a non-compacted EMI format (175 byte format plus modules). It will be
created on a daily basis (Monday through Friday except holidays). Details such
as dataset name and delivery schedule will be addressed during negotiations of
the distribution medium. There will be a maximum of one dataset per workday per
OCN.

 

6.2.2 Data circuits (private line or dial-up) will be required between BellSouth
and DeltaCom for the purpose of data transmission. Where a dedicated line is
required, DeltaCom will be responsible for ordering the circuit, overseeing its
installation and coordinating the installation with BellSouth. DeltaCom will
also be responsible for any charges associated with this line. Equipment
required on the BellSouth end to attach the line to the mainframe computer and
to transmit successfully ongoing will be negotiated on a case-by-case basis.
Where a dial-up facility is required, dial circuits will be installed in the
BellSouth data center by BellSouth and the associated charges assessed to
DeltaCom. Additionally, all message toll charges associated with the use of the
dial circuit by DeltaCom will be the responsibility of DeltaCom. Associated
equipment on the BellSouth end, including a modem, will be negotiated on a
case-by-case basis between the Parties. All equipment, including modems and
software, that is required on DeltaCom end for the purpose of data transmission
will be the responsibility of DeltaCom.



--------------------------------------------------------------------------------

Attachment 1

Page 22

Exhibit D

 

6.3 Packing Specifications

 

6.3.1 A pack will contain a minimum of one message record or a maximum of 99,999
message records plus a pack header record and a pack trailer record. One
transmission can contain a maximum of 99 packs and a minimum of one pack.

 

6.3.2 The OCN, From RAO, and Invoice Number will control the invoice sequencing.
The From RAO will be used to identify to DeltaCom which BellSouth RAO is sending
the message. BellSouth and DeltaCom will use the invoice sequencing to control
data exchange. BellSouth will be notified of sequence failures identified by
DeltaCom and resend the data as appropriate.

The data will be packed using ATIS EMI records.

 

6.4 Pack Rejection

 

6.4.1 DeltaCom will notify BellSouth within one business day of rejected packs
(via the mutually agreed medium). Packs could be rejected because of pack
sequencing discrepancies or a critical edit failure on the Pack Header or Pack
Trailer records (i.e. out-of-balance condition on grand totals, invalid data
populated). Standard ATIS EMI Error Codes will be used. DeltaCom will not be
required to return the actual rejected data to BellSouth. Rejected packs will be
corrected and retransmitted to DeltaCom by BellSouth.

 

6.5 Control Data

DeltaCom will send one confirmation record per pack that is received from
BellSouth. This confirmation record will indicate DeltaCom received the pack and
the acceptance or rejection of the pack. Pack Status Code(s) will be populated
using standard ATIS EMI error codes for packs that were rejected by DeltaCom for
reasons stated in the above section.

 

6.6 Testing

 

6.6.1 Upon request from DeltaCom, BellSouth shall send test files to DeltaCom
for the ODUF. The Parties agree to review and discuss the file’s content and/or
format. For testing of usage results, BellSouth shall request that DeltaCom set
up a production (LIVE) file. The live test may consist of DeltaCom’s employees
making test calls for the types of services DeltaCom requests on the ODUF. These
test calls are logged by DeltaCom, and the logs are provided to BellSouth. These
logs will be used to verify the files. Testing will be completed within 30
calendar days from the date on which the initial test file was sent.



--------------------------------------------------------------------------------

RESALE DISCOUNTS & RATES - North Carolina

  Att: 1 Exh: E

CATEGORY

 

RATE ELEMENTS

  Interim   Zone   BCS   USOC  

RATES($)

 

Svc Order
Submitted
Elec

per LSR

  Svc Order
Submitted
Manually
per LSR  

Incremental
Charge -
Manual Svc
Order vs.
Electronic-

1st

  Incremental
Charge -
Manual Svc
Order vs.
Electronic-
Add'l   Incremental
Charge -
Manual Svc
Order vs.
Electronic-
Disc 1st   Incremental
Charge -
Manual Svc
Order vs.
Electronic-
Disc Add'l                             Rec   Nonrecurring  
Nonrecurring Disconnect   OSS Rates($)                               First  
Add'l   First   Add'l   SOMEC   SOMAN   SOMAN   SOMAN   SOMAN   SOMAN

RESALE APPLICABLE DISCOUNTS

                                  Residence %           21.50                  
      Business %           17.60                         CSAs %           17.60
                    OPERATIONS SUPPORT SYSTEMS (OSS) - "REGIONAL RATES"        
                        NOTE: (1) CLEC should contact its contract negotiator if
it prefers the "state specific" OSS charges as ordered by the State Commissions.
The OSS charges currently contained in this rate exhibit are the BellSouth
"regional" service ordering charges. CLEC may elect either the state specific
Commission ordered rates for the service ordering charges, or CLEC may elect the
regional service ordering charge, however, CLEC can not obtain a mixture of the
two regardless if CLEC has a interconnection contract established in each of the
9 states.     OSS - Electronic Service Order Charge, Per Local Service Request
(LSR) - Resale Only         SOMEC     3.50   0.00   3.50   0.00                
OSS - Manual Service Order Charge, Per Local Service Request (LSR) - Resale Only
        SOMAN     19.99   0.00   19.99   0.00            

ODUF/EODUF SERVICES

                                OPTIONAL DAILY USAGE FILE (ODUF)                
                  ODUF: Recording, per message           0.0000174              
          ODUF: Message Processing, per message           0.001647              
          ODUF: Message Processing, per Magnetic Tape provisioned          
35.91                         ODUF: Data Transmission (CONNECT:DIRECT), per
message           0.00011029                       ENHANCED OPTIONAL DAILY USAGE
FILE (EODUF)                                   EODUF: Message Processing, per
message           0.131005                     SELECTIVE CALL ROUTING USING LINE
CLASS CODES (SCR-LCC)                                   Selective Routing Per
Unique Line Class Code Per Request Per Switch             188.59                
  DIRECTORY ASSISTANCE CUSTOM BRANDING ANNOUNCEMENT via OLNS SOFTWARE          
                        Recording of DA Custom Branded Announcement            
3,000.00   3,000.00                     Loading of DA Custom Branded Anouncement
per Switch per OCN             1,170.00   1,170.00                 DIRECTORY
ASSISTANCE UNBRANDING via OLNS SOFTWARE                                  
Loading of DA per OCN (1 OCN per Order)             420.00   420.00            
        Loading of DA per Switch per OCN             16.00   16.00              
  OPERATOR ASSISTANCE CUSTOM BRANDING ANNOUNCEMENT via OLNS SOFTWARE            
                  Recording of Custom Branded OA Announcement            
7,000.00   7,000.00                     Loading of Custom Branded OA
Announcement per shelf/NAV per OCN             500.00   500.00                  
  Loading of OA Custom Branded Announcement per Switch per OCN            
1,170.00   1,170.00                 OPERATOR ASSISTANCE UNBRANDING via OLNS
SOFTWARE                                   Loading of OA per OCN (Regional)    
        1,200.00   1,200.00                

 

Page 1 of 1



--------------------------------------------------------------------------------

Attachment 2

Exhibit 1-Form

Page 1

 

Attachment 2



--------------------------------------------------------------------------------

Attachment 2

Exhibit 1-Form

Page 2

 

TABLE OF CONTENTS

 

1    Introduction    3 2    Loops    8 3    Line Splitting    32 4    Unbundled
Network Element Combinations    34 5    Dedicated Transport and Dark Fiber
Transport    39 6    Call Related Databases and Signaling    50 7    Automatic
Location Identification/Data Management System    50 Rates    Exhibit A Rates   
Exhibit B BellSouth/DeltaCom Points of Interconnection    Exhibit C



--------------------------------------------------------------------------------

Attachment 2

Exhibit 1-Form

Page 3

 

ACCESS TO NETWORK ELEMENTS AND OTHER SERVICES

 

1 Introduction

 

1.1 This Attachment sets forth rates, terms and conditions for unbundled network
elements (hereinafter referred to as Network Elements or UNEs) and combinations
of Network Elements (Combinations) that BellSouth offers to DeltaCom for
DeltaCom’s provision of Telecommunications Services in accordance with its
obligations under Section 251(c)(3) of the Act. Additionally, this Attachment
sets forth the rates, terms and conditions for other facilities and services
BellSouth makes available to DeltaCom (Other Services). Additionally, the
provision of a particular Network Element or Other Service may require DeltaCom
to purchase other Network Elements or services. In the event of a conflict
between this Attachment and any other section or provision of this Agreement,
the provisions of this Attachment shall control.

 

1.2 The rates for each Network Element, Combinations and Other Services are set
forth in Exhibits A and B. If no rate is identified in this Agreement, the rate
will be as set forth in the applicable BellSouth tariff or as negotiated by the
Parties upon request by either Party. If DeltaCom purchases service(s) from a
tariff, all terms and conditions and rates as set forth in such tariff shall
apply. A one-month minimum billing period shall apply to all Network Elements,
Combinations and Other Services.

 

1.3 DeltaCom may purchase and use Network Elements and Other Services from
BellSouth in accordance with 47 C.F.R § 51.309.

 

1.4 The Parties shall comply with the requirements as set forth in the technical
references within this Attachment 2.

 

1.5 DeltaCom shall not obtain a Network Element for the exclusive provision of
mobile wireless services or interexchange services.

 

1.6

Conversion of Wholesale Services to Network Elements or Network Elements to
Wholesale Services. Upon request, BellSouth shall convert a wholesale service,
or group of wholesale services, to the equivalent Network Element or Combination
that is available to DeltaCom pursuant to this Agreement or convert a Network
Element or Combination that is available to DeltaCom under this Agreement to an
equivalent wholesale service or group of wholesale services offered by BellSouth
(collectively “Conversion”). BellSouth shall charge the applicable nonrecurring
switch-as-is rates for Conversions to specific Network Elements or Combinations
found in Exhibit A. BellSouth shall also charge the same nonrecurring
switch-as-is rates when converting from Network Elements or Combinations. Any
rate change resulting from the Conversion will be effective as of the next
billing cycle following BellSouth’s receipt of a complete and accurate



--------------------------------------------------------------------------------

Attachment 2

Exhibit 1-Form

Page 4

 

 

Conversion request from DeltaCom. A Conversion shall be considered termination
for purposes of any volume and/or term commitments and/or grandfathered status
between DeltaCom and BellSouth. Any change from a wholesale service/group of
wholesale services to a Network Element/Combination, or from a Network
Element/Combination to a wholesale service/group of wholesale services, that
requires a physical rearrangement will not be considered to be a Conversion for
purposes of this Agreement. BellSouth will not require physical rearrangements
if the Conversion can be completed through record changes only. Orders for
Conversions will be handled in accordance with the guidelines set forth in the
Ordering Guidelines and Processes and CLEC Information Packages as referenced in
Sections 1.14.1 and 1.14.2 below.

 

1.7 The rates, terms and conditions for conversions shall be retroactive back to
the effective date of the FCC’s Triennial Review Order (TRO). To the extent,
DeltaCom had a Conversion request pending as of October 2, 2003 shall be
processed under the conditions that existed prior to the TRO.

 

1.8 Effective March 11, 2006, and except to the extent expressly provided
otherwise in this Attachment, DeltaCom may not maintain unbundled network
elements or combinations of unbundled network elements, that are no longer
offered pursuant to this Agreement (collectively “Arrangements”). In the event
BellSouth determines that DeltaCom has in place any Arrangements after the
Effective Date of this Agreement, BellSouth will provide DeltaCom with thirty
(30) days written notice to disconnect or convert such Arrangements. If DeltaCom
fails to submit orders to disconnect or convert such Arrangements within such
thirty (30) day period, BellSouth will transition such circuits to the
equivalent tariffed BellSouth service(s). Those circuits identified and
transitioned by BellSouth pursuant to this Section 1.8 shall be subject to
applicable switch-as-is charges.

 

1.9

BellSouth’s Master List of Unimpaired Wire Centers as Approved by State
Commissions in its Region (Master List of Unimpaired Wire Centers) located on
the BellSouth Interconnection Web site designates those wire centers that, in
accordance with state Commission orders, met the FCC’s established criteria for
unimpairment, as of March 11, 2005, where certain high capacity (DS1 and above)
Loops and high capacity Dedicated Transport are no longer available as Network
Elements. The Master List of Unimpaired Wire Centers shall be subject to
modification and/or the addition of wire centers without amendment to this
Agreement upon subsequent orders from state Commissions in the respective
generic dockets establishing the wire centers that as of March 11, 2005, were
unimpaired. Notification of such modification and/or addition of wire centers
shall be via BellSouth’s Interconnection Web site. Upon the Effective Date of
this Agreement, DeltaCom will not place any new orders for high capacity
Dedicated Transport or high capacity Loops, as applicable, in those



--------------------------------------------------------------------------------

 3/8Attachment 2

Exhibit 1-Form

Page 5

 

 

wire centers listed on the Master List of Unimpaired Wire Centers. To the extent
DeltaCom placed orders after March 10, 2005 for high capacity Loops or high
capacity Dedicated Transport in wire centers designated on the Master List of
Unimpaired Wire Centers as amended as specified above, within thirty (30) days
after the Effective Date of this Agreement, or in the case of additions to the
Master List of Unimpaired Wire Centers within thirty (30) days after the notice
of such addition, DeltaCom shall submit an LSR(s) or spreadsheet(s) identifying
those non-compliant circuits to be transitioned or disconnected. DeltaCom shall
disconnect or convert such circuits to the equivalent tariffed service.
BellSouth shall bill DeltaCom the difference between the rates for such circuits
pursuant to this Agreement and the applicable nonrecurring and recurring charges
for the equivalent tariffed service from the date of installation to the date
the circuit is transitioned or disconnected. BellSouth shall designate its wire
center list in accordance with the North Carolina Utilities Commission decision
in Issue 5 in Docket No. P-55, Sub 1549.

 

1.9.1 Prior to submitting an order pursuant to this Agreement for high capacity
Dedicated Transport or high capacity Loops, DeltaCom shall undertake a
reasonably diligent inquiry to determine whether DeltaCom is entitled to
unbundled access to such Network Elements in accordance with the terms of this
Agreement. By submitting any such order, DeltaCom self-certifies that to the
best of DeltaCom’s knowledge, the high capacity Dedicated Transport or high
capacity Loop requested is available as a Network Element pursuant to this
Agreement. Upon receiving such order, except in wire centers set forth on the
Master List of Unimpaired Wire Centers, BellSouth shall process the request in
reliance upon DeltaCom’s self-certification. To the extent BellSouth believes
that such request does not comply with the terms of this Agreement, BellSouth
shall seek dispute resolution in accordance with the General Terms and
Conditions of this Agreement. In the event such dispute is resolved in
BellSouth’s favor, BellSouth shall bill DeltaCom the difference between the
rates for such circuits pursuant to this Agreement and the applicable
nonrecurring and recurring charges for the equivalent tariffed service from the
date of installation to the date the circuit is transitioned to the equivalent
tariffed service. Within thirty (30) days following a decision finding in
BellSouth’s favor, DeltaCom shall submit an LSR(s) or spreadsheet(s) identifying
those non-compliant circuits to be transitioned to tariffed services or
disconnected.

 

1.9.2

In the event that (1) BellSouth designated a wire center as unimpaired as set
forth on the Master List of Unimpaired Wire Centers on the BellSouth
Interconnection Web site, (2) as a result of such designation, DeltaCom
converted high capacity Dedicated Transport or high capacity Loops to other
services or ordered new services as services other than high capacity Dedicated



--------------------------------------------------------------------------------

Attachment 2

Exhibit 1-Form

Page 6

 

 

Transport or high capacity Loop Network Elements subsequent to March 10, 2005,
(3) DeltaCom otherwise would have been entitled to high capacity Dedicated
Transport or high capacity Loops in such wire center at the time such
alternative services were provisioned, and (4) BellSouth acknowledges, or a
state or federal regulatory body with authority determines, that, at the time
BellSouth designated such wire center as unimpaired, such wire center did not
meet the FCC’s unimpairment criteria, then upon request of DeltaCom consistent
with the applicable ordering processes as reflected in the Guides located on
BellSouth’s Interconnection Web site no later than sixty (60) days after
BellSouth acknowledges or the state or federal regulatory body issues an order
making such a finding, BellSouth shall transition to high capacity Dedicated
Transport or high capacity Loops, as appropriate, any alternative services in
such wire center that were established after such wire center was designated as
unimpaired. In such instances, BellSouth shall refund to DeltaCom the difference
between the rate paid by DeltaCom for such services and the applicable rates set
forth herein for high capacity Dedicated Transport or high capacity Loops,
including but not limited to any charges associated with the Conversion (as
defined in Section 1.6 above ) from high capacity Dedicated Transport or high
capacity Loops to other wholesale services, if applicable, for the period from
the later of March 11, 2005, or the date the circuit became a wholesale service
to the date the circuit is transitioned to high capacity Dedicated Transport or
high capacity Loop as described in this Section.

 

1.10 DeltaCom may utilize Network Elements and Other Services to provide
services in accordance with this Agreement, as long as such services are
consistent with industry standards and applicable BellSouth Technical
References.

 

1.11 BellSouth will perform Routine Network Modifications (RNM) in accordance
with FCC 47 C.F.R. § 51.319 (a)(7) and (e)(4) for Loops and Dedicated Transport
provided under this Attachment. If BellSouth performs such RNM during normal
operations and has recovered the costs for performing such modifications through
the rates set forth in Exhibit A Attachment 2 of the Agreement, then BellSouth
will perform such RNM at no additional charge. RNM shall be performed within the
intervals established for the Network Element and subject to the performance
measurements and associated remedies set forth in Attachment 9 of this
Agreement. If BellSouth has not recovered the costs of such RNM in the rates set
forth in Exhibit A to Attachment 2 of the Agreement, then such request will be
handled as a project on an individual case basis. BellSouth will provide a price
quote for the request and, upon receipt of payment from DeltaCom, BellSouth
shall perform the RNM. In the event DeltaCom considers BellSouth’s price quote
to be excessive, DeltaCom may seek review from the Commission.



--------------------------------------------------------------------------------

Attachment 2

Exhibit 1-Form

Page 7

 

1.12 Commingling of Services

 

1.12.1 Commingling means the connecting, attaching, or otherwise linking of a
Network Element, or a Combination, to one or more Telecommunications Services or
facilities that DeltaCom has obtained at wholesale from BellSouth, or the
combining of a Network Element or Combination with one or more such wholesale
Telecommunications Services or facilities consistent with the NCUC’s Order dated
March 1, 2006 in Docket No. P-55, Sub 1549. DeltaCom must comply with all rates,
terms or conditions applicable to such wholesale Telecommunications Services or
facilities.

 

1.12.2 Subject to the limitations set forth elsewhere in this Attachment,
BellSouth shall not deny access to a Network Element or a Combination on the
grounds that one or more of the elements: (1) is connected to, attached to,
linked to, or combined with a wholesale facility or service obtained from
BellSouth; or (2) shares part of BellSouth’s network with access services or
inputs for mobile wireless services and/or interexchange services.

 

1.12.3 Unless otherwise agreed to by the Parties, the Network Element portion of
a commingled circuit will be billed at the rates set forth in Exhibit A which
are based on TELRIC and the remainder of the circuit or service will be billed
in accordance with BellSouth’s tariffed rates or rates set forth in a separate
agreement between the Parties, for other services offered at wholesale.

 

1.12.4 When multiplexing equipment is attached to a commingled circuit, the
multiplexing equipment will be billed from the same agreement or tariff as the
higher bandwidth circuit. Central Office Channel Interfaces (COCI) will be
billed from the same agreement or tariff as the lower bandwidth circuit.

 

1.13 Terms and conditions for Service Date Advancement Charges, will apply in
accordance with Attachment 6 and are incorporated herein by this reference. The
charges shall be as set forth in Exhibit A to Attachment 2 of the Agreement.

 

1.14 Ordering Guidelines and Processes

 

1.14.1 For information regarding Ordering Guidelines and Processes for various
Network Elements, Combinations and Other Services, DeltaCom should refer to the
“Guides” section of the BellSouth Interconnection Web site.

 

1.14.2 Additional information may also be found in the individual CLEC
Information Packages located at the “CLEC UNE Products” on BellSouth’s
Interconnection Web site at:
www.interconnection.bellsouth.com/guides/html/unes.html.

 

1.14.3

The provisioning of Network Elements, Combinations and Other Services to
DeltaCom’s Collocation Space will require cross-connections within the central
office to connect the Network Element, Combinations or Other Services to the
demarcation point associated with DeltaCom’s Collocation Space. These cross-



--------------------------------------------------------------------------------

Attachment 2

Exhibit 1-Form

Page 8

 

 

connects are separate components that are not considered a part of the Network
Element, Combinations or Other Services and, thus, have a separate charge
pursuant to this Agreement.

 

1.14.4 Testing/Trouble Reporting.

 

1.14.4.1 DeltaCom will be responsible for testing and isolating troubles on
Network Elements. DeltaCom must test and isolate trouble to the BellSouth
network before reporting the trouble to the UNE Customer Wholesale
Interconnection Network Services (CWINS) Center. Upon request from BellSouth at
the time of the trouble report, DeltaCom will be required to provide the results
of the DeltaCom test which indicate a problem on the BellSouth network.

 

1.14.4.2 Once DeltaCom has isolated a trouble to the BellSouth network, and has
issued a trouble report to BellSouth, BellSouth will take the actions necessary
to repair the Network Element when trouble is found. BellSouth will repair its
network facilities to its wholesale customers in the same time frames that
BellSouth repairs similar services to its retail End Users.

 

1.14.4.3 DeltaCom reports a trouble on a BellSouth Network Element and no
trouble is found in BellSouth’s network, BellSouth will charge DeltaCom a
Maintenance of Service Charge for any dispatching and testing (both inside and
outside the CO) required by BellSouth in order to confirm the Network Element’s
working status. BellSouth will assess the applicable Maintenance of Service
rates from BellSouth’s FCC No.1 Tariff, Section 13.3.1.

 

1.14.4.4 In the event BellSouth must dispatch to the End User’s location more
than once due to incorrect or incomplete information provided by DeltaCom (e.g.,
incomplete address, incorrect contact name/number, etc.), BellSouth will bill
DeltaCom for each additional dispatch required to repair the Network Element due
to the incorrect/incomplete information provided. BellSouth will assess the
applicable Maintenance of Service rates from BellSouth’s FCC No.1 Tariff,
Section 13.3.1.

 

2 Loops

 

2.1

General. The local loop Network Element is defined as a transmission facility
that BellSouth provides pursuant to this Attachment between a distribution frame
(or its equivalent) in BellSouth’s central office and the loop demarcation point
at an End User premises (Loop). Facilities that do not terminate at a
demarcation point at an End User premises, including, by way of example, but not
limited to, facilities that terminate to another carrier’s switch or premises, a
cell site, Mobile Switching Center or base station, do not constitute local
Loops under Section 251, except to the extent that DeltaCom may require Loops to
such locations for the purpose of providing telecommunications services to its



--------------------------------------------------------------------------------

Attachment 2

Exhibit 1-Form

Page 9

 

 

personnel at those locations. The Loop Network Element includes all features,
functions, and capabilities of the transmission facilities, including the
network interface device, and attached electronics (except those used for the
provision of advanced services, such as Digital Subscriber Line Access
Multiplexers (DSLAMs)), optronics and intermediate devices (including repeaters
and load coils) used to establish the transmission path to the End User’s
premises, including inside wire owned or controlled by BellSouth. DeltaCom shall
purchase the entire bandwidth of the Loop and, except as required herein or as
otherwise agreed to by the Parties, BellSouth shall not subdivide the frequency
of the Loop.

 

2.1.1 The Loop does not include any packet switched features, functions or
capabilities.

 

2.1.2 Fiber to the Home (FTTH) loops are local loops consisting entirely of
fiber optic cable, whether dark or lit, serving an End User’s premises or, in
the case of predominantly residential multiple dwelling units (MDUs), a fiber
optic cable, whether dark or lit, that extends to the MDU minimum point of entry
(MPOE). Fiber to the Curb (FTTC) loops are local loops consisting of fiber optic
cable connecting to a copper distribution plant that is not more than five
hundred (500) feet from the End User’s premises or, in the case of predominantly
residential MDUs, not more than five hundred (500) feet from the MDU’s MPOE. The
fiber optic cable in a FTTC loop must connect to a copper distribution plant at
a serving area interface from which every other copper distribution subloop also
is not more than five hundred (500) feet from the respective End User’s
premises. BellSouth shall offer DeltaCom unbundled access to FTTH/FTTC loops
serving enterprise customers and predominantly business MDUs.

 

2.1.2.1 In new build (Greenfield) areas, where BellSouth has only deployed
FTTH/FTTC facilities, BellSouth is under no obligation to provide such FTTH and
FTTC Loops. FTTH facilities include fiber loops deployed to the MPOE of a MDU
that is predominantly residential regardless of the ownership of the inside
wiring from the MPOE to each End User in the MDU.

 

2.1.2.2 In FTTH/FTTC overbuild situations where BellSouth also has copper Loops,
BellSouth will make those Loops available to DeltaCom on an unbundled basis
pursuant to the requirements of 47 C.F.R. § 51.319(a)(3)(iii). BellSouth’s
retirements of copper loops or copper subloops must comply with the requirements
of 47 C.F.R. § 51.319(a)(3)(iv).

 

2.1.2.3 Notwithstanding the above, nothing in this Section shall limit
BellSouth’s obligations to offer DeltaCom an unbundled DS1 Loop (or
loop/transport combination) in any wire center where BellSouth is required to
provide unbundled access to DS1 loops and loop/transport combinations.

 

2.1.2.4

Furthermore, in FTTH/FTTC overbuild areas where BellSouth has not yet retired
copper facilities, BellSouth is not obligated to ensure that such copper Loops
in



--------------------------------------------------------------------------------

Attachment 2

Exhibit 1-Form

Page 10

 

 

that area are capable of transmitting signals prior to receiving a request for
access to such Loops by DeltaCom. If a request is received by BellSouth for a
copper Loop, and the copper facilities have not yet been retired, BellSouth will
restore the copper Loop to serviceable condition if technically feasible. In
these instances of Loop orders in an FTTH/FTTC overbuild area, BellSouth’s
standard Loop provisioning interval will not apply, and the order will be
handled on a project basis by which the Parties will negotiate the applicable
provisioning interval

 

2.1.3 A hybrid Loop is a local Loop, composed of both fiber optic cable, usually
in the feeder plant, and copper twisted wire or cable, usually in the
distribution plant. BellSouth shall provide unbundled access to hybrid loops
pursuant to the requirements of 47 C.F.R. 51.319(a)(2).

 

2.1.4 Transition for DS1 and DS3 Loops

 

2.1.4.1 For purposes of this Section 2, the Transition Period for the Embedded
Base of DS1 and DS3 Loops and for the Excess DS1 and DS3 Loops (defined in
2.1.4.3) is the twelve (12) month period beginning March 11, 2005 and ending
March 10, 2006.

 

2.1.4.2 For purposes of this Section 2, Embedded Base means DS1 and DS3 Loops
that were in service for DeltaCom as of March 10, 2005 in those wire centers
that, as of such date, met the criteria set forth in Sections 2.1.4.6.2 or
2.1.4.6.3 below. Subsequent disconnects or loss of End Users shall be removed
from the Embedded Base.

 

2.1.4.3 Excess DS1 and DS3 Loops are those DeltaCom DS1 and DS3 Loops in service
as of March 10, 2005, in excess of the caps set forth in Sections 2.3.6.2 and
2.3.12 below, respectively. Subsequent disconnects or loss of End Users shall be
removed from Excess DS1 and DS3 Loops.

 

2.1.4.4 BellSouth shall not provide more than ten (10) unbundled DS1 Loops to
DeltaCom at any single building in which DS1 Loops are available as unbundled
loops. DeltaCom may obtain a maximum of a single Unbundled DS3 loop to any
single building in which DS3 Loops are available as Unbundled Loops.

 

2.1.4.5 For purposes of this Section 2, a Business Line is defined in 47 C.F.R.
§ 51.5.

 

2.1.4.6 Notwithstanding anything to the contrary in this Agreement, and except
as set forth in Section 2.1.4.12 below, BellSouth shall make available DS1 and
DS3 Loops as described in this Section 2.1.4 only for DeltaCom’s Embedded Base
during the Transition Period:

 

2.1.4.6.1 For purposes of this Section 2, a fiber-based collocator is defined in
47 C.F.R. § 5.1.5.



--------------------------------------------------------------------------------

Attachment 2

Exhibit 1-Form

Page 11

 

2.1.4.6.2 DS1 Loops at any location within the service area of a wire center
containing 60,000 or more Business Lines and four (4) or more fiber-based
collocators.

 

2.1.4.6.3 DS3 Loops at any location within the service area of a wire center
containing 38,000 or more Business Lines and four (4) or more fiber-based
collocators.

 

2.1.4.7 The Master List of Unimpaired Wire Centers as described in Section 1.9
sets forth the list of wire centers meeting the criteria set forth in Sections
2.1.4.6.2 and 2.1.4.6.3 above as of March 11, 2005.

 

2.1.4.8 Transition Period Pricing. From March 11, 2005, through the completion
of the Transition Period, BellSouth shall charge a rate for DeltaCom’s Embedded
Base and DeltaCom’s Excess DS1 and DS3 Loops equal to the higher of:

 

2.1.4.8.1 115% of the rate paid for that element on June 15, 2004; or

 

2.1.4.8.2 115% of a new rate the Commission establishes, if any, between
June 16, 2004 and March 11, 2005.

 

2.1.4.8.3 These rates shall be as set forth in Exhibit B to Attachment 2 of the
Agreement and this Section 2.1.4.8.

 

2.1.4.9 The Transition Period shall apply only to (1) DeltaCom’s Embedded Base
and (2) DeltaCom’s Excess DS1 and DS3 Loops. DeltaCom shall not add new DS1 or
DS3 loops as described in this Section 2.1.4 pursuant to this Agreement, except
pursuant to the self-certification process as set forth in Section 1.9 of this
Attachment and as set forth in Section 2.1.4.13 below.

 

2.1.4.10 Once a wire center meets or exceeds both of the thresholds set forth in
Section 2.1.4.6.2 above, no future DS1 Loop unbundling will be required in that
wire center.

 

2.1.4.11 Once a wire center meets or exceeds both of the thresholds set forth in
Section 2.1.4.6.3 above, no future DS3 Loop unbundling will be required in that
wire center.

 

2.1.4.12 No later than December 9, 2005 DeltaCom shall submit spreadsheet(s)
identifying all of the Embedded Base of circuits and Excess DS1 and DS3 Loops to
be either disconnected or converted to other BellSouth services pursuant to
Section 1.6 above. The Parties shall negotiate a project schedule for the
Conversion of the Embedded Base and Excess DS1 and DS3 Loops. For circuits for
which DeltaCom requests Conversion to tariffed wholesale services, BellSouth
will not complete the Conversion until March 11, 2006, or later, and BellSouth
will continue to bill DeltaCom at the transitional rates set forth in 2.1.4.8
until the circuit is converted to the tariffed wholesale service, which will
occur on March 11, 2006, or later.



--------------------------------------------------------------------------------

Attachment 2

Exhibit 1-Form

Page 12

 

2.1.4.12.1 If DeltaCom fails to submit the spreadsheet(s) specified in
Section 2.1.4.12 above for all of its Embedded Base and Excess DS1 and DS3 Loops
on or before March 10, 2006 or by some other mutually agreed upon date,
BellSouth will identify DeltaCom’s remaining Embedded Base and Excess DS1 and
DS3 Loops, if any, and will transition such circuits to the equivalent tariffed
BellSouth service(s) effective March 11, 2006. Those circuits identified and
transitioned by BellSouth pursuant to this Section 2.1.4.12 shall be subject to
the applicable switch-as-is charges as set forth in this Agreement and, only
where physical rearrangements are necessary, the full nonrecurring charges for
installation of such BellSouth services as set forth in BellSouth’s tariffs
shall apply to such circuits.

 

2.1.4.12.2 For Embedded Base circuits and Excess DS1 and DS3 Loops converted
pursuant to Section 2.1.4.12 above or transitioned pursuant to
Section 2.1.4.12.1 above, the applicable recurring tariff charge shall apply to
each circuit as of March 11, 2006.

 

2.1.4.12.3 To the extent that DeltaCom no longer desires to provide a particular
service, it must notify BellSouth of its intent to discontinue and the parties
must coordinate the disconnect to take place prior the conclusion of the
applicable transition period. DeltaCom must also adhere to Commission Rule
R17-2(q) regarding the discontinuance of service to customers.

 

2.1.4.13 Modifications and Updates to the Wire Center List and Subsequent
Transition Periods

 

2.1.4.13.1 In the event BellSouth identifies additional wire centers that meet
the criteria set forth in Section 2.1.4.6 above, but that were not included in
the Initial Wire Center List, BellSouth shall include such additional wire
centers in a carrier notification letter (CNL). Each such list of additional
wire centers shall be considered a “Subsequent Wire Center List”.

 

2.1.4.13.2 DeltaCom shall have thirty (30) business days to dispute the
additional wire centers listed on BellSouth’s CNL as set forth in the General
Terms and Conditions. Absent such dispute, effective thirty (30) business days
after the date of a BellSouth CNL providing a Subsequent Wire Center List,
BellSouth shall not be required to unbundle DS1 and/or DS3 Loops, as applicable,
in such additional wire center(s).

 

2.1.4.13.3

For purposes of Section 2.1.4.12 above, BellSouth shall make available DS1 and
DS3 Loops that were in service for DeltaCom in a wire center on the Subsequent
Wire Center List as of the thirtieth (30th) business day after the date of
BellSouth’s CNL identifying the Subsequent Wire Center List (Subsequent Embedded
Base) until one-hundred and fifty (150) days after the thirtieth (30th) business
day from the date of BellSouth’s CNL identifying the Subsequent Wire Center List
(Subsequent Transition Period).



--------------------------------------------------------------------------------

Attachment 2

Exhibit 1-Form

Page 13

 

2.1.4.13.4 Subsequent disconnects or loss of End Users shall be removed from the
Subsequent Embedded Base.

 

2.1.4.13.5 The rates set forth in Exhibit B shall apply to the Subsequent
Embedded Base during the Subsequent Transition Period.

 

2.1.4.13.6 No later than forty (40) days from BellSouth’s CNL identifying the
Subsequent Wire Center List, DeltaCom shall submit a spreadsheet(s) identifying
the Subsequent Embedded Base of circuits to be disconnected or converted to
other BellSouth services. The Parties shall negotiate a project schedule for the
Conversion of the Subsequent Embedded Base.

 

2.1.4.13.6.1 If DeltaCom fails to submit the spreadsheet(s) specified in
Section 2.1.4.13.6 above for all of its Subsequent Embedded Base within forty
(40) days after the date of BellSouth’s CNL identifying the Subsequent Wire
Center List, BellSouth will identify DeltaCom’s remaining Subsequent Embedded
Base, if any, and will transition such circuits to the equivalent tariffed
BellSouth service(s). Those circuits identified and transitioned by BellSouth
pursuant to this Section 2.1.4.13 shall be subject to the applicable
switch-as-is charges as set forth in this Agreement and, only where physical
rearrangements are necessary, the full nonrecurring charges for installation of
such BellSouth services as set forth in BellSouth’s tariffs shall apply to such
circuits.

 

2.1.4.13.6.2 For Subsequent Embedded Base circuits converted pursuant to
Section 2.1.4.13.6 above or transitioned pursuant to Section 2.1.4.13.6.1 above,
the applicable recurring tariff charges shall apply as of the earlier of the
date each circuit is converted or transitioned, as applicable, or the first day
after the end of the Subsequent Transition Period.

 

2.1.5 Where facilities are available, BellSouth will install Loops in compliance
with BellSouth’s Products and Services Interval Guide available at BellSouth’s
Web site. For orders of fifteen (15) or more Loops, the installation and any
applicable Order Coordination as described below will be handled on a project
basis, and the intervals will be set by the BellSouth project manager for that
order. When Loops require a Service Inquiry (SI) prior to issuing the order to
determine if facilities are available, the interval for the SI process is
separate from the installation interval.

 

2.1.6 The Loop shall be provided to DeltaCom in accordance with BellSouth’s TR
73600 Unbundled Local Loop Technical Specification and applicable industry
standard technical references.



--------------------------------------------------------------------------------

Attachment 2

Exhibit 1-Form

Page 14

 

2.1.7 BellSouth will only provision, maintain and repair the Loops to the
standards that are consistent with the type of Loop ordered.

 

2.1.8 When a BellSouth technician is required to be dispatched to provision the
Loop, BellSouth will tag the Loop with the Circuit ID number and the name of the
ordering CLEC. When a dispatch is not required to provision the Loop, BellSouth
will tag the Loop on the next required visit to the End User’s location. If
DeltaCom wants to ensure the Loop is tagged during the provisioning process for
Loops that may not require a dispatch (e.g., UVL-SL1, UVL-SL2, and UCL-ND),
DeltaCom may order Loop Tagging. Rates for Loop Tagging are as set forth in
Exhibit A.

 

2.1.8.1 For voice grade Loop orders (or orders for Loops intended to provide
voice grade services), DeltaCom shall have dial-tone available for that Loop
forty-eight (48) hours prior to the Loop order completion due date.

 

2.1.9 Order Coordination (OC) and Order Coordination-Time Specific (OC-TS)

 

2.1.9.1 OC allows BellSouth and DeltaCom to coordinate the installation of the
SL2 Loops, Unbundled Digital Loops (UDL) and other Loops where OC may be
purchased as an option, to DeltaCom’s facilities to limit End User service
outage. OC is available when the Loop is provisioned over an existing circuit
that is currently providing service to the End User. OC for physical conversions
will be scheduled at BellSouth’s discretion during normal working hours on the
committed due date. OC shall be provided in accordance with the chart set forth
below.

 

2.1.9.2 OC-TS allows DeltaCom to order a specific time for OC to take place.
BellSouth will make commercially reasonable efforts to accommodate DeltaCom’s
specific conversion time request. However, BellSouth reserves the right to
negotiate with DeltaCom a conversion time based on load and appointment control
when necessary. This OC-TS is a chargeable option for all Loops except Unbundled
Copper Loops (UCL) and is billed in addition to the OC charge. DeltaCom may
specify a time between 9:00 a.m. and 4:00 p.m. (location time) Monday through
Friday (excluding holidays). If DeltaCom specifies a time outside this window,
or selects a time or quantity of Loops that requires BellSouth technicians to
work outside normal work hours, overtime charges will apply in addition to the
OC and OC-TS charges. Overtime charges will be applied based on the amount of
overtime worked and in accordance with the rates established in BellSouth’s
intrastate Access Services Tariff, Section E13.2, for each state. The OC-TS
charges for an order due on the same day at the same location will be applied on
a per LSR basis.



--------------------------------------------------------------------------------

Attachment 2

Exhibit 1-Form

Page 15

 

2.1.10

 

    

Order
Coordination
(OC)

  

Order Coordination
– Time Specific
(OC-TS)

  

Test Points

  

DLR

  

Charge for Dispatch
and Testing if No
Trouble Found

SL-1

(Non-Designed)

   Chargeable Option    Chargeable Option    Not available    Chargeable Option
– ordered as Engineering Information Document    Charged for Dispatch inside and
outside Central Office

UCL-ND

(Non-Designed)

   Chargeable Option    Not Available    Not Available    Chargeable Option –
ordered as Engineering Information Document    Charged for Dispatch inside and
outside Central Office Unbundled Voice Loops—SL-2 (including 2- and 4-wire UVL)
(Designed)    Included    Chargeable Option    Included    Included    Charged
for Dispatch outside Central Office Unbundled Digital Loop (Designed)   
Included    Chargeable Option    Included (where appropriate)    Included   
Charged for Dispatch outside Central Office

Unbundled Copper Loop

(Designed)

   Chargeable in accordance with Section 2    Not available    Included   
Included    Charged for Dispatch outside Central Office For UVL-SL1 and UCLs,
DeltaCom must order and will be billed for both OC and OC-TS if requesting
OC-TS.

 

2.1.11 CLEC to CLEC Conversions for Unbundled Loops

 

2.1.11.1 The CLEC to CLEC conversion process for Loops may be used by DeltaCom
when converting an existing Loop from another CLEC for the same End User. The
Loop type being converted must be included in DeltaCom’s Agreement before
requesting a conversion.

 

2.1.11.2 To utilize the CLEC to CLEC conversion process, the Loop being
converted must be the same Loop type with no requested changes to the Loop, must
serve the same End User location from the same serving wire center, and must not
require an outside dispatch to provision.



--------------------------------------------------------------------------------

Attachment 2

Exhibit 1-Form

Page 16

 

2.1.11.3 The Loops converted to DeltaCom pursuant to the CLEC to CLEC conversion
process shall be provisioned in the same manner and with the same functionality
and options as described in this Agreement for the specific Loop type.

 

2.1.12 Bulk Migration

 

2.1.12.1 BellSouth will make available to DeltaCom a Bulk Migration process
pursuant to which DeltaCom may request to migrate port/loop combinations,
provisioned pursuant to a separate agreement between the parties, to Loops
(UNE-L). The Bulk Migration process may be used if such loop/port combinations
are (1) associated with two (2) or more Existing Account Telephone Numbers
(EATNs); and (2) located in the same Central Office. The terms and conditions
for use of the Bulk Migration process are described in the BellSouth CLEC
Information Package. The CLEC Information Package is located on BellSouth’s
Interconnection Web site at:
www.interconnection.bellsouth.com/guides/html/unes.html. The rates for the Bulk
Migration process shall be the nonrecurring rates as set forth in Exhibit A.
Additionally, OSS charges will also apply. Except as otherwise set forth herein,
Loops connected to Integrated Digital Loop Carrier (IDLC) systems will be
migrated pursuant to Section 2.6 below.

 

2.1.12.2 Should DeltaCom request migration for two (2) or more EATNs containing
fifteen (15) or more circuits, DeltaCom must use the Bulk Migration process
referenced in 2.1.11.1 above.

 

2.2 Unbundled Voice Loops (UVLs)

 

2.2.1 BellSouth shall make available the following UVLs:

 

2.2.1.1 2-wire Analog Voice Grade Loop – SL1 (Non-Designed);

 

2.2.1.2 2-wire Analog Voice Grade Loop – SL2 (Designed); or

 

2.2.1.3 4-wire Analog Voice Grade Loop (Designed)

 

2.2.2

UVL may be provisioned using any type of facility that will support voice grade
services. This may include loaded copper, non-loaded copper, digital loop
carrier systems, fiber/copper combination (hybrid loop) or a combination of any
of these facilities. BellSouth, in the normal course of maintaining, repairing,
and configuring its network, may also change the facilities that are used to
provide any given voice grade circuit. This change may occur at any time. In
these situations, BellSouth will only ensure that the newly provided facility
will support voice



--------------------------------------------------------------------------------

Attachment 2

Exhibit 1-Form

Page 17

 

 

grade services. BellSouth will not guarantee that DeltaCom will be able to
continue to provide any advanced services over the new facility. BellSouth will
offer UVL in two (2) different service levels—Service Level One (SL1) and
Service Level Two (SL2).

 

2.2.3 Unbundled Voice Loop—SL1 (UVL-SL1). Loops are 2-wire loop start circuits,
will be non-designed, and will not have remote access test points. OC will be
offered as a chargeable option on SL1 Loops when reuse of existing facilities
has been requested by DeltaCom, however, OC is always required on UCLs that
involve the reuse of facilities that are currently providing service. DeltaCom
may also order OC-TS when a specified conversion time is requested. OC-TS is a
chargeable option for any coordinated order and is billed in addition to the OC
charge. An Engineering Information (EI) document can be ordered as a chargeable
option. The EI document provides Loop Make-Up information that is similar to the
information normally provided in a Design Layout Record (DLR). Upon issuance of
a non-coordinated order in the service order system, SL1 Loops will be activated
on the due date in the same manner and time frames that BellSouth normally
activates POTS-type Loops for its End Users.

 

2.2.4 For an additional charge BellSouth will make available Loop Testing so
that DeltaCom may request further testing on new UVL-SL1 Loops. Rates for Loop
Testing are as set forth in Exhibit A.

 

2.2.5 Unbundled Voice Loop – SL2 (UVL-SL2). Loops may be 2-wire or 4-wire
circuits, shall have remote access test points, and will be designed with a DLR
provided to DeltaCom. SL2 circuits can be provisioned with loop start, ground
start or reverse battery signaling. OC is provided as a standard feature on SL2
Loops. The OC feature will allow DeltaCom to coordinate the installation of the
Loop with the disconnect of an existing customer’s service and/or number
portability service. In these cases, BellSouth will perform the order conversion
with standard order coordination at its discretion during normal work hours.

 

2.3 Unbundled Digital Loops

 

2.3.1 BellSouth will offer UDLs. UDLs are service specific, will be designed,
will be provisioned with test points (where appropriate), and will come standard
with OC and a DLR. The various UDLs are intended to support a specific digital
transmission scheme or service.

 

2.3.2 BellSouth shall make available the following UDLs, subject to restrictions
set forth herein:

 

2.3.2.1 2-wire Unbundled ISDN Digital Loop;

 

2.3.2.2 2-wire Unbundled ADSL Compatible Loop;



--------------------------------------------------------------------------------

Attachment 2

Exhibit 1-Form

Page 18

 

2.3.2.3 2-wire Unbundled HDSL Compatible Loop; This is a designed Loop that
meets Carrier Serving Area (CSA) specifications, may be up to 12,000 feet long
and may have up to 2,500 feet of bridged tap (inclusive of Loop length). It may
be a 2-wire or 4-wire circuit and will come standard with a test point, OC, and
a DLR.

 

2.3.2.4 4-wire Unbundled HDSL Compatible Loop;

 

2.3.2.5 4-wire Unbundled DS1 Digital Loop; This is a designed 4-wire Loop that
is provisioned according to industry standards for DS1 or Primary Rate ISDN
services and will come standard with a test point, OC, and a DLR. A DS1 Loop may
be provisioned over a variety of loop transmission technologies including
copper, HDSL-based technology or fiber optic transport systems. It will include
a 4-wire DS1 Network Interface at the End User’s location.

 

2.3.2.5.1 This is a designed 4-wire Loop that is provisioned according to
industry standards for DS1 or Primary Rate ISDN services and will come standard
with a test point, OC, and a DLR. A DS1 Loop may be provisioned over a variety
of loop transmission technologies including copper, HDSL-based technology or
fiber optic transport systems. It will include a 4-wire DS1 Network Interface at
the End User’s location.

 

2.3.2.5.2 DS3 Loop. DS3 Loop is a two-point digital transmission path which
provides for simultaneous two-way transmission of serial, bipolar,
return-to-zero isochronous digital electrical signals at a transmission rate of
forty-four point seven thirty-six (44.736) megabits per second (Mbps) that is
dedicated to the use of the ordering CLEC in its provisioning of local exchange
and associated exchange access services. It may provide transport for
twenty-eight (28) DS1 channels, each of which provides the digital equivalent of
twenty-four (24) analog voice grade channels. The interface to unbundled
dedicated DS3 transport is a metallic-based electrical interface.

 

2.3.2.6 4-wire Unbundled Digital Loop/DS0 – 64 kbps, 56 kbps and below;

 

2.3.2.7 DS3 Loop; or

 

2.3.2.8 STS-1 Loop.

 

2.3.3 2-wire Unbundled ISDN Digital Loops. These will be provisioned according
to industry standards for 2-Wire Basic Rate ISDN services and will come standard
with a test point, OC, and a DLR. DeltaCom will be responsible for providing
BellSouth with a Service Profile Identifier (SPID) associated with a particular
ISDN-capable Loop and End User. With the SPID, BellSouth will be able to
adequately test the circuit and ensure that it properly supports ISDN service.



--------------------------------------------------------------------------------

Attachment 2

Exhibit 1-Form

Page 19

 

2.3.4 2-wire ADSL-Compatible Loop. This is a designed Loop that is provisioned
according to Revised Resistance Design (RRD) criteria and may be up to 18,000
feet long and may have up to 6,000 feet of bridged tap (inclusive of Loop
length). The Loop is a 2-wire circuit and will come standard with a test point,
OC, and a DLR.

 

2.3.5 2-wire or 4-wire HDSL-Compatible Loop. This is a designed Loop that meets
Carrier Serving Area (CSA) specifications, may be up to 12,000 feet long and may
have up to 2,500 feet of bridged tap (inclusive of Loop length). It may be a
2-wire or 4-wire circuit and will come standard with a test point, OC, and a
DLR.

 

2.3.6 4-wire Unbundled DS1 Digital Loop.

 

2.3.6.1 This is a designed 4-wire Loop that is provisioned according to industry
standards for DS1 or Primary Rate ISDN services and will come standard with a
test point, OC, and a DLR. A DS1 Loop may be provisioned over a variety of loop
transmission technologies including copper, HDSL-based technology or fiber optic
transport systems. It will include a 4-wire DS1 Network Interface at the End
User’s location.

 

2.3.6.2 BellSouth shall not provide more than ten (10) unbundled DS1 Loops to
DeltaCom at any single building in which DS1 Loops are available as unbundled
Loops.

 

2.3.7 4-wire Unbundled Digital/DS0 Loop. These are designed 4-wire Loops that
may be configured as sixty-four (64)kbps, fifty-six (56)kbps, nineteen (19)kbps,
and other sub-rate speeds associated with digital data services and will come
standard with a test point, OC, and a DLR.

 

2.3.8 DS3 Loop. DS3 Loop is a two-point digital transmission path which provides
for simultaneous two-way transmission of serial, bipolar, return-to-zero
isochronous digital electrical signals at a transmission rate of forty-four
point seven thirty-six (44.736) megabits per second (Mbps) that is dedicated to
the use of the ordering CLEC. It may provide transport for twenty-eight (28) DS1
channels, each of which provides the digital equivalent of twenty-four
(24) analog voice grade channels. The interface to unbundled dedicated DS3
transport is a metallic-based electrical interface.

 

2.3.9 STS-1 Loop. STS-1 Loop is a high-capacity digital transmission path with
SONET VT1.5 mapping that is dedicated for the use of the ordering customer. It
is a two (2)-point digital transmission path which provides for simultaneous two
(2)-way transmission of serial bipolar return-to-zero synchronous digital
electrical signals at a transmission rate of fifty-one point eighty-four
(51.84) Mbps. It may provide transport for twenty-eight (28) DS1 channels, each
of which provides the digital equivalent of twenty-four (24) analog voice grade
channels. The interface to unbundled dedicated STS-1 transport is a
metallic-based electrical interface.



--------------------------------------------------------------------------------

Attachment 2

Exhibit 1-Form

Page 20

 

2.3.10 Both DS3 Loop and STS-1 Loop require a SI in order to ascertain
availability.

 

2.3.11 DS3 services come with a test point and a DLR. Mileage is airline miles,
rounded up and a minimum of one (1) mile applies. BellSouth’s TR 73501
LightGate® Service Interface and Performance Specifications, Issue D, June 1995
applies to DS3 services.

 

2.3.12 DeltaCom may obtain a maximum of a single Unbundled DS3 Loop to any
single building in which DS3 Loops are available as Unbundled Loops.

 

2.4 Unbundled Copper Loops (UCL)

 

2.4.1 BellSouth shall make available UCLs. The UCL is a copper twisted pair Loop
that is unencumbered by any intervening equipment (e.g., filters, load coils,
range extenders, digital loop carrier, or repeaters) and is not intended to
support any particular telecommunications service. The UCL will be offered in
two (2) types - Designed and Non-Designed.

 

2.4.2 Unbundled Copper Loop – Designed (UCL-D)

 

2.4.2.1 The UCL-D will be provisioned as a dry copper twisted pair (2-wire or
4-wire) Loop that is unencumbered by any intervening equipment (e.g., filters,
load coils, range extenders, digital loop carrier, or repeaters).

 

2.4.2.2 A UCL-D will be eighteen thousand (18,000) feet or less in length and is
provisioned according to Resistance Design parameters, may have up to six
thousand (6,000) feet of bridged tap and will have up to thirteen hundred
(1300) Ohms of resistance.

 

2.4.2.3 The UCL-D is a designed circuit, is provisioned with a test point, and
comes standard with a DLR. OC is a chargeable option for a UCL-D; however, OC is
always required on UCLs where a reuse of existing facilities has been requested
by DeltaCom.

 

2.4.2.4 These Loops are not intended to support any particular services and may
be utilized by DeltaCom to provide a wide-range of telecommunications services
as long as those services do not adversely affect BellSouth’s network. This
facility will include a Network Interface Device (NID) at the customer’s
location for the purpose of connecting the Loop to the customer’s inside wire.



--------------------------------------------------------------------------------

Attachment 2

Exhibit 1-Form

Page 21

 

2.4.3 Unbundled Copper Loop – Non-Designed (UCL-ND)

 

2.4.3.1 The UCL–ND is provisioned as a dedicated 2-wire metallic transmission
facility from BellSouth’s Main Distribution Frame (MDF) to a customer’s premises
(including the NID). The UCL-ND will be a “dry copper” facility in that it will
not have any intervening equipment such as load coils, repeaters, or digital
access main lines (DAMLs), and may have up to six thousand (6,000) feet of
bridged tap between the End User’s premises and the serving wire center. The
UCL-ND typically will be thirteen hundred (1300) Ohms resistance and in most
cases will not exceed eighteen thousand (18,000) feet in length, although the
UCL-ND will not have a specific length limitation. For Loops less than eighteen
thousand (18,000) feet and with less than thirteen hundred (1300) Ohms
resistance, the Loop will provide a voice grade transmission channel suitable
for loop start signaling and the transport of analog voice grade signals. The
UCL-ND will not be designed and will not be provisioned with either a DLR or a
test point.

 

2.4.3.2 The UCL-ND facilities may be mechanically assigned using BellSouth’s
assignment systems. Therefore, the Loop Makeup (LMU) process is not required to
order and provision the UCL-ND. However, DeltaCom can request LMU for which
additional charges would apply.

 

2.4.3.3 For an additional charge, BellSouth also will make available Loop
Testing so that DeltaCom may request further testing on the UCL-ND. Rates for
Loop Testing are as set forth in Exhibit A.

 

2.4.3.4 UCL-ND Loops are not intended to support any particular service and may
be utilized by DeltaCom to provide a wide-range of telecommunications services
as long as those services do not adversely affect BellSouth’s network. The
UCL-ND will include a NID at the customer’s location for the purpose of
connecting the Loop to the customer’s inside wire.

 

2.4.3.5 OC will be provided as a chargeable option and may be utilized when the
UCL-ND provisioning is associated with the reuse of BellSouth facilities. OC-TS
does not apply to this product.

 

2.4.3.6 DeltaCom may use BellSouth’s Unbundled Loop Modification (ULM) offering
to remove excessive bridged taps and/or load coils from any copper Loop within
the BellSouth network. Therefore, some Loops that would not qualify as UCL-ND
could be transformed into Loops that do qualify, using the ULM process.

 

2.5 Unbundled Loop Modifications (Line Conditioning)

 

2.5.1 BellSouth shall perform line conditioning in accordance with FCC 47 C.F.R.
§51.319 (a)(1)(iii). Line Conditioning is as defined in FCC 47 C.F.R. § 51.319
(a)(1)(iii)(A). Insofar as it is technically feasible, BellSouth shall test and
report troubles for all the features, functions, and capabilities of conditioned
copper lines, and may not restrict its testing to voice transmission only.



--------------------------------------------------------------------------------

Attachment 2

Exhibit 1-Form

Page 22

 

2.5.2 The line conditioning activity of load coil removal on copper loops should
not be limited to copper loops with only a length of 18,000 feet or less.

 

2.5.3 For any copper loop being ordered by DeltaCom which has over six thousand
(6,000) feet of combined bridged tap will be modified, upon request from
DeltaCom, so that the loop will have a maximum of six thousand (6,000) feet of
bridged tap. This modification will be performed at no additional charge to
DeltaCom. Loop conditioning orders that require the removal of bridged tap that
serves no network design purpose on a copper Loop that will result in a combined
total of bridged tap between two thousand five hundred (2,500) and six thousand
(6,000) feet will be performed at the rates set forth in Exhibit A.

 

2.5.4 DeltaCom may request removal of any unnecessary and non-excessive bridged
tap (bridged tap between zero (0) and two thousand five hundred (2,500) feet
which serves no network design purpose), at rates pursuant to BellSouth’s SC
Process as mutually agreed to by the Parties.

 

2.5.5 Rates for ULM are as set forth in Exhibit A.

 

2.5.6 BellSouth will not modify a Loop in such a way that it no longer meets the
technical parameters of the original Loop type (e.g., voice grade, ADSL, etc.)
being ordered.

 

2.5.7 If DeltaCom requests ULM on a reserved facility for a new Loop order,
BellSouth may perform a pair change and provision a different Loop facility in
lieu of the reserved facility with ULM if feasible. The Loop provisioned will
meet or exceed specifications of the requested Loop facility as modified.
DeltaCom will not be charged for ULM if a different Loop is provisioned. For
Loops that require a DLR or its equivalent, BellSouth will provide LMU detail of
the Loop provisioned.

 

2.5.8 DeltaCom shall request Loop make up information pursuant to this
Attachment prior to submitting a service inquiry and/or a LSR for the Loop type
that DeltaCom desires BellSouth to condition.

 

2.5.9 When requesting ULM for a Loop that BellSouth has previously provisioned
for DeltaCom, DeltaCom will submit a SI to BellSouth. If a spare Loop facility
that meets the Loop modification specifications requested by DeltaCom is
available at the location for which the ULM was requested, DeltaCom will have
the option to change the Loop facility to the qualifying spare facility rather
than to provide ULM. In the event that BellSouth changes the Loop facility in
lieu of providing ULM, DeltaCom will not be charged for ULM but will only be
charged the service order charges for submitting an order.



--------------------------------------------------------------------------------

Attachment 2

Exhibit 1-Form

Page 23

 

2.6 Loop Provisioning Involving IDLC

 

2.6.1 Where DeltaCom has requested an Unbundled Loop and BellSouth uses IDLC
systems to provide the local service to the End User and BellSouth has a
suitable alternate facility available, BellSouth will make such alternative
facilities available to DeltaCom. If a suitable alternative facility is not
available, then to the extent it is technically feasible, BellSouth will
implement one of the following alternative arrangements for DeltaCom (e.g.,
hairpinning):

 

  1. Roll the circuit(s) from the IDLC to any spare copper that exists to the
customer premises.

 

  2. Roll the circuit(s) from the IDLC to an existing DLC that is not
integrated.

 

  3. If capacity exists, provide “side-door” porting through the switch.

 

  4. If capacity exists, provide “Digital Access Cross-Connect System
(DACS)-door” porting (if the IDLC routes through a DACS prior to integration
into the switch).

 

2.6.2 Arrangements 3 and 4 above require the use of a designed circuit.
Therefore, non-designed Loops such as the SL1 voice grade and UCL-ND may not be
ordered in these cases.

 

2.6.3 If no alternate facility is available, and upon request from DeltaCom, and
if agreed to by both Parties, BellSouth may utilize its SC process to determine
the additional costs required to provision facilities. DeltaCom will then have
the option of paying the one-time SC rates to place the Loop.

 

2.7 Network Interface Device

 

2.7.1 The NID is defined as any means of interconnection of the End User’s
customer premises wiring to BellSouth’s distribution plant, such as a
cross-connect device used for that purpose. The NID is a single line termination
device or that portion of a multiple line termination device required to
terminate a single line or circuit at the premises. The NID features two
(2) independent chambers or divisions that separate the service provider’s
network from the End User’s premises wiring. Each chamber or division contains
the appropriate connection points or posts to which the service provider and the
End User each make their connections. The NID provides a protective ground
connection and is capable of terminating cables such as twisted pair cable.

 

2.7.2 BellSouth shall permit DeltaCom to connect DeltaCom’s Loop facilities to
the End User’s customer premises wiring through the BellSouth NID or at any
other technically feasible point.

 

2.7.3 Access to NID

 

2.7.3.1 DeltaCom may access the End User’s premises wiring by any of the
following means and DeltaCom shall not disturb the existing form of electrical
protection and shall maintain the physical integrity of the NID:



--------------------------------------------------------------------------------

Attachment 2

Exhibit 1-Form

Page 24

 

2.7.3.1.1 BellSouth shall allow DeltaCom to connect its Loops directly to
BellSouth’s multi-line residential NID enclosures that have additional space and
are not used by BellSouth or any other telecommunications carriers to provide
service to the premises;

 

2.7.3.1.2 Where an adequate length of the End User’s customer premises wiring is
present and environmental conditions permit, either Party may remove the End
User premises wiring from the other Party’s NID and connect such wiring to that
Party’s own NID;

 

2.7.3.1.3 Either Party may enter the subscriber access chamber or dual chamber
NID enclosures for the purpose of extending a cross-connect or spliced jumper
wire from the customer premises wiring through a suitable “punch-out” hole of
such NID enclosures; or

 

2.7.3.1.4 DeltaCom may request BellSouth to make other rearrangements to the End
User premises wiring terminations or terminal enclosure on a time and materials
cost basis.

 

2.7.3.2 In no case shall either Party remove or disconnect the other Party’s
loop facilities from either Party’s NIDs, enclosures, or protectors unless the
applicable Commission has expressly permitted the same and the disconnecting
Party provides prior notice to the other Party. In such cases, it shall be the
responsibility of the Party disconnecting loop facilities to leave undisturbed
the existing form of electrical protection and to maintain the physical
integrity of the NID. It will be DeltaCom’s responsibility to ensure there is no
safety hazard, and DeltaCom will hold BellSouth harmless for any liability
associated with the removal of the BellSouth Loop from the BellSouth NID.
Furthermore, it shall be the responsibility of the disconnecting Party, once the
other Party’s loop has been disconnected from the NID, to reconnect the
disconnected loop to a nationally recognized testing laboratory listed station
protector, which has been grounded as per Article 800 of the National Electrical
Code. If no spare station protector exists in the NID, the disconnected loop
must be appropriately cleared, capped and stored.

 

2.7.3.3 DeltaCom shall not remove or disconnect ground wires from BellSouth’s
NIDs, enclosures, or protectors.

 

2.7.3.4 DeltaCom shall not remove or disconnect NID modules, protectors, or
terminals from BellSouth’s NID enclosures.

 

2.7.3.5 Due to the wide variety of NID enclosures and outside plant
environments, BellSouth will work with DeltaCom to develop specific procedures
to establish the most effective means of implementing this section if the
procedures set forth herein do not apply to the NID in question.



--------------------------------------------------------------------------------

Attachment 2

Exhibit 1-Form

Page 25

 

2.7.4 Technical Requirements

 

2.7.4.1 The NID shall provide an accessible point of interconnection and shall
maintain a connection to ground.

 

2.7.4.2 If an existing NID is accessed, it shall be capable of transferring
electrical analog or digital signals between the End User’s customer premises
and the distribution media and/or cross-connect to DeltaCom’s NID.

 

2.7.4.3 Existing BellSouth NIDs will be operational and provided in “as is”
condition. DeltaCom may request BellSouth to do additional work to the NID on a
time and material basis. When DeltaCom deploys its own local loops in a
multiple-line termination device, DeltaCom shall specify the quantity of NID
connections that it requires within such device.

 

2.8 Subloop Elements.

 

2.8.1 Where facilities permit, BellSouth shall offer access to its Unbundled
Subloop (USL) elements as specified herein.

 

2.8.2 Unbundled Subloop Distribution (USLD)

 

2.8.2.1 The USLD facility is a dedicated transmission facility that BellSouth
provides from an End User’s point of demarcation to a BellSouth cross-connect
device. The BellSouth cross-connect device may be located within a remote
terminal (RT) or a stand-alone cross-box in the field or in the equipment room
of a building. The USLD media is a copper twisted pair that can be provisioned
as a 2-wire or 4-wire facility. BellSouth will make available the following
subloop distribution offerings where facilities exist:

USLD – Voice Grade (USLD-VG)

Unbundled Copper Subloop (UCSL)

USLD – Intrabuilding Network Cable (USLD-INC (aka riser cable))

 

2.8.2.2 USLD-VG is a copper subloop facility from the cross-box in the field up
to and including the point of demarcation at the End User’s premises and may
have load coils.

 

2.8.2.3 UCSL is a copper facility eighteen thousand (18,000) feet or less in
length provided from the cross-box in the field up to and including the End
User’s point of demarcation. If available, this facility will not have any
intervening equipment such as load coils between the End User and the cross-box.

 

2.8.2.3.1 If DeltaCom requests a UCSL and it is not available, DeltaCom may
request the copper Subloop facility be modified pursuant to the ULM process to
remove load coils and/or excessive bridged taps. If load coils and/or excessive
bridged taps are removed, the facility will be classified as a UCSL.



--------------------------------------------------------------------------------

Attachment 2

Exhibit 1-Form

Page 26

 

2.8.2.4 USLD-INC is the distribution facility owned or controlled by BellSouth
inside a building or between buildings on the same property that is not
separated by a public street or road. USLD-INC includes the facility from the
cross-connect device in the building equipment room up to and including the
point of demarcation at the End User’s premises.

 

2.8.2.4.1 Upon request for USLD-INC from DeltaCom, BellSouth will install a
cross-connect panel in the building equipment room for the purpose of accessing
USLD-INC pairs from a building equipment room. The cross-connect panel will
function as a single point of interconnection (SPOI) for USLD-INC and will be
accessible by multiple carriers as space permits. BellSouth will place
cross-connect blocks in twenty five (25) pair increments for DeltaCom’s use on
this cross-connect panel. DeltaCom will be responsible for connecting its
facilities to the twenty five (25) pair cross-connect block(s).

 

2.8.2.5 For access to Voice Grade USLD and UCSL, DeltaCom shall install a cable
to the BellSouth cross-box pursuant to the terms and conditions for physical
collocation for remote sites set forth in Attachment 4. This cable would be
connected by a BellSouth technician within the BellSouth cross-box during the
set-up process. DeltaCom’s cable pairs can then be connected to BellSouth’s USL
within the BellSouth cross-box by the BellSouth technician.

 

2.8.2.6 Through the SI process, BellSouth will determine whether access to USLs
at the location requested by DeltaCom is technically feasible and whether
sufficient capacity exists in the cross-box. If existing capacity is sufficient
to meet DeltaCom’s request, then BellSouth will perform the site set-up as
described in the CLEC Information Package, located at BellSouth’s
Interconnection Web site:
www.interconnection.bellsouth.com/products/html/unes.html.

 

2.8.2.7 The site set-up must be completed before DeltaCom can order Subloop
pairs. For the site set-up in a BellSouth cross-connect box in the field,
BellSouth will perform the necessary work to splice DeltaCom’s cable into the
cross-connect box. For the site set-up inside a building equipment room,
BellSouth will perform the necessary work to install the cross-connect panel and
the connecting block(s) that will be used to provide access to the requested
USLs.

 

2.8.2.8 Once the site set-up is complete, DeltaCom will request Subloop pairs
through submission of a LSR form to the LCSC. OC is required with USL pair
provisioning when DeltaCom requests reuse of an existing facility, and the OC
charge shall be billed in addition to the USL pair rate. For expedite requests
by DeltaCom for Subloop pairs, expedite charges will apply for intervals less
than five (5) days.



--------------------------------------------------------------------------------

Attachment 2

Exhibit 1-Form

Page 27

 

2.8.2.9 USLs will be provided in accordance with BellSouth’s TR 73600 Unbundled
Local Loop Technical Specifications.

 

2.8.3 Unbundled Network Terminating Wire (UNTW)

 

2.8.3.1 UNTW is unshielded twisted copper wiring that is used to extend circuits
from an intra-building network cable terminal or from a building entrance
terminal to an individual End User’s point of demarcation. It is the final
portion of the Loop that in multi-subscriber configurations represents the point
at which the network branches out to serve individual subscribers.

 

2.8.3.2 This element will be provided in MDUs and/or Multi-Tenants Units (MTUs)
where either Party owns wiring all the way to the End User’s premises. Neither
Party will provide this element in locations where the property owner provides
its own wiring to the End User’s premises, where a third party owns the wiring
to the End User’s premises.

 

2.8.3.3 Requirements

 

2.8.3.3.1 On a multi-unit premises, upon request of the other Party (Requesting
Party), the Party owning the network terminating wire (Provisioning Party) will
provide access to UNTW pairs on an Access Terminal that is suitable for use by
multiple carriers at each Garden Terminal or Wiring Closet.

 

2.8.3.3.2 The Provisioning Party shall not be required to install new or
additional NTW beyond existing NTW to provision the services of the Requesting
Party.

 

2.8.3.3.3 In existing MDUs and/or MTUs in which BellSouth does not own or
control wiring (INC/NTW) to the End Users premises, and DeltaCom does own or
control such wiring, DeltaCom will install UNTW Access Terminals for BellSouth
under the same terms and conditions as BellSouth provides UNTW Access Terminals
to DeltaCom.

 

2.8.3.3.4 In situations in which BellSouth activates a UNTW pair, BellSouth will
compensate DeltaCom for each pair activated commensurate to the price specified
in DeltaCom’s Agreement.

 

2.8.3.3.5

Upon receipt of the UNTW SI requesting access to the Provisioning Party’s UNTW
pairs at a multi-unit premises, representatives of both Parties will participate
in a meeting at the site of the requested access. The purpose of the site visit
will include discussion of the procedures for installation and location of the
Access Terminals. By request of the Requesting Party, an Access Terminal will be
installed either adjacent to each of the Provisioning Party’s Garden Terminal or
inside each Wiring Closet. The Requesting Party will deliver and connect its
central office facilities to the UNTW pairs within the Access Terminal. The



--------------------------------------------------------------------------------

Attachment 2

Exhibit 1-Form

Page 28

 

 

Requesting Party may access any available pair on an Access Terminal. A pair is
available when a pair is not being utilized to provide service or where the End
User has requested a change in its local service provider to the Requesting
Party. Prior to connecting the Requesting Party’s service on a pair previously
used by the Provisioning Party, the Requesting Party is responsible for ensuring
the End User is no longer using the Provisioning Party’s service or another
CLEC’s service before accessing UNTW pairs.

 

2.8.3.3.6 Access Terminal installation intervals will be established on an
individual case basis.

 

2.8.3.3.7 The Requesting Party is responsible for obtaining the property owner’s
permission for the Provisioning Party to install an Access Terminal(s) on behalf
of the Requesting Party. The submission of the SI by the Requesting Party will
serve as certification by the Requesting Party that such permission has been
obtained. If the property owner objects to Access Terminal installations that
are in progress or within thirty (30) days after completion and demands removal
of Access Terminals, the Requesting Party will be responsible for costs
associated with removing Access Terminals and restoring the property to its
original state prior to Access Terminals being installed.

 

2.8.3.3.8 The Requesting Party shall indemnify and hold harmless the
Provisioning Party against any claims of any kind that may arise out of the
Requesting Party’s failure to obtain the property owner’s permission. The
Requesting Party will be billed for nonrecurring and recurring charges for
accessing UNTW pairs at the time the Requesting Party activates the pair(s). The
Requesting Party will notify the Provisioning Party within five (5) business
days of activating UNTW pairs using the LSR form.

 

2.8.3.3.9 If a trouble exists on a UNTW pair, the Requesting Party may use an
alternate spare pair that serves that End User if a spare pair is available. In
such cases, the Requesting Party will re-terminate its existing jumper from the
defective pair to the spare pair. Alternatively, the Requesting Party will
isolate and report troubles in the manner specified by the Provisioning Party.
The Requesting Party must tag the UNTW pair that requires repair. If the
Provisioning Party dispatches a technician on a reported trouble call and no
UNTW trouble is found, the Provisioning Party will charge Requesting Party for
time spent on the dispatch and testing the UNTW pair(s).

 

2.8.3.3.10 If the Requesting Party initiates the Access Terminal installation
and the Requesting Party has not activated at least ten percent (10%) of the
capacity of the Access Terminal installed pursuant to the Requesting Party’s
request for an Access Terminal within six (6) months of installation of the
Access Terminal, the Provisioning Party will bill the Requesting Party a
nonrecurring charge equal to the actual cost of provisioning the Access
Terminal.



--------------------------------------------------------------------------------

Attachment 2

Exhibit 1-Form

Page 29

 

2.8.3.3.11 If the Provisioning Party determines that the Requesting Party is
using the UNTW pairs without reporting the activation of the pairs, the
Requesting Party will be billed for the use of that pair back to the date the
End User began receiving service from the Requesting Party at that location.
Upon request, the Requesting Party will provide copies of its billing record to
substantiate such date. If the Requesting Party fails to provide such records,
then the Provisioning Party will bill the Requesting Party back to the date of
the Access Terminal installation.

 

2.8.4 Dark Fiber Loop

 

2.8.4.1 Dark Fiber Loop is an unused optical transmission facility, without
attached signal regeneration, multiplexing, aggregation or other electronics,
from the demarcation point at an End User’s premises to the End User’s serving
wire center. Dark Fiber Loops may be strands of optical fiber existing in aerial
or underground structure. BellSouth will not provide line terminating elements,
regeneration or other electronics necessary for DeltaCom to utilize Dark Fiber
Loops.

 

2.8.4.2 Transition for Dark Fiber Loop

 

2.8.4.2.1 For purposes of this Section 2.8.4, the Transition Period for Dark
Fiber Loops is the eighteen (18) month period beginning March 11, 2005 and
ending September 10, 2006.

 

2.8.4.2.2 For purposes of this Section 2.8.4, Embedded Base means Dark Fiber
Loops that were in service for DeltaCom as of March 10, 2005. Subsequent
disconnects or loss of End Users shall be removed from the Embedded Base.

 

2.8.4.3 During the Transition Period only, BellSouth shall make available for
the Embedded Base Dark Fiber Loops for DeltaCom at the terms and conditions set
forth in this Attachment.

 

2.8.4.4 Transition Period Pricing. From March 11, 2005, through the completion
of the Transition Period, BellSouth shall charge a rate for DeltaCom’s Embedded
Base of Dark Fiber Loops equal to the higher of:

 

2.8.4.4.1 115% of the rate paid for that element on June 15, 2004; or

 

2.8.4.4.2 115% of a new rate the Commission establishes, if any, between
June 16, 2004 and March 11, 2005

 

2.8.4.4.3 These rates shall be as set forth in Exhibit A to Attachment 2 of the
Agreement and this Section 2.8.4.4.

 

2.8.4.5 The Transition Period shall apply only to DeltaCom’s Embedded Base and
DeltaCom shall not add new Dark Fiber Loops pursuant to this Agreement.



--------------------------------------------------------------------------------

Attachment 2

Exhibit 1-Form

Page 30

 

2.8.4.6 Effective September 11, 2006, Dark Fiber Loops will no longer be made
available pursuant to this Agreement.

 

2.8.4.7 No later than June 10, 2006 DeltaCom shall submit spreadsheet(s)
identifying all of the Embedded Base of circuits to be either disconnected or
converted to other BellSouth services as Conversions pursuant to Section 1.6
above. The Parties shall negotiate a project schedule for the Conversion of the
Embedded Base.

 

2.8.4.7.1 If DeltaCom fails to submit the spreadsheet(s) specified in
Section 2.8.4.7 above for all of its Embedded Base prior to June 10, 2006 or by
some other mutually agreed upon date, BellSouth will identify DeltaCom’s
remaining Embedded Base, if any, and will transition such circuits to the
equivalent tariffed BellSouth service(s) effective September 10, 2006. Those
circuits identified and transitioned by BellSouth pursuant to this
Section 2.8.4.7.1 shall be subject to the applicable switch-as-is charges as set
forth in this Agreement and, only where physical rearrangements are required,
the full nonrecurring charges for installation of such BellSouth services as set
forth in BellSouth’s tariffs to such circuits.

 

2.8.4.7.2 For Embedded Base circuits converted pursuant to Section 2.8.4.7 above
or transitioned pursuant to Section 2.8.4.7.1 above, the applicable recurring
tariff charge shall apply to each circuit as of September 11, 2006.

 

2.8.4.7.3 To the extent that DeltaCom no longer desires to provide a particular
service, it must notify BellSouth of its intent to discontinue and the parties
must coordinate the disconnect to take place prior the conclusion of the
applicable transition period. DeltaCom must also adhere to Commission Rule
R17-2(q) regarding the discontinuance of service to customers.

 

2.9 Loop Makeup

 

2.9.1 Description of Service

 

2.9.1.1 BellSouth shall make available to DeltaCom LMU information with respect
to Loops that are required to be unbundled under this Agreement so that DeltaCom
can make an independent judgment about whether the Loop is capable of supporting
the advanced services equipment DeltaCom intends to install and the services
DeltaCom wishes to provide. LMU is a preordering transaction, distinct from
DeltaCom ordering any other service(s). Loop Makeup Service Inquiries (LMUSI)
and mechanized LMU queries for preordering LMU are likewise unique from other
preordering functions with associated SIs as described in this Agreement.

 

2.9.1.2 BellSouth will provide DeltaCom LMU information consisting of the
composition of the Loop material (copper/fiber); the existence, location and
type of equipment on the Loop, including but not limited to digital loop carrier
or other remote concentration devices, feeder/distribution interfaces, bridged
taps, load coils, pair-gain devices; the Loop length; the wire gauge and
electrical parameters.



--------------------------------------------------------------------------------

Attachment 2

Exhibit 1-Form

Page 31

 

2.9.1.3 BellSouth’s LMU information is provided to DeltaCom as it exists either
in BellSouth’s databases or in its hard copy facility records. BellSouth does
not guarantee accuracy or reliability of the LMU information provided.

 

2.9.1.4 BellSouth’s provisioning of LMU information to the requesting CLEC for
facilities is contingent upon either BellSouth or the requesting CLEC
controlling the Loop(s) that serve the service location for which LMU
information has been requested by the CLEC. The requesting CLEC is not
authorized to receive LMU information on a facility used or controlled by
another CLEC unless BellSouth receives a LOA from the voice CLEC (owner) or its
authorized agent on the LMUSI submitted by the requesting CLEC.

 

2.9.1.5 DeltaCom may choose to use equipment that it deems will enable it to
provide a certain type and level of service over a particular BellSouth Loop as
long as that equipment does not disrupt other services on the BellSouth network.
The determination shall be made solely by DeltaCom and BellSouth shall not be
liable in any way for the performance of the advanced data services provisioned
over said Loop. The specific Loop type (e.g., ADSL, HDSL, or otherwise) ordered
on the LSR must match the LMU of the Loop reserved taking into consideration any
requisite line conditioning. The LMU data is provided for informational purposes
only and does not guarantee DeltaCom’s ability to provide advanced data services
over the ordered Loop type. Furthermore, the LMU information for Loops other
than copper-only Loops (e.g., ADSL, UCL-ND, etc.) that support xDSL services, is
subject to change at any time due to modifications and/or upgrades to
BellSouth’s network. Except as set forth in Section 2.9.1.6 below, copper-only
Loops will not be subject to change due to modification and/or upgrades to
BellSouth’s network and will remain on copper facilities until the Loop is
disconnected by DeltaCom or the End User, or until BellSouth retires the copper
facilities via the FCC’s and any applicable Commission’s requirements. DeltaCom
is fully responsible for any of its service configurations that may differ from
BellSouth’s technical standard for the Loop type ordered.

 

2.9.1.6 If BellSouth retires its copper facilities using 47 C.F.R § 51.325(a)
requirements; or is required by a governmental agency or regulatory body to move
or replace copper facilities as a maintenance procedure, BellSouth will notify
DeltaCom, according to the applicable network disclosure requirements. It will
be DeltaCom’s responsibility to move any service it may provide over such
facilities to alternative facilities. If DeltaCom fails to move the service to
alternative facilities by the date in the network disclosure notice, BellSouth
may terminate the service to complete the network change.



--------------------------------------------------------------------------------

Attachment 2

Exhibit 1-Form

Page 32

 

2.9.2 Submitting LMUSI

 

2.9.2.1 DeltaCom may obtain LMU information and reserve facilities by submitting
a mechanized LMU query or a manual LMUSI according to the terms and conditions
as described in the LMU CLEC Information Package, incorporated herein by
reference as it may be amended from time to time. The CLEC Information Package
is located at the “CLEC UNE Product” on the BellSouth Interconnection Web site:
www.interconnection.bellsouth.com/guides/html/unes.html. After obtaining the
Loop information from the mechanized LMU process, if DeltaCom needs further Loop
information in order to determine Loop service capability, DeltaCom may initiate
a separate Manual SI for a separate nonrecurring charge as set forth in Exhibit
A.

 

2.9.2.2 All LSRs issued for reserved facilities shall reference the facility
reservation number as provided by BellSouth. DeltaCom will not be billed any
additional LMU charges for the Loop ordered on such LSR. If, however, DeltaCom
does not reserve facilities upon an initial LMUSI, DeltaCom’s placement of an
order for an advanced data service type facility will incur the appropriate
billing charges to include SI and reservation per Exhibit A.

 

2.9.2.3 Where DeltaCom has reserved multiple Loop facilities on a single
reservation, DeltaCom may not specify which facility shall be provisioned when
submitting the LSR. For those occasions, BellSouth will assign to DeltaCom,
subject to availability, a facility that meets the BellSouth technical standards
of the BellSouth type Loop as ordered by DeltaCom.

 

2.9.2.4 Charges for preordering manual LMUSI or mechanized LMU are separate from
any charges associated with ordering other services from BellSouth.

 

3 Line Splitting

 

3.1 Line splitting shall mean that a provider of data services (a Data LEC) and
a provider of voice services (a Voice CLEC) to deliver voice and data service to
End Users over the same Loop. The Voice CLEC and Data LEC may be the same or
different carriers.

 

3.2 Line Splitting – UNE-L. In the event DeltaCom provides its own switching or
obtains switching from a third party, DeltaCom may engage in line splitting
arrangements with another CLEC using a splitter, provided by DeltaCom, in a
Collocation Space at the central office where the loop terminates into a
distribution frame or its equivalent.

 

3.3 Line Splitting – Loop and Port

 

3.3.1

To the extent DeltaCom is using a commingled arrangement that consists of an
unbundled Loop purchased pursuant to this Agreement and



--------------------------------------------------------------------------------

Attachment 2

Exhibit 1-Form

Page 33

 

 

local switching provided by BellSouth pursuant to Section 271 outside of this
Agreement, BellSouth will allow DeltaCom to utilize Line Splitting. BellSouth
shall charge the rates previously approved by the North Carolina Utilities
Commission as set forth in Exhibit A of Attachment 2 in the Agreement.

 

3.3.2 DeltaCom shall provide BellSouth with a signed LOA between it and the
third party CLEC (Data LEC or Voice CLEC) with which it desires to provision
Line Splitting services, where DeltaCom will not provide voice and data
services.

 

3.3.3 The Data LEC, Voice CLEC, a third party or BellSouth may provide the
splitter, if line splitting is provided with a commingled loop and port.
BellSouth will not provide the splitter for line splitting with a UNE-L.
However, BellSouth is not obligated to provide CLPs with access to
BellSouth-owned splitters. When DeltaCom or its authorized agent owns the
splitter, Line Splitting requires the following: a non-designed analog Loop from
the serving wire center to the NID at the End User’s location; a collocation
cross-connection connecting the Loop to the collocation space; a second
collocation cross-connection from the collocation space connected to a voice
port; the high frequency spectrum line activation, and a splitter. When
BellSouth owns the splitter, Line Splitting requires the following; a
non-designed analog Loop from the serving wire center to the NID at the End
User’s location with CFA and splitter port assignments, and a collocation
cross-connection from the collocation space connected to a voice port.

 

3.3.4 An unloaded 2-wire copper Loop must serve the End User. The meet point for
the Voice CLEC and the Data LEC is the point of termination on the MDF for the
Data LEC’s cable and pairs.

 

3.3.5 The foregoing procedures are applicable to migration from a UNE-P
arrangement to Line Splitting Service, including a Line splitting service that
includes a commingled arrangement of Loop and unbundled local switching pursuant
to Section 271.

 

3.4 Provisioning Line Splitting and Splitter Space – UNE-L

 

3.4.1 The Voice CLEC provides the splitter when providing Line Splitting with
UNE-L. When DeltaCom owns the splitter, Line Splitting requires the following: a
loop from NID at the End User’s location to the serving wire center and
terminating into a distribution frame or its equivalent.

 

3.5 CLEC Provided Splitter – Line Splitting

 

3.5.1 To order High Frequency Spectrum on a particular Loop, DeltaCom must have
a DSLAM collocated in the central office that serves the End User of such Loop.



--------------------------------------------------------------------------------

Attachment 2

Exhibit 1-Form

Page 34

 

3.5.2 DeltaCom may purchase, install and maintain central office POTS splitters
in its collocation arrangements. DeltaCom may use such splitters for access to
its customers and to provide digital line subscriber services to its customers
using the High Frequency Spectrum. Existing Collocation rules and procedures and
the terms and conditions relating to Collocation set forth in Attachment
4-Central Office shall apply.

 

3.5.3 Any splitters installed by DeltaCom in its collocation arrangement shall
comply with ANSI T1.413, Annex E, or any future ANSI splitter Standards.
DeltaCom may install any splitters that BellSouth deploys or permits to be
deployed for itself or any BellSouth affiliate.

 

3.6 Maintenance – Line Splitting

 

3.6.1 BellSouth will be responsible for repairing voice troubles and the
troubles with the physical loop between the NID at the End User’s premises and
the termination point.

 

3.6.2 BellSouth must make all necessary network modifications, including
providing nondiscriminatory access to operations support systems necessary for
pre-ordering, ordering, provisioning, maintenance and repair, and billing for
loops used in line splitting arrangements.

 

3.6.3 Indemnity

 

3.6.3.1 DeltaCom shall indemnify, defend and hold harmless BellSouth from and
against any claims, losses, damages and costs which arise out of actions related
to the other service provider, except to the extent caused by BellSouth’s gross
negligence or willful misconduct.

 

4 Unbundled Network Element Combinations

 

4.1 For purposes of this Section, references to “Currently Combined” Network
Elements shall mean that the particular Network Elements requested by DeltaCom
are in fact already combined by BellSouth in the BellSouth network. References
to “Ordinarily Combined” Network Elements shall mean that the particular Network
Elements requested by DeltaCom are not already combined by BellSouth in the
location requested by DeltaCom but are elements that are typically combined in
BellSouth’s network. References to “Not Typically Combined” Network Elements
shall mean that the particular Network Elements requested by DeltaCom are not
elements that BellSouth combines for its use in its network.

 

4.1.1

Except as otherwise set forth in this Agreement, upon request, BellSouth shall
perform the functions necessary to combine Network Elements that BellSouth is
required to provide under this Agreement in any manner, even if those elements



--------------------------------------------------------------------------------

Attachment 2

Exhibit 1-Form

Page 35

 

 

are not ordinarily combined in BellSouth’s network, provided that such
Combination is technically feasible and will not undermine the ability of other
carriers to obtain access to Network Elements or to interconnect with
BellSouth’s network.

 

4.1.2 To the extent DeltaCom requests a Combination for which BellSouth does not
have methods and procedures in place to provide such Combination, rates and/or
methods or procedures for such Combination will be developed pursuant to the BFR
process.

 

4.2 Rates

 

4.2.1 The rates for the Currently Combined Network Elements specifically set
forth in Exhibit A shall be the rates associated with such Combinations. Where a
Currently Combined Combination is not specifically set forth in Exhibit A, the
rate for such Currently Combined Combination shall be the sum of the recurring
rates for those individual Network Elements as set forth in Exhibit A and/or
Exhibit B in addition to the applicable nonrecurring switch-as-is charge set
forth in Exhibit A.

 

4.2.2 The rates for the Ordinarily Combined Network Elements specifically set
forth in Exhibit A shall be the nonrecurring and recurring charges for those
Combinations. Where an Ordinarily Combined Combination is not specifically set
forth in Exhibit A, the rate for such Ordinarily Combined Combination shall be
the sum of the recurring rates for those individual Network Elements as set
forth in Exhibit A and/or Exhibit B and nonrecurring rates for those individual
Network Elements as set forth in Exhibit A.

 

4.2.3 The rates for Not Typically Combined Combinations shall be developed
pursuant to the BFR process upon request of DeltaCom.

 

4.3 Enhanced Extended Links (EELs)

 

4.3.1 EELs are combinations of Loops and Dedicated Transport as defined in this
Attachment, together with any facilities, equipment, or functions necessary to
combine those Network Elements. BellSouth shall provide DeltaCom with EELs where
the underlying Network Element are available and are required to be provided
pursuant to this Agreement and in all instances where the requesting carrier
meets the eligibility requirements, if applicable.

 

4.3.2 High-capacity EELs are (1) combinations of Loop and Dedicated Transport,
(2) Dedicated Transport commingled with a wholesale loop, or (3) a loop
commingled with wholesale transport at the DS1 and/or DS3 level as described in
47 C.F.R. § 51.318(b).



--------------------------------------------------------------------------------

Attachment 2

Exhibit 1-Form

Page 36

 

4.3.3 By placing an order for a high-capacity EEL, DeltaCom thereby certifies
that the service eligibility criteria set forth herein are met for access to a
converted high-capacity EEL, a new high-capacity EEL, or part of a high-capacity
commingled EEL as a UNE. BellSouth shall have the right to audit DeltaCom’s
high-capacity EELs as specified below.

 

4.4 EELs Audit Provisions

 

4.4.1 BellSouth may, on an annual basis, audit DeltaCom’s records in order to
verify compliance with the high capacity EEL eligibility criteria. To invoke its
limited right to audit, BellSouth will send a Notice of Audit to DeltaCom
stating its cause for concern that DeltaCom is not complying with the service
eligibility requirements as set forth above and a concise statement of the
reasons therefore. Such Notice of Audit will be delivered to DeltaCom no less
than forty-five (45) calendar days prior to the date upon which BellSouth seeks
to commence an audit. BellSouth is not required to provide documentation, as
distinct from a statement of concern, to support its basis for an audit, or seek
the concurrence of the requesting carrier before selecting the location of the
audit.

 

4.4.2 The audit shall be conducted by a third party independent auditor,
retained and paid for by BellSouth. BellSouth may select the independent auditor
without the prior approval of DeltaCom or the Commission. Challenges to the
independence of the auditor may be filed with the Commission only after the
audit has been concluded. The audit must be performed in accordance with the
standards established by the American Institute for Certified Public Accountants
(AICPA) which will require the auditor to issue an opinion regarding DeltaCom’s
compliance with the high capacity EEL eligibility criteria. AICPA standards and
other AICPA requirements will be used to determine the independence of an
auditor. Because The concept of materiality governs this audit; the independent
auditor’s report will conclude whether DeltaCom complied in all material
respects with the applicable service eligibility criteria. Consistent with
standard auditing practices, such audits require compliance testing designed by
the independent auditor.

 

4.4.3 To the extent the independent auditor’s report concludes that DeltaCom
failed to comply with the service eligibility criteria, DeltaCom must true-up
any difference in payments, convert all noncompliant circuits to the appropriate
service, and make the correct payments on a going-forward basis.

 

4.4.4

To the extent the independent auditor’s report concludes that DeltaCom failed to
comply in all material respects with the service eligibility criteria, DeltaCom
shall reimburse BellSouth for the cost of the independent auditor. To the extent
the independent auditor’s report concludes that DeltaCom did comply in all
material



--------------------------------------------------------------------------------

Attachment 2

Exhibit 1-Form

Page 37

 

 

respects with the service eligibility criteria, BellSouth will reimburse
DeltaCom for its reasonable and demonstrable costs associated with the audit.
DeltaCom will maintain appropriate documentation to support its certifications.

 

4.4.5 Service Eligibility Criteria

 

4.4.5.1 High capacity EELs must comply with the following service eligibility
requirements. DeltaCom must certify for each high-capacity EEL that all of the
following service eligibility criteria are met:

 

4.4.5.1.1 DeltaCom has received state certification to provide local voice
service in the area being served;

 

4.4.5.2 For each combined circuit, including each DS1 circuit, each DS1 EEL, and
each DS1-equivalent circuit on a DS3 EEL:

 

4.4.5.2.1 1) Each circuit to be provided to each End User will be assigned a
local number prior to the provision of service over that circuit;

 

4.4.5.2.2 2) Each DS1-equivalent circuit on a DS3 EEL must have its own local
number assignment so that each DS3 must have at least twenty-eight (28) local
voice numbers assigned to it;

 

4.4.5.2.3 3) Each circuit to be provided to each End User will have 911 or E911
capability prior to provision of service over that circuit;

 

4.4.5.2.4 4) Each circuit to be provided to each End User will terminate in a
collocation arrangement that meets the requirements of 47 C.F.R. § 51.318(c);

 

4.4.5.2.5 5) Each circuit to be provided to each End User will be served by an
interconnection trunk over which DeltaCom will transmit the calling party’s
number in connection with calls exchanged over the trunk;

 

4.4.5.2.6 6) For each twenty-four (24) DS1 EELs or other facilities having
equivalent capacity, DeltaCom will have at least one (1) active DS1 local
service interconnection trunk over which DeltaCom will transmit the calling
party’s number in connection with calls exchanged over the trunk; and

 

4.4.5.2.7 7) Each circuit to be provided to each End User will be served by a
switch capable of switching local voice traffic.

 

4.4.5.3

Notwithstanding the foregoing, if as of the Effective Date of this Agreement,
DeltaCom has in place high-capacity EELs that do not comply with the Service
Eligibility Criteria set forth herein, and that will not be rearranged pursuant
to Section 4.5.5 below, DeltaCom shall identify such EELs and submit orders to



--------------------------------------------------------------------------------

Attachment 2

Exhibit 1-Form

Page 38

 

 

either disconnect such EELs or convert such EELs within sixty (60) days of the
Effective Date. If as of the Effective Date DeltaCom has in place high-capacity
EELs that do not comply with the Service Eligibility Criteria but that will be
rearranged pursuant to Section 4.5.5 below, DeltaCom shall have 60 days from the
placement of such rearrangement orders to rearrange such non-compliant EELs, so
long as the orders are placed within 30 days of the date BellSouth makes
available to DeltaCom the process and procedures to place such rearrangement
orders. To the extent any non-compliant EELs remain in place after the time
periods set forth in this Section, BellSouth shall have the right to take such
action as set forth in Section 4.3.4.3 above.

 

4.4.5.4 In the event DeltaCom converts special access services to UNEs, DeltaCom
shall be subject to the termination liability provisions in the applicable
special access tariffs, if any.

 

4.5.5 EEL to DS1 Loop Rearrangements

 

4.5.5.1 DeltaCom may submit orders to disconnect an EEL circuit, including the
Dedicated Transport portion of the EEL, and reconnect the Loop in a collocation
space in the End User Serving Wire Center (“EEL to DS1 Rearrangement”). The
non-recurring charge (NRC) for each EEL to DS1 Loop Rearrangement shall be $128
per DS1 Loop per LSR for the initial EEL to DS1 Rearrangement, and $77 per DS1
Loop per LSR for each additional EEL to DS1 Rearrangement. OSS charges, and EEL
Disconnect non-recurring charges, as set forth in Exhibit A hereto, and Cross
Connect non-recurring charges, as set forth in Attachment 4 to this Agreement,
are applicable in addition to the EEL to DS1 Rearrangement non-recurring charges
set forth herein.

 

4.5.5.2 BellSouth shall make available processes and procedures to implement EEL
to DS1 Rearrangements by the later of the Effective Date or November 15, 2005.
BellSouth will use best efforts to complete such orders within a thirty (30) day
interval, depending upon workload and receipt of correct ordering information
from DeltaCom via spreadsheets. BellSouth shall provide project management
support for EEL to DS1 Rearrangements.

 

4.5.6 Commingled EELs

 

4.5.6.1 Notwithstanding anything in this Agreement to the contrary, DeltaCom
may, at its option, purchase high-capacity commingled EELs terminating to the 25
identified BellSouth/DeltaCom points of interconnection on DeltaCom’s network,
as forth in Exhibit C to this Attachment (“Existing POIs”). The final portion of
the EEL circuit that terminates in the Existing POI must be a BellSouth special
access circuit and cannot be purchased as Dedicated Transport pursuant to this
Agreement.



--------------------------------------------------------------------------------

Attachment 2

Exhibit 1-Form

Page 39

 

4.5.6.2 BellSouth is not required to locate switching equipment at the Existing
POIs, and to the extent that BellSouth does not locate switching equipment at an
Existing POI, BellSouth shall not provide Dedicated Transport as a Network
Element to such existing POI. No other carrier shall have access to the Existing
POIs to obtain Network Elements or commingled EELs.

 

4.5.6.3 BellSouth may place equipment at the Existing POIs, or may maintain at
such Existing POIs equipment previously placed consistent with Attachment 3 of
this Agreement. BellSouth shall not be responsible to DeltaCom for any
collocation or other charges for any such equipment placed at the Existing POIs.

 

5 Dedicated Transport and Dark Fiber Transport

 

5.1 Dedicated Transport. Dedicated Transport is defined as BellSouth’s
transmission facilities between wire centers or switches owned by BellSouth, or
between wire centers or switches owned by BellSouth and switches owned by
DeltaCom, including but not limited to DS1, DS3 and OCn level services, as well
as dark fiber, dedicated to DeltaCom. BellSouth shall not be required to provide
access to OCn level Dedicated Transport under any circumstances pursuant to this
Agreement. In addition, except as set forth in Section 5.2 below, BellSouth
shall not be required to provide to DeltaCom unbundled access to interoffice
transmission facilities that do not connect a pair of wire centers or switches
owned by BellSouth (“Entrance Facilities”).

 

5.2 Transition for DS1 and DS3 Dedicated Transport Including DS1 and DS3
Entrance Facilities

 

5.2.1 For purposes of this Section 5.2, the Transition Period for the Embedded
Base of DS1 and DS3 Dedicated Transport, Embedded Base Entrance Facilities and
for Excess DS1 and DS3 Dedicated Transport, is the twelve (12) month period
beginning March 11, 2005 and ending March 10, 2006.

 

5.2.2 For purposes of this Section 5.2, Embedded Base means DS1 and DS3
Dedicated Transport that were in service for DeltaCom as of March 10, 2005 in
those wire centers that, as of such date, met the criteria set forth in Sections
5.2.6.1 or 5.2.6.2 below. Subsequent disconnects or loss of End Users shall be
removed from the Embedded Base.

 

5.2.3 For purposes of this Section 5, Embedded Base Entrance Facilities means
Entrance Facilities that were in service for DeltaCom as of March 10, 2005.
Subsequent disconnects or loss of customers shall be removed from the Embedded
Base.



--------------------------------------------------------------------------------

Attachment 2

Exhibit 1-Form

Page 40

 

5.2.3.1 DeltaCom may obtain a maximum of ten (10) unbundled DS1 dedicated
transport circuits on each route where DS1 dedicated transport is available on
an unbundled basis or may obtain a maximum of twelve (12) unbundled DS3
dedicated transport circuits on each route where DS3 dedicated transport is
available on an unbundled basis.

 

5.2.4 For purposes of this Section 5, Excess DS1 and DS3 Dedicated Transport
means those DeltaCom DS1 and DS3 Dedicated Transport facilities in service as of
March 10, 2005, in excess of the caps set forth in Section 5.6 below. Subsequent
disconnects and loss of End Users shall be removed from Excess DS1 and DS3
Loops.

 

5.2.5 For purposes of this Section 5.2, a Business Line is as defined in 47
C.F.R. § 51.5.

 

5.2.6 For purposes of this Section 5.2, a fiber-based collocator is defined in
47 C.F.R. § 51.5.

 

5.2.7 A Building is defined as a permanent physical structure including, but not
limited to, a structure in which people reside, or conduct business or work on a
daily basis and through which there is one centralized point of entry in the
structure through which all telecommunications services must transit. As an
example only, a high rise office building with a general telecommunications
equipment room through which all telecommunications services to that building’s
tenants must pass would be a single “building for purposes of this Attachment 2.
Two or more physical areas served by a individual points of entry through which
telecommunications services must transit will be considered separate buildings.
For instance, a strip mall with individual businesses obtaining
telecommunications services from different access points on the building(s) will
be considered individual buildings, even though they might share common walls.

 

5.2.8 A route is defined as a transmission path between one of BellSouth’s wire
centers or switches and another of BellSouth’s wire centers or switches. A route
between two (2) points may pass through one or more intermediate wire centers or
switches. Transmission paths between identical end points are the same “route”,
irrespective of whether they pass through the same intermediate wire centers or
switches, if any. For the purposes of determining routes wire centers include
non-BellSouth locations where BellSouth has reverse collocated switches with
line side functionality that terminate Loops.

 

5.2.9 Notwithstanding anything to the contrary in this Agreement, BellSouth
shall make available Dedicated Transport as described in this Section 5.2 only
for DeltaCom’s Embedded Base during the Transition Period:

 

5.2.9.1 DS1 Dedicated Transport where both wire centers at the end points of the
route contain 38,000 or more Business Lines or four (4) or more fiber-based
collocators.



--------------------------------------------------------------------------------

Attachment 2

Exhibit 1-Form

Page 41

 

5.2.9.2 DS3 Dedicated Transport where both wire centers at the end points of the
route contain 24,000 or more Business Lines or three (3) or more fiber-based
collocators.

 

5.2.9.3 This section left blank intentially by the Parties.

 

5.2.9.4 Notwithstanding anything to the contrary in this Agreement, BellSouth
shall make available Entrance Facilities only for DeltaCom’s Embedded Base
Entrance Facilities and only during the Transition Period.

 

5.2.9.5 Transition Period Pricing. From March 11, 2005, through the completion
of the Transition Period, BellSouth shall charge a rate for DeltaCom’s Embedded
Base of DS1 and DS3 Dedicated Transport and for DeltaCom’s Excess DS1 and DS3
Dedicated Transport, as described in this Section 5.2, equal to the higher of:

 

5.2.9.5.1 115% of the rate paid for that element on June 15, 2004; or

 

5.2.9.5.2 115% of a new rate the Commission establishes, if any, between
June 16, 2004 and March 11, 2005.

 

5.2.9.5.3 These rates shall be as set forth in Exhibit A to Attachment 2 of the
Agreement and this Section 5.2.9.

 

5.2.9.5.4 From March 11, 2005, through the completion of the Transition Period,
BellSouth shall charge a rate for DeltaCom’s Embedded Base Entrance Facilities
as set forth in Exhibit A to Attachment 2 of the Agreement and this
Section 5.2.9.

 

5.2.9.6 The Transition Period shall apply only to (1) DeltaCom’s Embedded Base
and Embedded Base Entrance Facilities; and (2) DeltaCom’s Excess DS1 and DS3
Dedicated Transport. DeltaCom shall not add new Entrance Facilities pursuant to
this Agreement. Further, DeltaCom shall not add new DS1 or DS3 Dedicated
Transport as described in this Section 5.2 pursuant to this Agreement, except
pursuant to the self-certification process as set forth in Section 1.9 above and
as set forth in Section 5.2.9.9 below.

 

5.2.9.7 Once a wire center exceeds either of the thresholds set forth in
Section 5.2.6.1 above, no future DS1 Dedicated Transport unbundling will be
required in that wire center.

 

5.2.9.8 Once a wire center exceeds either of the thresholds set forth in
Section 5.2.6.2 above, no future DS3 Dedicated Transport will be required in
that wire center.

 

5.2.9.9

No later than December 9, 2005 DeltaCom shall submit spreadsheet(s) identifying
all of the Embedded Base of circuits, Embedded Base Entrance Facilities, and



--------------------------------------------------------------------------------

Attachment 2

Exhibit 1-Form

Page 42

 

 

Excess DS1 and DS3 Dedicated Transport to be either disconnected or converted
pursuant to Section 1.6 above. The Parties shall negotiate a project schedule
for the Conversion of the Embedded Base, Embedded Base Entrance Facilities and
Excess DS1 and DS3 Dedicated Transport. For circuits for which DeltaCom requests
Conversion to tariffed wholesale services, BellSouth will not complete the
Conversion until March 11, 2006, or later, and BellSouth will continue to bill
DeltaCom at the transitional rates set forth in Section 5.2.6.5 until the
circuit is converted to the tariffed wholesale service, which will occur on
March 11, 2006, or later.

 

5.2.9.9.1 If DeltaCom fails to submit the spreadsheet(s) specified in
Section 5.2.6.9 above for all of its Embedded Base, Embedded Base Entrance
Facilities and Excess DS1 and DS3 Dedicated Transport by February 10, 2006,
BellSouth will identify DeltaCom’s remaining Embedded Base, Embedded Base
Entrance Facilities and Excess DS1 and DS3 Dedicated Transport, if any, and will
transition such circuits to the equivalent tariffed BellSouth service(s). Those
circuits identified and transitioned by BellSouth pursuant to this
Section 5.2.6.9.1 shall be subject to all applicable disconnect charges as set
forth in this Agreement and the full nonrecurring charges for installation of
the equivalent tariffed BellSouth service as set forth in BellSouth’s tariffs.

 

5.2.9.9.2 For Embedded Base circuits, Embedded Base Entrance Facilities and
Excess DS1 and DS3 Dedicated Transport converted pursuant to Section 5.2.6.9
above or transitioned pursuant to Section 5.2.6.9.1 above, the applicable
recurring tariff charge shall apply to each circuit as of March 11, 2006.

 

5.2.9.9.3 To the extent that DeltaCom no longer desires to provide a particular
service, it must notify BellSouth of its intent to discontinue and the parties
must coordinate the disconnect to take place prior the conclusion of the
applicable transition period. DeltaCom must also adhere to Commission Rule
R17-2(q) regarding the discontinuance of service to customers.

 

5.2.9.10 Modifications and Updates to the Wire Center List and Subsequent
Transition Periods for DS1 and/or DS3 Transport

 

5.2.9.10.1 In the event BellSouth identifies additional wire centers that meet
the criteria set forth in Sections 5.2.6.1 or 5.2.6.2 above, but that were not
included in the Initial Wire Center List, BellSouth shall include such
additional wire centers in carrier notification letter (CNL). Each such list of
additional wire centers shall be considered a Subsequent Wire Center List.

 

5.2.9.10.2 DeltaCom shall have thirty (30) business days to dispute the
additional wire centers listed on BellSouth’s CNL as set forth in the General
Terms and Conditions. Absent such dispute, effective thirty (30) business days
after the date of a BellSouth CNL providing a Subsequent Wire Center List,
BellSouth shall not be required to provide DS1 and DS3 Dedicated Transport, as
applicable, in such additional wire center(s).



--------------------------------------------------------------------------------

Attachment 2

Exhibit 1-Form

Page 43

 

5.2.9.10.3

For purposes of Section 5.2.6.10 above, BellSouth shall make available DS1 and
DS3 Dedicated Transport that was in service for DeltaCom in a wire center on the
Subsequent Wire Center List as of the thirtieth (30th) business day after the
date of BellSouth’s CNL identifying the Subsequent Wire Center List (Subsequent
Embedded Base) until one-hundred and fifty (150) days after the thirtieth
(30th) business day from the date of BellSouth’s CNL identifying the Subsequent
Wire Center List (Subsequent Transition Period).

 

5.2.9.10.4 Subsequent disconnects or loss of End Users shall be removed from the
Subsequent Embedded Base.

 

5.2.9.10.5 The rates set forth in Exhibit B shall apply to the Subsequent
Embedded Base during the Subsequent Transition Period.

 

5.2.9.10.6 No later than forty (40) days from BellSouth’s CNL identifying the
Subsequent Wire Center List DeltaCom shall submit a spreadsheet(s) identifying
the Subsequent Embedded Base of circuits to be disconnected or converted to
other BellSouth services. The Parties shall negotiate a project schedule for the
Conversion of the Subsequent Embedded Base.

 

5.2.9.10.6.1 If DeltaCom fails to submit the spreadsheet(s) specified in
Section 5.2.6.10.6 above for all of its Subsequent Embedded Base within forty
(40) days after the date of BellSouth’s CNL identifying the Subsequent Wire
Center List, BellSouth will identify DeltaCom’s remaining Subsequent Embedded
Base, if any, and will transition such circuits to the equivalent tariffed
BellSouth service(s). Those circuits identified and transitioned by BellSouth
pursuant to this Section 5.2.9.10.6.1 shall be subject to the applicable
switch-as-is charges as set forth in this Agreement and, only where physical
rearrangements are necessary, the full nonrecurring charges for installation of
such BellSouth services as set forth in BellSouth’s tariffs shall apply to such
circuits.

 

5.2.9.10.7 For Subsequent Embedded Base circuits converted pursuant to
Section 5.2.6.10.6 above or transitioned pursuant to Section 5.2.6.10.6.1 above,
the applicable recurring tariff charges shall apply as of the earlier of the
date each circuit is converted or transitioned, as applicable, or the first day
after the end of the Subsequent Transition Period.

 

5.3 BellSouth shall:

 

5.3.1 Provide DeltaCom exclusive use of Dedicated Transport to a particular
customer or carrier;



--------------------------------------------------------------------------------

Attachment 2

Exhibit 1-Form

Page 44

 

5.3.2 Provide all technically feasible features, functions, and capabilities of
Dedicated Transport as outlined within the technical requirements of this
section;

 

5.3.3 Permit, to the extent technically feasible, DeltaCom to connect Dedicated
Transport to equipment designated by DeltaCom, including but not limited to,
DeltaCom’s collocated facilities; and

 

5.3.4 Permit, to the extent technically feasible, DeltaCom to obtain the
functionality provided by BellSouth’s digital cross-connect systems.

 

5.4 BellSouth shall offer Dedicated Transport:

 

5.4.1 As capacity on a shared facility; and

 

5.4.2 As a circuit (i.e., DS0, DS1, DS3, STS-1) dedicated to DeltaCom.

 

5.5 Dedicated Transport may be provided over facilities such as optical fiber,
copper twisted pair, and coaxial cable, and shall include transmission equipment
such as line terminating equipment, amplifiers, and regenerators.

 

5.6 DeltaCom may obtain a maximum of (10) unbundled DS1 Dedicated Transport
circuits, or their equivalent, on each route where DS3 Dedicated Transport is
not available as a Network Element. DeltaCom may obtain a maximum of twelve
(12) unbundled DS3 Dedicated Transport circuits, or their equivalent, on each
route where DS3 Dedicated Transport is available as a Network Element. A route
is defined as a transmission path between one (1) of BellSouth’s wire centers or
switches and another of BellSouth’s wire centers or switches. A route between
two (2) points may pass through one (1) or more intermediate wire centers or
switches. Transmission paths between identical end points are the same “route”,
irrespective of whether they pass through the same intermediate wire centers or
switches, if any.

 

5.7 Technical Requirements

 

5.7.1 BellSouth shall offer DS0 equivalent interface transmission rates for DS0
or voice grade Dedicated Transport. For DS1 or DS3 circuits, Dedicated Transport
shall at a minimum meet the performance, availability, jitter, and delay
requirements specified for Customer Interface to Central Office (CI to CO)
connections in the applicable industry standards.

 

5.7.2 BellSouth shall offer the following interface transmission rates for
Dedicated Transport:

 

5.7.2.1 DS0 Equivalent;

 

5.7.2.2 DS1;



--------------------------------------------------------------------------------

Attachment 2

Exhibit 1-Form

Page 45

 

5.7.2.3 DS3;

 

5.7.2.4 STS-1; and

 

5.7.2.5 SDH (Synchronous Digital Hierarchy) Standard interface rates are in
accordance with International Telecommunications Union (ITU) Recommendation
G.707 and Plesiochronous Digital Hierarchy (PDH) rates per ITU Recommendation
G.704.

 

5.7.3 BellSouth shall design Dedicated Transport according to its network
infrastructure. DeltaCom shall specify the termination points for Dedicated
Transport.

 

5.7.4 At a minimum, Dedicated Transport shall meet each of the requirements set
forth in the applicable industry technical references and BellSouth Technical
References;

 

5.7.4.1 Telcordia TR-TSY-000191 Alarm Indication Signals Requirements and
Objectives, Issue 1, May 1986.

 

5.7.4.2 BellSouth’s TR 73501 LightGate® Service Interface and Performance
Specifications, Issue D, June 1995.

 

5.7.4.3 BellSouth’s TR 73525 MegaLink® Service, MegaLink Channel Service and
MegaLink Plus Service Interface and Performance Specifications, Issue C,
May 1996.

 

5.8 Unbundled Channelization (Multiplexing)

 

5.8.1 To the extent DeltaCom is purchasing DS1 or DS3 or STS-1 Dedicated
Transport pursuant to this Agreement, Unbundled Channelization (UC) provides the
optional multiplexing capability that will allow a DS1 (1.544 Mbps) or DS3
(44.736 Mbps) or STS-1 (51.84 Mbps) Network Elements to be multiplexed or
channelized at a BellSouth central office. Channelization can be accomplished
through the use of a multiplexer or a digital cross-connect system at the
discretion of BellSouth. Once UC has been installed, DeltaCom may request
channel activation on a channelized facility and BellSouth shall connect the
requested facilities via COCIs. The COCI must be compatible with the lower
capacity facility and ordered with the lower capacity facility. This service is
available as defined in NECA 4.

 

5.8.2 BellSouth shall make available the following channelization systems and
interfaces:

 

5.8.2.1 DS1 Channelization System: channelizes a DS1 signal into a maximum of
twenty-four (24) DS0s. The following COCI are available: Voice Grade, Digital
Data and ISDN.



--------------------------------------------------------------------------------

Attachment 2

Exhibit 1-Form

Page 46

 

5.8.2.2 DS3 Channelization System: channelizes a DS3 signal into a maximum of
twenty-eight (28) DS1s. A DS1 COCI is available with this system.

 

5.8.2.3 STS-1 Channelization System: channelizes a STS-1 signal into a maximum
of twenty-eight (28) DS1s. A DS1 COCI is available with this system.

 

5.8.3 Technical Requirements. In order to assure proper operation with BellSouth
provided central office multiplexing functionality, DeltaCom’s channelization
equipment must adhere strictly to form and protocol standards. DeltaCom must
also adhere to such applicable industry standards for the multiplex channel
bank, for voice frequency encoding, for various signaling schemes, and for sub
rate digital access.

 

5.9 Dark Fiber Transport. Dark Fiber Transport is defined as Dedicated Transport
that consists of unactivated optical interoffice transmission facilities without
attached signal regeneration, multiplexing, aggregation or other electronics.
Except as set forth in Section 5.9.1 below, BellSouth shall not be required to
provide access to Dark Fiber Transport Entrance Facilities pursuant to this
Agreement.

 

5.9.1 Transition for Dark Fiber Transport and Dark Fiber Transport Entrance
Facilities

 

5.9.1.1 For purposes of this Section 5.9, the Transition Period for the Embedded
Base of Dark Fiber Transport is the eighteen (18) month period beginning
March 11, 2005 and ending September 10, 2006.

 

5.9.1.2 For purposes of this Section 5.9, Embedded Base means Dark Fiber
Transport that was in service for DeltaCom as of March 10, 2005 in those wire
centers that, as of such date, met the criteria set forth in 5.9.1.4.1 below.
Subsequent disconnects or loss of End Users shall be removed from the Embedded
Base.

 

5.9.1.3 For purposes of this Section 5.9, a Business Line is as defined in 47
C.F.R. § 51.5.

 

5.9.1.4 Notwithstanding anything to the contrary in this Agreement, BellSouth
shall make available Dark Fiber Transport as described in this Section 5.9 only
for DeltaCom’s Embedded Base during the Transition Period:

 

5.9.1.4.1 Dark Fiber Transport where both wire centers at the end points of the
route contain twenty-four thousand (24,000) or more Business Lines or three
(3) or more fiber-based collocators.

 

5.9.1.5 This section left blank intentially by the Parties.



--------------------------------------------------------------------------------

Attachment 2

Exhibit 1-Form

Page 47

 

5.9.1.6 Transition Period Pricing. From March 11, 2005, through the completion
of the Transition Period, BellSouth shall charge a rate for DeltaCom’s Embedded
Base and Excess of Dark Fiber Transport and Embedded Base Dark Fiber Transport
Entrance Facilities shall be equal to the higher of:

 

5.9.1.6.1 115% of the rate paid for that element on June 15, 2004; or

 

5.9.1.6.2 115% of a new rate the Commission establishes, if any, between
June 16, 2004 and March 11, 2005.

 

5.9.1.6.3 These rates shall be as set forth in Exhibit B Attachment 2 of the
Agreement and this Section 5.9.1.

 

5.9.1.7 The Transition Period shall apply only to DeltaCom’s Embedded Base of
Dark Fiber Transport and Dark Fiber Entrance Facilities. DeltaCom shall not add
new Dark Fiber Transport as described in this Section 5.9 except pursuant to the
self-certification process as set forth in Section 1.9 above and as set forth in
Section 5.9.1.10 below. Further, DeltaCom shall not add new Dark Fiber Entrance
Facilities pursuant to this Agreement.

 

5.9.1.8 Once a wire center exceeds either of the thresholds set forth in this
Section 5.9.1.4 above, no future Dark Fiber Transport unbundling will be
required in that wire center.

 

5.9.1.9 No later than June 10, 2006 DeltaCom shall submit spreadsheet(s)
identifying all of the Embedded Base of Dark Fiber Transport and Dark Fiber
Entrance Facilities to be either disconnected or converted to other BellSouth
services as Conversions pursuant to Section 1.6 above. The Parties shall
negotiate a project schedule for the Conversion of the Embedded Base.

 

5.9.1.9.1 If DeltaCom fails to submit the spreadsheet(s) specified in
Section 5.9.1.9 above for all of its Embedded Base prior to June 10, 2006 or by
some other mutually agreed upon date, BellSouth will identify DeltaCom’s
remaining Embedded Base, if any, and will transition such circuits to the
equivalent tariffed BellSouth service(s). Those circuits identified and
transitioned by BellSouth pursuant to this Section 5.9.1.9.1 shall be subject to
the applicable switch-as-is charges as set forth in this Agreement and, only
where physical rearrangements are necessary, the full nonrecurring charges for
installation of such BellSouth services as set forth in BellSouth’s tariffs
shall apply to such circuits.

 

5.9.1.9.2 For Embedded Base circuits converted pursuant to Section 5.9.1.9 above
or transitioned pursuant to Section 5.9.1.9.1 above, the applicable recurring
tariff charge shall apply to each circuit as of September 11, 2006.





--------------------------------------------------------------------------------

Attachment 2

Exhibit 1-Form

Page 48

 

5.9.1.9.3 To the extent that DeltaCom no longer desires to provide a particular
service, it must notify BellSouth of its intent to discontinue and the parties
must coordinate the disconnect to take place prior the conclusion of the
applicable transition period. DeltaCom must also adhere to Commission Rule
R17-2(q) regarding the discontinuance of service to customers.

 

5.9.1.10 This section left blank intentially by the Parties.

 

5.9.1.11 Modifications and Updates to the Wire Center List and Subsequent
Transition Periods for Dark Fiber Transport

 

5.9.1.11.1 In the event BellSouth identifies additional wire centers that meet
the criteria set forth in Section 5.9.1.4.1 above, but that were not included in
the Initial Wire Center List, BellSouth shall include such additional wire
centers in a CNL. Each such list of additional wire centers shall be considered
a “Subsequent Wire Center List”.

 

5.9.1.11.2 DeltaCom shall have thirty (30) business days to dispute the
additional wrie centers listed on BellSouth’s CNL as set forth in the General
Terms and Conditions. Absent such dispute, effective thirty (30) business days
after the date of a BellSouth CNL providing a Subsequent Wire Center List,
BellSouth shall not be required to provide unbundled access to Dark Fiber
Transport, as applicable, in such additional wire center(s), except pursuant to
the self-certification process as set forth in Section 1.9 above.

 

5.9.1.11.3

For purposes of Section 5.9.1.10, BellSouth shall make available Dark Fiber
Transport that were in service for DeltaCom in a wire center on the Subsequent
Wire Center List as of the thirtieth (30th) business day after the date of
BellSouth’s CNL identifying the Subsequent Wire Center List (Subsequent Embedded
Base) until one-hundred and fifty (150) days after the thitieth (30th) business
day from the date of BellSouth’s CNL identifying the Subsequent Wire Center List
(Subsequent Transition Period).

 

5.9.1.11.4 Subsequent disconnects or loss of End Users shall be removed from the
Subsequent Embedded Base.

 

5.9.1.11.5 The rates set forth in Exhibit B shall apply to the Subsequent
Embedded Base during the Subsequent Transition Period.

 

5.9.1.11.6 No later than forty (40) days from BellSouth’s CNL identifying the
Subsequent Wire Center List DeltaCom shall submit a spreadsheet(s) identifying
the Subsequent Embedded Base of circuits to be disconnected or converted to
other BellSouth services. The Parties shall negotiate a project schedule for the
Conversion of the Subsequent Embedded Base.



--------------------------------------------------------------------------------

Attachment 2

Exhibit 1-Form

Page 49

 

5.9.1.11.6.1 If DeltaCom fails to submit the spreadsheet(s) specified in
Section 5.9.1.10.6 above for all of its Subsequent Embedded Base within forty
(40) days after the date of BellSouth’s CNL identifying the Subsequent Wire
Center List, BellSouth will identify DeltaCom’s remaining Subsequent Embedded
Base, if any, and will transition such circuits to the equivalent tariffed
BellSouth service(s). Those circuits identified and transitioned by BellSouth
pursuant to this Section 5.9.1.11.6.1 shall be subject to the applicable
switch-as-is charges as set forth in this Agreement and, only where physical
rearrangements are necessary, the full nonrecurring charges for installation of
such BellSouth services as set forth in BellSouth’s tariffs shall apply to such
circuits.

 

5.9.1.11.6.2 For Subsequent Embedded Base circuits converted pursuant to
Section 5.9.1.10.6 above or transitioned pursuant to Section 5.9.1.10.6.1 above,
the applicable recurring tariff charges shall apply as of the earlier of the
date each circuit is converted or transitioned, as applicable, or the first day
after the end of the Subsequent Transition Period.

 

5.9.1.12 This section left blank intentially by the Parties.

 

5.10 Rearrangements

 

5.10.1 A request to move a working DeltaCom CFA to another DeltaCom CFA, where
both CFAs terminate in the same BellSouth Central Office (Change in CFA), shall
not constitute the establishment of new service. The applicable rates set forth
in Exhibit A.

 

5.10.2 Requests to re-terminate one end of a facility that is not a Change in
CFA constitute the establishment of new service and require disconnection of
existing service and the applicable rates set forth in Exhibit A shall apply.

 

5.10.3 Upon request of DeltaCom, BellSouth shall project manage the Change in
CFA or re-termination of a facility as described in Sections 5.10.1 and 5.10.2
above and DeltaCom may request OC-TS for such orders.

 

5.10.4 BellSouth shall accept a LOA between DeltaCom and another carrier that
will allow DeltaCom to connect a facility, or Combination that includes
Dedicated Transport to the other carrier’s collocation space or to another
carrier’s CFA associated with higher bandwidth transport.

 

5.10.5

To the extent DeltaCom elects to rearrange a BellSouth multiplexer purchased
pursuant to this Agreement to a BellSouth special access multiplexer terminating
to an DeltaCom collocation space, BellSouth will charge the applicable DS3



--------------------------------------------------------------------------------

Attachment 2

Exhibit 1-Form

Page 50

 

 

multiplexing and circuit charges (e.g., the multiplexer installation charge and
DS3 cross connect charge) as set forth in the BellSouth FCC tariff. For circuits
purchased pursuant to this Agreement that may be attached to the multiplexer
being rearranged, charges shall be assessed pursuant to this Agreement where no
physical rearrangement of such circuits is required. Where a physical
rearrangement of such circuits is required, charges shall be pursuant to
BellSouth’s FCC tariff, Section 23.5.2.17, Reconfiguration Charges –
Nonrecurring.

 

6 Call Related Databases and Signaling

 

6.1 Call Related Databases are the databases other than OSS, that are used in
signaling networks, for billing and collection, or the transmission, routing or
other provision of a Telecommunications Service. Such databases include, but are
not limited to Switched Access 8XX Toll Free Dialing Ten Digit Screening
Service, LIDB, Signaling, Signaling Link Transport, STP, SS7 AIN Access, Service
Control Point(SCP\Databases, Local Number Portability (LNP) Databases and
Calling Name (CNAM) Database.

 

6.2 Except for 911 and E911, BellSouth is not required to provide unbundled
access to call related databases pursuant to section 251.

 

7 Automatic Location Identification/Data Management System

 

7.1 911 and E911 Databases

 

7.1.1 BellSouth shall provide DeltaCom with nondiscriminatory access to 911 and
E911 databases on an unbundled basis, in accordance with 47 C.F.R. § 51.319 (f).

 

7.1.2 The ALI/DMS database contains End User information (including name,
address, telephone information, and sometimes special information from the local
service provider or End User) used to determine to which PSAP to route the call.
The ALI/DMS database is used to provide enhanced routing flexibility for E911.
DeltaCom will be required to provide the BellSouth 911 database vendor daily
service order updates to E911 database in accordance with Section 7.2.1 below.

 

7.2 Technical Requirements

 

7.2.1 BellSouth’s 911 database vendor shall provide DeltaCom the capability of
providing updates to the ALI/DMS database through a specified electronic
interface. DeltaCom shall contact BellSouth’s 911 database vendor directly to
request interface. DeltaCom shall provide updates directly to BellSouth’s 911
database vendor on a daily basis. Updates shall be the responsibility of
DeltaCom and BellSouth shall not be liable for the transactions between DeltaCom
and BellSouth’s 911 database vendor.



--------------------------------------------------------------------------------

Attachment 2

Exhibit 1-Form

Page 51

 

7.2.2 It is DeltaCom’s responsibility to retrieve and confirm statistical data
and to correct errors obtained from BellSouth’s 911 database vendor on a daily
basis. All errors will be assigned a unique error code and the description of
the error and the corrective action is described in the CLEC Users Guide for
Facility Based Providers that is found on the BellSouth Interconnection Web
site.

 

7.2.3 DeltaCom shall conform to the BellSouth standards as described in the CLEC
Users Guide to E911 for Facilities Based Providers that is located on the
BellSouth’s Interconnection Web site: www.interconnection.bellsouth.com/guides.

 

7.2.4 Stranded Unlocks are defined as End User records in BellSouth’s ALI/DMS
database that have not been migrated for over ninety (90) days to DeltaCom, as a
new provider of local service to the End User. Stranded Unlocks are those End
User records that have been “unlocked” by the previous local exchange carrier
that provided service to the End User and are open for DeltaCom to assume
responsibility for such records.

 

7.2.5 Based upon End User record ownership information available in the NPAC
database, BellSouth shall provide a Stranded Unlock annual report to DeltaCom
that reflects all Stranded Unlocks that remain in the ALI/DMS database for over
ninety (90) days. DeltaCom shall review the Stranded Unlock report, identify its
End User records and request to either delete such records or migrate the
records to DeltaCom within two (2) months following the date of the Stranded
Unlock report provided by BellSouth. DeltaCom shall reimburse BellSouth for any
charges BellSouth’s database vendor imposes on BellSouth for the deletion of
DeltaCom’s records.

 

7.3 911 PBX Locate Service®. 911 PBX Locate Service is comprised of a database
capability and a separate transport component.

 

7.3.1 Description of Product. The transport component provides a dedicated trunk
path from a Private Branch Exchange (PBX) switch to the appropriate BellSouth
911 tandem.

 

7.3.1.1 The database capability allows DeltaCom to offer an E911 service to its
PBX End Users that identifies to the PSAP the physical location of the DeltaCom
PBX 911 End User station telephone number for the 911 call that is placed by the
End User.

 

7.3.2 DeltaCom may order either the database capability or the transport
component as desired or DeltaCom may order both components of the service.

 

7.3.3 911 PBX Locate Database Capability. DeltaCom’s End User or DeltaCom’s End
User’s database management agent (DMA) must provide the End User PBX station
telephone numbers and corresponding address and location data to BellSouth’s 911
database vendor. The data will be loaded and maintained in BellSouth’s ALI
database.



--------------------------------------------------------------------------------

Attachment 2

Exhibit 1-Form

Page 52

 

7.3.4 Ordering, provisioning, testing and maintenance shall be provided by
DeltaCom pursuant to the 911 PBX Locate Marketing Service Description (MSD) that
is located on the BellSouth Interconnection Web site.

 

7.3.5 DeltaCom’s End User, or DeltaCom’s End User DMA must provide ongoing
updates to BellSouth’s 911 database vendor within a commercially reasonable
timeframe of all PBX station telephone number adds, moves and deletions. It will
be the responsibility of DeltaCom to ensure that the End User or DMA maintain
the data pertaining to each End User’s extension managed by the 911 PBX Locate
Service product. DeltaCom should not submit telephone number updates for
specific PBX station telephone numbers that are submitted by DeltaCom’s End
User, or DeltaCom’s End User DMA under the terms of 911 PBX Locate product.

 

7.3.5.1 DeltaCom must provision all PBX station numbers in the same LATA as the
E911 tandem.

 

7.3.6 DeltaCom agrees to release, indemnify, defend and hold harmless BellSouth
from any and all loss, claims, demands, suits, or other action, or any liability
whatsoever, whether suffered, made, instituted or asserted by DeltaCom’s End
User or by any other party or person, for any personal injury to or death of any
person or persons, or for any loss, damage or destruction of any property,
whether owned by DeltaCom or others, or for any infringement or invasion of the
right of privacy of any person or persons, caused or claimed to have been
caused, directly or indirectly, by the installation, operation, failure to
operate, maintenance, removal, presence, condition, location or use of PBX
Locate Service features or by any services which are or may be furnished by
BellSouth in connection therewith, including but not limited to the
identification of the telephone number, address or name associated with the
telephone used by the party or parties accessing 911 services using 911 PBX
Locate Service hereunder, except to the extent caused by BellSouth’s gross
negligence or wilful misconduct. DeltaCom is responsible for assuring that its
authorized End Users comply with the provisions of these terms and that
unauthorized persons do not gain access to or use the 911 PBX Locate Service
through user names, passwords, or other identifiers assigned to DeltaCom’s End
User or DMA pursuant to these terms. Specifically, DeltaCom’s End User or DMA
must keep and protect from use by any unauthorized individual identifiers,
passwords, and any other security token(s) and devices that are provided for
access to this product.

 

7.3.7 DeltaCom may only use BellSouth PBX Locate Service solely for the purpose
of validating and correcting 911 related data for DeltaCom’s End Users’
telephone numbers for which it has direct management authority.



--------------------------------------------------------------------------------

Attachment 2

Exhibit 1-Form

Page 53

 

7.3.8 911 PBX Locate Transport Component. The 911 PBX Locate Service transport
component requires DeltaCom to order a CAMA type dedicated trunk from DeltaCom’s
End User premise to the appropriate BellSouth 911 tandem pursuant to the
following provisions.

 

7.3.8.1 Except as otherwise set forth below, a minimum of two (2) End User
specific, dedicated 911 trunks are required between the DeltaCom’s End User
premise and the BellSouth 911 tandem as described in BellSouth’s TR 73576 and in
accordance with the 911 PBX Locate Marketing Service Description located on the
BellSouth Interconnection Web site. DeltaCom is responsible for connectivity
between the End User’s PBX and DeltaCom’s switch or POP location. DeltaCom will
then order 911 trunks from their switch or POP location to the BellSouth 911
tandem. The dedicated trunks shall be, at a minimum, DS0 level trunks configured
as part of a digital interface (delivered over a DeltaCom purchased DS1 facility
that hands off at a DS1 or higher level digital or optical interface). DeltaCom
is responsible for ensuring that the PBX switch is capable of sending the
calling station’s Direct Inward Dial (DID) telephone number to the BellSouth 911
tandem in a specified Multi-frequency (MF) Address Signaling Protocol. If the
PBX switch supports Primary Rate ISDN (PRI) and the calling stations are DID
numbers, then the 911call can be transmitted using PRI, and there will be no
requirement for the PBX Locate Transport component.

 

7.3.9 Ordering and Provisioning. DeltaCom will submit an Access Service Request
(ASR) to BellSouth to order a minimum of two (2) End User specific 911 trunks
from its switch or POP location to the BellSouth 911 tandem.

 

7.3.9.1 Testing and maintenance shall be provided by DeltaCom pursuant to the
911 PBX Locate Marketing Service description that is located on the BellSouth
Interconnection Web site.

 

7.3.10 Rates. Rates for the 911 PBX Locate Service database component are set
forth in Exhibit A. Trunks and facilities for 911 PBX Locate transport component
may be ordered by DeltaCom pursuant to the terms and conditions set forth in
Attachment 3.



--------------------------------------------------------------------------------

Attachment 2

Exhibit 1-Form

Page 54

 

Exhibit C

 

Exhibit C

  

BellSouth/DeltaCom

Points of interconnection

              

IP CLLI

  

Address

  

City

   State      CHRLNCRU4MD    401 South College St    Charlotte    NC    422
GNBONCPH9MD    301 South Elm St    Greensboro    NC    424 RLGINCMNAMD    213 N
Harrington    Raleigh    NC    426 GNVLSCMCCMD    325 West McBee Av   
Greenville    SC    430 FLRNSCTSHMD    224 West Cheves St    Florence    SC   
432 CLMASCEANMD    1426 Main Street    Columbia    SC    434 CHTNSCPSXYX    One
Charlotte Street    Charleston    SC    436 ATLNGAPKXCX    55 Park Place
NE,Suite 360    Atlanta    GA    438 MACNGA013MD    160 State Street    Macon   
GA    446 AGSTGADL5MD    301 B 15th Street    Augusta    GA    442 ALBYGADZ1MD
   2151 Gillionville Rd    Albany    GA    444 JCVLFLJBH06    421 West Church St
   Jacksonville    FL    452 ORLFFL42AMD    8248 Parkline Blvd,Suite 220   
Orlando    FL    458 WPBIFLJA1MD    1475 Centrepark Blvd,STE300    W. Palm Beach
   FL    460 NSVMTN30AMD    101 Raines Ave    Nashville    TN    470 CHTHTNDNH00
   1329 Slayton St    Chattanooga    TN    472 ANTNAL07AMD    410 West 10th St
   Anniston    AL    476 BRHMALWDBMD    900 Appalachee St    Birmingham    AL   
476 HNVIAL03ZMD    8600 South MemorialPkwy    Huntsville    AL    477
MTGMALLTAMD    10 Tallapoosa St    Montgomery    AL    478 MOBLALNHAMD    25
Battleship Pkwy    Mobile    AL    480 JCSNMSITBMD    308 East Pearl St   
Jackson    MS    482 GLPTMS55JMD    2221 17th St    Gulfport    MS    484
SHPTLA12XVX    724 McNeil, 2nd Floor STE 200    Shreveport    LA    486
NWORLA90AMD    12928 Chef Menteur Hwy    New Orleans    LA    490



--------------------------------------------------------------------------------

UNBUNDLED NETWORK ELEMENTS - North Carolina   Att: 2 Exh: A CATEGORY  

RATE ELEMENTS

  Interim   Zone   BCS   USOC   RATES($)   Svc Order
Submitted
Elec per
LSR   Svc Order
Submitted
Manually
per LSR   Incremental
Charge -
Manual Svc
Order vs.
Electronic-1st   Incremental
Charge -
Manual Svc
Order vs.
Electronic-
Add'l   Incremental
Charge -
Manual Svc
Order vs.
Electronic-
Disc 1st   Incremental
Charge -
Manual Svc
Order vs.
Electronic-
Disc Add'l                             Rec   Nonrecurring  
Nonrecurring Disconnect   OSS Rates($)                               First  
Add'l   First   Add'l   SOMEC   SOMAN   SOMAN   SOMAN   SOMAN   SOMAN          
                          The "Zone" shown in the sections for stand-alone loops
or loops as part of a combination refers to Geographically Deaveraged UNE Zones.
To view Geographically Deaveraged UNE Zone Designations by Central Office,
refer to internet Website:
http://www.interconnection.bellsouth.com/become_a_clec/html/interconnection.htm
OPERATIONS SUPPORT SYSTEMS (OSS)—"REGIONAL RATES"                          
NOTE: (1) CLEC should contact its contract negotiator if it prefers the "state
specific" OSS charges as ordered by the State Commissions. The OSS charges
currently contained in this rate exhibit are the BellSouth
"regional" service ordering charges. CLEC may elect either the state specific
Commission ordered rates for the service ordering charges, or CLEC may elect the
regional service ordering charge, however, CLEC can not
obtain a mixture of the two regardless if CLEC has a interconnection contract
established in each of the 9 states.   NOTE: (2) Any element that can be ordered
electronically will be billed according to the SOMEC rate listed in this
category. Please refer to BellSouth's Local Ordering Handbook (LOH) to determine
if a product can be
ordered electronically. For those elements that cannot be ordered electronically
at present per the LOH, the listed SOMEC rate in this category reflects the
charge that would be billed to a CLEC once electronic ordering
capabilities come on-line for that element. Otherwise, the manual ordering
charge, SOMAN, will be applied to a CLECs bill when it submits an LSR to
BellSouth.     OSS - Electronic Service Order Charge, Per Local Service Request
(LSR) - UNE Only         SOMEC     3.50   0.00   3.50   0.00                 OSS
- Manual Service Order Charge, Per Local Service Request (LSR) - UNE Only      
  SOMAN     15.20   0.00   15.20   0.00             UNE SERVICE DATE ADVANCEMENT
CHARGE                           NOTE: The Expedite charge will be maintained
commensurate with BellSouth's FCC No.1 Tariff, Section 5 as applicable.     UNE
Expedite Charge per Circuit or Line Assignable USOC, per Day       UAL, UEANL,
UCL, UEF, UDF,
UEQ, UDL,
UENTW, UDN,
UEA, UHL,
ULC, USL,
U1T12, U1T48,
U1TD1, U1TD3,
U1TDX, U1TO3,
U1TS1, U1TVX,
UC1BC, UC1BL,
UC1CC, UC1CL,
UC1DC,
UC1DL, UC1EC,
UC1EL, UC1FC,
UC1FL, UC1GC,
UC1GL,
UC1HC,
UC1HL, UDL12,
UDL48, UDLO3,
UDLSX, UE3,
ULD12, ULD48,
ULDD1,
ULDD3,
ULDDX,
ULDO3, ULDS1,
ULDVX,
UNC1X,
UNC3X,
UNCDX,
UNCNX,
UNCSX,
UNCVX,
UNLD1,
UNLD3,
UXTD1,
UXTD3, UXTS1,
U1TUC,
U1TUD,
U1TUB,
U1TUA,NTCVG,
NTCUD, NTCD1   SDASP     200.00                   ORDER MODIFICATION CHARGE    
                        Order Modification Charge (OMC)             26.21   0.00
  0.00   0.00                 Order Modification Additional Dispatch Charge
(OMCAD)             0.00   0.00   0.00   0.00             UNBUNDLED EXCHANGE
ACCESS LOOP                           2-WIRE ANALOG VOICE GRADE LOOP    
2-Wire Analog Voice Grade Loop -Service Level 1-Zone 1     1   UEANL   UEAL2  
10.82   36.54   16.87                     2-Wire Analog Voice Grade Loop -
Service Level 1- Zone 2     2   UEANL   UEAL2   16.21   36.54   16.87          
          2-Wire Analog Voice Grade Loop - Service Level 1- Zone 3     3   UEANL
  UEAL2   24.08   36.54   16.87                     2-Wire Analog Voice Grade
Loop - Service Level 1- Zone 1     1   UEANL   UEASL   10.82   36.54   16.87    
                2-Wire Analog Voice Grade Loop - Service Level 1- Zone 2     2  
UEANL   UEASL   16.21   36.54   16.87                     2-Wire Analog Voice
Grade Loop - Service Level 1- Zone 3     3   UEANL   UEASL   24.08   36.54  
16.87                     Tag Loop at End User Premise       UEANL   URETL    
8.93   0.88                     Loop Testing - Basic 1st Half Hour       UEANL  
URET1     33.17   0.00                     Loop Testing - Basic Additional Half
Hour       UEANL   URETA     19.28   19.28                     Manual Order
Coordination for UVL-SL1s (per loop)       UEANL   UEAMC     7.92   7.92        
            Order Coordination for Specified Conversion Time for UVL-SL1 (per
LSR)       UEANL   OCOSL     17.56                  

 

Page 1 of 11



--------------------------------------------------------------------------------

UNBUNDLED NETWORK ELEMENTS - North Carolina

  Att: 2 Exh: A

CATEGORY

 

RATE ELEMENTS

  Interim   Zone   BCS   USOC   RATES($)   Svc Order
Submitted
Elec per
LSR   Svc Order
Submitted
Manually
per LSR   Incremental
Charge -
Manual Svc
Order vs.
Electronic-1st   Incremental
Charge -
Manual Svc
Order vs.
Electronic-
Add'l   Incremental
Charge -
Manual Svc
Order vs.
Electronic-
Disc 1st   Incremental
Charge -
Manual Svc
Order vs.
Electronic-
Disc Add'l                             Rec   Nonrecurring  
Nonrecurring Disconnect   OSS Rates($)                               First  
Add'l   First   Add'l   SOMEC   SOMAN   SOMAN   SOMAN   SOMAN   SOMAN    
Unbundled Non-Design Voice Loop, billing for BST providing make-up (Engineering
Information - E.I.)       UEANL   UEANM     13.04   13.04                    
Unbundled Loop Service Rearrangement, change in loop facility, per circuit      
UEANL   UREWO     15.74   8.92                     Bulk Migration, per 2 Wire
Voice Loop-SL1       UEANL   UREPN     28.44   11.23                     Bulk
Migration Order Coordination, per 2 Wire Voice Loop-SL1       UEANL   UREPM    
7.92   7.92                  

2-WIRE Unbundled COPPER LOOP

                                  2-Wire Unbundled Copper Loop - Non-Designed
Zone 1     1   UEQ   UEQ2X   10.93   35.27   15.60                     2 Wire
Unbundled Copper Loop - Non-Designed - Zone 2     2   UEQ   UEQ2X   12.75  
35.27   15.60                     2 Wire Unbundled Copper Loop - Non-Designed -
Zone 3     3   UEQ   UEQ2X   13.92   35.27   15.60                     Tag Loop
at End User Premise       UEQ   URETL     8.93   0.88                     Loop
Testing - Basic 1st Half Hour       UEQ   URET1     33.17   0.00                
    Loop Testing - Basic Additional Half Hour       UEQ   URETA     19.28  
19.28                     Manual Order Coordination 2 Wire Unbundled Copper Loop
- Non-Designed (per loop)       UEQ   USBMC     7.92   7.92                    
Unbundled Copper Loop - Non-Design, billing for BST providing make-up
(Engineering Information - E.I.)       UEQ   UEQMU     13.04   13.04            
        Unbundled Loop Service Rearrangement, change in loop facility, per
circuit       UEQ   UREWO     14.23   7.41                     Bulk Migration,
per 2 Wire UCL-ND       UEQ   UREPN     27.30   10.08                    

Bulk Migration Order Coordination, per 2 Wire UCL-ND

      UEQ   UREPM     7.92   7.92                

UNBUNDLED EXCHANGE ACCESS LOOP

                               

2-WIRE ANALOG VOICE GRADE LOOP

                                  2-Wire Analog Voice Grade Loop - Service Level
2 w/Loop or Ground Start Signaling - Zone 1     1   UEA   UEAL2   11.96   102.10
  65.72                     2-Wire Analog Voice Grade Loop - Service Level 2
w/Loop or Ground Start Signaling - Zone 2     2   UEA   UEAL2   17.36   102.10  
65.72                     2-Wire Analog Voice Grade Loop - Service Level 2
w/Loop or Ground Start Signaling - Zone 3     3   UEA   UEAL2   25.23   102.10  
65.72                     2-Wire Analog Voice Grade Loop - Service Level 2
w/Reverse Battery Signaling - Zone 1     1   UEA   UEAR2   11.96   102.10  
65.72                     2-Wire Analog Voice Grade Loop - Service Level 2
w/Reverse Battery Signaling - Zone 2     2   UEA   UEAR2   17.36   102.10  
65.72                     2-Wire Analog Voice Grade Loop - Service Level 2
w/Reverse Battery Signaling - Zone 3     3   UEA   UEAR2   25.23   102.10  
65.72                     Switch-As-Is Conversion rate per UNE Loop, Single LSR,
(per DS0)       UEA   URESL     25.03   3.53                     Switch-As-Is
Conversion rate per UNE Loop, Spreadsheet, (per DS0)       UEA   URESP     26.52
  5.02                     Unbundled Loop Service Rearrangement, change in loop
facility, per circuit       UEA   UREWO     87.49   36.26                    
Loop Tagging - Service Level 2 (SL2)       UEA   URETL     11.20   1.10        
            Bulk Migration, per 2 Wire Voice Loop-SL2       UEA   UREPN    
88.24   50.31                     Bulk Migration Order Coordination, per 2 Wire
Voice Loop-SL2       UEA   UREPM     0.00   0.00                  

4-WIRE ANALOG VOICE GRADE LOOP

                                  4-Wire Analog Voice Grade Loop - Zone 1     1
  UEA   UEAL4   19.52   127.40   91.02                     4-Wire Analog Voice
Grade Loop - Zone 2     2   UEA   UEAL4   24.74   127.40   91.02                
    4-Wire Analog Voice Grade Loop - Zone 3     3   UEA   UEAL4   46.11   127.40
  91.02                     Switch-As-Is Conversion rate per UNE Loop, Single
LSR, (per DS0)       UEA   URESL     25.03   3.53                    
Switch-As-Is Conversion rate per UNE Loop, Spreadsheet, (per DS0)       UEA  
URESP     26.52   5.02                     Unbundled Loop Service Rearrangement,
change in loop facility, per circuit       UEA   UREWO     87.49   36.26        
         

2-WIRE ISDN DIGITAL GRADE LOOP

                                  2-Wire ISDN Digital Grade Loop - Zone 1     1
  UDN   U1L2X   19.78   113.34   76.96                     2-Wire ISDN Digital
Grade Loop - Zone 2     2   UDN   U1L2X   26.16   113.34   76.96                
    2-Wire ISDN Digital Grade Loop - Zone 3     3   UDN   U1L2X   35.37   113.34
  76.96                     Unbundled Loop Service Rearrangement, change in loop
facility, per circuit       UDN   UREWO     91.39   44.04                  

2-WIRE ASYMMETRICAL DIGITAL SUBSCRIBER LINE (ADSL) COMPATIBLE LOOP

                        2 Wire Unbundled ADSL Loop including manual service
inquiry & facility reservation - Zone 1     1   UAL   UAL2X   10.14   117.08  
68.36                     2 Wire Unbundled ADSL Loop including manual service
inquiry & facility reservation - Zone 2     2   UAL   UAL2X   11.59   117.08  
68.36                

 

Page 2 of 11



--------------------------------------------------------------------------------

UNBUNDLED NETWORK ELEMENTS - North Carolina    Att: 2 Exh: A CATEGORY   

RATE ELEMENTS

   Interim    Zone    BCS    USOC    RATES($)    Svc Order
Submitted
Elec per
LSR    Svc Order
Submitted
Manually
per LSR    Incremental
Charge -
Manual Svc
Order vs.
Electronic-1st    Incremental
Charge -
Manual Svc
Order vs.
Electronic-
Add'l    Incremental
Charge -
Manual Svc
Order vs.
Electronic-
Disc 1st    Incremental
Charge -
Manual Svc
Order vs.
Electronic-
Disc Add'l                                        Nonrecurring    Nonrecurring
Disconnect    OSS Rates($)                                   Rec    First   
Add'l    First    Add'l    SOMEC    SOMAN    SOMAN    SOMAN    SOMAN    SOMAN  
   2 Wire Unbundled ADSL Loop including manual service inquiry & facility
reservation - Zone 3       3    UAL    UAL2X    12.28    117.08    68.36      
                       2 Wire Unbundled ADSL Loop without manual service inquiry
& facility reservaton - Zone 1       1    UAL    UAL2W    10.14    92.83   
56.02                              2 Wire Unbundled ADSL Loop without manual
service inquiry & facility reservaton - Zone 2       2    UAL    UAL2W    11.59
   92.83    56.02                              2 Wire Unbundled ADSL Loop
without manual service inquiry & facility reservaton - Zone 3       3    UAL   
UAL2W    12.28    92.83    56.02                              Unbundled Loop
Service Rearrangement, change in loop facility, per circuit          UAL   
UREWO       78.06    32.38                           2-WIRE HIGH BIT RATE
DIGITAL SUBSCRIBER LINE (HDSL) COMPATIBLE LOOP      2 Wire Unbundled HDSL Loop
including manual service inquiry & facility reservation - Zone 1       1    UHL
   UHL2X    7.95    125.50    76.77                              2 Wire
Unbundled HDSL Loop including manual service inquiry & facility reservation -
Zone 2       2    UHL    UHL2X    9.15    125.50    76.77                     
        2 Wire Unbundled HDSL Loop including manual service inquiry & facility
reservation - Zone 3       3    UHL    UHL2X    9.53    125.50    76.77         
                    2 Wire Unbundled HDSL Loop without manual service inquiry
and facility reservation - Zone 1       1    UHL    UHL2W    7.95    101.24   
64.43                              2 Wire Unbundled HDSL Loop without manual
service inquiry and facility reservation - Zone 2       2    UHL    UHL2W   
9.15    101.24    64.43                              2 Wire Unbundled HDSL Loop
without manual service inquiry and facility reservation - Zone 3       3    UHL
   UHL2W    9.53    101.24    64.43                              Unbundled Loop
Service Rearrangement, change in loop facility, per circuit          UHL   
UREWO       78.00    32.38                           4-WIRE HIGH BIT RATE
DIGITAL SUBSCRIBER LINE (HDSL) COMPATIBLE LOOP      4 Wire Unbundled HDSL Loop
including manual service inquiry and facility reservation - Zone 1       1   
UHL    UHL4X    11.01    153.26    104.54                              4-Wire
Unbundled HDSL Loop including manual service inquiry and facility reservation -
Zone 2       2    UHL    UHL4X    12.20    153.26    104.54                     
        4-Wire Unbundled HDSL Loop including manual service inquiry and facility
reservation - Zone 3       3    UHL    UHL4X    13.49    153.26    104.54      
                       4-Wire Unbundled HDSL Loop without manual service inquiry
and facility reservation - Zone 1       1    UHL    UHL4W    11.01    129.00   
92.20                              4-Wire Unbundled HDSL Loop without manual
service inquiry and facility reservation - Zone 2       2    UHL    UHL4W   
12.20    129.00    92.20                              4-Wire Unbundled HDSL Loop
without manual service inquiry and facility reservation - Zone 3       3    UHL
   UHL4W    13.49    129.00    92.20                              Unbundled Loop
Service Rearrangement, change in loop facility, per circuit          UHL   
UREWO       78.00    32.38                           4-WIRE DS1 DIGITAL LOOP  
   4-Wire DS1 Digital Loop - Zone 1       1    USL    USLXX    63.62    245.16
   152.98                              4-Wire DS1 Digital Loop - Zone 2       2
   USL    USLXX    104.40    245.16    152.98                             
4-Wire DS1 Digital Loop - Zone 3       3    USL    USLXX    210.22    245.16   
152.98                              Switch-As-Is Conversion rate per UNE Loop,
Single LSR, (per DS1)          USL    URESL       25.03    3.53               
              Switch-As-Is Conversion rate per UNE Loop, Spreadsheet, (per DS1)
         USL    URESP       26.52    5.02                              Unbundled
Loop Service Rearrangement, change in loop facility, per circuit          USL   
UREWO       100.82    42.93                           4-WIRE 19.2, 56 OR 64 KBPS
DIGITAL GRADE LOOP      4 Wire Unbundled Digital Loop 2.4 Kbps - Zone 1       1
   UDL    UDL2X    21.98    121.86    85.48                              4 Wire
Unbundled Digital Loop 2.4 Kbps - Zone 2       2    UDL    UDL2X    27.58   
121.86    85.48                              4 Wire Unbundled Digital Loop 2.4
Kbps - Zone3       3    UDL    UDL2X    43.08    121.86    85.48               
              4 Wire Unbundled Digital Loop 4.8 Kbps -Zone 1       1    UDL   
UDL4X    21.98    121.86    85.48                              4 Wire Unbundled
Digital Loop 4.8 Kbps - Zone 2       2    UDL    UDL4X    27.58    121.86   
85.48                              4 Wire Unbundled Digital Loop 4.8 Kbps - Zone
3       3    UDL    UDL4X    43.08    121.86    85.48                          
   4 Wire Unbundled Digital Loop 9.6 Kbps - Zone 1       1    UDL    UDL9X   
21.98    121.86    85.48                              5 Wire Unbundled Digital
Loop 9.6 Kbps - Zone 2       2    UDL    UDL9X    27.58    121.86    85.48      
                       6 Wire Unbundled Digital Loop 9.6 Kbps - Zone 3       3
   UDL    UDL9X    43.08    121.86    85.48                              4 Wire
Unbundled Digital 19.2 Kbps - Zone 1       1    UDL    UDL19    21.98    121.86
   85.48                              4 Wire Unbundled Digital 19.2 Kbps - Zone
2       2    UDL    UDL19    27.58    121.86    85.48                          
   4 Wire Unbundled Digital 19.2 Kbps - Zone 3       3    UDL    UDL19    43.08
   121.86    85.48                              4 Wire Unbundled Digital Loop 56
Kbps - Zone 1       1    UDL    UDL56    21.98    121.86    85.48               
              4 Wire Unbundled Digital Loop 56 Kbps - Zone 2       2    UDL   
UDL56    27.58    121.86    85.48                              4 Wire Unbundled
Digital Loop 56 Kbps - Zone 3       3    UDL    UDL56    43.08    121.86   
85.48                        

 

Page 3 of 11



--------------------------------------------------------------------------------

UNBUNDLED NETWORK ELEMENTS - North Carolina

  Att: 2 Exh: A

CATEGORY

 

RATE ELEMENTS

  Interim   Zone   BCS   USOC   RATES($)   Svc Order
Submitted
Elec per
LSR   Svc Order
Submitted
Manually
per LSR   Incremental
Charge -
Manual Svc
Order vs.
Electronic-1st   Incremental
Charge -
Manual Svc
Order vs.
Electronic-
Add'l   Incremental
Charge -
Manual Svc
Order vs.
Electronic-
Disc 1st   Incremental
Charge -
Manual Svc
Order vs.
Electronic-
Disc Add'l                             Rec   Nonrecurring  
Nonrecurring Disconnect   OSS Rates($)                               First  
Add'l   First   Add'l   SOMEC   SOMAN   SOMAN   SOMAN   SOMAN   SOMAN     4 Wire
Unbundled Digital Loop 64 Kbps - Zone 1     1   UDL   UDL64   21.98   121.86  
85.48                     4 Wire Unbundled Digital Loop 64 Kbps - Zone 2     2  
UDL   UDL64   27.58   121.86   85.48                     4 Wire Unbundled
Digital Loop 64 Kbps - Zone 3     3   UDL   UDL64   43.08   121.86   85.48      
              Switch-As-Is Conversion rate per UNE Loop, Single LSR, (per DS0)  
    UDL   URESL     25.03   3.53                     Switch-As-Is Conversion
rate per UNE Loop, Spreadsheet, (per DS0)       UDL   URESP     26.52   5.02    
                Unbundled Loop Service Rearrangement, change in loop facility,
per circuit       UDL   UREWO     101.86   49.62                  

2-WIRE Unbundled COPPER LOOP

                                  2-Wire Unbundled Copper Loop-Designed
including manual service inquiry & facility reservation - Zone 1     1   UCL  
UCLPB   10.14   116.18   67.46                     2-Wire Unbundled Copper
Loop-Designed including manual service inquiry & facility reservation - Zone 2  
  2   UCL   UCLPB   11.59   116.18   67.46                     2 Wire Unbundled
Copper Loop-Designed including manual service inquiry & facility reservation -
Zone 3     3   UCL   UCLPB   12.28   116.18   67.46                     2-Wire
Unbundled Copper Loop-Designed without manual service inquiry and facility
reservation - Zone 1     1   UCL   UCLPW   10.14   91.92   55.12                
    2-Wire Unbundled Copper Loop-Designed without manual service inquiry and
facility reservation - Zone 2     2   UCL   UCLPW   11.59   91.92   55.12      
              2-Wire Unbundled Copper Loop-Designed without manual service
inquiry and facility reservation - Zone 3     3   UCL   UCLPW   12.28   91.92  
55.12                     Order Coordination for Unbundled Copper Loops (per
loop)       UCL   UCLMC     7.92   7.92                     Unbundled Loop
Service Rearrangement, change in loop facility, per circuit       UCL   UREWO  
  89.06   34.45                  

4-WIRE COPPER LOOP

                                  4-Wire Copper Loop including manual service
inquiry and facility reservation - Zone 1     1   UCL   UCL4S   13.10   139.69  
90.96                     4-Wire Copper Loop including manual service inquiry
and facility reservation - Zone 2     2   UCL   UCL4S   15.17   139.69   90.96  
                  4-Wire Copper Loop including manual service inquiry and
facility reservation - Zone 3     3   UCL   UCL4S   17.03   139.69   90.96      
              4-Wire Copper Loop without manual service inquiry and facility
reservation - Zone 1     1   UCL   UCL4W   13.10   115.43   78.63              
      4-Wire Copper Loop without manual service inquiry and facility reservation
- Zone 2     2   UCL   UCL4W   15.17   115.43   78.63                     4-Wire
Copper Loop without manual service inquiry and facility reservation - Zone 3    
3   UCL   UCL4W   17.03   115.43   78.63                     Order Coordination
for Unbundled Copper Loops (per loop)       UCL   UCLMC     7.92   7.92        
            Unbundled Loop Service Rearrangement, change in loop facility, per
circuit       UCL   UREWO     89.06   34.45                     Order
Coordination for Specified Conversion Time (per LSR)       UEA, UDN, UAL,
UHL, UDL, USL   OCOSL     17.56                    

Rearrangements

                                  EEL to UNE-L Retermination, per 2 Wire
Unbundled Voice Loop-SL2       UEA   UREEL     87.49   36.26                    
EEL to UNE-L Retermination, per 4 Wire Unbundled Voice Loop       UEA   UREEL  
  87.49   36.26                     EEL to UNE-L Retermination, per 2 Wire ISDN
Loop       UDN   UREEL     91.39   44.04                     EEL to UNE-L
Retermination, per 4 Wire Unbundled Digital Loop       UDL   UREEL     101.86  
49.62                     EEL to UNE-L Retermination, per 4 Wire Unbundled DS1
Loop       USL   UREEL     100.82   42.93                

UNE LOOP COMMINGLING

                               

2-WIRE ANALOG VOICE GRADE LOOP - COMMINGLING

                              2-Wire Analog Voice Grade Loop - Service Level 2
w/Loop or Ground Start Signaling - Zone 1     1   NTCVG   UEAL2   11.96   102.10
  65.72                     2-Wire Analog Voice Grade Loop - Service Level 2
w/Loop or Ground Start Signaling - Zone 2     2   NTCVG   UEAL2   17.36   102.10
  65.72                     2-Wire Analog Voice Grade Loop - Service Level 2
w/Loop or Ground Start Signaling - Zone 3     3   NTCVG   UEAL2   25.23   102.10
  65.72                     2-Wire Analog Voice Grade Loop - Service Level 2
w/Reverse Battery Signaling - Zone 1     1   NTCVG   UEAR2   11.96   102.10  
65.72                     2-Wire Analog Voice Grade Loop - Service Level 2
w/Reverse Battery Signaling - Zone 2     2   NTCVG   UEAR2   17.36   102.10  
65.72                     2-Wire Analog Voice Grade Loop - Service Level 2
w/Reverse Battery Signaling - Zone 3     3   NTCVG   UEAR2   25.23   102.10  
65.72                

 

Page 4 of 11



--------------------------------------------------------------------------------

UNBUNDLED NETWORK ELEMENTS - North Carolina

      Att: 2 Exh: A

CATEGORY

 

RATE ELEMENTS

  Interim   Zone  

BCS

 

USOC

  RATES($)  

Svc Order
Submitted
Elec

per LSR

  Svc Order
Submitted
Manually
per LSR   Incremental
Charge -
Manual Svc
Order vs.
Electronic-1st   Incremental
Charge -
Manual Svc
Order vs.
Electronic-
Add'l   Incremental
Charge -
Manual Svc
Order vs.
Electronic-
Disc 1st   Incremental
Charge -
Manual Svc
Order vs.
Electronic-
Disc Add'l                             Rec    Nonrecurring  
Nonrecurring Disconnect   OSS Rates($)                                First  
Add'l   First   Add'l   SOMEC   SOMAN   SOMAN   SOMAN   SOMAN   SOMAN    
Switch-As-Is Conversion rate per UNE Loop, Single LSR, (per DS0)       NTCVG  
URESL      25.03   3.53                     Switch-As-Is Conversion rate per UNE
Loop, Spreadsheet, (per DS0)       NTCVG   URESP      26.52   5.02              
      Unbundled Loop Service Rearrangement, change in loop facility, per circuit
      NTCVG   UREWO      87.49   36.26                     Loop Tagging -
Service Level 2 (SL2)       NTCVG   URETL      11.20   1.10                  
4-WIRE ANALOG VOICE GRADE LOOP -COMMINGLING             4-Wire Analog Voice
Grade Loop - Zone 1     1   NTCVG   UEAL4   19.52    127.40   91.02            
        4-Wire Analog Voice Grade Loop - Zone 2     2   NTCVG   UEAL4   24.74   
127.40   91.02                     4-Wire Analog Voice Grade Loop - Zone 3     3
  NTCVG   UEAL4   46.11    127.40   91.02                     Switch-As-Is
Conversion rate per UNE Loop, Single LSR, (per DS0)       NTCVG   URESL     
25.03   3.53                     Switch-As-Is Conversion rate per UNE Loop,
Spreadsheet, (per DS0)       NTCVG   URESP      26.52   5.02                    
Unbundled Loop Service Rearrangement, change in loop facility, per circuit      
NTCVG   UREWO      87.49   36.26                   4-WIRE DS1 DIGITAL LOOP      
      4-Wire DS1 Digital Loop - Zone 1     1   NTCD1   USLXX   63.62    245.16  
152.98                     4-Wire DS1 Digital Loop - Zone 2     2   NTCD1  
USLXX   104.40    245.16   152.98                     4-Wire DS1 Digital Loop -
Zone 3     3   NTCD1   USLXX   210.22    245.16   152.98                    
Switch-As-Is Conversion rate per UNE Loop, Single LSR, (per DS1)       NTCD1  
URESL      25.03   3.53                     Switch-As-Is Conversion rate per UNE
Loop, Spreadsheet, (per DS1)       NTCD1   URESP      26.52   5.02              
      Unbundled Loop Service Rearrangement, change in loop facility, per circuit
      NTCD1   UREWO      100.82   42.93                   4-WIRE 19.2, 56 OR 64
KBPS DIGITAL GRADE LOOP             4 Wire Unbundled Digital Loop 2.4 Kbps -
Zone 1     1   NTCUD   UDL2X   21.98    121.86   85.48                     4
Wire Unbundled Digital Loop 2.4 Kbps - Zone 2     2   NTCUD   UDL2X   27.58   
121.86   85.48                     4 Wire Unbundled Digital Loop 2.4 Kbps -
Zone3     3   NTCUD   UDL2X   43.08    121.86   85.48                     4 Wire
Unbundled Digital Loop 4.8 Kbps -Zone 1     1   NTCUD   UDL4X   21.98    121.86
  85.48                     4 Wire Unbundled Digital Loop 4.8 Kbps - Zone 2    
2   NTCUD   UDL4X   27.58    121.86   85.48                     4 Wire Unbundled
Digital Loop 4.8 Kbps - Zone 3     3   NTCUD   UDL4X   43.08    121.86   85.48  
                  4 Wire Unbundled Digital Loop 9.6 Kbps - Zone 1     1   NTCUD
  UDL9X   21.98    121.86   85.48                     5 Wire Unbundled Digital
Loop 9.6 Kbps - Zone 2     2   NTCUD   UDL9X   27.58    121.86   85.48          
          6 Wire Unbundled Digital Loop 9.6 Kbps - Zone 3     3   NTCUD   UDL9X
  43.08    121.86   85.48                     4 Wire Unbundled Digital 19.2 Kbps
- Zone 1     1   NTCUD   UDL19   21.98    121.86   85.48                     4
Wire Unbundled Digital 19.2 Kbps - Zone 2     2   NTCUD   UDL19   27.58   
121.86   85.48                     4 Wire Unbundled Digital 19.2 Kbps - Zone 3  
  3   NTCUD   UDL19   43.08    121.86   85.48                     4 Wire
Unbundled Digital Loop 56 Kbps - Zone 1     1   NTCUD   UDL56   21.98    121.86
  85.48                     4 Wire Unbundled Digital Loop 56 Kbps - Zone 2     2
  NTCUD   UDL56   27.58    121.86   85.48                     4 Wire Unbundled
Digital Loop 56 Kbps - Zone 3     3   NTCUD   UDL56   43.08    121.86   85.48  
                  4 Wire Unbundled Digital Loop 64 Kbps - Zone 1     1   NTCUD  
UDL64   21.98    121.86   85.48                     4 Wire Unbundled Digital
Loop 64 Kbps - Zone 2     2   NTCUD   UDL64   27.58    121.86   85.48          
          4 Wire Unbundled Digital Loop 64 Kbps - Zone 3     3   NTCUD   UDL64  
43.08    121.86   85.48                     Switch-As-Is Conversion rate per UNE
Loop, Single LSR, (per DS0)       NTCUD   URESL      25.03   3.53              
      Switch-As-Is Conversion rate per UNE Loop, Spreadsheet, (per DS0)      
NTCUD   URESP      26.52   5.02                     Unbundled Loop Service
Rearrangement, change in loop facility, per circuit       NTCUD   UREWO     
101.86   49.62                     Order Coordination for Specified Conversion
Time (per LSR)       NTCVG, NTCUD, NTCD1   OCOSL      17.56                  
MAINTENANCE OF SERVICE          

 

Page 5 of 11



--------------------------------------------------------------------------------

UNBUNDLED NETWORK ELEMENTS - North Carolina

  Att: 2 Exh: A

CATEGORY

 

RATE ELEMENTS

  Interim   Zone  

BCS

  USOC   RATES($)  

Svc Order
Submitted
Elec

per LSR

  Svc Order
Submitted
Manually
per LSR   Incremental
Charge -
Manual Svc
Order vs.
Electronic-1st   Incremental
Charge -
Manual Svc
Order vs.
Electronic-
Add'l   Incremental
Charge -
Manual Svc
Order vs.
Electronic-
Disc 1st   Incremental
Charge -
Manual Svc
Order vs.
Electronic-
Disc Add'l                             Rec   Nonrecurring  
Nonrecurring Disconnect   OSS Rates($)                               First  
Add'l   First   Add'l   SOMEC   SOMAN   SOMAN   SOMAN   SOMAN   SOMAN    
Maintenance of Service Charge, Basic Time, per half hour       UDC, UEA, UDL,
UDN, USL, UAL, UHL, UCL, NTCVG, NTCUD, NTCD1, U1TD1, U1TD3, U1TDX, U1TS1, U1TVX,
UDF, UDFCX, UDLSX, UE3, ULDD1, ULDD3, ULDDX, ULDS1, ULDVX, UNC1X, UNC3X, UNCDX,
UNCSX, UNCVX, ULS   MVVBT     80.00   55.00                     Maintenance of
Service Charge, Overtime, per half hour       UDC, UEA, UDL, UDN, USL, UAL, UHL,
UCL, NTCVG, NTCUD, NTCD1, U1TD1, U1TD3, U1TDX, U1TS1, U1TVX, UDF, UDFCX, UDLSX,
UE3, ULDD1, ULDD3, ULDDX, ULDS1, ULDVX, UNC1X, UNC3X, UNCDX, UNCSX, UNCVX, ULS  
MVVOT     90.00   65.00                     Maintenance of Service Charge,
Premium, per half hour       UDC, UEA, UDL, UDN, USL, UAL, UHL, UCL, NTCVG,
NTCUD, NTCD1, U1TD1, U1TD3, U1TDX, U1TS1, U1TVX, UDF, UDFCX, UDLSX, UE3, ULDD1,
ULDD3, ULDDX, ULDS1, ULDVX, UNC1X, UNC3X, UNCDX, UNCSX, UNCVX, ULS   MVVPT    
100.00   75.00                 LOOP MODIFICATION                                
    Unbundled Loop Modification, Removal of Load Coils - 2 Wire pair less than
or equal to 18k ft, per Unbundled Loop       UAL, UHL, UCL, UEQ, ULS, UEA,
UEANL, UEPSR, UEPSB   ULM2L     0.00   0.00                     Unbundled Loop
Modification, Removal of Load Coils - 2 wire greater than 18k ft       UCL, ULS,
UEQ   ULM2G     0.00   0.00                     Unbundled Loop Modification
Removal of Load Coils - 4 Wire less than or equal to 18K ft, per Unbundled Loop
      UHL, UCL, UEA   ULM4L     0.00   0.00                     Unbundled Loop
Modification Removal of Load Coils - 4 Wire pair greater than 18k ft       UCL  
ULM4G     0.00   0.00                     Unbundled Loop Modification Removal of
Bridged Tap Removal, per unbundled loop       UAL, UHL, UCL, UEQ, ULS, UEA,
UEANL, UEPSR, UEPSB   ULMBT     12.15   12.15                 SUB-LOOPS        
                         

Sub-Loop Distribution

                                  Sub-Loop - Per Cross Box Location - CLEC
Feeder Facility Set-Up       UEANL, UEF   USBSA     144.09                      
Sub-Loop - Per Cross Box Location - Per 25 Pair Panel Set-Up       UEANL, UEF  
USBSB     10.99   10.99                     Sub-Loop - Per Building Equipment
Room - CLEC Feeder Facility Set-Up       UEANL   USBSC     86.16                
      Sub-Loop - Per Building Equipment Room - Per 25 Pair Panel Set-Up      
UEANL   USBSD     27.13   27.13                

 

Page 6 of 11



--------------------------------------------------------------------------------

    

UNBUNDLED NETWORK ELEMENTS - North Carolina

  Att: 2 Exh: A     

CATEGORY

           

RATE ELEMENTS

  Interim   Zone   BCS   USOC   RATES($)  

Svc Order
Submitted
Elec

per LSR

  Svc Order
Submitted
Manually
per LSR  

Incremental
Charge -
Manual Svc
Order vs.
Electronic-

1st

  Incremental
Charge -
Manual Svc
Order vs.
Electronic-
Add'l   Incremental
Charge -
Manual Svc
Order vs.
Electronic-
Disc 1st   Incremental
Charge -
Manual Svc
Order vs.
Electronic-
Disc Add'l                                          Rec   Nonrecurring  
Nonrecurring Disconnect   OSS Rates($)                                          
First   Add'l   First   Add'l   SOMEC   SOMAN   SOMAN   SOMAN   SOMAN   SOMAN  
        Sub-Loop Distribution Per 2-Wire Analog Voice Grade Loop - Zone 1     1
  UEANL   USBN2   6.70   63.89   30.06                           Sub-Loop
Distribution Per 2-Wire Analog Voice Grade Loop - Zone 2     2   UEANL   USBN2  
9.93   63.89   30.06                           Sub-Loop Distribution Per 2-Wire
Analog Voice Grade Loop - Zone 3     3   UEANL   USBN2   12.79   63.89   30.06  
                        Order Coordination for Unbundled Sub-Loops, per sub-loop
pair       UEANL   USBMC     7.92   7.92                           Sub-Loop
Distribution Per 4-Wire Analog Voice Grade Loop - Zone 1     1   UEANL   USBN4  
10.81   76.75   42.92                           Sub-Loop Distribution Per 4-Wire
Analog Voice Grade Loop - Zone 2     2   UEANL   USBN4   14.16   76.75   42.92  
                        Sub-Loop Distribution Per 4-Wire Analog Voice Grade Loop
- Zone 3     3   UEANL   USBN4   24.67   76.75   42.92                          
Order Coordination for Unbundled Sub-Loops, per sub-loop pair       UEANL  
USBMC     7.92   7.92                           Sub-Loop 2-Wire Intrabuilding
Network Cable (INC)       UEANL   USBR2   2.34   51.48   17.65                  
        Order Coordination for Unbundled Sub-Loops, per sub-loop pair      
UEANL   USBMC     7.92   7.92                           Sub-Loop 4-Wire
Intrabuilding Network Cable (INC)       UEANL   USBR4   4.18   57.54   23.71    
                      Order Coordination for Unbundled Sub-Loops, per sub-loop
pair       UEANL   USBMC     7.92   7.92                    

Service Order charges will apply only once per sub-loop

              Loop Testing - Basic 1st Half Hour       UEANL   URET1     33.17  
0.00                           Loop Testing - Basic Additional Half Hour      
UEANL   URETA     19.28   19.28                           2 Wire Copper
Unbundled Sub-Loop Distribution - Zone 1     1   UEF   UCS2X   5.43   63.89  
30.06                           2 Wire Copper Unbundled Sub-Loop Distribution -
Zone 2     2   UEF   UCS2X   8.04   63.89   30.06                           2
Wire Copper Unbundled Sub-Loop Distribution - Zone 3     3   UEF   UCS2X   9.79
  63.89   30.06                           Order Coordination for Unbundled
Sub-Loops, per sub-loop pair       UEF   USBMC     7.92   7.92                  
        4 Wire Copper Unbundled Sub-Loop Distribution - Zone 1     1   UEF  
UCS4X   6.34   76.75   42.92                           4 Wire Copper Unbundled
Sub-Loop Distribution - Zone 2     2   UEF   UCS4X   9.62   76.75   42.92      
                    4 Wire Copper Unbundled Sub-Loop Distribution - Zone 3     3
  UEF   UCS4X   13.04   76.75   42.92                           Order
Coordination for Unbundled Sub-Loops, per sub-loop pair       UEF   USBMC    
7.92   7.92                           Loop Tagging Service Level 1, Unbundled
Copper Loop, Non-Designed and Distribution Subloops       UEF, UEANL   URETL    
8.93   0.88                           Loop Testing - Basic 1st Half Hour      
UEF   URET1     33.17   0.00                           Loop Testing - Basic
Additional Half Hour       UEF   URETA     19.28   19.28                    

Unbundled Sub-Loop Modification

              Unbundled Sub-Loop Modification - 2-W Copper Dist Load Coil/Equip
Removal per 2-W PR       UEF   ULM2X     0.00   0.00                          
Unbundled Sub-loop Modification - 4-W Copper Dist Load Coil/Equip Removal per
4-W PR       UEF   ULM4X     0.00   0.00                           Unbundled
Loop Modification, Removal of Bridge Tap, per unbundled loop       UEF   ULMBT  
  224.55   4.29                    

Unbundled Network Terminating Wire (UNTW)

              Unbundled Network Terminating Wire (UNTW) per Pair       UENTW  
UENPP   0.5097   14.72   14.72                    

Network Interface Device (NID)

              Network Interface Device (NID) - 1-2 lines       UENTW   UND12    
86.37   56.69                           Network Interface Device (NID) - 1-6
lines       UENTW   UND16     127.93   98.21                           Network
Interface Device Cross Connect - 2 W       UENTW   UNDC2     5.73   5.73        
                  Network Interface Device Cross Connect - 4W       UENTW  
UNDC4     5.73   5.73                   UNE OTHER, PROVISIONING ONLY - NO RATE  
            Unbundled Contact Name, Provisioning Only - no rate      
UAL, UCL, UDC,
UDL, UDN, UEA,
UHL, UEANL, UEF,
UEQ, UENTW,
NTCVG, NTCUD,
NTCD1, USL   UNECN   0.00   0.00                             Unbundled DS1 Loop
- Superframe Format Option - no rate       USL, NTCD1   CCOSF     0.00          
                  Unbundled DS1 Loop - Expanded Superframe Format option - no
rate       USL, NTCD1   CCOEF     0.00                             NID -
Dispatch and Service Order for NID installation       UENTW   UNDBX   0.00  
0.00                  

 

page 7 of 11



--------------------------------------------------------------------------------

    

UNBUNDLED NETWORK ELEMENTS - North Carolina

  Att: 2 Exh: A     

CATEGORY

 

RATE ELEMENTS

  Interim   Zone   BCS   USOC   RATES($)   Svc Order
Submitted
Elec per
LSR   Svc Order
Submitted
Manually
per LSR   Incremental
Charge -
Manual Svc
Order vs.
Electronic-1st   Incremental
Charge -
Manual Svc
Order vs.
Electronic-
Add'l   Incremental
Charge -
Manual Svc
Order vs.
Electronic-
Disc 1st   Incremental
Charge -
Manual Svc
Order vs.
Electronic-
Disc Add'l                                 Rec   Nonrecurring  
Nonrecurring Disconnect   OSS Rates($)                                   First  
Add'l   First   Add'l   SOMEC   SOMAN   SOMAN   SOMAN   SOMAN   SOMAN       UNTW
Circuit Establishment, Provisioning Only - No Rate       UENTW   UENCE   0.00  
0.00                    

LOOP MAKE-UP

                                    Loop Makeup - Preordering Without
Reservation, per working or spare facility queried (Manual).       UMK   UMKLW  
  23.29   23.29                       Loop Makeup - Preordering With
Reservation, per spare facility queried (Manual).       UMK   UMKLP     24.70  
24.70                       Loop Makeup - With or Without Reservation, per
working or spare facility queried (Mechanized)       UMK   UMKMQ     0.19   0.19
                 

LINE SPLITTING

                                 

END USER ORDERING-CENTRAL OFFICE BASED

                                  Line Splitting - per line activation DLEC
owned splitter       UEPSR UEPSB   UREOS   0.61   15.53   7.79                  
    Line Splitting - per line activation BST owned - physical       UEPSR UEPSB
  UREBP   0.6409   17.97   10.29                       Line Splitting - per line
activation BST owned - virtual       UEPSR UEPSB   UREBV   0.6325   17.87  
10.29                    

END USER ORDERING - REMOTE SITE LINE SPLITTING

                               

UNBUNDLED EXCHANGE ACCESS LOOP

                               

2-WIRE ANALOG VOICE GRADE LOOP

                                  2 Wire Analog Voice Grade Loop-Service Level
1-Line Splitting- Zone 1     1   UEPSR UEPSB   UEALS   10.82   36.54   16.87  
0.00   0.00                   2 Wire Analog Voice Grade Loop-Service Level
1-Line Splitting- Zone 1     1   UEPSR UEPSB   UEABS   10.82   36.54   16.87  
0.00   0.00                   2 Wire Analog Voice Grade Loop- Service Level
1-Line Splitting-Zone 2     2   UEPSR UEPSB   UEALS   16.21   36.54   16.87  
0.00   0.00                   2 Wire Analog Voice Grade Loop- Service Level
1-Line Splitting-Zone 2     2   UEPSR UEPSB   UEABS   16.21   36.54   16.87  
0.00   0.00                   2 Wire Analog Voice Grade Loop-Service Level
1-Line Splitting-Zone 3     3   UEPSR UEPSB   UEALS   24.08   36.54   16.87  
0.00   0.00                   2 Wire Analog Voice Grade Loop-Service Level
1-Line Splitting-Zone 3     3   UEPSR UEPSB   UEABS   24.08   36.54   16.87  
0.00   0.00                

PHYSICAL COLLOCATION

                                    Physical Collocation-2 Wire Cross Connects
(Loop) for Line Splitting       UEPSR UEPSB   PE1LS   0.0309   19.77   14.95  
0.00   0.00                

VIRTUAL COLLOCATION

                                    Virtual Collocation-2 Wire Cross Connects
(Loop) for Line Splitting       UEPSR UEPSB   VE1LS   0.0287   33.96   32.08  
0.00   0.00              

UNBUNDLED DEDICATED TRANSPORT

                                 

INTEROFFICE CHANNEL - DEDICATED TRANSPORT

                                  Interoffice Channel - 2-Wire Voice Grade - per
mile       U1TVX   1L5XX   0.0095                           Interoffice Channel
- 2-Wire Voice Grade - Facility Termination       U1TVX   U1TV2   12.12   39.36
  26.62                       Interoffice Channel - 2-Wire Voice Grade Rev Bat.
- per mile       U1TVX   1L5XX   0.0095                           Interoffice
Channel - 2-Wire VG Rev Bat. - Facility Termination       U1TVX   U1TR2   12.12
  39.36   26.62                       Interoffice Channel - 4-Wire Voice Grade -
per mile       U1TVX   1L5XX   0.0095                           Interoffice
Channel - 4- Wire Voice Grade - Facility Termination       U1TVX   U1TV4   10.19
  39.36   26.62                       Interoffice Channel - 56 kbps - per mile  
    U1TDX   1L5XX   0.0095                           Interoffice Channel - 56
kbps - Facility Termination       U1TDX   U1TD5   7.47   39.37   26.62          
            Interoffice Channel - 64 kbps - per mile       U1TDX   1L5XX  
0.0095                           Interoffice Channel - 64 kbps - Facility
Termination       U1TDX   U1TD6   7.47   39.37   26.62                      
Interoffice Channel - DS1 - per mile       U1TD1   1L5XX   0.1938              
            Interoffice Channel - DS1 - Facility Termination       U1TD1   U1TF1
  31.06   86.69   79.44                       Interoffice Channel - DS3 - per
mile       U1TD3   1L5XX   4.44                           Interoffice Channel -
DS3 - Facility Termination       U1TD3   U1TF3   329.91   270.69   158.05      
                Interoffice Channel - STS-1 - per mile       U1TS1   1L5XX  
4.44                           Interoffice Channel - STS-1 - Facility
Termination       U1TS1   U1TFS   339.20   270.69   158.05                  

HIGH CAPACITY UNBUNDLED LOCAL LOOP

                                 

DS-3/STS-1 UNBUNDLED LOCAL LOOP - Stand Alone

                                  DS3 Unbundled Local Loop - per mile       UE3
  1L5ND   12.95                           DS3 Unbundled Local Loop - Facility
Termination       UE3   UE3PX   229.90   438.46   256.30                      
STS-1Unbundled Local Loop - per mile       UDLSX   1L5ND   12.95                
          STS-1 Unbundled Local Loop - Facility Termination       UDLSX   UDLS1
  257.82   438.46   256.30                    

UNBUNDLED DARK FIBER

                                    Dark Fiber - Interoffice Transport, Per Four
Fiber Strands, Per Route Mile Or Fraction Thereof       UDF, UDFCX   1L5DF  
24.77                           Dark Fiber - Interoffice Transport, Per Four
Fiber Strands, Per Route Mile Or Fraction Thereof       UDF, UDFCX   UDF14    
620.60   133.88                  

ENHANCED EXTENDED LINK (EELs)

                             

 

Page 8 of 11



--------------------------------------------------------------------------------

UNBUNDLED NETWORK ELEMENTS - North Carolina

  Att: 2 Exh: A

CATEGORY

      

RATE ELEMENTS

  Interim   Zone   BCS   USOC   RATES($)   Svc Order
Submitted
Elec per
LSR   Svc Order
Submitted
Manually
per LSR   Incremental
Charge -
Manual Svc
Order vs.
Electronic-1st   Incremental
Charge -
Manual Svc
Order vs.
Electronic-
Add'l   Incremental
Charge -
Manual Svc
Order vs.
Electronic-
Disc 1st   Incremental
Charge -
Manual Svc
Order vs.
Electronic-
Disc Add'l                               Rec   Nonrecurring   Nonrecurring
Disconnect   OSS Rates($)                                 First   Add'l   First
  Add'l   SOMEC   SOMAN   SOMAN   SOMAN   SOMAN   SOMAN  

Network Elements Used in Combinations

                                    2-Wire VG Loop (SL2) in Combination - Zone 1
    1   UNCVX   UEAL2   11.96   385.26   72.08                       2-Wire VG
Loop (SL2) in Combination - Zone 2     2   UNCVX   UEAL2   17.36   385.26  
72.08                       2-Wire VG Loop (SL2) in Combination - Zone 3     3  
UNCVX   UEAL2   25.23   385.26   72.08                       4-Wire Analog Voice
Grade Loop in Combination - Zone 1     1   UNCVX   UEAL4   19.52   385.26  
72.08                       4-Wire Analog Voice Grade Loop in Combination - Zone
2     2   UNCVX   UEAL4   24.74   385.26   72.08                       4-Wire
Analog Voice Grade Loop in Combination - Zone 3     3   UNCVX   UEAL4   46.11  
385.26   72.08                       2-Wire ISDN Loop in Combination - Zone 1  
  1   UNCNX   U1L2X   19.78   385.26   72.08                       2-Wire ISDN
Loop in Combination - Zone 2     2   UNCNX   U1L2X   26.16   385.26   72.08    
                  2-Wire ISDN Loop in Combination - Zone 3     3   UNCNX   U1L2X
  35.37   385.26   72.08                       4-Wire 56Kbps Digital Grade Loop
in Combination - Zone 1     1   UNCDX   UDL56   21.98   385.26   72.08          
            4-Wire 56Kbps Digital Grade Loop in Combination - Zone 2     2  
UNCDX   UDL56   27.58   385.26   72.08                       4-Wire 56Kbps
Digital Grade Loop in Combination - Zone 3     3   UNCDX   UDL56   43.08  
385.26   72.08                       4-Wire 64Kbps Digital Grade Loop in
Combination - Zone 1     1   UNCDX   UDL64   21.98   385.26   72.08            
          4-Wire 64Kbps Digital Grade Loop in Combination - Zone 2     2   UNCDX
  UDL64   27.58   385.26   72.08                       4-Wire 64Kbps Digital
Grade Loop in Combination - Zone 3     3   UNCDX   UDL64   43.08   385.26  
72.08                       4-Wire DS1 Digital Loop in Combination - Zone 1    
1   UNC1X   USLXX   63.62   412.03   139.55                       4-Wire DS1
Digital Loop in Combination - Zone 2     2   UNC1X   USLXX   104.40   412.03  
139.55                       4-Wire DS1 Digital Loop in Combination - Zone 3    
3   UNC1X   USLXX   210.22   412.03   139.55                       DS3 Local
Loop in combination - per mile       UNC3X   1L5ND   12.95                      
    DS3 Local Loop in combination - Facility Termination       UNC3X   UE3PX  
229.90   3,073.55   1,245.84                       STS-1 Local Loop in
combination - per mile       UNCSX   1L5ND   12.95                          
STS-1 Local Loop in combination - Facility Termination       UNCSX   UDLS1  
257.82   3,073.55   1,245.84                       Interoffice Channel in
combination - 2-wire VG - per mile       UNCVX   1L5XX   0.0095                
          Interoffice Channel in combination - 2-wire VG - Facility Termination
      UNCVX   U1TV2   12.12   131.81   78.34                       Interoffice
Channel in combination - 4-wire VG - per mile       UNCVX   1L5XX   0.0095      
                    Interoffice Channel in combination - 4-wire VG - Facility
Termination       UNCVX   U1TV4   10.19   131.81   78.34                      
Interoffice Channel in combination - 4-wire 56 kbps - per mile       UNCDX  
1L5XX   0.0095                           Interoffice Channel in combination -
4-wire 56 kbps - Facility Termination       UNCDX   U1TD5   7.47   131.81  
78.34                       Interoffice Channel in combination - 4-wire 64 kbps
- per mile       UNCDX   1L5XX   0.0095                           Interoffice
Channel in combination - 4-wire 64 kbps - Facility Termination       UNCDX  
U1TD6   7.47   131.81   78.34                       Interoffice Channel in
combination - DS1 - per mile       UNC1X   1L5XX   0.1938                      
    Interoffice Channel in combination - DS1 Facility Termination       UNC1X  
U1TF1   31.06   234.02   162.52                       Interoffice Channel in
combination - DS3 - per mile       UNC3X   1L5XX   4.44                        
  Interoffice Channel in combination - DS3 - Facility Termination       UNC3X  
U1TF3   329.91   802.81   146.02                       Interoffice Channel in
combination - STS-1 - per mile       UNCSX   1L5XX   4.44                      
    Interoffice Channel in combination - STS-1 Facility Termination       UNCSX
  U1TFS   339.20   802.81   146.02                

ADDITIONAL NETWORK ELEMENTS

                               

Optional Features & Functions:

                                    Clear Channel Capability Extended Frame
Option - per DS1   I     U1TD1,
ULDD1,UNC1X   CCOEF     0.00                         Clear Channel Capability
Super FrameOption - per DS1   I     U1TD1,
ULDD1,UNC1X   CCOSF     0.00                         Clear Channel Capability
(SF/ESF) Option - Subsequent Activity - per DS1   I     ULDD1,
U1TD1,
UNC1X, USL   NRCCC     184.76   23.80                       C-bit Parity Option
- Subsequent Activity - per DS3   I     U1TD3,
ULDD3, UE3,
UNC3X   NRCC3     218.92   7.66                       DS1/DS0 Channel System    
  UNC1X   MQ1   70.84   170.57                         DS3/DS1Channel System    
  UNC3X,
UNCSX   MQ3   84.32   0.00                         Voice Grade COCI in
combination       UNCVX   1D1VG   0.4329   54.14   17.51                      
Voice Grade COCI - for 2W-SL2 & 4W Voice Grade Local Loop       UEA   1D1VG  
0.4329   6.39   4.58                       Voice Grade COCI - for connection to
a channelized DS1 Local Channel in the same SWC as collocation       U1TUC  
1D1VG   0.4329   6.39   4.58                       OCU-DP COCI (2.4-64kbs) in
combination       UNCDX   1D1DD   0.9199   54.14   17.51                      
OCU-DP COCI (2.4-64kbs) - for Unbundled Digital Loop       UDL   1D1DD   0.9199
  6.39   4.58                       OCU-DP COCI (2.4-64kbs) - for connection to
a channelized DS1 Local Channel in the same SWC as collocation       U1TUD  
1D1DD   0.9199   6.39   4.58                       2-wire ISDN COCI (BRITE) in
combination       UNCNX   UC1CA   1.53   54.14   17.51                      
2-wire ISDN COCI (BRITE) - for a Local Loop       UDN   UC1CA   1.53   6.39  
4.58                       2-wire ISDN COCI (BRITE) - for connection to a
channelized DS1 Local Channel in the same SWC as collocation       U1TUB   UC1CA
  1.53   6.39   4.58                

 

111



--------------------------------------------------------------------------------

UNBUNDLED NETWORK ELEMENTS - North Carolina

   Att: 2 Exh: A

CATEGORY

  

RATE ELEMENTS

   Interim    Zone    BCS   

USOC

   RATES($)    Svc Order
Submitted
Elec per
LSR    Svc Order
Submitted
Manually
per LSR    Incremental
Charge -
Manual Svc
Order vs.
Electronic-1st    Incremental
Charge -
Manual Svc
Order vs.
Electronic-
Add'l    Incremental
Charge -
Manual Svc
Order vs.
Electronic-
Disc 1st    Incremental
Charge -
Manual Svc
Order vs.
Electronic-
Disc Add'l                                   Rec    Nonrecurring    Nonrecurring
Disconnect    OSS Rates($)                                      First    Add'l
   First    Add'l    SOMEC    SOMAN    SOMAN    SOMAN    SOMAN    SOMAN      DS1
COCI in combination          UNC1X    UC1D1    8.43    54.14    17.51         
                    DS1 COCI - for Stand Alone Local Channel          ULDD1   
UC1D1    8.43    6.39    4.58                              DS1 COCI - for Stand
Alone Interoffice Channel          U1TD1    UC1D1    8.43    6.39    4.58      
                       DS1 COCI - for DS1 Local Loop          USL    UC1D1   
8.43    6.39    4.58                              DS1 COCI - for connection to a
channelized DS1 Local Channel in the same SWC as collocation          U1TUA   
UC1D1    8.43    6.39    4.58                              Wholesale - UNE,
Switch-As-Is Conversion Charge          UNCVX,
UNCDX,
UNC1X,
UNC3X,
UNCSX,
UDFCX,
XDH1X,
HFQC6,
XDD2X,
XDV6X,
XDDFX,
XDD4X,
HFRST,
UNCNX    UNCCC       5.43    5.43                              Unbundled Misc
Rate Element, SNE SAI, Single Network Element - Switch As Is Non-recurring
Charge, per circuit (LSR)          U1TVX,
U1TDX,
U1TD1,
U1TD3,
U1TS1,
UDF,
UE3    URESL       36.90    16.15                              Unbundled Misc
Rate Element, SNE SAI, Single Network Element - Switch As Is Non-recurring
Charge, incremental charge per circuit on a spreadsheet          U1TVX,
U1TDX,
U1TD1,
U1TD3,
U1TS1,
UDF,
UE3    URESP       1.49    1.49                          

Access to DCS - Customer Reconfiguration (FlexServ)

     Customer Reconfiguration Establishment                   1.43    1.43      
                       DS1 DCS Termination with DS0 Switching               
21.64    24.81    19.09                              DS1 DCS Termination with
DS1 Switching                7.32    17.93    12.22                             
DS3 DCS Termination with DS1 Switching                136.07    24.81    19.09
                         

Node (SynchroNet)

     Node per month          UNCDX    UNCNT    16.00                           
    

Service Rearrangements

     NRC - Change in Facility Assignment per circuit Service Rearrangement    I
      U1TVX,
U1TDX,
U1TUC,
U1TUD,
U1TUB,
ULDVX,
ULDDX,
UNCVX,
UNCDX,
UNC1X    URETD       100.82    42.93                              NRC - Change
in Facility Assignment per circuit Project Management (added to CFA per circuit
if project managed)    I       U1TVX,
U1TDX,
U1TUC,
U1TUD,
U1TUB,
ULDVX,
ULDDX,
UNCVX,
UNCDX,
UNC1X    URETB       3.18    3.18                              NRC - Order
Coordination Specific Time - Dedicated Transport    I       UNC1X,
UNC3X    OCOSR       18.89    18.89                        

COMMINGLING

                                                  Commingling Authorization   
      UNCVX,
UNCDX,
UNC1X,
UNC3X,
UNCSX,
U1TD1,
U1TD3,
U1TS1,
UE3,
UDLSX,
U1TVX,
U1TDX,
U1TUB,
ULDVX,
ULDD1,
ULDD3,
ULDS1    CMGAU    0.00    0.00    0.00                          

Commingled (UNE part of single bandwidth circuit)

     Commingled VG COCI          XDV2X    1D1VG    0.4329    54.14    17.51   
                          Commingled Digital COCI          XDV6X    1D1DD   
0.9199    54.14    17.51                              Commingled ISDN COCI      
   XDD4X    UC1CA    1.53    54.14    17.51                             
Commingled 2-wire VG Interoffice Channel Facility Termination          XDV2X   
U1TV2    12.12    131.81    78.34                              Commingled 4-wire
VG Interoffice Channel Facility Termination          XDV6X    U1TV4    10.19   
131.81    78.34                              Commingled 56kbps Interoffice
Channel Facility Termination          XDD4X    U1TD5    7.47    131.81    78.34
                             Commingled 64kbps Interoffice Channel Facility
Termination          XDD4X    U1TD6    7.47    131.81    78.34                  
           Commingled VG/DS0 Interoffice Channel per mile          XDV2X,
XDV6X,
XDD4X    1L5XX    0.0095                                    Commingled 2-wire
Local Loop Zone 1       1    XDV2X    UEAL2    11.96    385.26    72.08         
                    Commingled 2-wire Local Loop Zone 2       2    XDV2X   
UEAL2    17.36    385.26    72.08                              Commingled 2-wire
Local Loop Zone 3       3    XDV2X    UEAL2    25.23    385.26    72.08         
                    Commingled 4-wire Local Loop Zone 1       1    XDV6X   
UEAL4    19.52    385.26    72.08                              Commingled 4-wire
Local Loop Zone 2       2    XDV6X    UEAL4    24.74    385.26    72.08         
                    Commingled 4-wire Local Loop Zone 3       3    XDV6X   
UEAL4    46.11    385.26    72.08                              Commingled 56kbps
Local Loop Zone 1       1    XDD4X    UDL56    21.98    385.26    72.08         
                    Commingled 56kbps Local Loop Zone 2       2    XDD4X   
UDL56    27.58    385.26    72.08                        

 

Page 10 of 11



--------------------------------------------------------------------------------

UNBUNDLED NETWORK ELEMENTS - North Carolina

  Att: 2 Exh: A

CATEGORY

 

RATE ELEMENTS

  Interim   Zone   BC   USOC   RATES($)   Svc Order
Submitted
Elec per
LSR   Svc Order
Submitted
Manually
per LSR   Incremental
Charge -
Manual Svc
Order vs.
Electronic-1st   Incremental
Charge -
Manual Svc
Order vs.
Electronic-
Add'l   Incremental
Charge -
Manual Svc
Order vs.
Electronic-
Disc 1st   Incremental
Charge -
Manual Svc
Order vs.
Electronic-
Disc Add'l                             Rec   Nonrecurring   Nonrecurring
Disconnect   OSS Rates($)                               First   Add'l   First  
Add'l   SOMEC   SOMAN   SOMAN   SOMAN   SOMAN   SOMAN     Commingled 56kbps
Local Loop Zone 3     3   XDD4X   UDL56   43.08   385.26   72.08                
    Commingled 64kbps Local Loop Zone 1     1   XDD4X   UDL64   21.98   385.26  
72.08                     Commingled 64kbps Local Loop Zone 2     2   XDD4X  
UDL64   27.58   385.26   72.08                     Commingled 64kbps Local Loop
Zone 3     3   XDD4X   UDL64   43.08   385.26   72.08                    
Commingled ISDN Local Loop Zone 1     1   XDD4X   U1L2X   19.78   385.26   72.08
                    Commingled ISDN Local Loop Zone 2     2   XDD4X   U1L2X  
26.16   385.26   72.08                     Commingled ISDN Local Loop Zone 3    
3   XDD4X   U1L2X   35.37   385.26   72.08                     Commingled DS1
COCI       XDH1X   UC1D1   8.43   54.14   17.51                     Commingled
DS1 Interoffice Channel Facility Termination       XDH1X   U1TF1   31.06  
234.02   162.52                     Commingled DS1 Interoffice Channel per mile
      XDH1X   1L5XX   0.1938                         Commingled DS1/DS0 Channel
System       XDH1X   MQ1   70.84   170.57                       Commingled DS1
Local Loop Zone 1     1   XDH1X   USLXX   63.62   412.03   139.55              
      Commingled DS1 Local Loop Zone 2     2   XDH1X   USLXX   104.40   412.03  
139.55                     Commingled DS1 Local Loop Zone 3     3   XDH1X  
USLXX   210.22   412.03   139.55                     Commingled DS3 Local Loop
Facility Termination       HFQC6   UE3PX   229.90   3,073.55   1,245.84        
            Commingled DS3/STS-1 Local Loop per mile       HFQC6,
HFRST   1L5ND   12.95                         Commingled STS-1 Local Loop
Facility Termination       HFRST   UDLS1   257.82   3,073.55   1,245.84        
            Commingled DS3/DS1 Channel System       HFQC6   MQ3   84.32        
                Commingled DS3 Interoffice Channel Facility Termination      
HFQC6   U1TF3   329.91   802.81   146.02                     Commingled DS3
Interoffice Channel per mile       HFQC6   1L5XX   4.44                        
Commingled STS-1Interoffice Channel Facility Termination       HFRST   U1TFS  
339.20   802.81   146.02                     Commingled STS-1Interoffice Channel
per mile       HFRST   1L5XX   4.44                         Commingled Dark
Fiber - Interoffice Transport, Per Four Fiber Strands, Per Route Mile Or
Fraction Thereof       HEQDL   1L5DF   24.77                         Commingled
Dark Fiber - Interoffice Transport, Per Four Fiber Strands, Per Route Mile Or
Fraction Thereof       HEQDL   UDF14     620.60   133.88                     UNE
to Commingled Conversion Tracking       XDH1X,
HFQC6   CMGUN   0.00   0.00   0.00   0.00   0.00                 SPA to
Commingled Conversion Tracking       XDH1X,
HFQC6   CMGSP   0.00   0.00   0.00   0.00   0.00            

LNP Query Service

                                  LNP Charge Per query           0.0007579      
                  LNP Service Establishment Manual             12.16            
          LNP Service Provisioning with Point Code Establishment            
576.33   294.43                

911 PBX LOCATE

                               

911 PBX LOCATE DATABASE CAPABILITY

                                  Service Establishment per CLEC per End User
Account       9PBDC   9PBEU     1,823.00                       Changes to TN
Range or Customer Profile       9PBDC   9PBTN     182.45                      
Per Telephone Number (Monthly)       9PBDC   9PBMM   0.07                      
  Change Company (Service Provider) ID       9PBDC   9PBPC     535.57          
            PBX Locate Service Support per CLEC (Monthlt)       9PBDC   9PBMR  
165.63                         Service Order Charge       9PBDC   9PBSC    
15.20                    

911 PBX LOCATE TRANSPORT COMPONENT

                               

See Att 3

                               

Note: Rates displaying an "I" in Interim column are interim as a result of a
Commission order.

   

 

Page 11 of 11



--------------------------------------------------------------------------------

UNBUNDLED NETWORK ELEMENTS - North Carolina

   Att: 2 Exh: B          

CATEGORY

  

RATE ELEMENTS

   Interim    Zone    BCS    USOC    RATES ($)    Svc Order
Submitted
Elec per
LSR    Svc Order
Submitted
Manually
per LSR    Incremental
Charge -
Manual Svc
Order vs.
Electronic-1st    Incremental
Charge -
Manual Svc
Order vs.
Electronic-
Add'l    Incremental
Charge -
Manual Svc
Order vs.
Electronic-
Disc 1st    Incremental
Charge -
Manual Svc
Order vs.
Electronic-
Disc Add'l                                   Rec    Nonrecurring    Nonrecurring
Disconnect    OSS Rates ($)                                      First    Add'l
   First    Add'l    SOMEC    SOMAN    SOMAN    SOMAN    SOMAN    SOMAN

UNBUNDLED EXCHANGE ACCESS LOOP

                                              

2-WIRE HIGH BIT RATE DIGITAL SUBSCRIBER LINE (HDSL) COMPATIBLE LOOP

                                            2 Wire Unbundled HDSL Loop including
manual service inquiry & facility reservation - Zone 1       1    UHL    UHL2X
   9.14                                    2 Wire Unbundled HDSL Loop including
manual service inquiry & facility reservation - Zone 2       2    UHL    UHL2X
   10.52                                    2 Wire Unbundled HDSL Loop including
manual service inquiry & facility reservation - Zone 3       3    UHL    UHL2X
   10.96                                    2 Wire Unbundled HDSL Loop without
manual service inquiry and facility reservation - Zone 1       1    UHL    UHL2W
   9.14                                    2 Wire Unbundled HDSL Loop without
manual service inquiry and facility reservation - Zone 2       2    UHL    UHL2W
   10.52                                    2 Wire Unbundled HDSL Loop without
manual service inquiry and facility reservation - Zone 3       3    UHL    UHL2W
   10.96                                

4-WIRE HIGH BIT RATE DIGITAL SUBSCRIBER LINE (HDSL) COMPATIBLE LOOP

                                            4 Wire Unbundled HDSL Loop including
manual service inquiry and facility reservation - Zone 1       1    UHL    UHL4X
   12.66                                    4-Wire Unbundled HDSL Loop including
manual service inquiry and facility reservation - Zone 2       2    UHL    UHL4X
   14.03                                    4-Wire Unbundled HDSL Loop including
manual service inquiry and facility reservation - Zone 3       3    UHL    UHL4X
   15.51                                    4-Wire Unbundled HDSL Loop without
manual service inquiry and facility reservation - Zone 1       1    UHL    UHL4W
   12.66                                    4-Wire Unbundled HDSL Loop without
manual service inquiry and facility reservation - Zone 2       2    UHL    UHL4W
   14.03                                    4-Wire Unbundled HDSL Loop without
manual service inquiry and facility reservation - Zone 3       3    UHL    UHL4W
   15.51                                

4-WIRE DS1 DIGITAL LOOP

                                            4-Wire DS1 Digital Loop - Zone 1   
   1    USL    USLXX    73.16                                    4-Wire DS1
Digital Loop - Zone 2       2    USL    USLXX    120.06                        
           4-Wire DS1 Digital Loop - Zone 3       3    USL    USLXX    241.75   
                          

HIGH CAPACITY UNBUNDLED LOCAL LOOP

                                                  High Capacity Unbundled Local
Loop - DS3 - Per Mile per month          UE3    1L5ND    14.89                  
                 High Capacity Unbundled Local Loop - DS3 - Facility Termination
per month          UE3    UE3PX    264.38                                   
High Capacity Unbundled Local Loop - STS-1 - Per Mile per month          UDLSX
   1L5ND    14.89                                    High Capacity Unbundled
Local Loop - STS-1 - Facility Termination per month          UDLSX    UDLS1   
296.49                              

UNBUNDLED DEDICATED TRANSPORT

                                              

INTEROFFICE CHANNEL - DEDICATED TRANSPORT

                                            Interoffice Channel - Dedicated
Channel - DS1 - Per Mile per month          U1TD1    1L5XX    0.2229            
                       Interoffice Channel - Dedicated Transport - DS1 -
Facility Termination          U1TD1    U1TF1    35.87                           
        Interoffice Channel - Dedicated Transport - DS3 - Per Mile per month   
      U1TD3    1L5XX    5.11                                    Interoffice
Channel - Dedicated Transport - DS3 - Facility Termination per month         
U1TD3    U1TF3    379.40                                    Interoffice Channel
- Dedicated Transport - STS-1 - Per Mile per month          U1TS1    1L5XX   
5.11                                    Interoffice Channel - Dedicated
Transport - STS-1 - Facility Termination          U1TS1    U1TFS    390.08      
                       

UNBUNDLED DARK FIBER

                                                  Dark Fiber - Interoffice
Transport, Per Four Fiber Strands, Per Route Mile Or Fraction Thereof         
UDF,
UDFCX    1L5DF    28.49                              

ENHANCED EXTENDED LINK (EELs)

                                              

NOTE: The monthly recurring and non-recurring charges below will apply and the
Switch-As-Is Charge will not apply for UNE combinations provisioned as '
Ordinarily Combined' Network Elements.

       

NOTE: The monthly recurring and the Switch-As-Is Charge and not the
non-recurring charges below will apply for UNE combinations provisioned as '
Currently Combined' Network Elements.

       

EXTENDED 4-WIRE DS1 DIGITAL EXTENDED LOOP WITH DEDICATED DS1 INTEROFFICE
TRANSPORT

              4-Wire DS1 Digital Loop in Combination - Zone 1       1    UNC1X
   USLXX    73.16                                    4-Wire DS1 Digital Loop in
Combination - Zone 2       2    UNC1X    USLXX    120.06                        
           4-Wire DS1 Digital Loop in Combination - Zone 3       3    UNC1X   
USLXX    241.75                              

 

Page 1 of 2



--------------------------------------------------------------------------------

UNBUNDLED NETWORK ELEMENTS - North Carolina              Att: 2 Exh: B          
CATEGORY   

RATE ELEMENTS

   Interim    Zone    BCS    USOC    RATES ($)    Svc Order
Submitted
Elec per
LSR    Svc Order
Submitted
Manually
per LSR    Incremental
Charge -
Manual Svc
Order vs.
Electronic-1st    Incremental
Charge -
Manual Svc
Order vs.
Electronic-
Add'l    Incremental
Charge -
Manual Svc
Order vs.
Electronic-
Disc 1st    Incremental
Charge -
Manual Svc
Order vs.
Electronic-
Disc Add'l                                    Rec    Nonrecurring   
Nonrecurring
Disconnect    OSS Rates ($)                                       First    Add'l
   First    Add'l    SOMEC    SOMAN    SOMAN    SOMAN    SOMAN    SOMAN      
Interoffice Transport - Dedicated - DS1 combination - Per Mile per month      
   UNC1X    1L5XX    0.2229                                     Interoffice
Transport - Dedicated - DS1 combination - Facility Termination per month      
   UNC1X    U1TF1    35.72                                  EXTENDED DS3 DIGITAL
EXTENDED LOOP WITH DEDICATED DS3 INTEROFFICE TRANSPORT                      DS3
Local Loop in combination - per mile per month          UNC3X    1L5ND    14.89
                                    DS3 Local Loop in combination - Facility
Termination per month          UNC3X    UE3PX    264.38                        
            Interoffice Transport - Dedicated - DS3 - Per Mile per month      
   UNC3X    1L5XX    5.11                                     Interoffice
Transport - Dedicated - DS3 combination - Facility Termination per month      
   UNC3X    U1TF3    379.40                                  EXTENDED STS-1
DIGITAL EXTENDED LOOP WITH DEDICATED STS-1 INTEROFFICE TRANSPORT               
      STS-1 Local Loop in combination - per mile per month          UNCSX   
1L5ND    14.89                                     STS-1 Local Loop in
combination - Facility Termination per month          UNCSX    UDLS1    390.08
                                    Interoffice Transport - Dedicated - STS-1
combination - per mile per month          UNCSX    1L5XX    5.11               
                     Interoffice Transport - Dedicated - STS-1 combination -
Facility Termination per month          UNCSX    U1TFS    390.08               
              

 

Page 2 of 2



--------------------------------------------------------------------------------

Attachment 4-Central Office

Page 1

 

Attachment 4

Physical Collocation



--------------------------------------------------------------------------------

Attachment 4-Central Office

Page 2

 

Table of Contents

 

          Page

1.

  

Scope of Attachment

   3

2.

  

Space Availability Report

   4

3.

  

Collocation Options

   5

4.

  

Occupancy

   9

5.

  

Use of Collocation Space

   10

6.

  

Ordering and Preparation of Collocation Space

   16

7.

  

Construction and Provisioning

   20

8.

  

Rates and Charges

   23

9.

  

Insurance

   25

10.

  

Mechanics Liens

   27

11.

  

Inspections

   27

12.

  

Security and Safety Requirements

   28

13.

  

Destruction of Collocation Space

   31

14.

  

Eminent Domain

   32

15.

  

Nonexclusivity

   32

Environmental and Safety Principles

   Exhibit A

Rates

   Exhibit C



--------------------------------------------------------------------------------

Attachment 4-Central Office

Page 3

 

PHYSICAL COLLOCATION

 

1. Scope of Attachment

 

1.1 The rates, terms, and conditions contained within this Attachment shall only
apply when DeltaCom is physically collocated as a sole occupant or as a Host
within a Premises location pursuant to this Attachment. BellSouth Premises
include BellSouth Central Offices and Serving Wire Centers (hereinafter
“Premises”). This Attachment is applicable to Premises owned or leased by
BellSouth.

 

1.2 Right to Occupy. BellSouth shall offer to DeltaCom collocation on rates,
terms, and conditions that are just, reasonable, non-discriminatory and
consistent with the rules of the Federal Communications Commission (“FCC”).
Subject to the rates, terms and conditions of this Attachment where space is
available and it is technically feasible, BellSouth will allow DeltaCom to
occupy that certain area designated by BellSouth within a BellSouth Premises, or
on BellSouth property upon which the BellSouth Premises is located, of a size
which is specified by DeltaCom and agreed to by BellSouth (hereinafter
“Collocation Space”). The necessary rates, terms and conditions for BellSouth
locations other than BellSouth Premises shall be negotiated upon request for
collocation at such location(s).

 

1.2.1 Neither BellSouth nor any of BellSouth’s affiliates may reserve space for
future use on more preferential terms than those set forth below.

 

1.3 Space Allocation. BellSouth shall attempt to accommodate DeltaCom’s
requested preferences if any. In allocating Collocation Space, BellSouth shall
not materially increase DeltaCom’s cost or materially delay DeltaCom’s
occupation and use of the Collocation Space, shall not assign Collocation Space
that will impair the quality of service or otherwise limit the service DeltaCom
wishes to offer, and shall not reduce unreasonably the total space available for
physical collocation or preclude unreasonably physical collocation within the
Premises. Space shall not be available for collocation if it is: (a) physically
occupied by non-obsolete equipment; (b) assigned to another collocator; (c) used
to provide physical access to occupied space; (d) used to enable technicians to
work on equipment located within occupied space; (e) properly reserved for
future use, either by BellSouth or by another carrier; or (f) essential for the
administration and proper functioning of BellSouth’s Premises. BellSouth may
segregate Collocation Space and require separate entrances in accordance with
FCC rules.

 

1.4 Space Reclamation. In the event of space exhaust within a Central Office
Premises, BellSouth may include in its documentation for the Petition for Waiver
filing any unutilized space in the Central Office Premises. DeltaCom will be
responsible for any justification of unutilized space within its space, if the
appropriate state commission requires such justification.



--------------------------------------------------------------------------------

Attachment 4-Central Office

Page 4

 

1.5 Use of Space. DeltaCom shall use the Collocation Space for the purposes of
installing, maintaining and operating DeltaCom’s equipment (to include testing
and monitoring equipment) necessary for interconnection with BellSouth services
and facilities or for accessing BellSouth unbundled network elements for the
provision of telecommunications services, as specifically set forth in this
Attachment. The Collocation Space may be used for no other purposes except as
specifically described herein or in any amendment hereto.

 

1.6 Rates and Charges. DeltaCom agrees to pay the rates and charges identified
in Exhibit C attached hereto.

 

1.7 Due Dates. If any due date contained in this Attachment falls on a weekend
or National holiday, then the due date will be the next business day thereafter.
For intervals of ten (10) days or less National holidays will be excluded.

 

1.8 The parties agree to comply with all applicable federal, state, county,
local and administrative laws, rules, ordinances, regulations and codes in the
performance of their obligations hereunder.

 

2. Space Availability Report

 

2.1 Space Availability Report. Upon request from DeltaCom, BellSouth will
provide a written report (“Space Availability Report”) describing in detail the
space that is available for collocation and specifying the amount of Collocation
Space available at the Premises requested, the number of collocators present at
the Premises, any modifications in the use of the space since the last report on
the Premises requested and the measures BellSouth is taking to make additional
space available for collocation arrangements. A Space Availability Report does
not reserve space at the Premises.

 

2.1.0 The request from DeltaCom for a Space Availability Report must be written
and must include the Premises street address, identified in the Local Exchange
Routing Guide (“LERG”), and Common Language Location Identification (“CLLI”)
code of the Premises. CLLI code information is located in the National Exchange
Carriers Association (“NECA”) Tariff FCC No. 4.

 

2.1.1 BellSouth will respond to a request for a Space Availability Report for a
particular Premises within ten (10) calendar days of receipt of such request.
BellSouth will make best efforts to respond in ten (10) calendar days to such a
request when the request includes from two (2) to five (5) Premises within the
same state. The response time for requests of more than five (5) Premises shall
be negotiated between the Parties. If BellSouth cannot meet the ten
(10) calendar day response time, BellSouth shall notify DeltaCom and inform
DeltaCom of the time frame under which it can respond.



--------------------------------------------------------------------------------

Attachment 4-Central Office

Page 5

 

3. Collocation Options

 

3.1 Cageless. BellSouth shall allow DeltaCom to collocate DeltaCom’s equipment
and facilities without requiring the construction of a cage or similar
structure. BellSouth shall allow DeltaCom to have direct access to DeltaCom’s
equipment and facilities. BellSouth shall make cageless collocation available in
single bay increments. Except where DeltaCom’s equipment requires special
technical considerations (e.g., special cable racking, isolated ground plane,
etc.), BellSouth shall assign cageless Collocation Space in conventional
equipment rack lineups where feasible. For equipment requiring special technical
considerations, DeltaCom must provide the equipment layout, including spatial
dimensions for such equipment pursuant to generic requirements contained in
Telcordia GR-63-Core, and shall be responsible for compliance with all special
technical requirements associated with such equipment.

 

3.2 Caged. At DeltaCom’s expense, DeltaCom may arrange with a Supplier certified
by BellSouth (“BellSouth Certified Supplier”) to construct a collocation
arrangement enclosure in accordance with BellSouth’s Technical References (TR)
(“Specifications”) prior to starting equipment installation. BellSouth will
provide Specifications upon request. Where local building codes require
enclosure specifications more stringent than BellSouth’s standard enclosure
specification, DeltaCom, if certified as a BellSouth Certified Supplier, and
DeltaCom’s BellSouth Certified Supplier must comply with the more stringent
local building code requirements. DeltaCom, if certified as a BellSouth
Certified Supplier, or DeltaCom’s BellSouth Certified Supplier shall be
responsible for filing and receiving any and all necessary permits and/or
licenses for such construction. BellSouth shall cooperate with DeltaCom and
provide, at DeltaCom’s expense, the documentation, including existing building
architectural drawings, enclosure drawings, and Specifications required and
necessary for DeltaCom, if certified as a BellSouth Certified Supplier, or
DeltaCom’s BellSouth Certified Supplier to obtain the zoning, permits and/or
other licenses. DeltaCom’s BellSouth Certified Supplier shall bill DeltaCom
directly for all work performed for DeltaCom pursuant to this Attachment and
BellSouth shall have no liability for nor responsibility to pay such charges
imposed by DeltaCom’s BellSouth Certified Supplier. DeltaCom must provide the
local BellSouth building contact with two Access Keys used to enter the locked
enclosure. Except in case of emergency, BellSouth will not access DeltaCom’s
locked enclosure prior to notifying DeltaCom. Upon request, BellSouth shall
construct the enclosure for DeltaCom.

 

3.2.1

BellSouth may elect to review DeltaCom’s plans and specifications prior to
allowing construction to start to ensure compliance with BellSouth’s
Specifications. Notification to DeltaCom indicating BellSouth’s desire to
execute this review will be provided in BellSouth’s response to the Initial
Application, if DeltaCom has indicated its desire to construct its own
enclosure. If DeltaCom’s Initial Application does not



--------------------------------------------------------------------------------

Attachment 4-Central Office

Page 6

 

 

indicate its desire to construct its own enclosure, but its subsequent firm
order does indicate its desire to construct its own enclosure, then notification
to review will be given within ten (10) calendar days after the Firm Order date.
BellSouth shall complete its review within fifteen (15) calendar days after the
receipt of the plans and specifications. Regardless of whether or not BellSouth
elects to review DeltaCom’s plans and specifications, BellSouth reserves the
right to inspect the enclosure during and after construction to make sure it is
constructed according to the submitted plans and specifications and BellSouth’s
Specifications, as applicable. If BellSouth decides to inspect, BellSouth will
complete its inspection within fifteen (15) calendar days after receipt of
written notification of completion of the enclosure from DeltaCom. BellSouth
shall require DeltaCom to remove or correct within fifteen (15) calendar days at
DeltaCom’s expense any structure that does not meet these plans and
specifications or, where applicable, BellSouth’s Specifications.

 

3.3 Shared Caged Collocation. DeltaCom may allow other telecommunications
carriers to share DeltaCom’s caged collocation arrangement pursuant to terms and
conditions agreed to by DeltaCom (“Host”) and other telecommunications carriers
(“Guests”) and pursuant to this Section, except where the BellSouth Premises is
located within a leased space and BellSouth is prohibited by said lease from
offering such an option. DeltaCom shall notify BellSouth in writing upon
execution of any agreement between the Host and its Guest within ten
(10) calendar days of its execution and prior to any Firm Order. Further, such
notice shall include the name of the Guest(s) and the term of the agreement, and
shall contain a certification by DeltaCom that said agreement imposes upon the
Guest(s) the same terms and conditions for Collocation Space as set forth in
this Attachment between BellSouth and DeltaCom.

 

3.3.0 DeltaCom, as the Host, shall be the sole interface and responsible Party
to BellSouth for the assessment and billing of rates and charges contained
within this Attachment and for the purposes of ensuring that the safety and
security requirements of this Attachment are fully complied with by the
Guest(s), its employees and agents. BellSouth shall provide DeltaCom with a
proration of the costs of the Collocation Space based on the number of
collocators and the space used by each with a minimum charge of one (1) bay/rack
per Host/Guest. In addition to the foregoing, DeltaCom shall be the responsible
party to BellSouth for the purpose of submitting applications for initial and
additional equipment placement of Guest. A separate Guest application shall
require the assessment of an Initial or Subsequent Application Fee, as set forth
in Exhibit C. Notwithstanding the foregoing, Guest may arrange directly with
BellSouth for the provision of the interconnecting facilities between BellSouth
and Guest and for the provision of the services and access to unbundled network
elements.

 

3.3.1 DeltaCom shall indemnify and hold harmless BellSouth from any and all
claims, actions, causes of action, of whatever kind or nature arising out of the
presence of DeltaCom’s Guests in the Collocation Space except to the extent
caused by BellSouth’s sole negligence, gross negligence, or willful misconduct.



--------------------------------------------------------------------------------

Attachment 4-Central Office

Page 7

 

3.4 Adjacent Collocation. Subject to technical feasibility and space
availability, BellSouth will permit adjacent collocation arrangements (“Adjacent
Arrangement”) on the Premises’ property, where the Adjacent Arrangement does not
interfere with access to existing or planned structures or facilities on the
Premises property. The Adjacent Arrangement shall be constructed or procured by
DeltaCom and in conformance with BellSouth’s design and construction
Specifications. Further, DeltaCom shall construct, procure, maintain and operate
said Adjacent Arrangement(s) pursuant to all of the rates, terms and conditions
set forth in this Attachment.

 

3.4.0 Should DeltaCom elect Adjacent Collocation, DeltaCom must arrange with a
BellSouth Certified Supplier to construct an Adjacent Arrangement structure in
accordance with BellSouth’s Specifications. BellSouth will provide
Specifications upon request. Where local building codes require enclosure
specifications more stringent than BellSouth’s standard specification, DeltaCom
and DeltaCom’s BellSouth Certified Supplier must comply with the more stringent
local building code requirements. DeltaCom, if certified as a BellSouth
Certified Supplier, or DeltaCom’s BellSouth Certified Supplier shall be
responsible for filing and receiving any and all necessary zoning, permits
and/or licenses for such construction. DeltaCom’s BellSouth Certified Supplier
shall bill DeltaCom directly for all work performed for DeltaCom pursuant to
this Attachment and BellSouth shall have no liability for nor responsibility to
pay such charges imposed by DeltaCom’s BellSouth Certified Supplier. DeltaCom
must provide the local BellSouth building contact with two cards, keys or other
access device used to enter the locked enclosure. Except in cases of emergency,
BellSouth shall not access DeltaCom’s locked enclosure prior to notifying
DeltaCom.

 

3.4.1 DeltaCom must submit its plans and specifications to BellSouth with its
Firm Order. BellSouth shall review DeltaCom’s plans and specifications prior to
construction of an Adjacent Arrangement(s) to ensure compliance with BellSouth’s
Specifications. BellSouth shall complete its review within fifteen (15) calendar
days after receipt of plans and specifications. BellSouth reserves the right to
inspect the Adjacent Arrangement during and after construction to confirm it is
constructed according to the submitted plans and specifications. If BellSouth
decides to inspect, BellSouth will complete its inspection within fifteen
(15) calendar days after receipt of written notification of completion of the
enclosure from DeltaCom. BellSouth shall require DeltaCom to remove or correct
within fifteen (15) calendar days at DeltaCom’s expense any structure that does
not meet these plans and specifications or, where applicable, BellSouth’s
Specifications.

 

3.4.2 DeltaCom shall provide a concrete pad, the structure housing the
arrangement, heating/ventilation/air conditioning (“HVAC”), lighting, and all
facilities that connect the structure (i.e. racking, conduits, etc.) to the
BellSouth point of demarcation. At DeltaCom’s option, and where the local
authority having jurisdiction permits, BellSouth shall provide an AC power
source and access to physical collocation services and facilities subject to the
same nondiscriminatory requirements as applicable to any other physical
collocation arrangement.



--------------------------------------------------------------------------------

Attachment 4-Central Office

Page 8

 

3.5 Co-Carrier Cross Connect (CCXC). The primary purpose of collocation is for a
collocated telecommunications carrier to interconnect with BellSouth’s network
or to access BellSouth’s unbundled network elements for the provision of
telecommunications services within a BellSouth Premises. BellSouth will permit
DeltaCom to interconnect between its virtual or physical collocation
arrangements and those of another collocated telecommunications carrier within
the same central office. Both DeltaCom’s agreement and the other collocated
telecommunications carrier’s agreement must contain rates, terms and conditions
for CCXC language. At no point in time shall DeltaCom use the Collocation Space
for the sole or primary purpose of cross connecting to other collocated
telecommunications carriers. DeltaCom, if certified as a BellSouth Certified
Supplier, or its BellSouth Certified Supplier must place the CCXC. The CCXC
shall be provisioned through facilities owned by DeltaCom.

 

3.5.0 Such connections to other carriers may be made using either optical or
electrical facilities. DeltaCom may deploy such optical or electrical
connections directly between its own facilities and the facilities of other
collocated telecommunications carriers without being routed through BellSouth
equipment. DeltaCom may not self-provision CCXC on any BellSouth distribution
frame, POT (Point of Termination) Bay, DSX (Digital System Cross-connect) or LGX
(Light Guide Cross-connect). DeltaCom is responsible for ensuring the integrity
of the signal.

 

     DeltaCom shall be responsible for providing written authorization to
BellSouth from the other collocated telecommunications carrier prior to
installing the CCXC. DeltaCom -provisioned CCXC shall utilize common cable
support structure. There will be a recurring charge per linear foot, per cable,
of common cable support structure used. In cases where DeltaCom’s equipment and
the equipment of the other interconnector are located in contiguous caged
Collocation Spaces, DeltaCom will have the option of using DeltaCom’s own
technicians to deploy co-carrier cross connects using copper (or ABAM or coaxial
as appropriate) or optical facilities between the sets of equipment and
construct its own dedicated cable support structure. If BellSouth cable support
structure is used cable support charges shall be assessed per linear foot, per
cable, of support structure used.

 

3.5.1 To order CCXCs DeltaCom must submit an Initial Application or Subsequent
Application. If no modification to the Collocation Space is requested other than
the placement of CCXCs, the Subsequent Application Fee for CCXC, as defined in
Exhibit C, will apply. If modifications in addition to the placement of CCXCs
are requested, the Initial Application or Subsequent Application Fee will apply.
This non-recurring fee will be billed by BellSouth on the date that BellSouth
provides an Application Response.



--------------------------------------------------------------------------------

Attachment 4-Central Office

Page 9

 

4. Occupancy

 

4.1 Occupancy. BellSouth will notify DeltaCom in writing that the Collocation
Space is ready for occupancy (“Space Ready Date”). DeltaCom will schedule and
complete an acceptance walkthrough of each Collocation Space with BellSouth
within fifteen (15) calendar days of BellSouth’s notifying DeltaCom that the
Collocation Space is ready for occupancy. BellSouth will correct any deviations
to DeltaCom’s original or jointly amended requirements within seven (7) calendar
days after the walkthrough, unless the Parties jointly agree upon a different
time frame, and BellSouth shall establish a new Space Ready Date. Another
acceptance walkthrough will then be scheduled and conducted within fifteen
(15) calendar days of the new Space Ready Date. This follow-up acceptance
walkthrough will be limited to those items identified in the initial
walkthrough. If DeltaCom has met the fifteen (15) calendar day interval(s),
billing will begin upon the date of DeltaCom’s acceptance of the Collocation
Space (“Space Acceptance Date”). In the event that DeltaCom fails to complete an
acceptance walkthrough within the applicable fifteen (15) day interval, the
Collocation Space shall be deemed accepted by DeltaCom. Billing will commence on
the Space Ready Date or on the Space Acceptance Date, whichever is sooner.
DeltaCom must notify BellSouth in writing that collocation equipment
installation is complete and is operational with BellSouth’s network. BellSouth
may, at its option, not accept orders for cross connects until receipt of such
notice. For purposes of this paragraph, DeltaCom’s telecommunications equipment
will be deemed operational when cross-connected to BellSouth’s network for the
purpose of service provisioning.

 

4.2 Termination of Occupancy. In addition to any other provisions addressing
termination of occupancy in this Agreement, DeltaCom may terminate occupancy in
a particular Collocation Space by submitting a Subsequent Application requesting
termination of occupancy. A Subsequent Application Fee will not apply for
termination of occupancy. Either Party may terminate DeltaCom’s right to occupy
the Collocation Space in the event either Party fails to comply with any
provision of this Agreement. The Parties agree to resolve any disputes regarding
either Party’s noncompliance through the Dispute Resolution procedures as
outlined in Section 11 of the General Terms and Conditions of this Agreement.

 

4.2.1

Upon termination of occupancy, DeltaCom at its expense shall remove its
equipment and other property from the Collocation Space. DeltaCom shall have
thirty (30) calendar days from the termination date to complete such removal,
including the removal of all equipment and facilities of DeltaCom’s Guest(s),
unless DeltaCom’s Guest(s) has assumed responsibility for the collocation space
housing the Guest(s)’s equipment and executed the documentation required by
BellSouth prior to such removal date. DeltaCom shall continue payment of monthly
fees to BellSouth until such date as DeltaCom, and if applicable DeltaCom’s
Guest(s), has fully vacated the Collocation Space and the Space Relinquish Form
has been accepted by BellSouth. Should DeltaCom or DeltaCom’s Guest(s) fail to
vacate the Collocation Space within thirty (30) calendar days from the
termination date, BellSouth shall have the right to remove the equipment and
other property of DeltaCom or DeltaCom’s Guest(s) at



--------------------------------------------------------------------------------

Attachment 4-Central Office

Page 10

 

 

DeltaCom’s expense and with no liability for damage or injury to DeltaCom or
DeltaCom’s Guest(s)’s property unless caused by the gross negligence or
intentional misconduct of BellSouth. Upon termination of DeltaCom’s right to
occupy Collocation Space, the Collocation Space will revert back to BellSouth,
and DeltaCom shall surrender such Collocation Space to BellSouth in the same
condition as when first occupied by DeltaCom except for ordinary wear and tear,
unless otherwise agreed to by the Parties. DeltaCom, if certified as a BellSouth
Certified Supplier, or DeltaCom’s BellSouth Certified Supplier shall be
responsible for updating and making any necessary changes to BellSouth’s records
as required by BellSouth’s Specifications including but not limited to Central
Office Record Drawings and ERMA Records. DeltaCom shall be responsible for the
cost of removing any DeltaCom constructed enclosure, together with all support
structures (e.g., racking, conduits, power cables, etc.), at the termination of
occupancy and restoring the grounds to their original condition minus any normal
wear and tear.

 

5. Use of Collocation Space

 

5.1 Equipment Type. BellSouth permits the collocation of any type of equipment
necessary for interconnection to BellSouth’s network or for access to
BellSouth’s unbundled network elements in the provision of telecommunications
services, as the term “necessary” is defined by FCC 47 C.F.R. Section 51.323
(b). In addition, DeltaCom may deploy DLC equipment (TR303 compliant) in
DeltaCom’s collocation space or in DeltaCom’s network. The primary purpose and
function of any equipment collocated in a Premises must be for interconnection
to BellSouth’s network or for access to BellSouth’s unbundled network elements
in the provision of telecommunications services.

 

5.1.0 Examples of equipment that would not be considered necessary include but
are not limited to: Traditional circuit switching equipment, equipment used
exclusively for call-related databases, computer servers used exclusively for
providing information services, operations support system (OSS) equipment used
to support collocated telecommunications carrier network operations, equipment
that generates customer orders, manages trouble tickets or inventory, or stores
customer records in centralized databases, etc. BellSouth will determine upon
receipt of an application if the requested equipment is necessary based on the
criteria established by the FCC. Multifunctional equipment placed on BellSouth’s
Premises must not place any greater relative burden on BellSouth’s property than
comparable single-function equipment. BellSouth reserves the right to permit
collocation of any equipment on a nondiscriminatory basis.

 

5.1.1

Whenever BellSouth objects to collocation of equipment by DeltaCom for the
purposes within the scope of Section 251(c)(6) of the Act, BellSouth shall prove
to the Commission that the equipment is not necessary for the purpose of
obtaining interconnection or access to unbundled network elements pursuant to
FCC 47 C.F.R. 51.323 (b). BellSouth may not object to the collocation of
equipment on the grounds



--------------------------------------------------------------------------------

Attachment 4-Central Office

Page 11

 

 

that the equipment does not comply with safety or engineering standards that are
more stringent than the safety or engineering standards that BellSouth applies
to its own equipment. The applicable standards are set forth in Section 5.1.3.
BellSouth may not object to the collocation of equipment on the ground that the
equipment fails to comply with National Equipment and Building Specifications
performance standards. Except where otherwise required by state Commission
order, if BellSouth denies collocation of DeltaCom’s equipment, citing safety
standards, BellSouth must provide to DeltaCom within five (5) business days of
the denial a list of all equipment that BellSouth locates within the Premises in
question, together with an affidavit attesting that all of that equipment meets
or exceeds the safety standard that BellSouth contends DeltaCom’s equipment
fails to meet.

 

5.1.2 Such equipment must at a minimum meet the following Telcordia Network
Equipment Building Systems (NEBS) General Equipment Requirements: Criteria Level
1 requirements as outlined in the Telcordia Special Report SR-3580, Issue 1;
equipment design spatial requirements per GR-63-CORE, Section 2; thermal heat
dissipation per GR-063-CORE, Section 4, Criteria 77-79; acoustic noise per
GR-063-CORE, Section 4, Criterion 128, and National Electric Code standards.

 

5.1.3 DeltaCom shall not request more DS0, DS1, DS3 and optical terminations for
a collocation arrangement than the total port or termination capacity of the
transmission equipment, (including but not limited; to transmission equipment,
multiplexers, DSLAMS, DLC’s, signal regenerators, cross connect panels)
physically installed in the arrangement. The total capacity of the transmission
equipment collocated in the arrangement will include transmission equipment
contained in the application, as well as the transmission equipment already
placed in the collocation arrangement. If full network termination capacity of
the equipment being installed is not requested in the application, additional
network terminations for the installed equipment will require the submission of
another application. In the event that DeltaCom submits an application for
terminations that exceed the total capacity of the collocated equipment,
DeltaCom will be informed of the discrepancy and will be required to submit a
revision to the application.

 

5.2 DeltaCom will provide a list of those entities with a security interest in
collocation equipment in DeltaCom’s collocation site to BellSouth. This list
will be updated by DeltaCom annually. This information shall be expressly
covered by the confidentiality provisions contained in Section 9 of the General
Terms and Conditions of this Agreement. In no event shall BellSouth use the list
of entities with an interest in equipment in DeltaCom’s collocation space for
marketing BellSouth’s telecommunications services. Furthermore, BellSouth shall
make a good faith effort to notify DeltaCom prior to contacting any such entity
that has a financial interest, secured or otherwise, in the equipment in
DeltaCom’s collocation space.

 

5.3 DeltaCom shall not use the Collocation Space for marketing purposes nor
shall it place any identifying signs or markings outside the Collocation Space
or on the grounds of the Premises.



--------------------------------------------------------------------------------

Attachment 4-Central Office

Page 12

 

5.4 DeltaCom shall place a plaque or other identification affixed to DeltaCom’s
equipment necessary to identify DeltaCom’s equipment, including a list of
emergency contacts with telephone numbers.

 

5.5 Entrance Facilities. DeltaCom may elect to place DeltaCom-owned or
DeltaCom-leased fiber entrance facilities into the Collocation Space. BellSouth
will designate the point of interconnection in close proximity to the Premises
building housing the Collocation Space, such as an entrance manhole or a cable
vault, which are physically accessible by both Parties. DeltaCom will provide
and place fiber cable at the point of entrance of sufficient length to be pulled
through conduit and into the splice location. DeltaCom will provide and install
a sufficient length of fire retardant riser cable, to which the entrance cable
will be spliced by BellSouth, which will extend from the splice location to
DeltaCom’s equipment in the Collocation Space. In the event DeltaCom utilizes a
non-metallic, riser-type entrance facility, a splice will not be required.
DeltaCom must contact BellSouth for instructions prior to placing the entrance
facility cable in the manhole. DeltaCom is responsible for maintenance of the
entrance facilities. At DeltaCom’s option BellSouth will accommodate where
technically feasible a microwave entrance facility pursuant to separately
negotiated terms and conditions. In the case of adjacent collocation, unless
BellSouth determines that limited space is available for the entrance
facilities, copper facilities may be used between the adjacent collocation
arrangement and the central office demarcation point.

 

5.5.1 Dual Entrance. BellSouth will provide at least two interconnection points
at each Premise where there are at least two such interconnection points
available and where capacity exists. Upon receipt of a request for physical
collocation under this Attachment, BellSouth shall provide DeltaCom with
information regarding BellSouth’s capacity to accommodate dual entrance
facilities. If conduit in the serving manhole(s) is available and is not
reserved for another purpose for utilization within 12 months of the receipt of
an application for collocation, BellSouth will make the requested conduit space
available for installing a second entrance facility to DeltaCom’s arrangement.
The location of the serving manhole(s) will be determined at the sole discretion
of BellSouth. Where dual entrance is not available due to lack of capacity,
BellSouth will so state in the Application Response.

 

5.5.2 Shared Use. DeltaCom may utilize spare capacity on an existing
interconnector entrance facility for the purpose of providing an entrance
facility to DeltaCom’s collocation arrangement within the same BellSouth
Premises. BellSouth shall allow the splice, provided that the fiber is
non-working fiber. DeltaCom must arrange with BellSouth for BellSouth to splice
the DeltaCom provided riser cable to the spare capacity on the entrance
facility. The rates set forth in Exhibit C will apply. If DeltaCom desires to
allow another telecommunications carrier to use its entrance facilities,
additional rates, terms and conditions will apply and shall be negotiated
between the parties.



--------------------------------------------------------------------------------

Attachment 4-Central Office

Page 13

 

5.6 Demarcation Point. BellSouth will designate the point(s) of demarcation
between DeltaCom’s equipment and/or network and BellSouth’s network. Each Party
will be responsible for maintenance and operation of all equipment/facilities on
its side of the demarcation point. For 2-wire and 4-wire connections to
BellSouth’s network, the demarcation point shall be a common block on the
BellSouth designated conventional distributing frame (CDF). DeltaCom shall be
responsible for providing, and DeltaCom, if certified as a BellSouth Certified
Supplier, or DeltaCom’s BellSouth Certified Supplier shall be responsible for
installing and properly labeling/stenciling, the common block, and necessary
cabling pursuant to Section 6. For all other terminations BellSouth shall
designate a demarcation point on a per arrangement basis. DeltaCom or its agent
must perform all required maintenance to equipment/facilities on its side of the
demarcation point, pursuant to Section 5.6, following, and may self-provision
cross-connects that may be required within the Collocation Space to activate
service requests.

 

5.6.1 Existing point(s) of demarcation – DeltaCom provided Pot Bay. BellSouth
will grandfather existing point(s) of demarcation established at a DeltaCom
provided Pot Bay pursuant to this Attachment. DeltaCom shall order services
using the existing terminations in the DeltaCom provided Pot Bay.

 

5.6.2 Existing point(s) of demarcation – BellSouth provided Pot Bay. BellSouth
will grandfather existing point(s) of demarcation established at a BellSouth
provided Pot Bay. DeltaCom shall order services using the existing terminations
in the BellSouth provided Pot Bay.

 

5.7 DeltaCom’s Equipment and Facilities. DeltaCom, or if required by this
Attachment, DeltaCom, if certified as a BellSouth Certified Supplier, or
DeltaCom’s BellSouth Certified Supplier, is solely responsible for the design,
engineering, installation, testing, provisioning, performance, monitoring,
maintenance and repair of the equipment and facilities used by DeltaCom which
must be performed in compliance with all applicable BellSouth policies and
guidelines. Such equipment and facilities may include but are not limited to
cable(s), equipment, and point of termination connections. DeltaCom and its
selected BellSouth Certified Supplier must follow and comply with all BellSouth
requirements outlined in BellSouth’s TR 73503, TR 73519, TR 73572, and TR 73564.

 

5.8 BellSouth’s Access to Collocation Space. From time to time BellSouth may
require access to the Collocation Space. BellSouth retains the right to access
such space for the purpose of making BellSouth equipment and building
modifications (e.g., running, altering or removing racking, ducts, electrical
wiring, HVAC, and cables). BellSouth will give notice to DeltaCom at least
forty-eight (48) hours before access to the Collocation Space is required.
DeltaCom may elect to be present whenever BellSouth performs work in the
Collocation Space. The Parties agree that DeltaCom will not bear any of the
expense associated with this work.



--------------------------------------------------------------------------------

Attachment 4-Central Office

Page 14

 

5.9 Access. Pursuant to Section 11, DeltaCom shall have access to the
Collocation Space twenty-four (24) hours a day, seven (7) days a week. DeltaCom
agrees to provide the name and social security number or date of birth or
driver’s license number of each employee, supplier, or agent of DeltaCom or
DeltaCom’s Guest(s) provided with access keys or devices (“Access Keys”) prior
to the issuance of said Access Keys. Key acknowledgement forms must be signed by
DeltaCom and returned to BellSouth Access Management within 15 calendar days of
DeltaCom’s receipt. Failure to return properly acknowledged forms will result in
the holding of subsequent requests until acknowledgements are current. Access
Keys shall not be duplicated under any circumstances. DeltaCom agrees to be
responsible for all Access Keys and for the return of all said Access Keys in
the possession of DeltaCom employees, suppliers, Guests, or agents after
termination of the employment relationship, contractual obligation with DeltaCom
or upon the termination of this Attachment or the termination of occupancy of an
individual collocation arrangement.

 

5.9.1 BellSouth will permit one accompanied site visit to DeltaCom’s designated
collocation arrangement location after receipt of the Bona Fide Firm Order
without charge to DeltaCom. DeltaCom must submit to BellSouth the completed
Access Control Request Form for all employees or agents requiring access to the
BellSouth Premises a minimum of thirty (30) calendar days prior to the date
DeltaCom desires access to the Collocation Space. In order to permit reasonable
access during construction of the Collocation Space, DeltaCom may submit such a
request at any time subsequent to BellSouth’s receipt of the BFFO. In the event
DeltaCom desires access to the Collocation Space after submitting such a request
but prior to access being approved, in addition to the first accompanied free
visit, BellSouth shall permit DeltaCom to access the Collocation Space
accompanied by a security escort at DeltaCom’s expense. DeltaCom must request
escorted access at least three (3) business days prior to the date such access
is desired.

 

5.10 Lost or Stolen Access Keys. DeltaCom shall notify BellSouth in writing
immediately in the case of lost or stolen Access Keys. Should it become
necessary for BellSouth to re-key buildings or deactivate a card as a result of
a lost Access Key(s) or for failure to return an Access Key(s), DeltaCom shall
pay for all reasonable costs associated with the re-keying or deactivating the
card.

 

5.11

Interference or Impairment. Notwithstanding any other provisions of this
Attachment, DeltaCom shall not use any product or service provided under this
Agreement, any other service related thereto or used in combination therewith,
or place or use any equipment or facilities in any manner that 1) significantly
degrades, interferes with or impairs service provided by BellSouth or by any
other entity or any person’s use of its telecommunications service; 2) endangers
or damages the equipment, facilities or other property of BellSouth or of any
other entity or person; 3) compromises the privacy of any communications; or 4)
creates an unreasonable risk of injury or death to any individual or to the
public. If BellSouth reasonably determines that any equipment or facilities of
DeltaCom violates the provisions of this paragraph, BellSouth shall give written
notice to DeltaCom, which notice shall direct DeltaCom



--------------------------------------------------------------------------------

Attachment 4-Central Office

Page 15

 

 

to cure the violation within forty-eight (48) hours of DeltaCom’s actual receipt
of written notice or, at a minimum, to commence curative measures within
twenty-four (24) hours and to exercise reasonable diligence to complete such
measures as soon as possible thereafter. After receipt of the notice, the
Parties agree to consult immediately and, if necessary, to inspect the
arrangement.

 

5.11.1 Except in the case of the deployment of an advanced service which
significantly degrades the performance of other advanced services or traditional
voice band services, if DeltaCom fails to take curative action within
forty-eight (48) hours or if the violation is of a character which poses an
immediate and substantial threat of damage to property, injury or death to any
person, or any other significant degradation, interference or impairment of
BellSouth’s or another entity’s service, then and only in that event BellSouth
may take such action as it deems appropriate to correct the violation, including
without limitation the interruption of electrical power to DeltaCom’s equipment.
BellSouth will endeavor, but is not required, to provide notice to DeltaCom
prior to taking such action and shall have no liability to DeltaCom for any
damages arising from such action, except to the extent that such action by
BellSouth constitutes willful misconduct.

 

5.11.2 For purposes of this Section, the term significantly degrade shall mean
an action that noticeably impairs a service from a user’s perspective. In the
case of the deployment of an advanced service which significantly degrades the
performance of other advanced services or traditional voice band services and
DeltaCom fails to take curative action within forty-eight (48) hours then
BellSouth will establish before the relevant Commission that the technology
deployment is causing the significant degradation. Any claims of network harm
presented to DeltaCom or, if subsequently necessary, the relevant Commission
must be supported with specific and verifiable information. Where BellSouth
demonstrates that a deployed technology is significantly degrading the
performance of other advanced services or traditional voice band services,
DeltaCom shall discontinue deployment of that technology and migrate its
customers to technologies that will not significantly degrade the performance of
other such services. Where the only degraded service itself is a known
disturber, and the newly deployed technology satisfies at least one of the
criteria for a presumption that is acceptable for deployment under section 47
C.F.R. 51.230, the degraded service shall not prevail against the newly-deployed
technology.

 

5.12 Personalty and its Removal. Facilities and equipment placed by DeltaCom in
the Collocation Space shall not become a part of the Collocation Space, even if
nailed, screwed or otherwise fastened to the Collocation Space, but shall retain
their status as personal property and may be removed by DeltaCom at any time.
Any damage caused to the Collocation Space by DeltaCom’s employees, agents or
representatives during the removal of such property shall be promptly repaired
by DeltaCom at its expense except for normal wear and tear. If DeltaCom decides
to remove equipment from its Collocation Space and the removal requires no
physical change, BellSouth will bill DeltaCom a Supplemental Application Fee
(Administrative Only Application Fee) as set forth in Exhibit C. This
non-recurring fee will be billed on the date that BellSouth provides an
Application Response.



--------------------------------------------------------------------------------

Attachment 4-Central Office

Page 16

 

5.13 Alterations. In no case shall DeltaCom or any person acting on behalf of
DeltaCom make any rearrangement, modification, improvement, addition, or other
alteration which could affect in any way space, power, HVAC, and/or safety
considerations to the Collocation Space or the BellSouth Premises without the
written consent of BellSouth, which consent shall not be unreasonably withheld.
The cost of any such specialized alterations shall be paid by DeltaCom. Any such
material rearrangement, modification, improvement, addition, or other alteration
shall require a Subsequent Application and Subsequent Application Fee which will
be billed by BellSouth on the date that BellSouth makes an Application Response.

 

5.14 Janitorial Service. DeltaCom shall be responsible for the general upkeep of
the Collocation Space. DeltaCom shall arrange directly with a BellSouth
Certified Supplier for janitorial services applicable to Caged Collocation
Space. BellSouth shall provide a list of such suppliers on a site-specific basis
upon request.

 

6. Ordering and Preparation of Collocation Space

 

6.1 Should any state or federal regulatory agency impose procedures or intervals
applicable to DeltaCom and BellSouth that are different from procedures or
intervals set forth in this section, whether now in effect or that become
effective after execution of this Agreement, those procedures or intervals shall
supersede the requirements set forth herein for that jurisdiction for all
applications submitted for the first time after the effective date thereof.

 

6.2 Initial Application. For DeltaCom or DeltaCom’s Guest(s) initial equipment
placement, DeltaCom shall submit to BellSouth a Physical Expanded
Interconnection Application Document (“Initial Application”). The Initial
Application is Bona Fide when it is complete and accurate, meaning that all
required fields on the application are completed with the appropriate type of
information. An application fee will apply which will be billed by BellSouth on
the date that BellSouth makes an Application Response.

 

6.3 Subsequent Application. In the event DeltaCom or DeltaCom’s Guest(s) desires
to modify the use of the Collocation Space after a BFFO, DeltaCom shall complete
an Application detailing all information regarding the modification to the
Collocation Space (“Subsequent Application”). The Subsequent Application is Bona
Fide when it is complete and accurate, meaning that all required fields on the
Subsequent Application are completed with the appropriate type of information.
BellSouth shall determine what modifications, if any, to the Premises are
required to accommodate the change requested by DeltaCom in the Application.
Such necessary modifications to the Premises may include, but are not limited
to, floor loading changes, changes necessary to meet HVAC requirements, changes
to power plant requirements, equipment additions, etc.



--------------------------------------------------------------------------------

Attachment 4-Central Office

Page 17

 

6.3.1 Subsequent Application Fee.

 

     The application fee paid by DeltaCom for its request to modify the use of
the Collocations Space shall be dependent upon the level of assessment needed
for the modification requested. Where the Subsequent Application does not
require assessment for provisioning or construction work but requires
administrative costs by BellSouth, an Administrative Only Application Fee will
be assessed to DeltaCom as set forth in Exhibit C. This fee shall remain in
effect until the appropriate Commission adopts a permanent rate for the
Administrative Only Application Fee. At that time, the fee shall be amended in
accordance with Section 15, Modification of Agreement, as contained in the
General Terms and Conditions of this Agreement to reflect the new Administrative
Only Fee and will become effective on the date of the Commission’s Order. The
Administrative Only Application Fee will be applicable in instances such as
Transfer of Ownership of the Collocation Space, Removal of Equipment from the
Collocation Space, modification to an application prior to BFFO and V-to-P
Conversion (In Place). The fee for a Subsequent Application where the
modification requested has limited effect (e.g.), requires labor expenditure but
no capital expenditure by BellSouth and sufficient cable support structure,
HVAC, power and terminations, are available) shall be the Subsequent Application
Fee as set forth in Exhibit C. If the modification requires capital expenditure,
an Initial Application Fee shall apply. The nonrecurring fee will be billed on
the date that BellSouth provides DeltaCom with an Application response.

 

6.4 Space Preferences. If DeltaCom has previously requested and received a Space
Availability Report for the Premises, DeltaCom may submit up to three (3) space
preferences on their application identifying specific space identification
numbers as referenced on the Space Availability Report. In the event that
BellSouth cannot accommodate the DeltaCom’s preference(s), DeltaCom may elect to
accept the space allocated by BellSouth or may cancel its application and submit
another application requesting additional preferences, which will be treated as
a new application and an application fee will apply which will be billed by
BellSouth on the date that BellSouth makes an Application Response.

 

6.5 Space Availability Notification.

 

6.5.1 BellSouth will respond to an application within ten (10) calendar days as
to whether space is available or not available within a BellSouth Premises.
BellSouth will also respond as to whether the Application is Bona Fide and if it
is not Bona Fide the items necessary to cause the Application to become Bona
Fide. If the amount of space requested is not available, BellSouth will notify
DeltaCom of the amount of space that is available and no Application Fee shall
apply. When BellSouth’s response includes an amount of space less than that
requested by DeltaCom, or differently configured, DeltaCom must resubmit its
Application to reflect the actual space available.



--------------------------------------------------------------------------------

Attachment 4-Central Office

Page 18

 

6.6 Denial of Application. If BellSouth notifies DeltaCom that no space is
available (“Denial of Application”), BellSouth will not assess an Application
Fee. After notifying DeltaCom that BellSouth has no available space in the
requested Premises, BellSouth will allow DeltaCom, upon request, to tour the
entire Premises within ten (10) calendar days of such Denial of Application. In
order to schedule said tour within ten (10) calendar days, the request for a
tour of the Premises must be received by BellSouth within five (5) calendar days
of the Denial of Application.

 

6.7 Filing of Petition for Waiver. Upon Denial of Application, BellSouth will
timely file a petition with the Commission pursuant to 47 U.S.C. § 251(c)(6).
BellSouth shall provide to the Commission any information requested by that
Commission. Such information shall include which space, if any, BellSouth or any
of BellSouth’s affiliates have reserved for future use and a detailed
description of the specific future uses for which the space has been reserved.
Subject to an appropriate nondisclosure agreement or provision, BellSouth shall
permit DeltaCom to inspect any floor plans or diagrams that BellSouth provides
to the Commission.

 

6.8 Waiting List. On a first-come, first-served basis governed by the date of
receipt of an Application or Letter of Intent, BellSouth will maintain a waiting
list of requesting carriers who have either received a Denial of Application or,
where it is publicly known that the Premises is out of space, have submitted a
Letter of Intent to collocate. BellSouth will notify the telecommunications
carriers on the waiting list that can be accommodated by the amount of space
that becomes available according to the position of the telecommunications
carriers on said waiting list.

 

6.8.1 When space becomes available, DeltaCom must submit an updated, complete,
and correct Application to BellSouth within 30 calendar days of such
notification. If DeltaCom has originally requested caged collocation space and
cageless collocation space becomes available, DeltaCom may refuse such space and
notify BellSouth in writing within that time that DeltaCom wants to maintain its
place on the waiting list without accepting such space. DeltaCom may accept an
amount of space less than its original request by submitting an Application as
set forth above, and upon request, may maintain its position on the waiting list
for the remaining space that was initially requested. If DeltaCom does not
submit such an Application or notify BellSouth in writing as described above,
BellSouth will offer such space to the next CLEC on the waiting list and remove
DeltaCom from the waiting list. Upon request, BellSouth will advise DeltaCom as
to its position on the list.

 

6.9 Public Notification. BellSouth will maintain on its Interconnection Services
website a notification document that will indicate all Central Offices that are
without available space. BellSouth shall update such document within ten
(10) calendar days of the date BellSouth becomes aware that there is
insufficient space to accommodate physical collocation. BellSouth will also post
a document on its Interconnection Services website that contains a general
notice where space has become available in a Central Office previously on the
space exhaust list.



--------------------------------------------------------------------------------

Attachment 4-Central Office

Page 19

 

6.10 Application Response.

 

6.10.1 When space has been determined to be available for physical (caged or
cageless), Collocation arrangements, BellSouth will provide an Application
Response within twenty (20) calendar days of the receipt of a Bona Fide
application, which will include, at a minimum, the configuration of the space,
the Cable Installation Fee, Cable Records Fee, and any other applicable space
preparation fees, described in Section 8.

 

6.11 Application Modifications

 

6.11.1 If a modification or revision is made to any information in the Bona Fide
Application prior to a BFFO, with the exception of modifications to Customer
Information, Contact Information or Billing Contact Information, at the request
of DeltaCom, or necessitated by technical considerations, the application shall
be considered a new application and handled as a new application with respect to
the response and provisioning intervals. BellSouth will charge DeltaCom the
appropriate application fee associated with the level of assessment performed by
BellSouth. If the modification requires no labor or capital expenditure by
BellSouth, but BellSouth must perform an assessment of the application to
evaluate whether or not BellSouth would be required to perform necessary
infrastructure or provisioning activities, than an Administrative Only
Application Fee shall apply. The fee for an application modification where the
modification requested has limited effect (e.g., requires labor expenditure but
no capital expenditure by BellSouth and sufficient cable support structure,
HVAC, power and terminations are available) shall be the Subsequent Application
Fee as set forth in Exhibit C. A modification involving a capital expenditure by
BellSouth shall require DeltaCom to submit the application with an Initial
Application Fee. The nonrecurring fee will be billed by BellSouth on the date
that BellSouth provides DeltaCom with an Application Response.

 

6.11.2 Bona Fide Firm Order.

 

6.11.2.1 DeltaCom shall indicate its intent to proceed with equipment
installation in a BellSouth Premises by submitting a Physical Expanded
Interconnection Firm Order document (“Firm Order”) to BellSouth. A Firm Order
shall be considered Bona Fide when DeltaCom has completed the
Application/Inquiry process described in Section 6, preceding, and has submitted
the Firm Order document indicating acceptance of the Application Response
provided by BellSouth. The BFFO must be received by BellSouth no later than
thirty (30) calendar days after BellSouth’s Application Response to DeltaCom’s
Bona Fide application or the application will expire.

 

6.11.2.2

BellSouth will establish a firm order date based upon the date BellSouth is in
receipt of a BFFO. BellSouth will acknowledge the receipt of DeltaCom’s BFFO
within



--------------------------------------------------------------------------------

Attachment 4-Central Office

Page 20

 

 

seven (7) calendar days of receipt indicating that the BFFO has been received. A
BellSouth response to a BFFO will include a Firm Order Confirmation containing
the firm order date. No revisions will be made to a BFFO.

 

7. Construction and Provisioning

 

7.1 Construction and Provisioning Intervals

 

7.1.1 BellSouth will complete construction for caged collocation arrangements
under ordinary conditions as soon as possible and within a maximum of ninety
(90) calendar days from receipt of a BFFO or as agreed to by the Parties.
BellSouth will complete construction for cageless collocation arrangements under
ordinary conditions as soon as possible and within a maximum of sixty
(60) calendar days from receipt of a BFFO and ninety (90) calendar days for
extraordinary conditions or as agreed to by the Parties. Ordinary conditions are
defined as space available with only minor changes to support systems required,
such as but not limited to, HVAC, cabling and the power plant(s). Extraordinary
conditions are defined to include but are not limited to major BellSouth
equipment rearrangement or addition; power plant addition or upgrade; major
mechanical addition or upgrade; major upgrade for ADA compliance; environmental
hazard or hazardous materials abatement; and arrangements for which equipment
shipping intervals are extraordinary in length. The Parties may mutually agree
to renegotiate an alternative provisioning interval or BellSouth may seek a
waiver from this interval from the Commission.

 

7.1.2 Records Only Change. When DeltaCom adds equipment, that was originally
included on DeltaCom’s Initial Application or a Subsequent Application, and the
addition of this equipment requires no additional space preparation work or
cable terminations on the part of BellSouth, then BellSouth will impose no
additional charges or intervals.

 

7.2 Joint Planning. Joint planning between BellSouth and DeltaCom will commence
within a maximum of twenty (20) calendar days from BellSouth’s receipt of a
BFFO. BellSouth will provide the preliminary design of the Collocation Space and
the equipment configuration requirements as reflected in the Bona Fide
Application and affirmed in the BFFO. The Collocation Space completion time
period will be provided to DeltaCom during joint planning.

 

7.3 Permits. Each Party or its agents will diligently pursue filing for the
permits required for the scope of work to be performed by that Party or its
agents within ten (10) calendar days of the completion of finalized construction
designs and specifications.

 

7.4

Acceptance Walkthrough. DeltaCom will schedule and complete an acceptance
walkthrough of each Collocation Space with BellSouth within fifteen
(15) calendar days of BellSouth’s notifying DeltaCom that the collocation space
is ready for occupancy (Space Ready Date). In the event that DeltaCom fails to
complete an acceptance walkthrough within this fifteen (15) calendar day
interval(s) and BellSouth was available for an acceptance walkthrough within the
applicable fifteen (15) calendar day interval(s), the Collocation Space shall be
deemed accepted by



--------------------------------------------------------------------------------

Attachment 4-Central Office

Page 21

 

 

DeltaCom. BellSouth will correct any deviations to DeltaCom’s original or
jointly amended requirements within seven (7) calendar days after the
walkthrough, unless the Parties jointly agree upon a different time frame.

 

7.5 Circuit Facility Assignments (CFAs). Unless otherwise specified, BellSouth
will provide CFAs to DeltaCom prior to the applicable provisioning interval set
forth herein (“Provisioning Interval”) for those Premises in which DeltaCom has
a physical collocation arrangement with no POT bay or with a POT bay provided by
BellSouth prior to 6/1/99. BellSouth cannot provide CFAs to DeltaCom prior to
the Provisioning Interval for those Premises in which DeltaCom has a physical
collocation arrangement with a POT bay provided by DeltaCom prior to 6/1/99 or a
virtual collocation arrangement until DeltaCom provides BellSouth with the
following information:

For DeltaCom -provided POT bay—a complete layout of the POT panels (equipment
inventory update (EIU) form) showing locations, speeds, etc.

For virtual—a complete layout of DeltaCom’s equipment (equipment inventory
update (EIU) form), including the locations of the low speed ports and the
specific frame terminations to which the equipment will be wired by DeltaCom, if
certified as a BellSouth Certified Supplier, or DeltaCom’s BellSouth Certified
Supplier.

BellSouth cannot begin work on the CFAs until the complete and accurate EIU form
is received from DeltaCom. If this EIU is provided ten (10) calendar days prior
to the Provisioning Interval, then CFAs will be made available by the
Provisioning Interval. If this EIU is not received ten (10) calendar days prior
to the Provisioning Interval, then the CFAs will be provided within ten
(10) calendar days of receipt of the EIU.

 

7.6 Use of BellSouth Certified Supplier. DeltaCom shall select a supplier which
has been approved as a BellSouth Certified Supplier to perform all engineering
and installation work. DeltaCom and DeltaCom’s BellSouth Certified Supplier must
follow and comply with all BellSouth requirements outlined in BellSouth’s TR
73503, TR 73519, TR 73572, and TR 73564. In some cases, DeltaCom must select
separate BellSouth Certified Suppliers for transmission equipment, switching
equipment and power equipment. BellSouth shall provide DeltaCom with a list of
BellSouth Certified Suppliers upon request. The BellSouth Certified Supplier(s)
shall be responsible for installing DeltaCom’s equipment and components,
extending power cabling to the BellSouth power distribution frame, performing
operational tests after installation is complete, and notifying BellSouth’s
equipment engineers and DeltaCom upon successful completion of installation,
etc. The BellSouth Certified Supplier shall bill DeltaCom directly for all work
performed for DeltaCom pursuant to this Attachment and BellSouth shall have no
liability for nor responsibility to pay such charges imposed by the BellSouth
Certified Supplier. BellSouth shall consider certifying DeltaCom or any supplier
proposed by DeltaCom. All work performed by or for DeltaCom shall conform to
generally accepted industry guidelines and standards.



--------------------------------------------------------------------------------

Attachment 4-Central Office

Page 22

 

7.7 Alarm and Monitoring. BellSouth shall place environmental alarms in the
Premises for the protection of BellSouth equipment and facilities. DeltaCom
shall be responsible for placement, monitoring and removal of environmental and
equipment alarms used to service DeltaCom’s Collocation Space. Upon request,
BellSouth will provide DeltaCom with applicable tariffed service(s) to
facilitate remote monitoring of collocated equipment by DeltaCom. Both Parties
shall use best efforts to notify the other of any verified environmental
condition known to that Party.

 

7.8 Virtual to Physical Collocation Relocation. In the event physical
collocation space was previously denied at a location due to technical reasons
or space limitations, and physical collocation space has subsequently become
available, DeltaCom may relocate its virtual collocation arrangements to
physical collocation arrangements and pay the appropriate fees for physical
collocation and for the rearrangement or reconfiguration of services terminated
in the virtual collocation arrangement, as outlined in the appropriate BellSouth
tariffs. In the event that BellSouth knows when additional space for physical
collocation may become available at the location requested by DeltaCom, such
information will be provided to DeltaCom in BellSouth’s written denial of
physical collocation. To the extent that (i) physical Collocation Space becomes
available to DeltaCom within 180 calendar days of BellSouth’s written denial of
DeltaCom’s request for physical collocation, (ii) BellSouth had knowledge that
the space was going to become available, and (iii) DeltaCom was not informed in
the written denial that physical Collocation Space would become available within
such 180 calendar days, then DeltaCom may relocate its virtual collocation
arrangement to a physical collocation arrangement and will receive a credit for
any nonrecurring charges previously paid for such virtual collocation. DeltaCom
must arrange with a BellSouth Certified Supplier for the relocation of equipment
from its virtual Collocation Space to its physical Collocation Space and will
bear the cost of such relocation.

 

7.9 Virtual to Physical Conversion (In Place). Virtual collocation arrangements
may be converted to “in-place” physical arrangements if the potential conversion
meets the following four criteria: 1) there is no change in the amount of
equipment or the configuration of the equipment that was in the virtual
collocation arrangement; 2) the conversion of the virtual collocation
arrangement will not cause the equipment or the results of that conversion to be
located in a space that BellSouth has reserved for its own future needs; 3) the
converted arrangement does not limit BellSouth’s ability to secure its own
equipment and facilities due to the location of the virtual collocation
arrangement; and 4) any changes to the arrangement can be accommodated by
existing power, HVAC, and other requirements. The application fee for the
conversion from virtual to in-place, physical collocation is as set forth in
Exhibit C. Unless otherwise specified, BellSouth will complete virtual to
in-place physical collocation conversions within sixty (60) calendar days.
BellSouth will bill DeltaCom an Administrative Only Application Fee as set forth
in Exhibit C for these charges on the date that BellSouth provides an
Application Response.



--------------------------------------------------------------------------------

Attachment 4-Central Office

Page 23

 

7.10 Cancellation. If, at anytime prior to space acceptance, DeltaCom cancels
its order for the Collocation Space(s) (“Cancellation”), BellSouth will bill the
applicable nonrecurring rate for any and all work processes for which work has
begun.

 

7.11 Licenses. DeltaCom, at its own expense, will be solely responsible for
obtaining from governmental authorities, and any other appropriate agency,
entity, or person, all rights, privileges, and licenses necessary or required to
operate as a provider of telecommunications services to the public or to occupy
the Collocation Space.

 

7.12 Environmental Compliance. The Parties agree to utilize and adhere to the
Environmental Hazard Guidelines identified as Exhibit A attached hereto.

 

8. Rates and Charges

 

8.1 Recurring Charges. If DeltaCom has met the applicable fifteen (15) calendar
day walkthrough interval(s) specified in Section 4 and BellSouth was available
for an acceptance walkthrough within the applicable fifteen (15) calendar day
interval, billing for recurring charges will begin upon the Space Acceptance
Date. In the event that DeltaCom fails to complete an acceptance walkthrough
within the applicable fifteen (15) calendar day interval and BellSouth was
available for an acceptance walkthrough within the applicable fifteen
(15) calendar day interval, billing for recurring charges will commence on the
Space Ready Date.

 

8.2 Application Fee. BellSouth shall assess an Application Fee via a service
order, which shall be issued at the time BellSouth responds that space is
available pursuant to Section 6 (Application Response). Payment of said
Application Fee will be due as dictated by DeltaCom’s current billing cycle and
is non-refundable.

 

8.3 Space Preparation. Space preparation fees consist of a nonrecurring charge
for firm order processing and monthly recurring charges for central office
modifications, assessed per arrangement, per square foot, and common systems
modifications, assessed per arrangement, per square foot for cageless
collocation and per cage for caged collocation. DeltaCom shall remit payment of
the nonrecurring firm order-processing fee coincident with submission of a BFFO.
The charges recover the costs associated with preparing the Collocation Space,
which includes survey, engineering of the Collocation Space, which includes
survey, engineering of the Collocation Space, design and modification costs for
network, building and support systems. In the event DeltaCom opts for cageless
space, the space preparation fees will be assessed based on the total floor
space dedicated to DeltaCom as prescribed in this Section.



--------------------------------------------------------------------------------

Attachment 4-Central Office

Page 24

 

8.4 Cable Installation. Cable Installation Fee(s) are assessed per entrance
cable placed. This non-recurring fee will be billed by BellSouth upon receipt of
the DeltaCom’s BFFO.

 

8.5 Floor Space. The Floor Space Charge includes reasonable charges for
lighting, HVAC, and other allocated expenses associated with maintenance of the
Premises but does not recover any power-related costs incurred by BellSouth.
When the Collocation Space is enclosed, DeltaCom shall pay floor space charges
based upon the number of square feet so enclosed. When the Collocation Space is
not enclosed, DeltaCom shall pay floor space charges based upon the following
floor space calculation: [(depth of the equipment lineup in which the rack is
placed) + (0.5 x maintenance aisle depth) + (0.5 x wiring aisle depth)] X (width
of rack and spacers). For purposes of this calculation, the depth of the
equipment lineup shall consider the footprint of equipment racks plus any
equipment overhang. BellSouth will assign unenclosed Collocation Space in
conventional equipment rack lineups where feasible. In the event DeltaCom’s
collocated equipment requires special cable racking, isolated grounding or other
treatment which prevents placement within conventional equipment rack lineups,
DeltaCom shall be required to request an amount of floor space sufficient to
accommodate the total equipment arrangement.

 

8.6 Power. BellSouth shall make available –48 Volt (-48V) DC power for
DeltaCom’s Collocation Space at a BellSouth Power Board or BellSouth Battery
Distribution Fuse Bay (BDFB) at DeltaCom’s option within the Premises.

 

8.6.1 When obtaining power from a BDFB, fuses and power cables (A&B) must be
engineered (sized), and installed by DeltaCom, if certified as a BellSouth
Certified Supplier, or DeltaCom’s BellSouth Certified Supplier. When obtaining
power from a BellSouth power board, power cables (A&B) must be engineered
(sized), and installed by DeltaCom, if certified as a BellSouth Certified
Supplier, or DeltaCom’s BellSouth Certified Supplier. DeltaCom is responsible
for contracting with a BellSouth Certified Supplier for power distribution
feeder cable runs from a BellSouth BDFB or power board to DeltaCom’s equipment.
The determination of the BellSouth BDFB or BellSouth power board as the power
source will be made at BellSouth’s sole, but reasonable, discretion. The
BellSouth Certified Supplier contracted by DeltaCom must provide BellSouth a
copy of the engineering power specification prior to the day on which DeltaCom’s
equipment becomes operational. BellSouth will provide the common power feeder
cable support structure between the BellSouth BDFB or power board and DeltaCom’s
arrangement area. DeltaCom shall contract with a BellSouth Certified Supplier
who will be responsible for the following: dedicated power cable support
structure within DeltaCom’s arrangement, power cable feeds, and terminations of
cable. Any terminations at a BellSouth power board must be performed by a
BellSouth Certified power Supplier. DeltaCom shall comply with all applicable
National Electric Code (NEC), BellSouth TR73503, Telcordia and ANSI Standards
regarding power cabling.



--------------------------------------------------------------------------------

Attachment 4-Central Office

Page 25

 

8.6.2 If DeltaCom elects to install its own DC Power Plant, BellSouth shall
provide AC power to feed DeltaCom’s DC Power Plant. Charges for AC power will be
assessed per breaker ampere per month. Rates include the provision of commercial
and standby AC power. When obtaining power from a BellSouth service panel,
protection devices and power cables must be engineered (sized), and installed by
DeltaCom, if certified as a BellSouth Certified Supplier, or DeltaCom’s
BellSouth Certified Supplier except that BellSouth shall engineer and install
protection devices and power cables for Adjacent Collocation. DeltaCom, if
certified as a BellSouth Certified Supplier, or DeltaCom’s BellSouth Certified
Supplier must also provide a copy of the engineering power specification prior
to the equipment becoming operational. Charges for AC power shall be assessed
pursuant to the rates specified in Exhibit C. AC power voltage and phase ratings
shall be determined on a per location basis. At DeltaCom’s option, DeltaCom may
arrange for AC power in an Adjacent Collocation arrangement from a retail
provider of electrical power.

 

8.6.5 If DeltaCom requests a reduction in the amount of power that BellSouth is
currently providing DeltaCom must submit a Subsequent Application. If no
modification to the Collocation Space is requested other than the reduction in
power, the Subsequent Application Fee for Power Reduction as set forth in
Exhibit C will apply. If modifications are requested in addition to the
reduction of power the Subsequent Application Fee will apply. This non-recurring
fee will be billed by BellSouth on the date that BellSouth provides an
Application Response.

 

8.6 Security Escort. A security escort will be required whenever DeltaCom or its
approved agent desires access to the entrance manhole or must have access to the
Premises after the one accompanied site visit allowed pursuant to Section 5
prior to completing BellSouth’s Security Training requirements. Rates for a
security escort are as set forth in Exhibit C beginning with the scheduled
escort time. BellSouth will wait for one-half (1/2) hour after the scheduled
time for such an escort and DeltaCom shall pay for such half-hour charges in the
event DeltaCom fails to show up.

 

8.7 Cable Record charges. These charges apply for work required to build cable
records in BellSouth systems. The VG/DS0 per cable record charge is for a
maximum of 3600 records. The Fiber cable record charge is for a maximum of 99
records. These non-recurring fees will be billed upon receipt of DeltaCom’s
BFFO.

 

8.8 Other. If no rate is identified in the contract, the rate for the specific
service or function will be negotiated by the Parties upon request by either
Party.

 

9. Insurance

 

9.1 DeltaCom shall, at its sole cost and expense, procure, maintain, and keep in
force insurance as specified in this Section 9 and underwritten by insurance
companies licensed to do business in the states applicable under this Attachment
and having a Best’s Insurance Rating of A-.



--------------------------------------------------------------------------------

Attachment 4-Central Office

Page 26

 

9.2 DeltaCom shall maintain the following specific coverage:

 

9.2.1 Commercial General Liability coverage in the amount of ten million dollars
($10,000,000.00) or a combination of Commercial General Liability and
Excess/Umbrella coverage totaling not less than ten million dollars
($10,000,000.00). BellSouth shall be named as an Additional Insured on the
Commercial General Liability policy as specified herein.

 

9.2.2 Statutory Workers Compensation coverage and Employers Liability coverage
in the amount of one hundred thousand dollars ($100,000.00) each accident, one
hundred thousand dollars ($100,000.00) each employee by disease, and five
hundred thousand dollars ($500,000.00) policy limit by disease.

 

9.2.3 All Risk Property coverage on a full replacement cost basis insuring all
of DeltaCom’s real and personal property situated on or within BellSouth’s
Central Office location(s).

 

9.2.4 DeltaCom may elect to purchase business interruption and contingent
business interruption insurance, having been advised that BellSouth assumes no
liability for loss of profit or revenues should an interruption of service
occur.

 

9.3 The limits set forth in Section 9.2 above may be increased by BellSouth from
time to time during the term of this Attachment upon thirty (30) days notice to
DeltaCom to at least such minimum limits as shall then be customary with respect
to comparable occupancy of BellSouth structures.

 

9.4 All policies purchased by DeltaCom shall be deemed to be primary and not
contributing to or in excess of any similar coverage purchased by BellSouth. All
insurance must be in effect on or before the date equipment is delivered to
BellSouth’s Premises and shall remain in effect for the term of this Attachment
or until all DeltaCom’s property has been removed from BellSouth’s Premises,
whichever period is longer. If DeltaCom fails to maintain required coverage,
BellSouth may pay the premiums thereon and seek reimbursement of same from
DeltaCom.

 

9.5 DeltaCom shall submit certificates of insurance reflecting the coverage
required pursuant to this Section a minimum of ten (10) business days prior to
the commencement of any work in the Collocation Space. Failure to meet this
interval may result in construction and equipment installation delays. DeltaCom
shall arrange for BellSouth to receive thirty (30) business days’ advance notice
of cancellation from DeltaCom’s insurance company. DeltaCom shall forward a
certificate of insurance and notice of cancellation/non-renewal to BellSouth at
the following address:

 

BellSouth Telecommunications, Inc. Attn.: Risk Management Coordinator 17H53
BellSouth Center 675 W. Peachtree Street Atlanta, Georgia 30375



--------------------------------------------------------------------------------

Attachment 4-Central Office

Page 27

 

9.6 DeltaCom must conform to recommendations made by BellSouth’s fire insurance
company to the extent BellSouth has agreed to, or shall hereafter agree to, such
recommendations.

 

9.7 Self-Insurance. If DeltaCom’s net worth exceeds five hundred million dollars
($500,000,000), DeltaCom may elect to request self-insurance status in lieu of
obtaining any of the insurance required in Sections 9.2.1 and 9.2.2. DeltaCom
shall provide audited financial statements to BellSouth thirty (30) calendar
days prior to the commencement of any work in the Collocation Space. BellSouth
shall then review such audited financial statements and respond in writing to
DeltaCom in the event that self-insurance status is not granted to DeltaCom. If
BellSouth approves DeltaCom for self-insurance, DeltaCom shall annually furnish
to BellSouth, and keep current, evidence of such net worth that is attested to
by one of DeltaCom’s corporate officers. The ability to self-insure shall
continue so long as the DeltaCom meets all of the requirements of this Section.
If the DeltaCom subsequently no longer satisfies this Section, DeltaCom is
required to purchase insurance as indicated by Sections 9.2.1 and 9.2.2.

 

9.8 The net worth requirements set forth in Section 9.7 may be increased by
BellSouth from time to time during the term of this Attachment upon thirty
(30) calendar days’ notice to DeltaCom to at least such minimum limits as shall
then be customary with respect to comparable occupancy of BellSouth structures.

 

9.9 Failure to comply with the provisions of this Section will be deemed a
material breach of this Attachment.

 

10. Mechanics Liens

 

10.1 If any mechanics lien or other liens shall be filed against property of
either Party (BellSouth or DeltaCom), or any improvement thereon by reason of or
arising out of any labor or materials furnished or alleged to have been
furnished or to be furnished to or for the other Party or by reason of any
changes, or additions to said property made at the request or under the
direction of the other Party, the other Party directing or requesting those
changes shall, within thirty (30) business days after receipt of written notice
from the Party against whose property said lien has been filed, either pay such
lien or cause the same to be bonded off the affected property in the manner
provided by law. The Party causing said lien to be placed against the property
of the other shall also defend, at its sole cost and expense, on behalf of the
other, any action, suit or proceeding which may be brought for the enforcement
of such liens and shall pay any damage and discharge any judgment entered
thereon.

 

11. Inspections

 

11.1

BellSouth may conduct an inspection of DeltaCom’s equipment and facilities in
the Collocation Space(s) prior to the activation of facilities between
DeltaCom’s



--------------------------------------------------------------------------------

Attachment 4-Central Office

Page 28

 

 

equipment and equipment of BellSouth. BellSouth may conduct an inspection if
DeltaCom adds equipment and may otherwise conduct routine inspections at
reasonable intervals mutually agreed upon by the Parties. BellSouth shall
provide DeltaCom with a minimum of forty-eight (48) hours or two (2) business
days, whichever is greater, advance notice of all such inspections. All costs of
such inspection shall be borne by BellSouth.

 

12. Security and Safety Requirements

 

12.1 Unless otherwise specified, DeltaCom will be required, at its own expense,
to conduct a statewide investigation of criminal history records for each
DeltaCom employee hired in the past five (5) years being considered for work on
the BellSouth Premises, for the states/counties where the DeltaCom employee has
worked and lived for the past five (5) years. Where state law does not permit
statewide collection or reporting, an investigation of the applicable counties
is acceptable. DeltaCom shall not be required to perform this investigation if
an affiliated company of DeltaCom has performed an investigation of the DeltaCom
employee seeking access, if such investigation meets the criteria set forth
above. This requirement will not apply if DeltaCom has performed a
pre-employment statewide investigation of criminal history records of the
DeltaCom employee for the states/counties where the DeltaCom employee has worked
and lived for the past five (5) years or, where state law does not permit a
statewide investigation, an investigation of the applicable counties.

 

12.2 DeltaCom will be required to administer to their personnel assigned to the
BellSouth Premises security training either provided by BellSouth, or meeting
criteria defined by BellSouth.

 

12.3 DeltaCom shall provide its employees and agents with picture
identification, which must be worn, and visible at all times while in the
Collocation Space or other areas in or around the Premises. The photo
identification card shall bear, at a minimum, the employee’s name and photo, and
DeltaCom’s name. BellSouth reserves the right to remove from its premises any
employee of DeltaCom not possessing identification issued by DeltaCom or who has
violated any of BellSouth’s policies as outlined in the CLEC Security Training
documents. DeltaCom shall hold BellSouth harmless for any damages resulting from
such removal of its personnel from BellSouth premises. DeltaCom shall be solely
responsible for ensuring that any Guest of DeltaCom is in compliance with all
subsections of this Section.

 

12.4 DeltaCom shall not assign to the BellSouth Premises any personnel with
records of felony criminal convictions. DeltaCom shall not assign to the
BellSouth Premises any personnel with records of misdemeanor convictions, except
for misdemeanor traffic violations, without advising BellSouth of the nature and
gravity of the offense(s). BellSouth reserves the right to refuse building
access to any DeltaCom personnel who have been identified to have misdemeanor
criminal convictions. Notwithstanding the foregoing, in the event that DeltaCom
chooses not to advise BellSouth of the nature and gravity of any misdemeanor
conviction, DeltaCom may, in the alternative, certify to BellSouth that it shall
not assign to the BellSouth Premises any personnel with records of misdemeanor
convictions (other than misdemeanor traffic violations).



--------------------------------------------------------------------------------

Attachment 4-Central Office

Page 29

 

12.4.1 DeltaCom shall not knowingly assign to the BellSouth Premises any
individual who was a former employee of BellSouth and whose employment with
BellSouth was terminated for a criminal offense whether or not BellSouth sought
prosecution of the individual for the criminal offense.

 

12.4.2 DeltaCom shall not knowingly assign to the BellSouth Premises any
individual who was a former supplier of BellSouth and whose access to a
BellSouth Premises was revoked due to commission of a criminal offense whether
or not BellSouth sought prosecution of the individual for the criminal offense.

 

12.5 For each DeltaCom employee or agent hired by DeltaCom within five (5) years
of being considered for work on the BellSouth Premises, who requires access to a
BellSouth Premises pursuant to this agreement, DeltaCom shall furnish BellSouth,
prior to an employee or agent gaining such access, a certification that the
aforementioned background check and security training were completed. The
certification will contain a statement that no felony convictions were found and
certifying that the security training was completed by the employee. If the
employee’s criminal history includes misdemeanor convictions, DeltaCom will
disclose the nature of the convictions to BellSouth at that time. In the
alternative, DeltaCom may certify to BellSouth that it shall not assign to the
BellSouth Premises any personnel with records of misdemeanor convictions other
than misdemeanor traffic violations.

 

12.5.1 For all other DeltaCom employees requiring access to a BellSouth Premises
pursuant to this Attachment, DeltaCom shall furnish BellSouth, prior to an
employee gaining such access, a certification that the employee is not subject
to the requirements of Section 12.5 above and that security training was
completed by the employee.

 

12.6 At BellSouth’s request, DeltaCom shall promptly remove from BellSouth’s
Premises any employee of DeltaCom BellSouth does not wish to grant access to its
premises 1) pursuant to any investigation conducted by BellSouth or 2) prior to
the initiation of an investigation if an employee of DeltaCom is found
interfering with the property or personnel of BellSouth or another collocated
telecommunications carrier, provided that an investigation shall promptly be
commenced by BellSouth.

 

12.7

Security Violations. BellSouth reserves the right to interview DeltaCom’s
employees, agents or suppliers in the event of wrongdoing in or around
BellSouth’s property or involving BellSouth’s or another telecommunications
carrier’s property or personnel, provided that BellSouth shall provide 24 hours
notice (or such shorter notice as may be agreed to by the Parties as reasonable
under the circumstances) to DeltaCom’s Security representative of such
interview. DeltaCom reserves the right to have its Security representative
present during the interview. DeltaCom and its suppliers shall reasonably
cooperate with BellSouth’s investigation into allegations of wrongdoing or
criminal conduct committed by, witnessed by or involving DeltaCom’s employees,
agents, or suppliers. Additionally, BellSouth reserves the right to bill
DeltaCom for



--------------------------------------------------------------------------------

Attachment 4-Central Office

Page 30

 

 

all reasonable costs associated with investigations involving its employees,
agents, or suppliers if it is established and mutually agreed in good faith that
DeltaCom’s employees, agents, or suppliers are responsible for the alleged act.
BellSouth shall bill DeltaCom for BellSouth property which is stolen or damaged
where an investigation determines the culpability of DeltaCom’s employees,
agents, or suppliers and where DeltaCom agree, in good faith, with the results
of such investigation. DeltaCom shall notify BellSouth in writing immediately in
the event that DeltaCom discovers one of its employees already working on the
BellSouth Premises is a possible security risk. Upon request of the other Party,
the Party who is the employer shall discipline consistent with its employment
practices, up to and including removal from the BellSouth Premises, any employee
found to have violated the security and safety requirements of this Section.
DeltaCom shall hold BellSouth harmless for any damages resulting from such
removal of its personnel from BellSouth’s Premises.

 

12.7.1 DeltaCom reserves the right to interview BellSouth’s employees, agents,
or suppliers in the event of wrongdoing in or around DeltaCom’s property or
involving DeltaCom’s personnel, provided that DeltaCom shall provide 24 hours
notice (or such shorter notice as may be agreed to by the Parties as reasonable
under the circumstances) to BellSouth’s Security representative of such
interview. BellSouth reserves the right to have its Security representative
present during the interview. BellSouth and its suppliers shall reasonably
cooperate with DeltaCom’s investigation into allegations of wrongdoing or
criminal conduct committed by, witnessed by, or involving BellSouth’s employees,
agents, or suppliers. Additionally, DeltaCom reserves the right to bill
BellSouth for all reasonable costs associated with investigations involving its
employees, agents, or suppliers if it is established and mutually agreed in good
faith that BellSouth’s employees, agents, or suppliers are responsible for the
alleged act. DeltaCom shall bill BellSouth for DeltaCom property which is stolen
or damaged where an investigation determines the culpability of BellSouth’s
employees, agents, or suppliers and where BellSouth agrees, in good faith, with
the results of such investigation. BellSouth shall notify DeltaCom in writing
immediately in the event that BellSouth discovers one of its employees is a
possible security risk to DeltaCom property. Upon request of the other Party,
the Party who is the employer shall discipline consistent with its employment
practices, up to and including removal from access to DeltaCom’s collocation
space and/or equipment, any employee found to have violated the security and
safety requirements of this Section. BellSouth shall hold DeltaCom harmless for
any damages resulting from such removal of its personnel from DeltaCom’s
collocation space and/or access to DeltaCom’s equipment.

 

12.8 Use of Supplies. Unauthorized use of equipment, supplies, or other property
by either Party, whether or not used routinely to provide telephone service will
be strictly prohibited and handled appropriately. Costs associated with such
unauthorized use may be charged to the offending Party, as may be all associated
investigative costs.



--------------------------------------------------------------------------------

Attachment 4-Central Office

Page 31

 

12.9 Use of Official Lines. Except for non-toll calls necessary in the
performance of their work, neither Party shall use the telephones of the other
Party on the BellSouth Premises. Charges for unauthorized telephone calls may be
charged to the offending Party, as may be all associated investigative costs.

 

12.10 Accountability. Full compliance with the Security requirements of this
section shall in no way limit the accountability of either Party to the other
for the improper actions of its employees.

 

13. Destruction of Collocation Space

 

13.1 In the event a Collocation Space is wholly or partially damaged by fire,
windstorm, tornado, flood or by similar causes to such an extent as to be
rendered wholly unsuitable for DeltaCom’s permitted use hereunder, then either
Party may elect within ten (10) business days after such damage, to terminate
occupancy of the damaged Collocation Space, and if either Party shall so elect,
by giving the other written notice of termination, both Parties shall stand
released of and from further liability under the terms hereof. If the
Collocation Space shall suffer only minor damage and shall not be rendered
wholly unsuitable for DeltaCom’s permitted use, or is damaged and the option to
terminate is not exercised by either Party, BellSouth covenants and agrees to
proceed promptly without expense to DeltaCom, except for improvements not the
property of BellSouth, to repair the damage. BellSouth shall, at parity with
repairs made to their own space, have a reasonable time within which to rebuild
or make any repairs, and such rebuilding and repairing shall be subject to
delays caused by storms, shortages of labor and materials, government
regulations, strikes, walkouts, and causes beyond the control of BellSouth,
which causes shall not be construed as limiting factors, but as exemplary only.
DeltaCom may, at its own expense, accelerate the rebuild of its collocated space
and equipment provided however that a BellSouth Certified Supplier is used and
the necessary space preparation has been completed. If DeltaCom’s acceleration
of the project increases the cost of the project, then those additional charges
will be incurred by DeltaCom. Where allowed and where practical, DeltaCom may
erect a temporary facility while BellSouth rebuilds or makes repairs. In all
cases where the Collocation Space shall be rebuilt or repaired, DeltaCom shall
be entitled to an equitable abatement of rent and other charges, depending upon
the unsuitability of the Collocation Space for DeltaCom’s permitted use, until
such Collocation Space is fully repaired and restored and DeltaCom’s equipment
installed therein (but in no event later than thirty (30) business days after
the Collocation Space is fully repaired and restored). Where DeltaCom has placed
an Adjacent Arrangement pursuant to Section 3, DeltaCom shall have the sole
responsibility to repair or replace said Adjacent Arrangement provided herein.
Pursuant to this section, BellSouth will restore the associated services to the
Adjacent Arrangement.



--------------------------------------------------------------------------------

Attachment 4-Central Office

Page 32

 

14. Eminent Domain

 

14.1 If the whole of a Collocation Space or Adjacent Arrangement shall be taken
by any public authority under the power of eminent domain, then this Attachment
shall terminate with respect to such Collocation Space or Adjacent Arrangement
as of the day possession shall be taken by such public authority and rent and
other charges for the Collocation Space or Adjacent Arrangement shall be paid up
to that day with proportionate refund by BellSouth of such rent and charges as
may have been paid in advance for a period subsequent to the date of the taking.
If any part of the Collocation Space or Adjacent Arrangement shall be taken
under eminent domain, BellSouth and DeltaCom shall each have the right to
terminate this Attachment with respect to such Collocation Space or Adjacent
Arrangement and declare the same null and void, by written notice of such
intention to the other Party within ten (10) business days after such taking.

 

15. Nonexclusivity

 

15.1 DeltaCom understands that this Attachment is not exclusive and that
BellSouth may enter into similar agreements with other Parties. Assignment of
space pursuant to all such agreements shall be determined by space availability
and made on a first come, first served basis.



--------------------------------------------------------------------------------

Attachment 4-Central Office

Exhibit A

Page 33

 

ENVIRONMENTAL AND SAFETY

PRINCIPLES

The following principles provide basic guidance on environmental and safety
issues when applying for and establishing Physical Collocation arrangements.

 

1. GENERAL PRINCIPLES

 

1.1 Compliance with Applicable Law. BellSouth and DeltaCom agree to comply with
applicable federal, state, and local environmental and safety laws and
regulations including U.S. Environmental Protection Agency (USEPA) regulations
issued under the Clean Air Act (CAA), Clean Water Act (CWA), Resource
Conservation and Recovery Act (RCRA), Comprehensive Environmental Response,
Compensation and Liability Act (CERCLA), Superfund Amendments and
Reauthorization Act (SARA), the Toxic Substances Control Act (TSCA), and OSHA
regulations issued under the Occupational Safety and Health Act of 1970, as
amended and NFPA and National Electrical Codes (NEC) and the NESC (“Applicable
Laws”). Each Party shall notify the other if compliance inspections are
conducted by regulatory agencies and/or citations are issued that relate to any
aspect of this Attachment.

 

1.2 Notice. BellSouth and DeltaCom shall provide notice to the other, including
Material Safety Data Sheets (MSDSs), of known and recognized physical hazards or
Hazardous Chemicals existing on site or brought on site. Each Party is required
to provide specific notice for known potential Imminent Danger conditions.
DeltaCom should contact 1-800-743-6737 for BellSouth MSDS sheets.

 

1.3 Practices/Procedures. BellSouth may make available additional environmental
control procedures for DeltaCom to follow when working at a BellSouth Premises
(See Section 2, below). These practices/procedures will represent the regular
work practices required to be followed by the employees and contractors of
BellSouth for environmental protection. DeltaCom will require its contractors,
agents and others accessing the BellSouth Premises to comply with these
practices. Section 2 lists the Environmental categories where BST practices
should be followed by DeltaCom when operating in the BellSouth Premises.

 

1.4 Environmental and Safety Inspections. BellSouth reserves the right to
inspect the DeltaCom space with proper notification. BellSouth reserves the
right to stop any DeltaCom work operation that imposes Imminent Danger to the
environment, employees or other persons in the area or Facility.

 

1.5 Hazardous Materials Brought On Site. Any hazardous materials brought into,
used, stored or abandoned at the BellSouth Premises by DeltaCom are owned by
DeltaCom. DeltaCom will indemnify BellSouth for claims, lawsuits or damages to
persons or property caused by these materials. Without prior written BellSouth
approval, no substantial new safety or environmental hazards can be created by
DeltaCom or different hazardous materials used by DeltaCom at BellSouth
Facility. DeltaCom must demonstrate adequate emergency response capabilities for
its materials used or remaining at the BellSouth Facility.



--------------------------------------------------------------------------------

Attachment 4-Central Office

Exhibit A

Page 34

 

1.6 Spills and Releases. When contamination is discovered at a BellSouth
Premises, the Party discovering the condition must notify BellSouth. All Spills
or Releases of regulated materials will immediately be reported by DeltaCom to
BellSouth.

 

1.7 Coordinated Environmental Plans and Permits. BellSouth and DeltaCom will
coordinate plans, permits or information required to be submitted to government
agencies, such as emergency response plans, spill prevention control and
countermeasures (SPCC) plans and community reporting. If fees are associated
with filing, BellSouth and DeltaCom will develop a cost sharing procedure. If
BellSouth’s permit or EPA identification number must be used, DeltaCom must
comply with all of BellSouth’s permit conditions and environmental processes,
including environmental “best management practices (BMP)” (see Section 2, below)
and/or selection of BST disposition vendors and disposal sites.

 

1.8 Environmental and Safety Indemnification. BellSouth and DeltaCom shall
indemnify, defend and hold harmless the other Party from and against any claims
(including, without limitation, third-party claims for personal injury or death
or real or personal property damage), judgments, damages, (including direct and
indirect damages, and punitive damages), penalties, fines, forfeitures, costs,
liabilities, interest and losses arising in connection with the violation or
alleged violation of any Applicable Law or contractual obligation or the
presence or alleged presence of contamination arising out of the acts or
omissions of the indemnifying Party, its agents, contractors, or employees
concerning its operations at the Facility.

 

2. CATEGORIES FOR CONSIDERATION OF ENVIRONMENTAL ISSUES

 

2.1 When performing functions that fall under the following Environmental
categories on BellSouth’s Premises, DeltaCom agrees to comply with the
applicable sections of the current issue of BellSouth’s Environmental and Safety
Methods and Procedures (M&Ps), incorporated herein by this reference. DeltaCom
further agrees to cooperate with BellSouth to ensure that DeltaCom’s employees,
agents, and/or subcontractors are knowledgeable of and satisfy those provisions
of BellSouth’s Environmental M&Ps which apply to the specific Environmental
function being performed by DeltaCom, its employees, agents and/or
subcontractors.

 

2.2 The most current version of reference documentation must be requested from
BellSouth.

 

ENVIRONMENTAL

CATEGORIES

  

ENVIRONMENTAL

ISSUES

  

ADDRESSED BY THE FOLLOWING
DOCUMENTATION

Disposal of hazardous material or other regulated material

(e.g., batteries, fluorescent tubes, solvents & cleaning materials)

  

Compliance with all applicable local, state, & federal laws and regulations

 

Pollution liability insurance

 

EVET approval of contractor

  

Std T&C 450

Fact Sheet Series 17000

 

Std T&C 660-3

 

Approved Environmental Vendor List (Contact ATCC



--------------------------------------------------------------------------------

Attachment 4-Central Office

Exhibit A

Page 35

 

          

Representative)

Emergency response    Hazmat/waste release/spill fire safety emergency   

Fact Sheet Series 17000

Building Emergency Operations Plan (EOP) (specific to and located on Premises)

Contract labor/outsourcing for services with environmental implications to be
performed on BellSouth Premises

(e.g., disposition of hazardous material/waste; maintenance of storage tanks)

  

Compliance with all applicable local, state, & federal laws and regulations

 

Performance of services in accordance with BST’s environmental M&Ps

 

Insurance

  

Std T&C 450

 

 

Std T&C 450-B

(Contact ATCC Representative for copy of appropriate E/S M&Ps.)

 

Std T&C 660

Transportation of hazardous material   

Compliance with all applicable local, state, & federal laws and regulations

 

Pollution liability insurance

 

EVET approval of contractor

  

Std T&C 450

Fact Sheet Series 17000

 

Std T&C 660-3

 

Approved Environmental Vendor List (Contact ATCC Representative)

Maintenance/operations work which may produce a waste

 

Other maintenance work

  

Compliance with all application local, state, & federal laws and regulations

 

Protection of BST employees and equipment

  

Std T&C 450

 

 

29CFR 1910.147 (OSHA Standard)

29CFR 1910 Subpart O (OSHA Standard)

Janitorial services   

All waste removal and disposal must conform to all applicable federal, state and
local regulations

 

All Hazardous Material and Waste

 

Asbestos notification and protection of employees and equipment

  

P&SM Manager - Procurement

 

Fact Sheet Series 17000

 

GU-BTEN-001BT, Chapter 3

BSP 010-170-001BS

(Hazcom)



--------------------------------------------------------------------------------

Attachment 4-Central Office

Exhibit A

Page 36

 

Manhole cleaning  

Compliance with all applicable local, state, & federal laws and regulations

 

 

 

Pollution liability insurance

 

EVET approval of contractor

 

Std T&C 450

Fact Sheet 14050

BSP 620-145-011PR

Issue A, August 1996

 

Std T&C 660-3

 

Approved Environmental

Vendor List (Contact ATCC Representative)

Removing or disturbing

building materials that may

contain asbestos

  Asbestos work practices  

GU-BTEN-001BT, Chapter 3

For questions regarding removing

or disturbing materials that

contain asbestos, call the

BellSouth Building Service

Center:

AL, MS, TN, KY & LA (local

area code) 557-6194

FL, GA, NC & SC (local

area code) 780-2740

 

3. DEFINITIONS

Generator. Under RCRA, the person whose act produces a Hazardous Waste, as
defined in 40 CFR 261, or whose act first causes a Hazardous Waste to become
subject to regulation. The Generator is legally responsible for the proper
management and disposal of Hazardous Wastes in accordance with regulations.

Hazardous Chemical. As defined in the U.S. Occupational Safety and Health (OSHA)
hazard communication standard (29 CFR 1910.1200), any chemical which is a health
hazard or physical hazard.

Hazardous Waste. As defined in section 1004 of RCRA.

Imminent Danger. Any conditions or practices at a facility which are such that a
danger exists which could reasonably be expected to cause immediate death or
serious harm to people or immediate significant damage to the environment or
natural resources.

Spill or Release. As defined in Section 101 of CERCLA.

 

4. ACRONYMS

ATCC – Account Team Collocation Coordinator



--------------------------------------------------------------------------------

Attachment 4-Central Office

Exhibit A

Page 37

 

BST—BellSouth Telecommunications

CRES—Corporate Real Estate and Services (formerly PS&M)

DEC/LDEC—Department Environmental Coordinator/Local Department Environmental
Coordinator

E/S—Environmental/Safety

EVET—Environmental Vendor Evaluation Team

GU-BTEN-001BT—BellSouth Environmental Methods and Procedures

NESC—National Electrical Safety Codes

P&SM—Property & Services Management

Std. T&C—Standard Terms & Conditions



--------------------------------------------------------------------------------

COLLOCATION - North Carolina

      Att: 4 Exh: B

CATEGORY

 

RATE ELEMENTS

  Interim   Zone  

BCS

  USOC   RATES($)  

Svc Order
Submitted
Elec

per LSR

  Svc Order
Submitted
Manually
per LSR   Incremental
Charge -
Manual Svc
Order vs.
Electronic-1st   Incremental
Charge -
Manual Svc
Order vs.
Electronic-
Add’l   Incremental
Charge -
Manual Svc
Order vs.
Electronic-
Disc 1st   Incremental
Charge -
Manual Svc
Order vs.
Electronic-
Disc Add’l                             Rec   Nonrecurring  
Nonrecurring Disconnect   OSS Rates($)                               First  
Add’l   First   Add’l   SOMEC   SOMAN   SOMAN   SOMAN   SOMAN   SOMAN
PHYSICAL COLLOCATION                                   Application              
                    Physical Collocation - Initial Application Fee       CLO  
PE1BA     2,322.00                       Physical Collocation - Subsequent
Application Fee       CLO   PE1CA     2,311.00                       Physical
Collocation - Co-Carrier Cross Connects/Direct Connect, Application Fee, per
application       CLO   PE1DT     317.20                       Physical
Collocation Administrative Only - Application Fee       CLO   PE1BL     741.44  
                    Physical Collocation - Application Cost, Simple Augment    
  CLO   PE1KS     269.83     1.15                   Physical Collocation -
Application Cost, Minor Augment       CLO   PE1KM     493.40     1.15          
        Physical Collocation - Application Cost, Intermediate Augment       CLO
  PE1K1     1,012.00     1.15                   Physical Collocation -
Application Cost - Major Augment       CLO   PE1KJ     2,343.00     1.15        
        Space Preparation                                   Physical Collocation
- Floor Space, per sq feet       CLO   PE1PJ   2.69                        
Physical Collocation - Space Enclosure, welded wire, first 50 square feet      
CLO   PE1BX     534.44                       Physical Collocation - Space
enclosure, welded wire, first 100 square feet       CLO   PE1BW     559.81      
                Physical Collocation - Space enclosure, welded wire, each
additional 50 square feet       CLO   PE1CW     25.37                      
Physical Collocation - Space Preparation - C.O. Modification per square ft.    
  CLO   PE1SK   2.42                         Physical Collocation - Space
Preparation, Common Systems Modifications-Cageless, per square foot       CLO  
PE1SL   2.88                         Physical Collocation - Space Preparation -
Common Systems Modifications-Caged, per cage       CLO   PE1SM   97.98          
              Physical Collocation - Space Preparation - Firm Order Processing  
    CLO   PE1SJ     1,196.00                       Physical Collocation - Space
Availability Report, per Central Office Requested       CLO   PE1SR     2,140.00
                    Power                                   Physical Collocation
- Power, -48V DC Power - per Fused Amp Requested       CLO   PE1PL   7.65      
                  Physical Collocation - Power, 120V AC Power, Single Phase, per
Breaker Amp       CLO   PE1FB   5.50                         Physical
Collocation - Power, 240V AC Power, Single Phase, per Breaker Amp       CLO  
PE1FD   11.01                         Physical Collocation - Power, 120V AC
Power, Three Phase, per Breaker Amp       CLO   PE1FE   16.51                  
      Physical Collocation - Power, 277V AC Power, Three Phase, per Breaker Amp
      CLO   PE1FG   38.12                       Cross Connects (Cross Connects,
Co-Carrier Cross Connects, and Ports)    

Physical Collocation - 2-wire cross-connect, loop,

provisioning

      UEANL,UEQ, UNCNX, UEA, UCL, UAL, UHL, UDN, UNCVX   PE1P2   0.0309   19.77
  14.95                     Physical Collocation - 4-wire cross-connect,
loop, provisioning       UEA, UHL, UNCVX, UNCDX, UCL, UDL   PE1P4   0.0618  
19.95   15.05                     Physical Collocation -DS1 Cross-Connect for
Physical Collocation, provisioning       WDS1L, WDS1S, UXTD1, ULDD1, USLEL,
UNLD1, U1TD1, UNC1X, UEPSR, UEPSB, UEPSE, UEPSP, USL, UEPEX, UEPDX   PE1P1  
1.38   39.15   23.20                     Physical Collocation - DS3
Cross-Connect, provisioning       UE3, U1TD3, UXTD3, UXTS1, UNC3X, UNCSX, ULDD3,
U1TS1, ULDS1, UNLD3, UEPEX, UEPDX, UEPSR, UEPSB, UEPSE, UEPSP   PE1P3   17.62  
38.25   21.94                

 

Page 1 of 4



--------------------------------------------------------------------------------

COLLOCATION - North Carolina

  Att: 4 Exh: B

CATEGORY

 

RATE ELEMENTS

  Interim   Zone  

BCS

  USOC   RATES($)  

Svc Order
Submitted
Elec

per LSR

  Svc Order
Submitted
Manually
per LSR  

Incremental
Charge -
Manual Svc
Order vs.
Electronic-

1st

  Incremental
Charge -
Manual Svc
Order vs.
Electronic-
Add’l   Incremental
Charge -
Manual Svc
Order vs.
Electronic-
Disc 1st   Incremental
Charge -
Manual Svc
Order vs.
Electronic-
Disc Add’l                             Rec   Nonrecurring  
Nonrecurring Disconnect   OSS Rates($)                               First  
Add’l   First   Add’l   SOMEC   SOMAN   SOMAN   SOMAN   SOMAN   SOMAN    
Physical Collocation - 2-Fiber Cross-Connect       CLO, ULDO3, ULD12, ULD48,
U1TO3, U1T12, U1T48, UDLO3, UDL12, UDF   PE1F2   3.50   38.25   21.94          
          Physical Collocation - 4-Fiber Cross-Connect       ULDO3, ULD12,
ULD48, U1TO3, U1T12, U1T48, UDLO3, UDL12, UDF, UDFCX   PE1F4   6.20   43.96  
26.17                     Physical Collocation - Co-Carrier Cross
Connects/Direct Connect - Fiber Cable Support Structure, per linear foot, per
cable.       CLO   PE1ES   0.0028                        

Physical Collocation - Co-Carrier Cross

Connect/Direct Connect - Copper/Coax Cable Support Structure, per linear foot,
per cable.

      CLO   PE1DS   0.0041                         Physical Collocation 2-Wire
Cross Connect, Port       UEPSR, UEPSP, UEPSE, UEPSB, UEPSX, UEP2C   PE1R2  
0.0309   19.77   14.95           26.94   12.76         Physical Collocation
4-Wire Cross Connect, Port       UEPEX, UEPDD   PE1R4   0.0618   19.95   15.05  
        26.94   12.76       Security     Physical Collocation - Security Escort
for Basic Time - normally scheduled work, per half hour       CLO   PE1BT    
33.68   21.34                     Physical Collocation - Security Escort for
Overtime - outside of normally scheduled working hours on a scheduled work day,
per half hour       CLO   PE1OT     43.87   27.57                     Physical
Collocation - Security Escort for Premium Time - outside of scheduled work day,
per half hour       CLO   PE1PT     54.06   33.80                    

Physical Collocation - Security Access

System - Security System per Central Office, per Sq. Ft.

      CLO   PE1AY   0.0135                        

Physical Collocation -Security Access

System - New Card Activation, per Card Activation (First), per State

      CLO   PE1A1   0.0622   15.00                      

Physical Collocation-Security Access

System-Administrative Change, existing Access Card, per Request, per State, per
Card

      CLO   PE1AA     15.51                      

Physical Collocation - Security Access

System - Replace Lost or Stolen Card, per Card

      CLO   PE1AR     15.00                       Physical Collocation -
Security Access - Initial Key, per Key       CLO   PE1AK     15.00              
        Physical Collocation - Security Access - Key, Replace Lost or Stolen
Key, per Key       CLO   PE1AL     15.00                     CFA     Physical
Collocation - CFA Information Resend Request, per premises, per arrangement, per
request       CLO   PE1C9     77.48                     Cable Records - Note:
The rates in the First & Additional columns will actually be billed as “Initial
I” and “Subsequent S” respectively     Physical Collocation - Cable Records, per
request       CLO   PE1CR     I    1458.00   S    937.29   245.00   245.00      
          Physical Collocation, Cable Records, VG/DS0 Cable, per cable record
(maximum 3600 records)       CLO   PE1CD     622.69   622.69   346.35   346.35  
              Physical Collocation, Cable Records, VG/DS0 Cable, per each 100
pair       CLO   PE1CO     8.77   8.77   10.32   10.32                 Physical
Collocation, Cable Records, DS1, per T1 TIE       CLO   PE1C1     4.35   4.35  
5.11   5.11                 Physical Collocation, Cable Records, DS3, per T3 TIE
      CLO   PE1C3     15.22   15.22   17.90   17.90                 Physical
Collocation - Cable Records, Fiber Cable, per cable record (maximum 99 records)
      CLO   PE1CB     163.61   163.61   143.32   143.32                 Physical
Collocation, Cable Records,CAT5/RJ45       CLO   PE1C5     2.27     2.78        
        Virtual to Physical     Physical Collocation - Virtual to Physical
Collocation Relocation, per Voice Grade Circuit       CLO   PE1BV     33.00    
                  Physical Collocation - Virtual to Physical Collocation
Relocation, per DSO Circuit       CLO   PE1BO     33.00                      
Physical Collocation - Virtual to Physical Collocation Relocation, per DS1
Circuit       CLO   PE1B1     52.00                       Physical Collocation -
Virtual to Physical Collocation Relocation, per DS3 Circuit       CLO   PE1B3  
  52.00                       Physical Collocation - Virtual to Physical
Collocation In-Place, Per Voice Grade Circuit       CLO   PE1BR     69.51  
20.45                

 

Page 2 of 4



--------------------------------------------------------------------------------

COLLOCATION - North Carolina

   Att: 4 Exh: B

CATEGORY

 

RATE ELEMENTS

  Interim   Zone  

BCS

 

USOC

  RATES($)    Svc Order
Submitted
Elec per
LSR    Svc Order
Submitted
Manually
per LSR    Incremental
Charge -
Manual Svc
Order vs.
Electronic-1st    Incremental
Charge -
Manual Svc
Order vs.
Electronic-
Add’l    Incremental
Charge -
Manual Svc
Order vs.
Electronic-
Disc 1st    Incremental
Charge -
Manual Svc
Order vs.
Electronic-
Disc Add’l                             Rec   Nonrecurring    Nonrecurring
Disconnect    OSS Rates($)                               First   Add’l    First
   Add’l    SOMEC    SOMAN    SOMAN    SOMAN    SOMAN    SOMAN     Physical
Collocation Virtual to Physical Collocation In-Place, Per DSO Circuit       CLO
  PE1BP     69.51   20.45                             Physical Collocation -
Virtual to Physical Collocation In-Place, Per DS1 Circuit       CLO   PE1BS    
78.93   29.87                             Physical Collocation - Virtual to
Physical Collocation In-Place, per DS3 Circuit       CLO   PE1BE     75.11  
26.04                           Entrance Cable                                
          Physical Collocation - Fiber Cable Installation, Pricing,
non-recurring charge, per Entrance Cable       CLO   PE1BD     1,233.00        
                      Physical Collocation - Fiber Cable Support Structure, per
Entrance Cable       CLO   PE1PM   20.57                                
Physical Collocation - Fiber Entrance Cable Installation, per Fiber       CLO  
PE1ED     7.79                             POT Bays                             
             Physical Collocation - POT Bay arrangement prior to 6/1/99 - 2-wire
cross connect, per cross connect      

UEANL, UEA, UDN,

UDC, UAL, UHL, UCL, UEQ, CLO, UDL, UNCVX, UNCDX, UNCNX

  PE1PE   0.1054                                 Physical Collocation - POT Bay
arrangement prior to 6/1/99 - 4-wire cross connect, per cross connect      
UEANL, UEA, UDN, UDC, UAL, UHL, UCL, UEQ, CLO, USL, UNCVX, UNCDX   PE1PF  
0.2108                                 Physical Collocation - POT Bay
arrangement prior to 6/1/99 - DS1 cross connect, per cross connect       UEANL,
UEA, UDN, UDC, UAL, UHL, UCL, UEQ, CLO, WDS1L, WDS1S, USL, U1TD1, UXTD1, UNC1X,
ULDD1, USLEL, UNLD1   PE1PG   1.49                                 Physical
Collocation - POT Bay arrangement prior to 6/1/99 - DS3 cross connect, per cross
connect       UEANL, UEA, UDN, UDC, UAL, UHL, UCL, UEQ, CLO, UE3, U1TD3, UXTD3,
UXTS1, UNC3X, UNCSX, ULDD3, U1TS1, ULDS1, UNLD3, UDL, UDLSX   PE1PH   13.27    
                            Physical Collocation - POT Bay arrangement prior to
6/1/99 - 2-fiber cross connect, per cross connect       UEANL, UEA, UDN, UDC,
UAL, UHL, UCL, UEQ, CLO, ULDO3, ULD12, ULD48, U1TO3, U1T12, U1T48, UDLO3, UDL12,
UDF   PE1B2   45.30                                 Physical Collocation - POT
Bay arrangement prior to 6/1/99 - 4-fiber cross connect, per cross connect      
UEANL, UEA, UDN, UDC, UAL, UHL, UCL, UEQ, CLO, ULDO3, ULD12, ULD48, U1TO3,
U1T12, U1T48, UDLO3, UDL12, UDF   PE1B4   61.09                            
VIRTUAL COLLOCATION                                           Application      
                                      Virtual Collocation - Application Fee    
  AMTFS   EAF     1,195.00                               Virtual Collocation -
Co-Carrier Cross Connects/Direct Connect, Application Fee, per application      
AMTFS   VE1CA     317.20                               Virtual Collocation
Administrative Only - Application Fee       AMTFS   VE1AF     741.44           
                 Space Preparation                                          
Virtual Collocation - Floor Space, per sq. ft.   I     AMTFS   ESPVX   2.69    
                          Power                                            
Virtual Collocation - Power, per fused amp   I     AMTFS   ESPAX   7.65       
                       Cross Connects (Cross Connects, Co-Carrier Cross
Connects, and Ports)     Virtual Collocation - 2-wire cross-connect, loop,
provisioning       UEANL, UEA, UDN, UAL, UHL, UCL, UEQ, UNCVX, UNCDX, UNCNX  
UEAC2   0.0225   19.77   14.95                        

 

Page 3 of 4



--------------------------------------------------------------------------------

COLLOCATION - North Carolina

  Att: 4 Exh: B

CATEGORY

 

RATE ELEMENTS

  Interim   Zone   BCS   USOC   RATES($)   Svc Order
Submitted
Elec per
LSR   Svc Order
Submitted
Manually
per LSR  

Incremental
Charge -
Manual Svc
Order vs.
Electronic-

1st

  Incremental
Charge -
Manual Svc
Order vs.
Electronic-
Add’l   Incremental
Charge -
Manual Svc
Order vs.
Electronic-
Disc 1st   Incremental
Charge -
Manual Svc
Order vs.
Electronic-
Disc Add’l                             Rec   Nonrecurring   Nonrecurring
Disconnect   OSS Rates($)                                 First   Add’l   First
  Add’l   SOMEC   SOMAN   SOMAN   SOMAN   SOMAN   SOMAN    
Virtual Collocation - 4-wire cross-connect, loop, provisioning      
UEA, UHL, UCL,
UDL, UNCVX,
UNCDX   UEAC4   0.0449   19.95   15.05                     Virtual collocation -
Special Access & UNE, cross-connect per DS1       ULR, UXTD1,
UNC1X, ULDD1,
U1TD1, USLEL,
UNLD1, USL,
UEPEX, UEPDX   CNC1X   0.4195   39.15   23.20                     Virtual
collocation - Special Access & UNE, cross-connect per DS3       USL, UE3,
U1TD3, UXTS1,
UXTD3, UNC3X,
UNCSX,
ULDD3, U1TS1,
ULDS1, UDLSX,
UNLD3, XDEST   CND3X   4.41   38.25   21.94                     Virtual
Collocation - 2-Fiber Cross Connects       UDL12, UDLO3,
U1T48, U1T12,
U1TO3, ULDO3,
ULD12, ULD48,
UDF   CNC2F   1.96   38.25   21.94                     Virtual Collocation -
4-Fiber Cross Connects       UDL12, UDLO3,
U1T48, U1T12,
U1TO3, ULDO3,
ULD12, ULD48,
UDF   CNC4F   3.93   43.96   26.17                     Virtual Collocation -
Co-Carrier Cross Connects/Direct Connect - Fiber Cable Support Structure, per
linear foot, per cable       AMTFS   VE1CB   0.0028                        
Virtual Collocation - Co-Carrier Cross Connects/Direct Connect - Copper/Coax
Cable Support Structure, per linear foot, per cable       AMTFS   VE1CD   0.0041
                        Virtual Collocation 2-Wire Cross Connect, Port      
UEPSX, UEPSB,
UEPSE, UEPSP,
UEPSR, UEP2C   VE1R2   0.0225   19.77   14.95                     Virtual
Collocation 4-Wire Cross Connect, Port       UEPDD, UEPEX   VE1R4   0.0449  
19.95   15.05                   CFA     Virtual Collocation - CFA Information
Resend Request, per Premises, per Arrangement, per request       AMTFS   VE1QR  
  77.48                     Cable Records - Note: The rates in the First &
Additional columns will actually be billed as “Initial I” & “Subsequent S”
respectively     Virtual Collocation Cable Records - per request       AMTFS  
VE1BA     I    1458.00   S    937.29   245.00   245.00                 Virtual
Collocation Cable Records - VG/DS0 Cable, per cable record       AMTFS   VE1BB  
  622.69   622.69   346.35   346.35                 Virtual Collocation Cable
Records - VG/DS0 Cable, per each 100 pair       AMTFS   VE1BC     8.77   8.77  
10.32   10.32                 Virtual Collocation Cable Records - DS1, per T1TIE
      AMTFS   VE1BD     4.35   4.35   5.11   5.11                 Virtual
Collocation Cable Records - DS3, per T3TIE       AMTFS   VE1BE     15.22   15.22
  17.90   17.90                 Virtual Collocation Cable Records - Fiber Cable,
per 99 fiber records       AMTFS   VE1BF     163.61   163.61   143.32   143.32  
              Virtual Collocation Cable Records - CAT 5/RJ45       AMTFS   VE1B5
    4.35   4.35   5.11   5.11               Security     Virtual collocation -
Security escort, basic time, normally scheduled work hours       AMTFS   SPTBX  
  33.68   21.34                     Virtual collocation - Security escort,
overtime, outside of normally scheduled work hours on a normal working day      
AMTFS   SPTOX     43.87   27.57                     Virtual collocation -
Security escort, premium time, outside of a scheduled work day       AMTFS  
SPTPX     54.06   33.80                   Maintenance     Virtual collocation -
Maintenance in CO - Basic, per half hour       AMTFS   CTRLX     52.03   21.22  
                  Virtual collocation - Maintenance in CO - Overtime, per half
hour       AMTFS   SPTOM     69.48   27.81                     Virtual
collocation - Maintenance in CO - Premium per half hour       AMTFS   SPTPM    
86.94   34.40                   Entrance Cable     Virtual Collocation - Cable
Installation Charge, per cable       AMTFS   ESPCX     1,233.00                
      Virtual Collocation - Cable Support Structure, per cable       AMTFS  
ESPSX   13.28                       Note: Rates displaying an “I” in Interim
column are interim as a result of a Commission order.

 

Page 4 of 4



--------------------------------------------------------------------------------

Attachment 7

Page 1            

 

Attachment 7

Billing and Billing Accuracy Certification



--------------------------------------------------------------------------------

Attachment 7

Page 2            

 

Table of Contents

 

1.      Payment and Billing Arrangements    3 2.      Billing and Billing
Accuracy Certification    10 3.      Billing Disputes    11 4.      RAO Hosting
   12 Escalation List    Exhibit A Rates    Exhibit B



--------------------------------------------------------------------------------

Attachment 7

Page 3            

 

BILLING AND BILLING ACCURACY CERTIFICATION

 

1. Payment and Billing Arrangements

 

1.1 The terms and conditions set forth in this Attachment shall apply to all
services ordered and provisioned pursuant to this Agreement.

 

1.2 Billing. Currently, BellSouth provides billing through the Carrier Access
Billing System (CABS), Integrated Billing System (IBS) and through the Customer
Records Information System (CRIS) depending on the particular service(s) that
DeltaCom requests. BellSouth will bill and record in accordance with this
agreement those charges DeltaCom incurs as a result of DeltaCom purchasing from
BellSouth Network Elements, Combinations, and Local Services, as set forth in
this agreement. BellSouth will format all bills in CBOS Standard or CLUB/EDI
format, depending on the type of service ordered. BellSouth’s bills to DeltaCom
for unbundled network elements and resold services purchased by DeltaCom shall
include the item (USOC), quantity and price of such purchased services. For
those services where standards have not yet been developed, BellSouth’s billing
shall be consistent with Ordering and Billing Forum (OBF) standards.

 

1.2.1 At either party’s request, multiple billing media or additional copies of
bills will be provided at a reasonable cost.

 

1.2.2 BellSouth will render bills each month for resold lines on established
bill days for each of DeltaCom's accounts.

 

1.2.3 Master Account. The Parties have established accounts with each other.

 

1.3 Payment Responsibility. Payment of all charges will be the responsibility of
DeltaCom or BellSouth as applicable. DeltaCom and BellSouth shall make payment
to each other for all services billed. Neither Party shall be responsible for
payments not received by the other Party’s customers. Neither Party shall become
involved in billing disputes that may arise between the other Party and its
customers. Payments made by either Party as payment on account shall be credited
to an accounts receivable master account and not to an end user's account.



--------------------------------------------------------------------------------

Attachment 7

Page 4            

 

1.4 Tax Exemption. Upon proof of tax exempt certification, the total amount
billed shall not include any taxes due from the end user. The Retail Service
provider shall be solely responsible for the computation, tracking, reporting
and payment of all federal, state and/or local jurisdiction taxes associated
with the services resold to the end user.

 

1.5 Miscellaneous. BellSouth will bill DeltaCom in advance for all resold
services to be provided during the ensuing billing period except charges
associated with service usage, which will be billed in arrears. Charges will be
calculated on an individual End User account level, including, if applicable,
any charge for usage or usage allowances. BellSouth will also bill DeltaCom and
DeltaCom will be responsible for and remit to BellSouth, all charges applicable
to resold services including but not limited to 911 and E911 charges, federal
subscriber line charges, telecommunications relay charges (TRS), and franchise
fees.

 

1.6 Late Payment. If any portion of the payment is received by the Party after
the payment due date as set forth herein, or if any portion of the payment is
received by the Party in funds that are not immediately available to the Party,
then a late payment charge shall be due to the Party. The late payment charge
shall be the portion of the payment not received by the payment due date
multiplied by a late factor and will be applied on a per bill basis. For billing
from BellSouth, the late factor shall be as set forth in Section A2 of the
General Subscriber Services Tariff, Section B2 of the Private Line Service
Tariff or Section E2 of the Intrastate Access Tariff, as appropriate. For
billing from DeltaCom, the late factor shall be as set forth in the appropriate
DeltaCom's tariff, but in no event, shall such late factor exceed that set forth
in the applicable BST tariff. In addition to any applicable late payment
charges, the Party may be charged a fee for all returned checks as set forth in
Section A2 of the General Subscriber Services Tariff or pursuant to the
applicable state law.

 

1.7 Access Charges for Resold Services. Any Switched Access charges associated
with interexchange carrier access to the resold local exchange lines will be
billed by, and due to, BellSouth. No additional charges are to be assessed to
DeltaCom.

 

1.8 End User Common Line Charge for Resold Services. Pursuant to 47 CFR
Section 51.617, BellSouth will bill DeltaCom end user common line charges
identical to the end user common line charges BellSouth bills its end users.



--------------------------------------------------------------------------------

Attachment 7

Page 5            

 

1.9 Discontinuing Service. The procedures for discontinuing service to DeltaCom
or BellSouth are as follows:

 

1.9.2 Each party reserves the right to suspend or terminate service for
nonpayment in accordance with applicable state and federal regulations.

 

1.9.3 If payment of account is not received by the bill day in the month after
the original bill day, the billing Party may provide written notice via
certified U.S. Mail to the other Party pursuant to the Notice Provision in
Section 20.3 of General Terms and Conditions that additional applications for
service will be refused and that any pending orders for service will not be
completed if payment is not received by the fifteenth day following the date of
the notice. In addition the billing party may, at the same time, give thirty
days notice to the person designated by the other party to receive notices of
noncompliance, to discontinue the provision of existing services at any time
thereafter.

 

1.9.4 In the case of such discontinuance, all billed charges, as well as
applicable termination charges, shall become due.

 

1.9.5 If the billing party does not discontinue the provision of the services
involved on the date specified in the thirty days notice and the other Party’s
noncompliance continues, nothing contained herein shall preclude the billing
party’s right to discontinue the provision of the services without further
notice.

 

1.9.6 If payment is not received or satisfactory arrangements made for payment
by the date given in the written notification, the billed party’s services may
be discontinued. Upon discontinuance of service on the billed party’s account,
service to the billed party’s end users will be denied. The billing party will
reestablish service at the request of the end user or the other Party upon
payment of the appropriate connection fee and subject to the billing party’s
normal application procedures. The billed party is solely responsible for
notifying the end user of the proposed service disconnection.

 

1.9.7 If within fifteen days after an end user's service has been denied no
contact has been made in reference to restoring service, the end user's service
shall be disconnected.

 

1.10

Deposit Policy. The Parties agree that the purpose of this Deposit is to provide
assurance to BellSouth that timely payments for services performed and
accurately billed are made by DeltaCom to BellSouth. The Parties also agree that
the remedies of this Deposit Policy shall be applied



--------------------------------------------------------------------------------

Attachment 7

Page 6            

 

 

in good faith and not under circumstances caused by an administrative error.
BellSouth reserves the right to secure the accounts of new and existing
customers only as provided for pursuant to this section. Customer, for purposes
of this Section 1.10, is defined as DeltaCom, Inc. or any entity authorized to
conduct business as a CLEC in the state and does not include any parents or
separate affiliates. Notice, for purposes of this Deposit Policy, is defined as
written notification to the Chief Financial Officer, General Counsel, and Vice
President of Line Cost Accounting of DeltaCom.

 

1.10.1 New Customers and existing Customers may satisfy the requirements of this
section with a D&B credit rating of 5A1 or through the presentation of a payment
guarantee executed by another existing customer of BellSouth and with terms
acceptable to Bellsouth where said guarantor has a credit rating equal to 5A1.
Upon request, Customer shall complete the BellSouth credit profile and provide
information, reasonably necessary, to BellSouth regarding creditworthiness.

 

1.10.2 With the exception of new Customers with a D&B credit rating equal to
5A1, BellSouth may secure the accounts of all new Customers as set forth in
subsection 1.10.4. In addition, new Customers will be treated as such until
twelve months from their first bill/invoice date, and will be treated as
existing Customers thereafter.

 

1.10.3 If a Customer has filed for bankruptcy protection within twelve
(12) months of the effective date of this Agreement, BellSouth may treat
Customer, for purposes of establishing a security on its accounts as a new
customer as set forth in subsection 1.10.7.

 

1.10.4 The security required by BellSouth shall take the form of cash, an
Irrevocable Letter of Credit (BellSouth Form), Surety Bond (BellSouth Form), or,
in BellSouth's sole discretion, some other form of security proposed by
Customer. The amount of the security shall not exceed one months' estimated
billing for services billed in advance and two months billing for services
billed in arrears and if provided in cash, interest on said cash security shall
accrue and be paid in accordance with the terms in the Commission approved
General Subscriber BellSouth tariff for the appropriate state.

 

1.10.5 Any such security shall in no way release Customer from the obligation to
make complete and timely payments of its bill.

 

1.10.6

No security deposit shall be required of an existing Customer who has a good
payment history and meets two (2) liquidity benchmarks set forth



--------------------------------------------------------------------------------

Attachment 7

Page 7            

 

 

below in Sections 1.10.6.2 and 1.10.6.3. BellSouth may secure, pursuant to
Section 1.10.9, the accounts of existing Customers where an existing Customer
does not have a good payment history as defined in Section 1.10.6.1. If an
existing Customer has a good payment history but fails to meet the two
(2) liquidity benchmarks defined in Section 1.10.6.2 and 1.10.6.3, BellSouth may
secure the Customer's accounts, pursuant to Section 1.10.9.

 

1.10.6.1 Payment history is based upon the preceding twelve (12) month period. A
good payment history shall mean that less than 10% of the non-disputed
receivable balance is aged over thirty (30) days from the invoice/bill date at
any given time. The existing Customer's payment history shall be predicated on
net-thirty (30) day terms from the invoice/bill date. Only good faith disputes
submitted to BellSouth pursuant to the procedures set forth in the parties'
interconnection agreement, as amended, will be considered in determining the
"non-disputed receivable balance". Where Customer has disputed a rate change
initiated by BellSouth as a result of the Triennial Review Order and/or the
appeal of that order by the U.S. District Court for the District of Columbia
(referred to as "USTAII), BellSouth shall treat that dispute as a dispute in
good faith pending any final determination made pursuant to the dispute
resolution mechanism as set forth in the parties' interconnection agreement. If
an invoice/bill is delivered electronically, and such electronic invoice/bill is
transmitted by BellSouth more than ten (10) business days after the invoice/bill
date, the calculation of Customer's payment history as to said invoice shall be
on net-thirty (30) day terms from the date the invoice/bill is transmitted for
such invoice/bill.

 

1.10.6.1.1 If Customer fails to comply with the requirements of this
Section 1.10.6.1, BellSouth will provide Customer with three (3) business days
Notice of default of this Section 1.10.6.1. If Customer fails to either cure
said default, or to demonstrate that there is no default, within the three
(3) business days notice period, BellSouth may secure Customer's accounts
pursuant to Section 1.10.9.

 

1.10.6.2 The existing Customer's liquidity status, based upon a review of
EBITDA, is EBITDA positive for the prior four (4) quarters of reported
financials excluding any nonrecurring charges or special restructuring charges.
EBITDA means, for any period, the sum, determined on a Consolidated basis, of
(a) net income, (b) interest expense, (c) income tax expense, (d) depreciation
expense, (e) amortization expense, and (f) the aggregate of all non-cased
deducted in arriving at net income in clause (a) above, as long a this
information is included in publicly available financial data audited annually by
a domestic Certified Public Accountant, including, but not limited to, asset
impairment charges and any restructuring charges.



--------------------------------------------------------------------------------

Attachment 7

Page 8            

 

1.10.6.3 The existing Customer has a current bond rating of BBB or above or
Customer has no bond rating or a current bond rating between CCC and BB and
meets the following criteria for the reported financials of the last Fiscal Year
End, audited by a domestic Certified Public Accountant ("Last Fiscal Year End"),
and for the prior four (4) quarters of reported financials on a cumulative
basis.

 

1.10.6.3.1 Positive cash flow from operations minus cash dividends, Negative
cash flow from operations directly due to one time charges from merger and
acquisition of other extraordinary items will not automatically as a trigger for
a deposit. Customer will disclose the nature and amount of such charges to
BellSouth, and BellSouth will review such amounts and shall waive this condition
if exclusion of such items would result in positive cash flow from operations,
and Customer has adequate cash or liquidity to fund such adjustments.

 

1.10.6.3.2 Positive tangible net worth:

 

1.10.6.3.3 Debt/tangible net worth between zero and 2.5. For purposes of
computing debt/tangible net worth, the redeemable preferred stuck presented in
the mezzanine section of the Customer's balance sheet will be included as
equity; and

 

1.10.6.3.4 Customer is compliant with all financial maintenance covenants.

 

1.10.7 If Customer files for bankruptcy protection during the term of this
Agreement, Customer acknowledges that BellSouth is entitled to adequate
assurance of payment in the form of a deposit of one months' estimated billing
for services billed in advance and two months billing for service billed in
arrears or other means of security during the pendency of the bankruptcy
proceeding. Upon confirmation of the reorganization plan and the emergence of
Customer from bankruptcy, if BellSouth's agreements were not cured 100% and
BellSouth incurred a loss on the pre-petition account of Customer of the
bankruptcy, Customer shall be treated as a new customer, as "new Customer" is
treated under this section, for a period of one year in regard to BellSouth's
right to secure the accounts of Customer.

 

1.10.8

Upon notice of default of a bank (or other loan provider's) financial
maintenance covenant and upon Customer's failure to either cure or obtain a
waiver from such default within seven (7) calendar days of notice,



--------------------------------------------------------------------------------

Attachment 7

Page 9            

 

 

BellSouth may utilize the remedies set forth in subsection 1.10.8 unless
Customer can demonstrate to the reasonable satisfaction of BellSouth that
Customer has ample liquidity to fund said debt should the debt payment
obligation become accelerated.

 

1.10.9 If, at any time during the term of this Agreement, Customer fails to
comply with the requirements of Section 1.10.6 or 1.10.8, BellSouth shall
provide Notice to Customer of its intent to implement this subsection 1.10.9.

 

1.10.9.1 Upon receipt of notice, Customer shall pay all current amounts by due
date and pay past due nondisputed amounts immediately. Customer shall also
immediately pay disputed amounts to the extent the amount in dispute is greater
than 30% of total charges for the current month. Customer shall thereafter pay
the charges for future services billed by BellSouth pursuant to an accelerated
payment schedule, which shall provide for half of the charges to be paid within
fifteen (15) days of invoice/bill date and the remainder to be paid within
thirty (30) days of invoice/bill date. If any invoice/bill is delivered
electronically for future services, and such electronic invoice/bill is
transmitted more than ten (10) business days from invoice/bill date, the
accelerated payment schedule will be adjusted for said invoice/bill and shall
provide for half of the charges to be paid within fifteen (15) days of said
invoice/bill transmit date and the remainder to be paid within thirty (30) days
of said invoice/bill transmit dated. Further, Customer shall pay all disputed
amounts to the extent the amount in dispute is greater than 30% of the total
charges for the current month, within the accelerated payment schedule
timeframe. If paid disputed amounts are resolved in the Customer's favor, the
Customer will be issued a credit for the resolved amount and BellSouth shall
credit Customer's account for accrued interest at the same rate of interest that
BellSouth assesses under its tariffs for late payment. Customer shall make all
payments from readily available funds by wire transfer or some other equivalent
electronic means. If Customer fails to comply with the requirements of this
Section 1.10.9.1, BellSouth will provide Customer with three (3) business days
Notice of default of this Section. If Customer fails to either cure said
default, or to demonstrate that there is no default, within the three
(3) business days notice period, BellSouth may secure Customer's accounts
pursuant to Section 1.10.9.2.

 

1.10.9.2

If Customer defaults on above Section 1.10.9.1, then BellSouth may secure
accounts with a one (1) months deposit of average billing services billed in
advance and two (2) months billing for services billed in arrears during prior
six (6) month period. Said deposit shall be paid to BellSouth within thirty
(30) days from the date of BellSouth Notice pursuant to



--------------------------------------------------------------------------------

Attachment 7

Page 10            

 

 

1.10.6.1. The security required by BellSouth shall take the form of cash, an
Irrevocable Letter of Credit (BellSouth Form), Surety Bond (BellSouth Form), or,
in BellSouth's sole discretion, some other form of security proposed by
Customer. If the amount of security is provided in cash, interest on said cash
security shall accrue and be paid in accordance with the terms in the
appropriate BellSouth tariff. If Customer fails to comply with the requirements
of Section 1.10.9.2, BellSouth will provide Customer with three (3) business
days notice of default of this Section 1.10.9.2. If Customer fails to cure said
default within the three (3) business days notice period, BellSouth shall have
the right to begin immediate termination of services provided under this
Agreement without regard to any other provision contained within this Agreement.

 

1.10.10 Once a deposit is provided to BellSouth by Customer under any criterion,
if, after twelve (12) months, Customer meets the criterion specified in above
Section 1.10.6, the deposit and all interest will be applied to Customer's
account. If at any time subsequent to the return of a deposit, Customer evinces
a poor payment history or fails to satisfy the conditions set forth in this
deposit policy, BellSouth may require a security deposit.

 

1.10.11 In the event BellSouth demands, a deposit form Customer and Customer can
show that BellSouth's demand is contrary to the terms and intent of this
Section 1.10, Customer reserves its right to seek Commission review of
BellSouth's deposit demand.

 

1.11 Neither Party will perform billing and collection services for the other as
a result of the execution of this Agreement. All requests for billing services
should be referred to the appropriate entity or operational group of the other
Party.

 

2. Billing and Billing Accuracy Certification

 

2.1 At the option of DeltaCom, BellSouth and DeltaCom shall mutually agree upon
a billing quality assurance program for all billing elements covered in this
Agreement that shall eliminate the need for post-billing reconciliation.
Appropriate terms for access to any BellSouth documents, systems, records, and
procedures for the recording and billing of charges shall be part of that
program.

 

2.2 As part of the billing quality assurance program, BellSouth and DeltaCom
will develop standards, measurements, and performance requirements for a local
billing measurements process. On a regular basis the billing party will provide
the other party with mutually agreed upon performance measurement data that
substantiates the accuracy, reliability, and integrity of the billing process
for local billing. In return, each party shall pay all bills received from the
other party in full by the payment due date.



--------------------------------------------------------------------------------

Attachment 7

Page 11            

 

2.3 Local billing discrepancies will be addressed in an orderly manner via a
mutually agreed upon billing exemption process.

 

2.3.1 Each party agrees to notify the other Party upon identifying a billing
discrepancy. The Parties shall endeavor to resolve any billing discrepancy
within sixty (60) calendar days of the notification date. A mutually agreed upon
escalation process shall be established for resolving local billing
discrepancies as part of the billing quality assurance program.

 

2.3.2 Closure of a specific billing period shall occur by joint agreement of the
Parties whereby the Parties agree that such billing period is closed to any
further analysis and financial transactions except those resulting from
regulatory mandates. Closure will take place within a mutually agreed upon time
interval from the Bill Date. The month being closed represents those charges
that were billed or should have been billed by the designated Bill Date.

 

3. Billing Disputes

 

3.1 Where the parties have not agreed upon a billing quality assurance program,
billing disputes shall be handled pursuant to the terms of this section.
Provided, that nothing herein shall preclude either party from filing
complaints, at any time, in accordance with the dispute resolution provisions
included in the General Terms and Conditions to the Agreement.

 

3.2 Each Party agrees to notify the other Party upon the discovery of a billing
dispute. Each Party shall report all billing disputes using the Billing
Adjustment Request Form (BAR Form RF 1461). In the event of a billing dispute,
the Parties will endeavor to resolve the dispute within sixty (60) calendar days
of the Bill Date on which such disputed charges appear. Resolution of the
dispute is expected to occur at the first level of management as set forth in
Exhibit A, resulting in a recommendation for settlement of the dispute and
closure of a specific billing period. If the issues are not resolved within the
allotted time frame, the following resolution procedure will begin.

 

3.2.1 If the dispute is not resolved within sixty (60) days of the Bill Date,
the dispute will be escalated to the second level of management as set forth in
Exhibit A for each of the respective Parties for resolution. If the dispute is
not resolved within ninety (90) days of the Bill Date, the dispute will be
escalated to the third level of management as set forth in Exhibit A for each of
the respective Parties for resolution.



--------------------------------------------------------------------------------

Attachment 7

Page 12          

 

3.2.2 If the dispute is not resolved within one hundred and twenty (120) days of
the Bill Date, the dispute will be escalated to the fourth level of management
as set forth in Exhibit A for each of the respective Parties for resolution.

 

3.3 If a Party disputes a charge and does not pay such charge by the payment due
date, such charges shall be subject to late payment charges as set forth in the
Late Payment Charges provision of this Attachment. If a Party disputes charges
and the dispute is resolved in favor of such Party, the other Party shall credit
the bill of the disputing Party for the amount of the disputed charges along
with any late payment charges assessed no later than the second Bill Date after
the resolution of the dispute. Accordingly, if a Party disputes charges and the
dispute is resolved in favor of the other Party, the disputing Party shall pay
the other Party the amount of the disputed charges and any associated late
payment charges assessed no later than the second bill payment due date after
the resolution of the dispute. In no event, however, shall any late payment
charges be assessed on any previously assessed late payment charges.

 

3.4 The Parties can backbill for services rendered under this Agreement up to
twelve (12) months after the invoice for those services has been rendered
however, either Party may petition the Commission to allow back billing for a
particular charge up to thirty-six (36) months upon the showing of good cause,
including changes arising out of governmental mandates, regulatory actions
including true-ups and similar proceedings.

 

4. Audits and Inspections

 

4.1 Subject to BellSouth's reasonable security requirements and except as may be
otherwise specifically provided in this Agreement, DeltaCom may audit
BellSouth’s books, records and other documents once in each Contract Year for
the purpose of evaluating the accuracy of BellSouth’s billing and invoicing.
DeltaCom may employ other persons or firms for this purpose. The Parties shall
define the period to be audited prior to commencing the audit. Such audit shall
take place at a time and place agreed on by the Parties no later than thirty
(30) days after notice thereof to BellSouth and shall be conducted over a
reasonable period of time.

 

4.1.1

BellSouth shall promptly correct any billing error that is revealed in an audit,
including making refund of any overpayment by DeltaCom in the



--------------------------------------------------------------------------------

Attachment 7

Page 13          

 

 

form of a credit as well as placing a debit on the invoice for underbilling. The
credit or debit will be accomplished within two billing cycles after the Parties
have agreed upon the accuracy of the audit results. Any Disputes concerning
audit results shall be resolved pursuant to the dispute resolution procedures
described in Section 11 of the General Terms and Conditions of this Agreement.

 

4.1.2 BellSouth shall cooperate fully in any such audit, providing reasonable
access to necessary BellSouth employees and books, records and other documents
reasonably necessary to assess the accuracy of BellSouth's bills.

 

4.1.3 DeltaCom may audit BellSouth's books, records and documents more than once
during any Contract Year if the previous audit found previously uncorrected net
variances or errors in invoices in BellSouth's favor with an aggregate value of
at least two percent (2%) of the amounts payable by DeltaCom for Services and
Elements or Combinations provided during the period covered by the audit.

 

4.1.4 Audits shall be at DeltaCom’s expense, subject to reimbursement by
BellSouth in the event that an audit finds an adjustment in the charges or in
any invoice paid or payable by DeltaCom hereunder by an amount that is, on an
annualized basis, greater than two percent (2%) of the aggregate charges for the
Services and Elements during the period covered by the audit.

 

4.1.5 Upon (i) the discovery by BellSouth of overcharges not previously
reimbursed to DeltaCom or (ii) the resolution of disputed audits, BellSouth
shall promptly reimburse DeltaCom the amount of any overpayment times the
highest interest rate (in decimal value) which may be levied by law for
commercial transactions, compounded daily for the number of days from the date
of overpayment to and including the date that payment is actually made. In no
event, however, shall interest be assessed on any previously assessed or accrued
late payment charges.

 

4.2

Subject to reasonable security requirement, either Party may audit the books,
records and other documents of the other for the purpose of evaluating usage
pertaining to transport and termination of local traffic. Where such usage data
is being transmitted through CABS, the audit shall be conducted in accordance
with CABS or other applicable requirements approved by the appropriate
Commission. If data is not being transferred via CABS, either Party may request
an audit for such purpose once each Contract Year. The Parties shall define the
period to be audited prior to commencing the audit. Either Party may employ
other persons or firms



--------------------------------------------------------------------------------

Attachment 7

Page 14          

 

 

for this purpose. Any such audit shall take place no later than thirty (30) days
after notice thereof to the other Party and shall be conducted over a reasonable
period of time.

 

4.2.1 Either Party shall promptly correct any reported usage error that is
revealed in an audit, including making a refund of any overpayment by DeltaCom
to be audited prior to commencing the audit. Any Disputes concerning audit
results shall be resolved pursuant to the dispute resolution procedures
described in Section 11 of the General Terms and Conditions of this Agreement.

 

4.2.2 The Parties shall cooperate fully in any such audit, providing reasonable
access to necessary employees and books, records and other documents reasonably
necessary to assess the usage pertaining to transport and terminating of local
traffic.

 

5. RAO Hosting

 

5.1 RAO Hosting, Credit Card and Third Number Settlement System (CATS) and
Non-Intercompany Settlement System (NICS) services provided to DeltaCom by
BellSouth will be in accordance with the methods and practices regularly adopted
and applied by BellSouth to its own operations during the term of this
Agreement, including such revisions as may be made from time to time by
BellSouth.

 

5.2 DeltaCom shall furnish all relevant information required by BellSouth for
the provision of RAO Hosting, CATS and NICS.

 

5.3 Applicable compensation amounts will be billed by BellSouth to DeltaCom on a
monthly basis in arrears. Amounts due from one Party to the other (excluding
adjustments) are payable within thirty (30) days of receipt of the billing
statement.

 

5.4 DeltaCom must have its own unique RAO code. Requests for establishment of
RAO status where BellSouth is the selected CMDS interfacing host, require
written notification from DeltaCom to the BellSouth RAO Hosting coordinator at
least eight (8) weeks prior to the proposed effective date. The proposed
effective date will be mutually agreed upon between the Parties with
consideration given to time necessary for the completion of required Telecordia
functions. BellSouth will request the assignment of an RAO code from its
connecting contractor on behalf of DeltaCom and will coordinate all associated
conversion activities.



--------------------------------------------------------------------------------

Attachment 7

Page 15          

 

5.5 BellSouth will receive messages from DeltaCom that are to be processed by
BellSouth, another LEC or CLEC in the BellSouth region or a LEC outside the
BellSouth region.

 

5.6 BellSouth will perform invoice sequence checking, standard EMI format
editing, and balancing of message data with the EMI trailer record counts on all
data received from DeltaCom.

 

5.7 All data received from DeltaCom that is to be processed or billed by another
LEC or CLEC within the BellSouth region will be distributed to that LEC or CLEC
in accordance with the agreement(s) which may be in effect between BellSouth and
the involved LEC or CLEC.

 

5.8 All data received from DeltaCom that is to be placed on the CMDS network for
distribution outside the BellSouth region will be handled in accordance with the
agreement(s) which may be in effect between BellSouth and its connecting
contractor.

 

5.9 BellSouth will receive messages from the CMDS network that are destined to
be processed by DeltaCom and will forward them to DeltaCom on a daily basis.

 

5.10 Transmission of message data between BellSouth and DeltaCom will be via
CONNECT:Direct.

 

5.11 All messages and related data exchanged between BellSouth and DeltaCom will
be formatted in accordance with accepted industry standards for EMI formatted
records and packed between appropriate EMI header and trailer records, also in
accordance with accepted industry standards.

 

5.12 DeltaCom will ensure that the recorded message detail necessary to recreate
files provided to BellSouth will be maintained for back-up purposes for a period
of three (3) calendar months beyond the related message dates.

 

5.13 Should it become necessary for DeltaCom to send data to BellSouth more than
sixty (60) days past the message date(s), DeltaCom will notify BellSouth in
advance of the transmission of the data. If there will be impacts outside the
BellSouth region, BellSouth will work with its connecting contractor and
DeltaCom to notify all affected Parties.

 

5.14

In the event that data to be exchanged between the two Parties should become
lost or destroyed, both Parties shall work together to determine the



--------------------------------------------------------------------------------

Attachment 7

Page 16        

 

 

source of the problem. Once the cause of the problem has been jointly determined
and the responsible Party (BellSouth or DeltaCom) identified and agreed to, the
company responsible for creating the data (BellSouth or DeltaCom) shall make
every effort to have the affected data restored and retransmitted. If the data
cannot be retrieved, the responsible Party will be liable to the other Party for
any resulting lost revenue. Lost revenue may be a combination of revenues that
could not be billed to the end users and associated access revenues. Both
Parties will work together to estimate the revenue amount based upon a
reasonable estimate of three to twelve months of prior usage. The resulting
estimated revenue loss will be paid by the responsible Party to the other Party
within three (3) calendar months of the date of problem resolution, or as
mutually agreed upon by the Parties. If access usage data is not processed and
delivered by either Party in a timely manner such that the other Party is unable
to bill the IXC, the responsible Party shall be liable for the amount of lost
revenue. The Parties agree that the term “timely manner” as used herein shall be
defined in accordance with OBF guidelines. Until such time as OBF addresses this
issue, the term “timely manner” shall be reasonably determined on a case-by-case
basis.

 

5.15 Should an error be detected by the EMI format edits performed by BellSouth
on data received from DeltaCom, the entire pack containing the affected data
will not be processed by BellSouth. BellSouth will notify DeltaCom of the error
condition. DeltaCom will correct the error(s) and will resend the entire pack to
BellSouth for processing. In the event that an out-of-sequence condition occurs
on subsequent packs, DeltaCom will resend these packs to BellSouth after the
pack containing the error has been successfully reprocessed by BellSouth. Both
Parties agree to provide the other Party notification of any discovered errors
within 7 business days of the discovery.

 

5.16 In association with message distribution service, BellSouth will provide
DeltaCom with associated intercompany settlements reports (CATS and NICS) as
appropriate.

 

5.17 Other than as specified in Section 5.14 and 5.15 above, in no case shall
either Party be liable to the other for any direct or consequential damages
incurred as a result of the obligations set out in this agreement.

 

5.18 RAO Compensation

 

5.18.1 Rates for message distribution service provided by BellSouth for DeltaCom
are as set forth in Exhibit B of this Agreement.



--------------------------------------------------------------------------------

Attachment 7

Page 17          

 

5.18.2 Rates for data transmission associated with message distribution service
are as set forth in Exhibit B of this Agreement.

 

5.18.3 Data circuits (private line or dial-up) will be required between
BellSouth and DeltaCom for the purpose of data transmission. Where a dedicated
line is required, DeltaCom will be responsible for ordering the circuit,
overseeing its installation and coordinating the installation with BellSouth.
DeltaCom shall be responsible for the initial costs of establishing the data
circuit. Each party shall be responsible for the recurring charges for the data
circuit to the mutually agreed upon meet point. Equipment required on the
BellSouth end to attach the line to the mainframe computer and to transmit
successfully ongoing will be negotiated on an individual case basis. Where a
dial-up facility is required, dial circuits will be installed in the BellSouth
data center by BellSouth and the associated charges assessed to BellSouth.
Additionally, all message toll charges associated with the use of the dial
circuit by BellSouth and DeltaCom will be borne by DeltaCom.

 

5.18.4 All equipment, including modems and software, that is required on the
DeltaCom end for the purpose of data transmission will be the responsibility of
DeltaCom.

 

5.19 Intercompany Settlements Messages

 

5.19.1 This Section addresses the settlement of revenues associated with traffic
originated from or billed by DeltaCom as a facilities based provider of local
exchange telecommunications services outside the BellSouth region. Only traffic
that originates in one company’s operating territory and bills in another
company’s operating territory is included. Traffic that originates and bills
within the same company’s operating territory will be settled on a local basis
between DeltaCom and the involved company(ies), unless that company is
participating in NICS.

 

5.19.2 Both traffic that originates outside the BellSouth region by DeltaCom and
is billed within the BellSouth region, and traffic that originates within the
BellSouth region and is billed outside the BellSouth region by DeltaCom, is
covered by this Agreement (CATS). Also covered is traffic that either is
originated by or billed by DeltaCom, involves a company other than DeltaCom,
qualifies for inclusion in the CATS settlement, and is not originated or billed
within the BellSouth region (NICS).

 

5.19.3 Revenues associated with calls originated and billed within the BellSouth
region will be settled via BellCore’s, its successor or assign, NICS system.



--------------------------------------------------------------------------------

Attachment 7

Page 18        

 

5.19.4 BellSouth shall receive the monthly NICS reports from BellCore, its
successor or assign, on behalf of DeltaCom. BellSouth will distribute copies of
these reports to DeltaCom on a monthly basis.

 

5.19.5 BellSouth shall receive the monthly Credit Card and Third Number
Settlement System (CATS) reports from BellCore, its successor or assign, on
behalf of DeltaCom. BellSouth will distribute copies of these reports to
DeltaCom on a monthly basis.

 

5.19.6 BellSouth shall collect the revenue earned by DeltaCom from the operating
company in whose territory the messages are billed (CATS), less a per message
billing and collection fee of five cents ($0.05), on behalf of DeltaCom.
BellSouth will remit the revenue billed by DeltaCom to the operating company in
whose territory the messages originated, less a per message billing and
collection fee of five cents ($0.05), on behalf of DeltaCom. These two amounts
will be netted together by BellSouth and the resulting charge or credit issued
to DeltaCom via a monthly Carrier Access Billing System (CABS) miscellaneous
bill.

 

5.19.7 BellSouth shall collect the revenue earned by DeltaCom within the
BellSouth territory from another CLEC also within the BellSouth territory (NICS)
where the messages are billed, less a per message billing and collection fee of
five cents ($0.05), on behalf of DeltaCom. BellSouth will remit the revenue
billed by DeltaCom within the BellSouth region to the CLEC also within the
BellSouth region, where the messages originated, less a per message billing and
collection fee of five cents ($0.05). These two amounts will be netted together
by BellSouth and the resulting charge or credit issued to DeltaCom via a monthly
Carrier Access Billing System (CABS) miscellaneous bill.

 

       BellSouth and DeltaCom agree that monthly netted amounts of less than
fifty dollars ($50.00) shall not be settled.



--------------------------------------------------------------------------------

CMDS - North Carolina

 

Attachment: 7 Exh A

            

CATEGORY

 

RATE ELEMENTS

  Interim   Zone   BCS   USOC       RATES($)  

Svc Order
Submitted
Elec

per LSR

  Svc Order
Submitted
Manually
per LSR  

Incremental
Charge -
Manual Svc
Order vs.
Electronic-

1st

  Incremental
Charge -
Manual Svc
Order vs.
Electronic-
Add’l  

Incremental
Charge -

Manual Svc
Order vs.
Electronic-

Disc 1st

  Incremental
Charge -
Manual Svc
Order vs.
Electronic-
Disc Add’l                          Rec   Nonrecurring   Nonrecurring Disconnect
  OSS Rates($)                            First   Add’l   First   Add’l   SOMEC
  SOMAN   SOMAN   SOMAN   SOMAN   SOMAN

CMDS

                                   

CENTRALIZED MESSAGE DISTRIBUTION

SERVICE (CMDS)

                                 

CMDS: Message Processing,

per message

          0.004                        

CMDS: Data Transmission

(CONNECT:DIRECT), per message

          0.001                    

 

Page 1 of 1